Exhibit 10.1
EXECUTION COPY
SECOND REFINANCING AND INCREMENTAL AMENDMENT dated as of March 11, 2011 (this
“Amendment”), relating to the Restated Credit Agreement dated as of August 11,
2005, as amended and restated as of June 9, 2009, as further amended by the
First Refinancing Amendment dated as of January 31, 2011 (as previously amended,
the “Credit Agreement”), among SUNGARD DATA SYSTEMS INC. (the “Company”),
SUNGARD HOLDCO LLC (“Holdings”), the Overseas Borrowers from time to time party
thereto (the “Overseas Borrowers” and, together with the Company, the
“Borrowers”), the Lenders from time to time party thereto (the “Lenders”), and
JPMORGAN CHASE BANK, N.A., as administrative agent (in such capacity, the
“Administrative Agent”), collateral agent, Swing Line Lender and L/C Issuer.
RECITALS
A. The Credit Agreement permits the Company to obtain from any Lender or
Additional Lender (i) Credit Agreement Refinancing Indebtedness in respect of
all or any portion of the Revolving Credit Loans outstanding or unused Revolving
Credit Commitments under the Credit Agreement in the form of Other Revolving
Credit Loans and Other Revolving Credit Commitments pursuant to a Refinancing
Amendment, and (ii) Revolving Commitment Increases pursuant to an Incremental
Amendment.
B. In connection with this Amendment and the transactions contemplated hereby,
J.P. Morgan Securities LLC has been appointed as sole lead arranger and joint
bookrunner and Credit Suisse Securities (USA) LLC, Goldman Sachs Lending
Partners LLC and Morgan Stanley Senior Funding, Inc. have been appointed as
joint bookrunners.
C. On the Second Refinancing Amendment Effective Date (as defined below), the
Company intends (i) to obtain new Revolving Credit Commitments in an aggregate
principal amount equal to $300,000,000 that will terminate on May 11, 2013 (the
“New Revolving Credit Commitments”) pursuant to Sections 2.15, 2.18 and 7.03(a)
of the Credit Agreement and (x) to refinance the Company’s existing 2011
Revolving Credit Commitments and the outstanding 2011 Revolving Credit Loans and
(y) to increase the Company’s existing 2013 Revolving Credit Commitments, and
(ii) in connection therewith, simultaneously with the effectiveness of this
Amendment and the transactions contemplated hereby, to repay all Revolving
Credit Loans outstanding immediately prior to the Second Refinancing Amendment
Effective Date, and all interest and fees accrued thereon, with the proceeds of
the Revolving Credit Loans under the Restated Credit Agreement (as defined
below) (including Loans made pursuant to the existing 2013 Revolving Credit
Commitments and the New Revolving Credit Commitments) and terminate the existing
2011 Revolving Credit Commitments under the Credit Agreement.

 

 



--------------------------------------------------------------------------------



 



D. Subject to the terms and conditions set forth herein, each Person party
hereto whose name is set forth on Schedule I hereto under the heading “New
Revolving Credit Lenders” (each such Person, a “New Revolving Credit Lender”)
has agreed to provide the New Revolving Credit Commitments, as new Dollar
Revolving Credit Commitments or new Multicurrency Revolving Credit Commitments
(such new Multicurrency Revolving Credit Commitments being a part of, and not in
addition to, such New Revolving Credit Lender’s new Dollar Revolving Credit
Commitments), in the amounts set forth opposite its name on such Schedule. Any
New Revolving Credit Lender in its capacity as a Lender providing new Dollar
Revolving Credit Commitments is referred to herein as a “New Dollar Revolving
Credit Lender”, and any New Revolving Credit Lender in its capacity as a Lender
providing new Multicurrency Revolving Credit Commitments is referred to herein
as a “New Multicurrency Revolving Credit Lender”.
E. This Amendment is a combined Refinancing Amendment and Incremental Amendment
entered into (i) pursuant to Section 2.18 of the Credit Agreement to effect such
amendments to the Credit Agreement to effect the refinancing of the outstanding
2011 Revolving Credit Loans and 2011 Revolving Credit Commitments with the New
Revolving Credit Commitments and the Revolving Credit Loans made pursuant
thereto, as described above and (ii) pursuant to Section 2.15 of the Credit
Agreement to effect the increase in the 2013 Revolving Credit Commitments.
AGREEMENTS
In consideration of the foregoing and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, Holdings, the
Borrowers, the New Revolving Credit Lenders and the Administrative Agent hereby
agree as follows:
ARTICLE I.
Amendments
SECTION 1.01. Defined Terms. Capitalized terms used herein (including in the
recitals hereto) and not otherwise defined herein shall have the meanings
assigned to such terms in the Credit Agreement. The rules of construction
specified in Section 1.02 of the Credit Agreement also apply to this Amendment.
SECTION 1.02. New Revolving Credit Commitments. (a) Subject to the terms and
conditions set forth herein, effective as of the Second Refinancing Amendment
Effective Date, all 2011 Revolving Credit Commitments (including all 2011 Dollar
Revolving Credit Commitments and 2011 Multicurrency Revolving Credit
Commitments) in effect immediately prior to the Second Refinancing Amendment
Effective Date will be terminated pursuant to Section 2.06 of the Credit
Agreement; provided, however, that the foregoing shall not affect (i) the
obligations of any L/C Issuer or any Letters of Credit outstanding immediately
prior to the Second Refinancing Amendment Effective Date or (ii) the obligation
of the Swing Line Lender to make Swing Line Loans pursuant to Section 2.04 of
the Restated Credit Agreement or any Swing Line Loans outstanding, immediately
prior to the Second Refinancing Amendment Effective Date.

 

2



--------------------------------------------------------------------------------



 



(b) Subject to the terms and conditions set forth herein, on the Second
Refinancing Amendment Effective Date, simultaneously with the termination of the
2011 Revolving Credit Commitments pursuant to paragraph (a) above, (i) each New
Revolving Credit Lender shall become or continue to be, as applicable, a 2013
Revolving Credit Lender, a Revolving Credit Lender and a Lender under the
Restated Credit Agreement, and shall have all the rights and obligations of a
Lender holding a Revolving Credit Commitment thereunder, and (ii) the 2013
Dollar Revolving Credit Commitment and 2013 Multicurrency Revolving Credit
Commitment of each New Revolving Credit Lender will be the amount of such
commitment, if any, set forth with respect to such New Revolving Credit Lender
on Schedule I hereto.
(c) Subject to the terms and conditions set forth herein, pursuant to
Sections 2.15 and 2.18 of the Credit Agreement, effective as of the Second
Refinancing Amendment Effective Date, for all purposes of the Loan Documents,
(a) (i) the New Revolving Credit Commitments shall constitute “2013 Revolving
Credit Commitments”, “Revolving Credit Commitments”, “Other Revolving Credit
Commitments”, “Commitments” and to the extent the New Revolving Credit
Commitments exceed the Credit Agreement Refinancing Indebtedness, a “Revolving
Commitment Increase”, (ii) the new Dollar Revolving Credit Commitments shall
constitute “2013 Dollar Revolving Credit Commitments” and “Revolving Credit
Commitments”, and the new Multicurrency Revolving Credit Commitments shall
constitute “2013 Multicurrency Revolving Credit Commitments” and “Revolving
Credit Commitments”, (iii) each New Revolving Credit Loan shall constitute a
“2013 Revolving Credit Loan”, a “Revolving Credit Loan” and a “Loan”, and
(iii) each New Dollar Revolving Credit Loan shall constitute a “2013 Dollar
Revolving Credit Loan”, a “Dollar Revolving Credit Loan” and a “Loan” and each
New Multicurrency Revolving Credit Loan shall constitute a “2013 Multicurrency
Revolving Credit Loan”, a “Multicurrency Revolving Credit Loan” and a “Loan”,
and (b) (i) each New Revolving Credit Lender shall become an “Additional Lender”
and a “Revolving Commitment Increase Lender”, and shall have all the rights and
obligations of a Lender holding a Revolving Credit Commitment, (ii) each New
Dollar Revolving Credit Lender shall become a “2013 Dollar Revolving Credit
Lender” (if such New Dollar Revolving Credit Lender is not already a 2013 Dollar
Revolving Credit Lender prior to the effectiveness of this Amendment), and shall
have all the rights and obligations of a Lender holding a 2013 Dollar Revolving
Credit Commitment, and (iii) each New Multicurrency Revolving Credit Lender
shall become a “2013 Multicurrency Revolving Credit Lender” (if such New
Multicurrency Revolving Credit Lender is not already a 2013 Multicurrency
Revolving Credit Lender prior to the effectiveness of this Amendment), and shall
have all the rights and obligations of a Lender holding a 2013 Multicurrency
Revolving Credit Commitment, and (c) all Letters of Credit and Swing Line Loans
outstanding immediately prior to the Second Refinancing Amendment Effective Date
shall continue to be Letters of Credit and Swing Line Loans issued pursuant to
the Restated Credit Agreement.
(d) On the Second Refinancing Amendment Effective Date, each New Revolving
Credit Lender with a New Revolving Credit Commitment will automatically and
without further act be (i) deemed to have acquired a participation in each
Letter of Credit outstanding on the Second Refinancing Amendment Effective Date
in accordance with Section 2.03(c) of the Restated Credit Agreement and (ii)
obligated to acquire and fund participations in any Swing Line Loans outstanding
(if any) on the Second Refinancing Amendment Effective Date in accordance with
the provisions of Section 2.04(c) of the Restated Credit Agreement such

 

3



--------------------------------------------------------------------------------



 



that, after giving effect to each such deemed assignment and assumption of
participations, the percentage of the aggregate outstanding participations under
the Restated Credit Agreement in Letters of Credit and Swing Line Loans held by
each Revolving Credit Lender (including each 2013 Revolving Credit Lender
holding 2013 Revolving Credit Commitments immediately prior to the Second
Refinancing Amendment Effective Date and each New Revolving Credit Lender) will
equal the percentage of the aggregate Revolving Credit Commitments following the
Second Refinancing Amendment Effective Date (including all 2013 Revolving Credit
Commitments outstanding immediately prior to the Second Refinancing Amendment
Effective Date and all New Revolving Credit Commitments) of all Revolving Credit
Lenders represented by such Revolving Credit Lender’s Revolving Credit
Commitment. The Swing Line Lender and each L/C Issuer consent to the foregoing.
(e) If there are any 2011 Revolving Credit Loans or 2013 Revolving Credit Loans
outstanding immediately prior to the Second Refinancing Amendment Effective Date
(the “Existing Revolving Credit Loans”), such Existing Revolving Credit Loans
shall be prepaid in full by the Borrowers on the Second Refinancing Amendment
Effective Date, which prepayment shall be accompanied by accrued and unpaid fees
and interest on the Revolving Credit Loans being prepaid and any funding losses
payable in accordance with Section 3.05 of the Restated Credit Agreement. Such
prepayment may be financed (subject to satisfaction of applicable borrowing
conditions under Section 4.02 of the Restated Credit Agreement) with the
proceeds of Revolving Credit Loans made on such date by the Revolving Credit
Lenders. The Administrative Agent hereby waives the requirement that the Company
provide advance notice of such repayment pursuant to Section 2.05(a). The
Borrowers shall, on the Second Refinancing Amendment Effective Date, pay to the
Administrative Agent, for the accounts of the Persons that are Revolving Credit
Lenders holding outstanding Revolving Credit Loans immediately prior to the
Second Refinancing Amendment Effective Date, all interest and fees accrued to
the Second Refinancing Amendment Effective Date with respect to such Revolving
Credit Loans and, to the extent invoiced prior to the Second Refinancing
Amendment Effective Date, any funding losses payable in accordance with
Section 3.05 of the Restated Credit Agreement.
(f) Each Lender, by delivering its signature page to this Amendment on the
Second Refinancing Amendment Effective Date shall be deemed to have acknowledged
receipt of, and consented to and approved, each Loan Document and each other
document required to be delivered to, or be approved by or satisfactory to, the
Administrative Agent or any Class of Lenders on the Second Refinancing Amendment
Effective Date. The commitments of the New Revolving Credit Lenders are several,
and no New Revolving Credit Lender shall be responsible for any other New
Revolving Credit Lender’s failure to fund Revolving Credit Loans.
SECTION 1.03. Amendment and Restatement of the Credit Agreement. Effective as of
the Second Refinancing Amendment Effective Date:
(a) The Credit Agreement is hereby amended in accordance with Exhibit A hereto:
(a) by deleting each term thereof which is lined out and (b) by inserting each
term thereof which is double underlined, in each case in the place where such
term appears therein. The Existing Credit Agreement, as amended by this
Amendment, is set forth in Exhibit A and is the “Restated Credit Agreement”.

 

4



--------------------------------------------------------------------------------



 



(b) Schedule 2.01 to the Credit Agreement is replaced by the schedule with the
same designation attached to Exhibit A hereto.
(c) Except as expressly set forth above, all schedules and exhibits to the
Credit Agreement, in the forms thereof immediately prior to the Second
Refinancing Amendment Effective Date, are not affected by this Amendment and
will continue to be schedules and exhibits to the Restated Credit Agreement.
SECTION 1.04. Amendment Effectiveness. The Amendment and the amendment and
restatement of the Credit Agreement provided for herein shall become effective
as of the first date (the “Second Refinancing Amendment Effective Date”) on
which the following conditions have been satisfied:
(a) The Administrative Agent (or its counsel) shall have received from (i) the
Borrowers, (ii) Holdings, (iii) each New Revolving Credit Lender, (iv) the
Administrative Agent, (v) the Swing Line Lender and (vi) each L/C Issuer, either
(x) counterparts of this Amendment signed on behalf of such parties or
(y) written evidence satisfactory to the Administrative Agent (which may include
facsimile or other electronic transmissions of signed signature pages) that such
parties have signed counterparts of this Amendment. The aggregate amount of New
Revolving Credit Commitments shall constitute (x) Credit Agreement Refinancing
Indebtedness permitted by the Credit Agreement and (y) to the extent the New
Revolving Credit Commitments exceed the Credit Agreement Refinancing
Indebtedness permitted by the Credit Agreement in respect of the 2011 Revolving
Credit Commitment and 2011 Revolving Credit Loans, a Revolving Commitment
Increase permitted by the Credit Agreement.
(b) Immediately before and after giving effect to the establishment of the New
Revolving Credit Commitments, the borrowing of any Revolving Credit Loans on the
Second Refinancing Amendment Effective Date pursuant thereto or the application
of the proceeds therefrom, the repayment in full of the Existing Revolving
Credit Loans and the termination of the 2011 Revolving Credit Commitments,
(x) no Default or Event of Default shall exist and the conditions set forth in
paragraphs (a) and (b) of Section 4.02 of the Credit Agreement shall be
satisfied on and as of the Second Refinancing Amendment Effective Date and
(y) the Company shall be in compliance with each of the covenants set forth in
Section 7.11 determined on a Pro Forma Basis, on and as of the Second
Refinancing Amendment Effective Date and the last day of the most recent Test
Period, in each case, as if such New Revolving Credit Commitments had been
established and such borrowings made pursuant thereto had been outstanding on
the last day of such fiscal quarter of the Company for testing compliance
therewith, and the New Revolving Credit Lenders shall have received a
certificate of a Responsible Officer dated the Second Refinancing Amendment
Effective Date to such effect.
(c) The Administrative Agent shall have received a favorable legal opinion of
Simpson Thacher & Bartlett LLP, counsel to the Loan Parties, covering such
matters as the Administrative Agent may reasonably request and otherwise
reasonably satisfactory to the Administrative Agent. The Borrowers hereby
request such counsel to deliver such opinion.

 

5



--------------------------------------------------------------------------------



 



(d) The Administrative Agent shall have received (i) a certificate of good
standing with respect to each of the Borrowers and Holdings and (ii) a closing
certificate executed by a Responsible Officer of each of the Borrowers and
Holdings dated the Second Refinancing Amendment Effective Date, substantially in
the form of the closing certificate delivered in connection with the Amendment
and Restatement Agreement, certifying as to the incumbency and specimen
signature of each officer executing this Amendment or any other document
delivered in connection herewith on behalf of each of the Borrowers and Holdings
and attaching (A) a true and complete copy of the certificate of incorporation
or formation, as applicable, of each of the Borrowers and Holdings, including
all amendments thereto, as in effect on the Second Refinancing Amendment
Effective Date, certified as of a recent date by the Secretary of State of the
state of its organization, that has not been amended since the date of the last
amendment thereto shown on the certificate of good standing furnished pursuant
to clause (i) above, (B) a true and complete copy of the by-laws or limited
liability company agreement, as applicable, of each of the Borrowers and
Holdings as in effect on the Second Refinancing Amendment Effective Date and at
all times since a date prior to the date of the resolutions described in clause
(C) below, and (C) a true and complete copy of resolutions duly adopted by the
Board of Directors or the Board of Managers, as applicable, of each of the
Borrowers and Holdings authorizing the execution, delivery and performance of
this Amendment and certifying that such resolutions have not been modified,
rescinded or amended and are in full force and effect.
(e) Each Loan Party shall have entered into a reaffirmation agreement, in form
and substance reasonably satisfactory to the Administrative Agent.
(f) The Company shall have paid in full, or substantially concurrently with the
satisfaction of the other conditions precedent set forth in this Section 1.04
shall pay in full (i) all of the outstanding Existing Revolving Credit Loans,
(ii) all accrued and unpaid fees and interest with respect to the Existing
Revolving Credit Loans and (iii) to the extent invoiced, any amounts payable
pursuant to Section 3.05 of the Credit Agreement.
(g) The Administrative Agent shall have received, in immediately available
funds, payment or reimbursement of all costs, fees, out-of-pocket expenses,
compensation and other amounts then due and payable in connection with this
Amendment, including, to the extent invoiced, the reasonable fees, charges and
disbursements of counsel for the Administrative Agent.
(h) The Administrative Agent shall have received, in immediately available
funds, for the account of the New Revolving Credit Lenders, payment of all fees
owed to such New Revolving Credit Lenders by the Borrowers on the Second
Refinancing Amendment Effective Date in connection with this Amendment and the
transactions contemplated hereby.
The Administrative Agent shall notify the Borrowers, the New Revolving Credit
Lenders and the other Lenders of the Second Refinancing Amendment Effective Date
and such notice shall be conclusive and binding.

 

6



--------------------------------------------------------------------------------



 



ARTICLE II.
Miscellaneous
SECTION 2.01. Representations and Warranties. To induce the other parties hereto
to enter into this Amendment, the Borrowers represent and warrant to each of the
Lenders, including the New Revolving Credit Lenders, and the Administrative
Agent, the Swing Line Lender and each L/C Issuer that, as of the Second
Refinancing Amendment Effective Date and after giving effect to the transactions
and amendments to occur on the Second Refinancing Amendment Effective Date, this
Amendment has been duly authorized, executed and delivered by each of Holdings
and the Borrowers and constitutes, and the Restated Credit Agreement will
constitute, its legal, valid and binding obligation, enforceable against each of
the Loan Parties in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.
SECTION 2.02. Effect of Amendment. (a) Except as expressly set forth herein,
this Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of, the Lenders, the
Swing Line Lender, the L/C Issuers or the Agents under the Credit Agreement or
any other Loan Document, and shall not alter, modify, amend or in any way affect
any of the terms, conditions, obligations, covenants or agreements contained in
the Credit Agreement or any other Loan Document, all of which are ratified and
affirmed in all respects and shall continue in full force and effect. Nothing
herein shall be deemed to establish a precedent for purposes of interpreting the
provisions of the Credit Agreement or the Restated Credit Agreement or entitle
any Loan Party to a consent to, or a waiver, amendment, modification or other
change of, any of the terms, conditions, obligations, covenants or agreements
contained in the Credit Agreement, the Restated Credit Agreement or any other
Loan Document in similar or different circumstances. This Amendment shall apply
to and be effective only with respect to the provisions of the Credit Agreement
and the other Loan Documents specifically referred to herein.
(b) On and after the Second Refinancing Amendment Effective Date, each reference
in the Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or
words of like import, and each reference to the Credit Agreement, “thereunder”,
“thereof”, “therein” or words of like import in any other Loan Document, shall
be deemed a reference to the Restated Credit Agreement. This Amendment shall
constitute a combined Refinancing Amendment and Incremental Amendment entered
into pursuant to Sections 2.15 and 2.18 of the Credit Agreement and a “Loan
Document” for all purposes of the Restated Credit Agreement and the other Loan
Documents.
SECTION 2.03. Governing Law. This Amendment shall be governed by and construed
in accordance with the laws of the State of New York. The provisions of
Section 10.17 of the Credit Agreement shall apply to this Amendment to the same
extent as if fully set forth herein.

 

7



--------------------------------------------------------------------------------



 



SECTION 2.04. Costs and Expenses. The Borrowers agree to reimburse each of the
Administrative Agent and J.P. Morgan Securities LLC for its reasonable
out-of-pocket expenses in connection with this Amendment and the transactions
contemplated hereby, including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent and J.P. Morgan Securities LLC.
SECTION 2.05. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument. Delivery
of any executed counterpart of a signature page of this Amendment by facsimile
transmission or other electronic imaging means shall be effective as delivery of
a manually executed counterpart hereof.
SECTION 2.06. Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

 

8



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their officers as of the date first above written.

                      SUNGARD DATA SYSTEMS INC.,    
 
               
 
  BY   *                      
 
      NAME:   RICHARD J. OBETZ    
 
      TITLE:   VICE PRESIDENT, FINANCE and TREASURER    
 
                    SUNGARD HOLDCO LLC,    
 
               
 
  BY   *                      
 
      NAME:   RICHARD J. OBETZ    
 
      TITLE:   VICE PRESIDENT    
 
                    SUNGARD UK HOLDINGS LIMITED,    
 
               
 
  BY   *                      
 
      NAME:   RICHARD J. OBETZ    
 
      TITLE:   DIRECTOR    

      *   The signature appearing immediately below shall serve as a signature
at each place indicated with an “*” on this page.

         
BY:
  /s/ Richard J. Obetz
 
RICHARD J. OBETZ    

 

 



--------------------------------------------------------------------------------



 



Revolving Credit Lender signature page to
the Second Refinancing and Incremental Amendment

            JPMORGAN CHASE BANK, N.A., individually and as
Administrative Agent, Collateral Agent, Swing Line
Lender And L/C Issuer,
      BY:   /s/ Ann B. Kerns         NAME:   ANN B. KERNS        TITLE:   VICE
PRESIDENT   

 

 



--------------------------------------------------------------------------------



 



Revolving Credit Lender signature page to
the Second Refinancing and Incremental Amendment

            To approve the Amendment:

Name of Revolving Credit Lender,

BANK OF AMERICA, N.A.
      BY:   /s/ Laura Warner         NAME:   LAURA WARNER        TITLE:  
DIRECTOR   

 

 



--------------------------------------------------------------------------------



 



Revolving Credit Lender signature page to
the Second Refinancing and Incremental Amendment

            To approve the Amendment:

Name of Revolving Credit Lender,

BARCLAYS BANK PLC
      BY:   /s/ Jean Francois Astier         NAME:   JEAN FRANCOIS ASTIER       
TITLE:   MANAGING DIRECTOR   

 

 



--------------------------------------------------------------------------------



 



Revolving Credit Lender signature page to
the Second Refinancing and Incremental Amendment

            To approve the Amendment:

Name of Revolving Credit Lender,

CITICORP NORTH AMERICA, INC.
      BY:   /s/ Christoper Wood         NAME:   CHRISTOPHER WOOD        TITLE:  
VICE PRESIDENT   

 

 



--------------------------------------------------------------------------------



 



Revolving Credit Lender signature page to
the Second Refinancing and Incremental Amendment

            To approve the Amendment:

Name of Revolving Credit Lender,

CREDIT SUISSE AG
CAYMAN ISLANDS BRANCH
      BY:   /s/ Christoper Reo Day         NAME:   CHRISTOPHER REO DAY       
TITLE:   VICE PRESIDENT              /s/ Vipul Dhadda         NAME:   VIPUL
DHADDA        TITLE:   ASSOCIATE   

 

 



--------------------------------------------------------------------------------



 



Revolving Credit Lender signature page to
the Second Refinancing and Incremental Amendment

            To approve the Amendment:

Name of Revolving Credit Lender,

GOLDMAN SACHS CREDIT PARTNERS L.P.
      BY:   /s/ Mark Walton         NAME:   MARK WALTON        TITLE:  
AUTHORIZED SIGNATORY   

 

 



--------------------------------------------------------------------------------



 



Revolving Credit Lender signature page to
the Second Refinancing and Incremental Amendment

            To approve the Amendment:

Name of Revolving Credit Lender,

JPMORGAN CHASE BANK, N.A.
      BY:   /s/ Ann B. Kerns         NAME:   ANN B. KERNS        TITLE:   VICE
PRESIDENT   

 

 



--------------------------------------------------------------------------------



 



Revolving Credit Lender signature page to
the Second Refinancing and Incremental Amendment

            To approve the Amendment:

Name of Revolving Credit Lender,

MORGAN STANLEY BANK, N.A.
      BY:   /s/ Sherrese Clarke         NAME:   SHERRESE CLARKE        TITLE:  
AUTHORIZED SIGNATORY   

 

 



--------------------------------------------------------------------------------



 



Revolving Credit Lender signature page to
the Second Refinancing and Incremental Amendment

            To approve the Amendment:

Name of Revolving Credit Lender,

MORGAN STANLEY SENIOR FUNDING, INC.
      BY:   /s/ Sherrese Clarke         NAME:   SHERRESE CLARKE        TITLE:  
VICE PRESIDENT   

 

 



--------------------------------------------------------------------------------



 



Revolving Credit Lender signature page to
the Second Refinancing and Incremental Amendment

            To approve the Amendment:

Name of Revolving Credit Lender,

ROYAL BANK OF CANADA
      BY:   /s/ Mark S. Gronich         NAME:   MARK S. GRONICH        TITLE:  
AUTHORIZED SIGNATORY   

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A
AMENDED AND RESTATED CREDIT AGREEMENT
Dated as of August 11, 2005
As Amended and Restated as of June 9, 2009
As Further Amended and Restated as of March 11, 2011
among
SUNGARD DATA SYSTEMS INC. and
THE OVERSEAS BORROWERS PARTY HERETO,
as Borrowers,
SUNGARD HOLDCO LLC,
THE LENDERS PARTY HERETO,
and
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent, Swing Line Lender and L/C Issuer,

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
 
        ARTICLE I

 
        Definitions and Accounting Terms

 
       
SECTION 1.01. Defined Terms
    1  
SECTION 1.02. Other Interpretive Provisions
    56  
SECTION 1.03. Accounting Terms
    57  
SECTION 1.04. Rounding
    57  
SECTION 1.05. References to Agreements, Laws, Etc
    57  
SECTION 1.06. Times of Day
    57  
SECTION 1.07. Timing of Payment of Performance
    57  
SECTION 1.08. Currency Equivalents Generally
    58  
SECTION 1.09. Change of Currency
    58  
 
        ARTICLE II

 
        The Commitments and Credit Extensions

 
       
SECTION 2.01. The Loans
    58  
SECTION 2.02. Borrowings, Conversions and Continuations of Loans
    60  
SECTION 2.03. Letters of Credit
    62  
SECTION 2.04. Swing Line Loans
    70  
SECTION 2.05. Prepayments
    72  
SECTION 2.06. Termination or Reduction of Commitments
    76  
SECTION 2.07. Repayment of Loans
    77  
SECTION 2.08. Interest
    78  
SECTION 2.09. Fees
    78  
SECTION 2.10. Computation of Interest and Fees
    79  
SECTION 2.11. Evidence of Indebtedness
    79  
SECTION 2.12. Payments Generally
    80  
SECTION 2.13. Sharing of Payments
    82  
SECTION 2.14. Designation of Overseas Revolver Borrower; Termination of
Designations
    83  
SECTION 2.15. Incremental Credit Extensions
    83  
SECTION 2.16. Overseas Borrower Costs
    85  
SECTION 2.17. Currency Equivalents
    86  
SECTION 2.18. Refinancing Amendments
    86  

 

 



--------------------------------------------------------------------------------



 



              Page  
 
        ARTICLE III

 
        Taxes, Increased Costs Protection and Illegality

 
       
SECTION 3.01. Taxes
    87  
SECTION 3.02. Illegality
    89  
SECTION 3.03. Inability to Determine Rates
    90  
SECTION 3.04. Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurocurrency Rate Loans
    90  
SECTION 3.05. Funding Losses
    92  
SECTION 3.06. Matters Applicable to All Requests for Compensation
    92  
SECTION 3.07. Replacement of Lenders under Certain Circumstances
    93  
SECTION 3.08. Survival
    94  
 
        ARTICLE IV

 
        Conditions Precedent to Credit Extensions

 
       
SECTION 4.01. Conditions of Initial Credit Extension
    95  
SECTION 4.02. Conditions to All Credit Extensions
    97  
SECTION 4.03. First Credit Extension to an Overseas Revolver Borrower
    97  
 
        ARTICLE V

 
        Representations and Warranties

 
       
SECTION 5.01. Existence, Qualification and Power; Compliance with Laws
    98  
SECTION 5.02. Authorization; No Contravention
    98  
SECTION 5.03. Governmental Authorization; Other Consents
    99  
SECTION 5.04. Binding Effect
    99  
SECTION 5.05. Financial Statements; No Material Adverse Effect
    99  
SECTION 5.06. Litigation
    100  
SECTION 5.07. No Default
    100  
SECTION 5.08. Ownership of Property; Liens
    100  
SECTION 5.09. Environmental Compliance
    101  
SECTION 5.10. Taxes
    102  
SECTION 5.11. ERISA Compliance
    102  
SECTION 5.12. Subsidiaries; Equity Interests
    102  
SECTION 5.13. Margin Regulations; Investment Company Act; Public Utility Holding
Company Act
    102  
SECTION 5.14. Disclosure
    103  
SECTION 5.15. Intellectual Property; Licenses, Etc
    103  
SECTION 5.16. Solvency
    103  
SECTION 5.17. Representations and Warranties of Overseas Revolver Borrowers
    103  
SECTION 5.18. Subordination of Junior Financing
    104  
SECTION 5.19. Labor Matters
    104  

 

ii



--------------------------------------------------------------------------------



 



              Page  
 
        ARTICLE VI

 
        Affirmative Covenants

 
       
SECTION 6.01. Financial Statements
    104  
SECTION 6.02. Certificates; Other Information
    105  
SECTION 6.03. Notices
    107  
SECTION 6.04. Payment of Obligations
    107  
SECTION 6.05. Preservation of Existence, Etc
    107  
SECTION 6.06. Maintenance of Properties
    108  
SECTION 6.07. Maintenance of Insurance
    108  
SECTION 6.08. Compliance with Laws
    108  
SECTION 6.09. Books and Records
    108  
SECTION 6.10. Inspection Rights
    108  
SECTION 6.11. Covenant to Guarantee Obligations and Give Security
    109  
SECTION 6.12. Compliance with Environmental Laws
    111  
SECTION 6.13. Further Assurances and Post-Closing Conditions
    112  
SECTION 6.14. Ownership of Overseas Borrowers
    113  
SECTION 6.15. Designation of Subsidiaries
    113  
 
        ARTICLE VII

 
        Negative Covenants

 
       
SECTION 7.01. Liens
    113  
SECTION 7.02. Investments
    117  
SECTION 7.03. Indebtedness
    120  
SECTION 7.04. Fundamental Changes
    123  
SECTION 7.05. Dispositions
    125  
SECTION 7.06. Restricted Payments
    127  
SECTION 7.07. Change in Nature of Business
    129  
SECTION 7.08. Transactions with Affiliates
    129  
SECTION 7.09. Burdensome Agreements
    130  
SECTION 7.10. Use of Proceeds
    130  
SECTION 7.11. Financial Covenants
    131  
SECTION 7.12. Accounting Changes
    131  
SECTION 7.13. Prepayments, Etc. of Indebtedness
    132  
SECTION 7.14. Equity Interests of the Company and Restricted Subsidiaries
    132  
SECTION 7.15. Holding Company
    132  
SECTION 7.16. Capital Expenditures
    133  

 

iii



--------------------------------------------------------------------------------



 



              Page  
 
        ARTICLE VIII

 
        Events Of Default and Remedies

 
       
SECTION 8.01. Events of Default
    133  
SECTION 8.02. Remedies Upon Event of Default
    136  
SECTION 8.03. Exclusion of Immaterial Subsidiaries
    136  
SECTION 8.04. Application of Funds
    137  
SECTION 8.05. Company’s Right to Cure
    138  
SECTION 8.06. CAM Exchange
    138  
 
        ARTICLE IX

 
        Administrative Agent and Other Agents

 
       
SECTION 9.01. Appointment and Authorization of Agents
    139  
SECTION 9.02. Delegation of Duties
    140  
SECTION 9.03. Liability of Agents
    141  
SECTION 9.04. Reliance by Agents
    141  
SECTION 9.05. Notice of Default
    141  
SECTION 9.06. Credit Decision; Disclosure of Information by Agents
    142  
SECTION 9.07. Indemnification of Agents
    142  
SECTION 9.08. Agents in their Individual Capacities
    143  
SECTION 9.09. Successor Agents
    143  
SECTION 9.10. Administrative Agent May File Proofs of Claim
    144  
SECTION 9.11. Collateral and Guaranty Matters
    145  
SECTION 9.12. Other Agents; Arrangers and Managers
    145  
SECTION 9.13. Appointment of Supplemental Administrative Agents
    146  
 
        ARTICLE X

 
        Miscellaneous

 
       
SECTION 10.01. Amendments, Etc
    147  
SECTION 10.02. Notices and Other Communications; Facsimile Copies
    149  
SECTION 10.03. No Waiver; Cumulative Remedies
    150  
SECTION 10.04. Attorney Costs, Expenses and Taxes
    151  
SECTION 10.05. Indemnification by the Company
    151  
SECTION 10.06. Payments Set Aside
    152  
SECTION 10.07. Successors and Assigns
    152  
SECTION 10.08. Confidentiality
    156  
SECTION 10.09. Setoff
    157  
SECTION 10.10. Interest Rate Limitation
    158  
SECTION 10.11. Counterparts
    158  
SECTION 10.12. Integration
    158  
SECTION 10.13. Survival of Representations and Warranties
    158  
SECTION 10.14. Severability
    159  
SECTION 10.15. Tax Forms
    159  
SECTION 10.16. Governing Law
    161  
SECTION 10.17. Waiver of Right to Trial by Jury
    161  
SECTION 10.18. Binding Effect
    161  
SECTION 10.19. Judgment Currency
    162  
SECTION 10.20. Lender Action
    162  
SECTION 10.21. USA PATRIOT Act
    162  
SECTION 10.22. Agent for Service of Process
    162  

 

iv



--------------------------------------------------------------------------------



 



SCHEDULES

             
 
    I     Guarantors
 
    1.01A     Material Leased Property
 
    1.01B     Certain Security Interests and Guarantees
 
    1.01C     Unrestricted Subsidiaries
 
    1.01D     Mandatory Cost Formulae
 
    1.01E     Existing Letters of Credit
 
    1.01F     Mortgaged Properties
 
    1.01G     Excluded Subsidiary
 
    1.01H     Foreign Subsidiary
 
    2.01     Commitments
 
    5.05     Certain Liabilities
 
    5.09     Environmental Matters
 
    5.10     Taxes
 
    5.11     ERISA Compliance
 
    5.12     Subsidiaries and Other Equity Investments
 
    7.01(b)     Existing Liens
 
    7.02(f)     Existing Investments
 
    7.03(b)     Existing Indebtedness
 
    7.05(l)     Dispositions
 
    7.08     Transactions with Affiliates
 
    7.09     Existing Restrictions
 
    10.02     Administrative Agent’s Office, Certain Addresses for Notices

EXHIBITS

          Form of    
 
  A   Committed Loan Notice
 
  B   Swing Line Loan Notice
 
  C-1   U.S. Term Note
 
  C-2   U.K. Term Note
 
  C-3   Euro Term Note
 
  C-4   Revolving Credit Note
 
  D   Compliance Certificate
 
  E   Assignment and Assumption
 
  F-1   Holdings Guaranty
 
  F-2   U.S. Subsidiary Guaranty
 
  F-3   Overseas Subsidiary Guaranty
 
  F-4   Company Guaranty
 
  G   Security Agreement
 
  H   Mortgage
 
  I   Collateral Assignment
 
  J   Election to Participate
 
  K   Election to Terminate
 
  L   Opinion Matters — Counsel to Loan Parties
 
  M   Intellectual Property Security Agreement
 
  N   First Lien Intercreditor Agreement
 
  O   Second Lien Intercreditor Agreement

 

v



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED CREDIT AGREEMENT
This AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is entered into as of
August 11, 2005, as amended and restated as of June 9, 2009, as further amended
and restated as of March 11, 2011, by the Second Refinancing Amendment dated as
of March 11, 2011, among SUNGARD DATA SYSTEMS INC., a Delaware corporation
(“SunGard” or the “Company”), the Overseas Borrowers from time to time party
hereto, SUNGARD HOLDCO LLC, a Delaware limited liability company (“Holdings”)
and JPMORGAN CHASE BANK, N.A., as Administrative Agent, Swing Line Lender and an
L/C Issuer, and each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”).
PRELIMINARY STATEMENTS
The Company, certain Overseas Borrowers, the Lenders and the Administrative
Agent are party to the Original Agreement (such term and other capitalized terms
used in these preliminary statements being defined in Section 1.01 hereof).
Pursuant to the Second Refinancing Amendment, and upon satisfaction of the
conditions set forth therein, the Original Agreement is being amended and
restated in the form of this Agreement.
The applicable Lenders have indicated their willingness to lend, and the L/C
Issuers have indicated their willingness to issue Letters of Credit, in each
case, on the terms and subject to the conditions set forth herein.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
ARTICLE I.
Definitions and Accounting Terms
SECTION 1.01. Defined Terms. As used in this Agreement, the following terms
shall have the meanings set forth below:
“2013 Dollar Revolving Credit Commitment” means, as to each 2013 Dollar
Revolving Credit Lender, its obligation to (a) make Dollar Revolving Credit
Loans to the Borrowers pursuant to Section 2.01(d), (b) purchase participations
in L/C Obligations in respect of Dollar Letters of Credit and (c) purchase
participations in Swing Line Loans, in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth, and opposite such Lender’s
name on Schedule 2.01 (as amended as of the Second Refinancing Amendment
Effective Date) under the caption “2013 Dollar Revolving Credit Commitment” or
in the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.

 

 



--------------------------------------------------------------------------------



 



“2013 Dollar Revolving Credit Lender” means, at any time, any Lender that has a
2013 Dollar Revolving Credit Commitment at such time.
“2013 Multicurrency Revolving Credit Commitment” means, as to each 2013
Multicurrency Revolving Credit Lender, its obligation to (a) make Revolving
Credit Loans to the Borrowers pursuant to Section 2.01(d), (b) purchase
participations in L/C Obligations and (c) purchase participations in Swing Line
Loans, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth, opposite such Lender’s name on Schedule 2.01 (as
amended as of the Second Refinancing Amendment Effective Date) under the caption
“2013 Multicurrency Revolving Credit Commitment” or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.
“2013 Multicurrency Revolving Credit Lender” means, at any time, any Lender that
has a 2013 Multicurrency Revolving Credit Commitment at such time.
“2013 Revolving Credit Commitments” means, collectively, the 2013 Dollar
Revolving Credit Commitments and the 2013 Multicurrency Revolving Credit
Commitments.
“2013 Revolving Credit Lender” means any 2013 Dollar Revolving Credit Lender or
2013 Multicurrency Revolving Credit Lender.
“2013 Revolving Credit Loan” means a Revolving Credit Loan made by a 2013
Revolving Credit Lender pursuant to its 2013 Revolving Credit Commitment.
“Acquired EBITDA” means, with respect to any Acquired Entity or Business for any
period, the amount for such period of Consolidated EBITDA of such Acquired
Entity or Business (determined as if references to the Company and the
Restricted Subsidiaries in the definition of Consolidated EBITDA were references
to such Acquired Entity or Business and its Subsidiaries), all as determined on
a consolidated basis for such Acquired Entity or Business.
“Acquired Entity or Business” has the meaning set forth in the definition of the
term “Consolidated EBITDA”.
“Act” has the meaning set forth in Section 10.21.
“Additional Lender” means, at any time, any bank or other financial institution
(other than any such bank or financial institution that is a Lender at such
time) that agrees to provide any portion of an Incremental Term Loan or
Revolving Commitment Increase pursuant to an Incremental Amendment in accordance
with Section 2.15 or Credit Agreement Refinancing Indebtedness pursuant to a
Refinancing Amendment in accordance with Section 2.18, provided that each
Additional Lender shall be subject to the approval of the Administrative Agent
(such approval not to be unreasonably withheld) and the Company.

 

2



--------------------------------------------------------------------------------



 



“Administrative Agent” means JPMorgan Chase Bank, in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.
“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify the Company and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto.
“Agent-Related Persons” means the Agents, together with their respective
Affiliates, and the officers, directors, employees, agents and attorneys-in-fact
of such Persons and Affiliates.
“Agents” means, collectively, the Administrative Agent, the Co-Syndication
Agents, the Co-Documentation Agents and the Supplemental Administrative Agents
(if any).
“Aggregate Commitments” means the Commitments of all the Lenders.
“Aggregate Credit Exposures” means, at any time, the sum of (a) the unused
portion of each Revolving Credit Commitment then in effect, (b) the unused
portion of each U.S. Term Commitment then in effect, (c) the unused portion of
each U.K. Term Commitment then in effect and (d) the Total Outstandings at such
time.
“Agreement” means this Credit Agreement.
“Agreement Currency” has the meaning specified in Section 10.19.
“Alternative Currency” means Sterling or Euros.
“Alternative Currency Letter of Credit” means a Letter of Credit denominated in
an Alternative Currency.
“Alternative Currency Loan” means a Loan that is a Eurocurrency Rate Loan and
that is made in an Alternative Currency pursuant to the applicable Committed
Loan Notice.
“Alternative Currency Revolving Credit Borrowing” means a borrowing consisting
of simultaneous Alternative Currency Revolving Credit Loans of the same Type and
having the same Interest Period made by each of the 2013 Multicurrency Revolving
Credit Lenders pursuant to Section 2.01(d).

 

3



--------------------------------------------------------------------------------



 



“Alternative Currency Revolving Credit Exposure” means, as to each 2013
Multicurrency Revolving Credit Lender, the sum of the outstanding principal
amount of such 2013 Multicurrency Revolving Credit Lender’s Alternative Currency
Revolving Credit Loans and its Pro Rata Share of the L/C Obligations at such
time.
“Alternative Currency Revolving Credit Facility” means, at any time, the
aggregate Dollar Amount of the 2013 Multicurrency Revolving Credit Commitments
at such time. The Alternative Currency Revolving Credit Facility is part of, and
not in addition to, the Revolving Credit Facility.
“Alternative Currency Revolving Credit Loan” has the meaning specified in
Section 2.01(d).
“Alternative Currency Sublimit” means an amount equal to the lesser of (a)
$500,000,000 and (b) the aggregate Dollar Amount of the 2013 Multicurrency
Revolving Credit Commitments. The Alternative Currency Sublimit is part of, and
not in addition to, the Revolving Credit Facility.
“Amendment and Restatement Agreement” means the Amendment and Restatement
Agreement dated as of June 9, 2009, among the Company, Holdings, SunGard UK
Holdings Limited, the Lenders party thereto and the Administrative Agent.
“Applicable Rate” means a percentage per annum equal to:
(i) with respect to the Tranche A Term Loans, the following percentages per
annum, based upon the Total Leverage Ratio as set forth in the most recent
Compliance Certificate received by the Administrative Agent pursuant to
Section 6.02(b):

                      Applicable Rate   Pricing   Total Leverage   Eurocurrency
        Level   Ratio   Rate     Base Rate  
1
  <5.25:1     1.75 %     0.75 %
2
  ≥5.25:1     2.00 %     1.00 %

and
(ii) with respect to the Tranche B Term Loans: (A) for Eurocurrency Rate Loans,
3.625%, and (B) for Base Rate Loans, 2.625%.

 

4



--------------------------------------------------------------------------------



 



(b) with respect to 2013 Revolving Credit Loans, unused 2013 Revolving Credit
Commitments and Letter of Credit fees relating to the 2013 Revolving Credit
Commitments, the following percentages per annum, based upon the Total Leverage
Ratio as set forth in the most recent Compliance Certificate received by the
Administrative Agent pursuant to Section 6.02(b):

                              Applicable Rate           Eurocurrency            
            Rate and             Commitment   Pricing       Letter of          
  Fee   Level   Total Leverage Ratio   Credit Fees     Base Rate     Rate  
1
  <4.5:1     2.75 %     1.75 %     0.500 %
2
  ≥4.5:1 but <5.0:1     3.00 %     2.00 %     0.625 %
3
  ≥5.0:1 but <5.5:1     3.25 %     2.25 %     0.750 %
4
  ≥5.5:1 but <6.0:1     3.50 %     2.50 %     0.875 %
5
  ≥6.0:1     3.75 %     2.75 %     1.00 %

Notwithstanding clause (a) of this definition, the Applicable Rate for each
Incremental Term Loan shall be, as of any date of determination, (i) for
Eurocurrency Rate Loans, 3.50% per annum, and (ii) for Base Rate Loans, 2.50%
per annum.
Any increase or decrease in the Applicable Rate resulting from a change in the
Total Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(b); provided that at the option of the Administrative Agent or the
Required Lenders, the highest Pricing Level shall apply (x) as of the first
Business Day after the date on which a Compliance Certificate was required to
have been delivered but was not delivered, and shall continue to so apply to and
including the date on which such Compliance Certificate is so delivered (and
thereafter the Pricing Level otherwise determined in accordance with this
definition shall apply) and (y) as of the first Business Day after an Event of
Default under Section 8.01(a) shall have occurred and be continuing, and shall
continue to so apply to but excluding the date on which such Event of Default is
cured or waived (and thereafter the Pricing Level otherwise determined in
accordance with this definition shall apply).
“Appropriate Lender” means, at any time, (a) with respect to Loans of any Class,
the Lenders of such Class, (b) with respect to Letters of Credit, (i) the
relevant L/C Issuers and (ii) with respect to any Letters of Credit issued
pursuant to Section 2.03(a), the Revolving Credit Lenders and (c) with respect
to the Swing Line Facility, (i) the Swing Line Lender and (ii) if any Swing Line
Loans are outstanding pursuant to Section 2.04(a), the Revolving Credit Lenders.
“Approved Bank” has the meaning specified in clause (c) of the definition of
“Cash Equivalents”.
“Approved Fund” means any Fund that is administered, advised or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers, advises or manages a Lender.

 

5



--------------------------------------------------------------------------------



 



“Arrangers” means J.P. Morgan Securities Inc., Citigroup Global Markets Inc. and
Deutsche Bank Securities Inc., each in its capacity as a Joint Bookrunner and,
in the case of J.P. Morgan Securities Inc. and Citigroup Global Markets Inc., a
Co-Lead Arranger under this Agreement.
“Assignees” has the meaning specified in Section 10.07(b).
“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit E.
“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external legal counsel.
“Attributable Indebtedness” means, on any date, in respect of any Capitalized
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP.
“Audited Financial Statements” means the audited consolidated balance sheets of
SunGard and its Subsidiaries as of each of December 31, 2004, 2003 and 2002, and
the related audited consolidated statements of income, stockholders’ equity and
cash flows for SunGard and its Subsidiaries for the fiscal years ended
December 31, 2004, 2003 and 2002, respectively.
“Auto-Renewal Letter of Credit” has the meaning specified in
Section 2.03(b)(iii).
“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by JPMorgan Chase
Bank as its “prime rate.” The “prime rate” is a rate set by JPMorgan Chase Bank
based upon various factors including JPMorgan Chase Bank costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such rate announced by JPMorgan Chase Bank
shall take effect at the opening of business on the day specified in the public
announcement of such change.
“Base Rate Loan” means a Loan that bears interest based on the Base Rate.
“Borrower Parties” means the collective reference to the Company and the
Restricted Subsidiaries, and “Borrower Party” means any one of them.
“Borrowers” means the Company and the Overseas Borrowers.
“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing, or a
Term Borrowing, as the context may require.
“Broker-Dealer Facility” means the overnight credit facilities of the
Broker-Dealer Subsidiaries.

 

6



--------------------------------------------------------------------------------



 



“Broker-Dealer Liens” means Liens on the Equity Interests owned by any
Broker-Dealer Subsidiary or any person that is not an Affiliate of the Company.
“Broker-Dealer Subsidiaries” means the Subsidiaries that are principally engaged
in the business of providing broker-dealer services.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and:
if such day relates to any interest rate settings as to a Eurocurrency Rate Loan
denominated in Dollars, any fundings, disbursements, settlements and payments in
Dollars in respect of any such Eurocurrency Rate Loan, or any other dealings in
Dollars to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Rate Loan, means any such day on which dealings in deposits in
Dollars are conducted by and between banks in the London interbank eurodollar
market;
if such day relates to any interest rate settings as to a Eurocurrency Rate Loan
denominated in Euros, any fundings, disbursements, settlements and payments in
Euros in respect of any such Eurocurrency Rate Loan, or any other dealings in
Euros to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Rate Loan, means a TARGET Day; and
if such day relates to any interest rate settings as to a Eurocurrency Rate Loan
denominated in Sterling, any fundings, disbursements, settlements and payments
in Sterling in respect of any such Eurocurrency Rate Loan, or any other dealings
in Sterling to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Rate Loan, means any such day on which dealings in deposits in
Sterling are conducted by and between banks in the London interbank eurodollar
market.
“CAM” means the mechanism for the allocation and exchange of interests in Loans
and other Credit Extensions under this Agreement and collections thereunder
established in Section 8.06.
“CAM Exchange” means the exchange of the Lenders’ interests provided for in
Section 8.06.
“CAM Exchange Date” means the date on which any Event of Default referred to in
Section 8.01(f) shall occur or the date on which the Company receives written
notice from the Administrative Agent that any Event of Default referred to in
Section 8.01(g) has occurred.
“CAM Percentage” means, as to each Lender, a fraction, expressed as a decimal,
of which (a) the numerator shall be the aggregate Dollar Amount of the
Designated Obligations owed to such Lender (whether or not at the time due and
payable) immediately prior to the CAM Exchange Date and (b) the denominator
shall be the aggregate amount of the Designated Obligations owed to all the
Lenders (whether or not at the time due and payable) immediately prior to the
CAM Exchange Date.

 

7



--------------------------------------------------------------------------------



 



“Capital Expenditures” means, for any period, the aggregate of (a) all
expenditures (whether paid in cash or accrued as liabilities) by the Company and
the Restricted Subsidiaries during such period that, in conformity with GAAP,
are or are required to be included as additions during such period to property,
plant or equipment reflected in the consolidated balance sheet of the Company
and the Restricted Subsidiaries, (b) all Capitalized Software Expenditures for
such period and (c) the value of all assets under Capitalized Leases incurred by
the Company and the Restricted Subsidiaries during such period; provided that
the term “Capital Expenditures” shall not include (i) expenditures made in
connection with the replacement, substitution, restoration or repair of assets
to the extent financed with (x) insurance proceeds paid on account of the loss
of or damage to the assets being replaced, restored or repaired or (y) awards of
compensation arising from the taking by eminent domain or condemnation of the
assets being replaced, (ii) the purchase price of equipment that is purchased
simultaneously with the trade-in of existing equipment to the extent that the
gross amount of such purchase price is reduced by the credit granted by the
seller of such equipment for the equipment being traded in at such time,
(iii) the purchase of plant, property or equipment or software to the extent
financed with the proceeds of Dispositions that are not required to be applied
to prepay Term Loans pursuant to Section 2.05(b), (iv) expenditures that
constitute any part of Consolidated Lease Expense, (v) expenditures that are
accounted for as capital expenditures by the Company or any Restricted
Subsidiary and that actually are paid for by a Person other than the Company or
any Restricted Subsidiary and for which neither the Company nor any Restricted
Subsidiary has provided or is required to provide or incur, directly or
indirectly, any consideration or obligation to such Person or any other Person
(whether before, during or after such period), (vi) the book value of any asset
owned by the Company or any Restricted Subsidiary prior to or during such period
to the extent that such book value is included as a capital expenditure during
such period as a result of such Person reusing or beginning to reuse such asset
during such period without a corresponding expenditure actually having been made
in such period, provided that (x) any expenditure necessary in order to permit
such asset to be reused shall be included as a Capital Expenditure during the
period in which such expenditure actually is made and (y) such book value shall
have been included in Capital Expenditures when such asset was originally
acquired, or (vii) expenditures that constitute Permitted Acquisitions.
“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases; provided that for all purposes
hereunder the amount of obligations under any Capitalized Lease shall be the
amount thereof accounted for as a liability in accordance with GAAP.
“Capitalized Software Expenditures” means, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities) by the Company and
the Restricted Subsidiaries during such period in respect of purchased software
or internally developed software and software enhancements that, in conformity
with GAAP, are or are required to be reflected as capitalized costs on the
consolidated balance sheet of the Company and the Restricted Subsidiaries.
“Cash Collateral” has the meaning specified in Section 2.03(g).
“Cash Collateral Account” means a blocked account at JPMorgan Chase Bank (or
another commercial bank selected in compliance with Section 9.09) in the name of
the Administrative Agent and under the sole dominion and control of the
Administrative Agent, and otherwise established in a manner satisfactory to the
Administrative Agent.

 

8



--------------------------------------------------------------------------------



 



“Cash Collateralize” has the meaning specified in Section 2.03(g).
“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Company or any Restricted Subsidiary:
Dollars, Euros or, in the case of any Foreign Subsidiary, such local currencies
held by it from time to time in the ordinary course of business;
readily marketable obligations issued or directly and fully guaranteed or
insured by the government or any agency or instrumentality of (i) the United
States or (ii) any member nation of the European Union, having average
maturities of not more than 12 months from the date of acquisition thereof;
provided that the full faith and credit of the United States or a member nation
of the European Union is pledged in support thereof;
time deposits with, or insured certificates of deposit or bankers’ acceptances
of, any commercial bank that (i) is a Lender or (ii) (A) is organized under the
Laws of the United States, any state thereof, the District of Columbia or any
member nation of the Organization for Economic Cooperation and Development or is
the principal banking Subsidiary of a bank holding company organized under the
Laws of the United States, any state thereof, the District of Columbia or any
member nation of the Organization for Economic Cooperation and Development, and
is a member of the Federal Reserve System, and (B) has combined capital and
surplus of at least $250,000,000 (any such bank in the foregoing clauses (i) or
(ii) being an “Approved Bank”), in each case with average maturities of not more
than 12 months from the date of acquisition thereof;
commercial paper and variable or fixed rate notes issued by an Approved Bank (or
by the parent company thereof) or any variable or fixed rate note issued by, or
guaranteed by, a corporation rated A-2 (or the equivalent thereof) or better by
S&P or P-2 (or the equivalent thereof) or better by Moody’s, in each case with
average maturities of not more than 12 months from the date of acquisition
thereof;
repurchase agreements entered into by any Person with a bank or trust company
(including any of the Lenders) or recognized securities dealer, in each case,
having capital and surplus in excess of $250,000,000 for direct obligations
issued by or fully guaranteed or insured by the government or any agency or
instrumentality of (i) the United States or (ii) any member nation of the
European Union, in which such Person shall have a perfected first priority
security interest (subject to no other Liens) and having, on the date of
purchase thereof, a fair market value of at least 100% of the amount of the
repurchase obligations;
securities with average maturities of 12 months or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government having an
investment grade rating from either S&P or Moody’s (or the equivalent thereof);

 

9



--------------------------------------------------------------------------------



 



Investments with average maturities of 12 months or less from the date of
acquisition in money market funds rated AAA- (or the equivalent thereof) or
better by S&P or Aaa3 (or the equivalent thereof) or better by Moody’s;
instruments equivalent to those referred to in clauses (a) through (g) above
denominated in Euros or any other foreign currency comparable in credit quality
and tenor to those referred to above and customarily used by corporations for
cash management purposes in any jurisdiction outside the United States to the
extent reasonably required in connection with any business conducted by any
Restricted Subsidiary organized in such jurisdiction; and
Investments, classified in accordance with GAAP as current assets of the Company
or any Restricted Subsidiary, in money market investment programs which are
registered under the Investment Company Act of 1940 or which are administered by
financial institutions having capital of at least $250,000,000, and, in either
case, the portfolios of which are limited such that substantially all of such
investments are of the character, quality and maturity described in clauses
(a) through (h) of this definition.
“Cash Management Obligations” means obligations owed by Holdings, the Company or
any Restricted Subsidiary to any Lender or any Affiliate of a Lender in respect
of any overdraft and related liabilities arising from treasury, depository and
cash management services or any automated clearing house transfers of funds.
“Casualty Event” means any event that gives rise to the receipt by Holdings, the
Company or any Restricted Subsidiary of any insurance proceeds or condemnation
awards in respect of any equipment, fixed assets or real property (including any
improvements thereon) to replace or repair such equipment, fixed assets or real
property.
“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as subsequently amended.
“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.
“Change of Control” means the earliest to occur of (a) the Permitted Holders
ceasing to have the power, directly or indirectly, to vote or direct the voting
of securities having a majority of the ordinary voting power for the election of
directors of Holdings; provided that the occurrence of the foregoing event shall
not be deemed a Change of Control if,
any time prior to the consummation of a Qualifying IPO, and for any reason
whatsoever, (A) the Permitted Holders otherwise have the right, directly or
indirectly, to designate (and do so designate) a majority of the board of
directors of Holdings or (B) the Permitted Holders own, directly or indirectly,
of record and beneficially an amount of common stock of Holdings equal to an
amount more than fifty percent (50%) of the amount of common stock of Holdings
owned, directly or indirectly, by the Permitted Holders of record and
beneficially as of the Closing Date and such ownership by the Permitted Holders
represents the largest single block of voting securities of Holdings held by any
Person or related group for purposes of Section 13(d) of the Exchange Act, or

 

10



--------------------------------------------------------------------------------



 



(b) at any time after the consummation of a Qualifying IPO, and for any reason
whatsoever, (A) no “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Exchange Act, but excluding any employee benefit plan of such
person and its Subsidiaries, and any person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan), excluding
the Permitted Holders, shall become the “beneficial owner” (as defined in
Rules 13(d)-3 and 13(d)-5 under such Act), directly or indirectly, of more than
the greater of (x) thirty-five percent (35%) of the shares outstanding of
Holdings and (y) the percentage of the then outstanding voting stock of Holdings
owned, directly or indirectly, beneficially by the Permitted Holders, and (B)
during each period of twelve (12) consecutive months, the board of directors of
Holdings shall consist of a majority of the Continuing Directors; or
any “Change of Control” (or any comparable term) in any document pertaining to
the Existing Notes, the New Notes or any Junior Financing with an aggregate
outstanding principal amount in excess of the Threshold Amount; or
at any time prior to a Qualifying IPO of the Company, the Company ceasing to be
a directly or indirectly wholly owned Subsidiary of Holdings.
“Class” (a) when used with respect to Lenders, refers to whether such Lenders
are 2013 Dollar Revolving Credit Lenders, 2013 Multicurrency Revolving Credit
Lenders, Tranche A U.S. Term Lenders, Tranche A U.K. Term Lenders, Tranche A
Euro Term Lenders, Tranche B U.S. Term Lenders, Tranche B U.K. Term Lenders,
Tranche B Euro Term Lenders or Incremental Term Lenders, (b) when used with
respect to Commitments, refers to whether such Commitments are 2013 Dollar
Revolving Credit Commitments, 2013 Multicurrency Revolving Credit Commitments,
Tranche B U.S. Term Commitments, Tranche B U.K. Term Commitments, Tranche B Euro
Term Commitments, Incremental Term Commitments, Other Revolving Credit
Commitments or Other Term Commitments and (c) when used with respect to Loans or
a Borrowing, refers to whether such Loans, or the Loans comprising such
Borrowing, are Dollar Revolving Credit Loans, Alternative Currency Revolving
Credit Loans, Tranche A U.S. Term Loans, Tranche A U.K. Term Loans, Tranche A
Euro Term Loans, Tranche B U.S. Term Loans, Tranche B U.K. Term Loans, Tranche B
Euro Term Loans, Incremental Term Loans, Other Revolving Credit Loans or Other
Term Loans.
“Closing Date” means August 11, 2005, which was the date on which all the
conditions precedent in Section 4.01 were satisfied or waived in accordance with
Section 4.01 in connection with the effectiveness of the Original Agreement.
“Code” means the U.S. Internal Revenue Code of 1986 and rules and regulations
related thereto.
“Co-Documentation Agent” means Barclays Bank PLC and The Royal Bank of Canada,
as Co-Documentation Agents under this Agreement.
“Co-Syndication Agents” means Citigroup Global Markets Inc. and Deutsche Bank
Securities Inc., as Co-Syndication Agents under this Agreement.

 

11



--------------------------------------------------------------------------------



 



“Collateral” means all the “Collateral” as defined in any Collateral Document
and shall include the Mortgaged Properties.
“Collateral Agent” means JPMorgan Chase Bank, in its capacity as collateral
agent under any of the Loan Documents, or any successor administrative agent.
“Collateral and Guarantee Requirement” means, at any time, the requirement that:
the Administrative Agent shall have received each Collateral Document required
to be delivered on the Closing Date pursuant to Section 4.01(a)(iii) or pursuant
to Section 6.11 at such time, duly executed by each Loan Party thereto;
(b) all Obligations shall have been unconditionally guaranteed (the “U.S.
Guarantees”) by Holdings, the Company (in the case of Obligations of the
Overseas Borrowers) and each Restricted Subsidiary that is a Domestic Subsidiary
and not an Excluded Subsidiary (each, a “U.S. Guarantor”);
(c) all Obligations, if any, of the Overseas Revolver Borrowers (the “Overseas
Revolving Obligations”) shall have been unconditionally guaranteed (the
“Overseas Guarantees” and, together with the U.S. Guarantees, the “Guarantees”)
by each Qualified Foreign Subsidiary that is not an Excluded Subsidiary (each,
an “Overseas Guarantor” and, together with the U.S. Guarantors, the Guarantors”)
prior to, or concurrently with, the delivery of an Election to Participate by
any Overseas Revolver Borrower;
(d) all guarantees issued or to be issued in respect of the Senior Subordinated
Notes (i) shall be subordinated to the U.S. Guarantees to the same extent that
the Senior Subordinated Notes are subordinated to the Obligations and (ii) shall
provide for their automatic release upon a release of the corresponding U.S.
Guarantee;
(e) the Obligations and the U.S. Guarantees shall have been secured by a
first-priority security interest in (i) all the Equity Interests of the Company
and (ii) to the extent that it does not give rise to additional Subsidiary
reporting requirements under Rule 3-16 of Regulation S-X promulgated under the
Exchange Act, all Equity Interests (other than Equity Interests of Unrestricted
Subsidiaries and any Equity Interest of any Restricted Subsidiary pledged to
secure Indebtedness permitted under Section 7.03(g)) of each wholly owned
Subsidiary directly owned by any U.S. Guarantor; provided that pledges of Equity
Interests of each Foreign Subsidiary shall be limited to 65% of the issued and
outstanding Equity Interests of such Foreign Subsidiary at any time;
(f) except to the extent otherwise permitted hereunder or under any Collateral
Document, the Obligations and the U.S. Guarantees shall have been secured by a
security interest in, and mortgages on, substantially all tangible and
intangible assets of Holdings, the Company and each other U.S. Guarantor
(including accounts (other than deposit accounts or other bank or securities
accounts and accounts receivable and related assets subject to the Receivables
Facility), inventory, equipment, investment property, contract rights,
intellectual property, other general intangibles, owned and leased real property
and proceeds of the foregoing), in each case, with the priority required by the
Collateral Documents; provided that security interests in real property shall be
limited to the Mortgaged Properties;

 

12



--------------------------------------------------------------------------------



 



(g) to the extent that it does not give rise to additional Subsidiary reporting
requirements under Rule 3-16 of Regulation S-X promulgated under the Exchange
Act or any obligation of a Foreign Subsidiary to grant any Pari Passu Lien, the
Overseas Revolving Obligations shall have been secured by a first-priority
security interest in all Equity Interests of each Overseas Guarantor (to the
extent not pledged pursuant to the preceding clause (e));
(h) except to the extent otherwise permitted hereunder or under any Collateral
Document, on or prior to the date any Overseas Revolver Borrower delivers an
Election to Participate, the Overseas Revolving Obligations shall have been
secured by a security interest, and mortgages on, substantially all tangible and
intangible assets of each Overseas Guarantor (including accounts (other than
deposit accounts or other bank or securities accounts), inventory, equipment,
investment property, contract rights, intellectual property, other general
intangibles, owned and leased real property and proceeds of the foregoing), in
each case (i) with the priority required by the Collateral Documents and (ii) to
the extent permitted by applicable Laws and provided that it would not result in
material adverse tax consequences to Holdings and its Subsidiaries or give rise
to any obligation to grant any Pari Passu Lien;
(i) none of the Collateral shall be subject to any Liens other than Liens
permitted by Section 7.01; and
(j) the Collateral Agent shall have received (i) counterparts of a Mortgage or
Collateral Assignment, as applicable, with respect to each owned or leased
property described on Schedule 1.01F hereto or required to be delivered pursuant
to Section 6.11 (the “Mortgaged Properties”) duly executed and delivered by the
record owner of such property, (ii) a policy or policies of title insurance
issued by a nationally recognized title insurance company insuring the Lien of
each such Mortgage as a valid Lien on the property described therein, free of
any other Liens except as expressly permitted by Section 7.01, together with
such endorsements, coinsurance and reinsurance as the Administrative Agent may
reasonably request, and (iii) such existing surveys, existing abstracts,
existing appraisals, legal opinions and other documents as the Administrative
Agent may reasonably request with respect to any such Mortgaged Property.
The foregoing definition shall not require the creation or perfection of pledges
of or security interests in, or the obtaining of title insurance or surveys with
respect to, particular assets if and for so long as, in the reasonable judgment
of the Administrative Agent (confirmed in writing by notice to the Company), the
cost of creating or perfecting such pledges or security interests in such assets
or obtaining title insurance or surveys in respect of such assets shall be
excessive in view of the benefits to be obtained by the Lenders therefrom. The
Administrative Agent may grant extensions of time for the perfection of security
interests in or the obtaining of title insurance with respect to particular
assets (including extensions beyond the Closing Date for the perfection of
security interests in the assets of the Loan Parties on such date) where it
reasonably determines, in consultation with the Company, that perfection cannot
be accomplished without undue effort or expense by the time or times at which it
would otherwise be required by this Agreement or the Collateral Documents.

 

13



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing provisions of this definition or anything in this
Agreement or any other Loan Document to the contrary, (a) with respect to leases
of real property entered into by the Company or any other Guarantor prior to the
Closing Date, the Company shall not be required to take any action with respect
to creation or perfection of security interests with respect to such leases
prior to the Closing Date and (b) Liens required to be granted from time to time
pursuant to the Collateral and Guarantee Requirement shall be subject to
exceptions and limitations set forth in the Collateral Documents as in effect on
the Closing Date and, to the extent appropriate in the applicable jurisdiction,
as agreed between the Administrative Agent and the Company.
“Collateral Assignment” means a Collateral Assignment, substantially in the form
of Exhibit I.
“Collateral Documents” means, collectively, the Security Agreement, the
Intellectual Property Security Agreement, the Mortgages, First Refinancing
Amendment Reaffirmation Agreement, each of the mortgages, collateral
assignments, Security Agreement Supplements, security agreements, pledge
agreements or other similar agreements delivered to the Administrative Agent and
the Lenders pursuant to Section 6.11 or Section 6.13, the Guaranty and each of
the other agreements, instruments or documents that creates or purports to
create a Lien or Guarantee in favor of the Administrative Agent for the benefit
of the Secured Parties.
“Commitment” means a U.S. Term Commitment, a U.K. Term Commitment, an
Incremental Term Commitment or a Revolving Credit Commitment, as the context may
require.
“Committed Loan Notice” means a notice of (a) a Term Borrowing, (b) a Revolving
Credit Borrowing, (c) a conversion of Loans from one Type to the other, or (d) a
continuation of Eurocurrency Rate Loans, pursuant to Section 2.02(a), which, if
in writing, shall be substantially in the form of Exhibit A.
“Company” has the meaning specified in the introductory paragraph to this
Agreement and includes the surviving company of the merger between Solar Capital
Corp. and SunGard consummated on the Closing Date.
“Company Guaranty” means the Company Guaranty made by the Company in favor of
the Administrative Agent on behalf of the Secured Parties, substantially in the
form of Exhibit F-4.
“Compensation Period” has the meaning specified in Section 2.12(c)(ii).
“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

 

14



--------------------------------------------------------------------------------



 



“Consolidated EBITDA” means, for any period, the Consolidated Net Income for
such period, plus:
without duplication and to the extent already deducted (and not added back) in
arriving at such Consolidated Net Income, the sum of the following amounts for
such period:
(a) total interest expense (other than any portion thereof related to (A) the
Receivables Facility and (B) the Broker-Dealer Facility to the extent the
aggregate principal amount of Indebtedness incurred under the Broker-Dealer
Facility is not in excess of $20,000,000) and, to the extent not reflected in
such total interest expense, any losses on hedging obligations or other
derivative instruments entered into for the purpose of hedging interest rate
risk, net of interest income and gains on such hedging obligations, and costs of
surety bonds in connection with financing activities,
(b) provision for taxes based on income, profits or capital of the Company and
the Restricted Subsidiaries, including state, franchise and similar taxes (such
as the Pennsylvania capital tax) and foreign withholding taxes paid or accrued
during such period,
(c) depreciation and amortization (including amortization of Capitalized
Software Expenditures),
(d) Non-Cash Charges,
(e) extraordinary losses and unusual or non-recurring charges, severance,
relocation costs and curtailments or modifications to pension and
post-retirement employee benefit plans,
(f) restructuring charges or reserves (including restructuring costs related to
acquisitions after the date hereof and to closure/consolidation of facilities),
(g) any deductions attributable to minority interests,
(h) the amount of management, monitoring, consulting and advisory fees and
related expenses paid to the Sponsors,
(i) any costs or expenses incurred by the Company or a Restricted Subsidiary
pursuant to any management equity plan or stock option plan or any other
management or employee benefit plan or agreement or any stock subscription or
shareholder agreement, to the extent that such costs or expenses are funded with
cash proceeds contributed to the capital of the Company or net cash proceeds of
an issuance of Equity Interests of the Company (other than Disqualified Equity
Interests); and
(j) the amount of net cost savings projected by the Company in good faith to be
realized as a result of specified actions taken during such period (calculated
on a pro forma basis as though such cost savings had been realized on the first
day of such period), net of the amount of actual benefits realized during such
period from such actions, provided that (A) such cost savings are reasonably
identifiable and factually supportable, (B) such actions are taken within
36 months after the Closing Date, (C) no cost savings shall be added pursuant to
this clause (x) to the extent duplicative of any expenses or charges relating to
such cost savings that are included in clause (vi) above with respect to such
period and (D) the aggregate amount of cost savings added pursuant to this
clause (x) shall not exceed $100,000,000 for any period consisting of four
consecutive quarters, less

 

15



--------------------------------------------------------------------------------



 



(k) without duplication and to the extent included in arriving at such
Consolidated Net Income, the sum of the following amounts for such period:
(a) extraordinary gains and unusual or non-recurring gains,
(b) non-cash gains (excluding any non-cash gain to the extent it represents the
reversal of an accrual or reserve for a potential cash item that reduced
Consolidated EBITDA in any prior period),
(c) gains on asset sales (other than asset sales in the ordinary course of
business),
(d) any net after-tax income from the early extinguishment of Indebtedness or
hedging obligations or other derivative instruments, and
(e) all gains from investments recorded using the equity method,
in each case, as determined on a consolidated basis for the Company and the
Restricted Subsidiaries in accordance with GAAP; provided that, to the extent
included in Consolidated Net Income,
there shall be excluded in determining Consolidated EBITDA currency translation
gains and losses related to currency remeasurements of Indebtedness (including
the net loss or gain resulting from Swap Contracts for currency exchange risk),
(f) there shall be excluded in determining Consolidated EBITDA for any period
any adjustments resulting from the application of Statement of Financial
Accounting Standards No. 133, and
(g) there shall be included in determining Consolidated EBITDA for any period,
without duplication, (A) the Acquired EBITDA of any Person, property, business
or asset acquired by the Company or any Restricted Subsidiary during such period
(but not the Acquired EBITDA of any related Person, property, business or assets
to the extent not so acquired), to the extent not subsequently sold, transferred
or otherwise disposed by the Company or such Restricted Subsidiary (each such
Person, property, business or asset acquired and not subsequently so disposed
of, an “Acquired Entity or Business”), based on the actual Acquired EBITDA of
such Acquired Entity or Business for such period (including the portion thereof
occurring prior to such acquisition) and (B) for the purposes of the definition
of the term “Permitted Acquisition” and Section 7.11, an adjustment in respect
of each Acquired Entity or Business equal to the amount of the Pro Forma
Adjustment with respect to such Acquired Entity or Business for such period
(including the portion thereof occurring prior to such acquisition) as specified
in a certificate executed by a Responsible Officer and delivered to the Lenders
and the Administrative Agent and (C) for purposes of determining the Total
Leverage Ratio or Interest Coverage Ratio only, there shall be excluded in
determining Consolidated EBITDA for any period the Disposed EBITDA of any
Person, property, business or asset sold, transferred or otherwise disposed of,
closed or classified as discontinued operations by the Company or any Restricted
Subsidiary during such period (each such Person, property, business or asset so
sold or disposed of, a “Sold Entity or Business”), based on the actual Disposed
EBITDA of such Sold Entity or Business for such period (including the portion
thereof occurring prior to such sale, transfer or disposition).

 

16



--------------------------------------------------------------------------------



 



For the purpose of the definition of Consolidated EBITDA, “Non-Cash Charges”
means (a) losses on asset sales, disposals or abandonments, (b) any impairment
charge or asset write-off related to intangible assets, long-lived assets, and
investments in debt and equity securities pursuant to GAAP, (c) all losses from
investments recorded using the equity method, (d) stock-based awards
compensation expense, and (e) other non-cash charges (provided that if any
non-cash charges referred to in this clause (e) represent an accrual or reserve
for potential cash items in any future period, the cash payment in respect
thereof in such future period shall be subtracted from Consolidated EBITDA to
such extent, and excluding amortization of a prepaid cash item that was paid in
a prior period).
“Consolidated Interest Expense” means, for any period, the sum of (i) the cash
interest expense (including that attributable to Capitalized Leases), net of
cash interest income, of the Company and the Restricted Subsidiaries, determined
on a consolidated basis in accordance with GAAP, with respect to all outstanding
Indebtedness of the Company and the Restricted Subsidiaries, including all
commissions, discounts and other fees and charges owed with respect to letters
of credit and bankers’ acceptance financing and net costs under Swap Contracts,
(ii) any cash payments made during such period in respect of obligations
referred to in clause (b) below relating to Funded Debt that were amortized or
accrued in a previous period (other than any such obligations resulting from the
discounting of Indebtedness in connection with the application of purchase
accounting in connection with the Transaction or any Permitted Acquisition) and
(iii) from and after the date that a Holdings Restricted Payments Election is
made, the amount of all Restricted Payments from the Company to Holdings used to
fund cash interest payments by Holdings, but excluding, however,
(a) amortization of deferred financing costs and any other amounts of non-cash
interest, (b) the accretion or accrual of discounted liabilities during such
period, (c) commissions, discounts, yield and other fees and charges (including
any interest expense) incurred in connection with (i) the Receivables Facility
and (ii) the Broker-Dealer Facility to the extent the aggregate principal amount
of Indebtedness incurred under the Broker-Dealer Facility is not in excess of
$20,000,000 and (d) all non-recurring cash interest expense consisting of
liquidated damages for failure to timely comply with registration rights
obligations and financing fees, all as calculated on a consolidated basis in
accordance with GAAP; provided that for purposes of the definition of the term
“Permitted Acquisition” and Section 7.11, there shall be included in determining
Consolidated Interest Expense for any period the cash interest expense (or
income) of any Acquired Entity or Business acquired during such period, based on
the cash interest expense (or income) of such Acquired Entity or Business for
such period (including the portion thereof occurring prior to such acquisition)
assuming any Indebtedness incurred or repaid in connection with any such
acquisition had been incurred or prepaid on the first day of such period.
Notwithstanding anything to the contrary contained herein, for purposes of
determining Consolidated Interest Expense for any period ending prior to the
first anniversary of the Closing Date, Consolidated Interest Expense shall be an
amount equal to actual Consolidated Interest Expense from the Closing Date
through the date of determination multiplied by a fraction the numerator of
which is 365 and the denominator of which is the number of days from the Closing
Date through the date of determination.

 

17



--------------------------------------------------------------------------------



 



“Consolidated Lease Expense” means, for any period, all rental expenses of the
Company and the Restricted Subsidiaries during such period under operating
leases for real or personal property (including in connection with
sale-leaseback transactions permitted by Section 7.05(f)), excluding real estate
taxes, insurance costs and common area maintenance charges and net of sublease
income, other than (a) obligations under vehicle leases entered into in the
ordinary course of business, (b) all such rental expenses associated with assets
acquired pursuant to a Permitted Acquisition to the extent such rental expenses
relate to operating leases in effect at the time of (and immediately prior to)
such acquisition and related to periods prior to such acquisition and (c) all
obligations under Capitalized Leases, all as determined on a consolidated basis
in accordance with GAAP.
“Consolidated Net Income” means, for any period, the net income (loss) of the
Company and the Restricted Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP, excluding, without duplication,
(a) extraordinary items for such period, (b) the cumulative effect of a change
in accounting principles during such period to the extent included in
Consolidated Net Income, (c) in the case of any period that includes a period
ending prior to or during the fiscal year ending December 31, 2005, Transaction
Expenses, (d) any fees and expenses incurred during such period, or any
amortization thereof for such period, in connection with any acquisition,
investment, asset disposition, issuance or repayment of debt, issuance of equity
securities, refinancing transaction or amendment or other modification of any
debt instrument (in each case, including any such transaction consummated prior
to the Closing Date and any such transaction undertaken but not completed) and
any charges or non-recurring merger costs incurred during such period as a
result of any such transaction, (e) any income (loss) for such period
attributable to the early extinguishment of Indebtedness and (f) accruals and
reserves that are established within twelve months after the Closing Date that
are so required to be established as a result of the Transaction in accordance
with GAAP. There shall be excluded from Consolidated Net Income for any period
the purchase accounting effects of adjustments to property and equipment,
software and other intangible assets and deferred revenue in component amounts
required or permitted by GAAP and related authoritative pronouncements
(including the effects of such adjustments pushed down to Holdings, the Company
and the Restricted Subsidiaries), as a result of the Transaction, any
acquisition consummated prior to the Closing Date, any Permitted Acquisitions,
or the amortization or write-off of any amounts thereof.
“Consolidated Total Debt” means, as of any date of determination, (a) the
aggregate principal amount of Indebtedness of the Company and the Restricted
Subsidiaries outstanding on such date, determined on a consolidated basis in
accordance with GAAP (but excluding the effects of any discounting of
Indebtedness resulting from the application of purchase accounting in connection
with the Transaction or any Permitted Acquisition), consisting of Indebtedness
for borrowed money, obligations in respect of Capitalized Leases and debt
obligations evidenced by promissory notes or similar instruments (and excluding,
for the avoidance of doubt, all Indebtedness outstanding under or in respect of
the (i) Receivables Facility and (ii) the Broker-Dealer Facility to the extent
the aggregate principal amount of Indebtedness incurred under the Broker-Dealer
Facility is not in excess of $20,000,000), minus (b) the aggregate amount of
cash and Cash Equivalents (in each case, free and clear of all Liens, other than
nonconsensual Liens permitted by Section 7.01 and Liens permitted by Section
7.01(s) and clauses (i) and (ii) of Section 7.01(u)) in excess of $50,000,000
included in the consolidated balance sheet of the Company and the Restricted
Subsidiaries as of such date.

 

18



--------------------------------------------------------------------------------



 



“Consolidated Working Capital” means, at any date, the excess of (a) the sum of
all amounts (other than cash and Cash Equivalents) that would, in conformity
with GAAP, be set forth opposite the caption “total current assets” (or any like
caption) on a consolidated balance sheet of the Company and the Restricted
Subsidiaries at such date over (b) the sum of all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of the
Company and the Restricted Subsidiaries on such date, including deferred revenue
but excluding, without duplication, (i) the current portion of any Funded Debt,
(ii) all Indebtedness consisting of Loans and L/C Obligations to the extent
otherwise included therein, (iii) the current portion of interest and (iv) the
current portion of current and deferred income taxes.
“Continuing Directors” means the directors of Holdings on the Closing Date, as
elected or appointed after giving effect to the Merger and the other
transactions contemplated hereby, and each other director, if, in each case,
such other directors’ nomination for election to the board of directors of
Holdings (or the Company after a Qualifying IPO of the Company) is recommended
by a majority of the then Continuing Directors or such other director receives
the vote of the Permitted Holders in his or her election by the stockholders of
Holdings (or the Company after a Qualifying IPO of the Company).
“Contract Consideration” has the meaning set forth in the definition of “Excess
Cash Flow”.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Control” has the meaning specified in the definition of “Affiliate.”
“Conversion” has the meaning assigned thereto in the First Refinancing
Amendment.
“Converted Incremental Term Loans” has the meaning assigned thereto in the First
Refinancing Amendment.
“Credit Agreement Refinancing Indebtedness” means (a) Permitted First Priority
Refinancing Debt, (b) Permitted Second Priority Refinancing Debt, (c) Permitted
Unsecured Refinancing Debt or (d) Indebtedness incurred or Other Revolving
Commitments obtained pursuant to a Refinancing Amendment, in each case, issued,
incurred or otherwise obtained (including by means of the extension or renewal
of existing Indebtedness) in exchange for, or to extend, renew, replace or
refinance, in whole or part, existing Term Loans or (in the case of Other
Revolving Commitments obtained pursuant to a Refinancing Amendment) Revolving
Credit Commitments hereunder (including any successive Credit Agreement
Refinancing Indebtedness) (“Refinanced Debt”); provided that (i) such extending,
renewing or refinancing Indebtedness (including, if such Indebtedness includes
any Other

 

19



--------------------------------------------------------------------------------



 



Revolving Credit Commitments, the unused portion of such Other Revolving Credit
Commitments) is in an original aggregate principal amount not greater than the
aggregate principal amount of the Refinanced Debt (and, in the case of
Refinanced Debt consisting, in whole or in part, of unused Revolving Credit
Commitments or Other Revolving Credit Commitments, the amount thereof),
(ii) such Indebtedness has a later maturity and, except in the case of Other
Revolving Credit Commitments, a Weighted Average Life to Maturity equal to or
greater than the Refinanced Debt, and (iii) such Refinanced Debt shall be
repaid, defeased or satisfied and discharged, and all accrued interest, fees and
premiums (if any) in connection therewith shall be paid, on the date such Credit
Agreement Refinancing Indebtedness is issued, incurred or obtained; provided
that to the extent that such Refinanced Debt consists, in whole or in part, of
Revolving Credit Commitments or Other Revolving Credit Commitments (or Revolving
Credit Loans, Other Revolving Credit Loans or Swing Line Loans incurred pursuant
to any Revolving Credit Commitments or Other Revolving Credit Commitments), such
Revolving Credit Commitments or Other Revolving Credit Commitments, as
applicable, shall be terminated, and all accrued fees in connection therewith
shall be paid, on the date such Credit Agreement Refinancing Indebtedness is
issued, incurred or obtained.
“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.
“Cumulative Excess Cash Flow” has the meaning specified in Section 7.06(i).
“Debt Issuance” means the issuance by any Person and its Subsidiaries of any
Indebtedness for borrowed money.
“Debt Prepayment” means the prepayment by the Company on the Closing Date of any
Indebtedness outstanding under the Existing Credit Agreement.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally (including, in the case of Loan Parties incorporated or organized in
England or Wales, administration, administrative receivership, voluntary
arrangement and schemes of arrangement).
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate, if any, applicable to Base Rate Loans plus (c) 2.0% per annum;
provided that with respect to a Eurocurrency Rate Loan, the Default Rate shall
be an interest rate equal to the interest rate (including any Applicable Rate
and any Mandatory Cost) otherwise applicable to such Loan plus 2.0% per annum,
in each case, to the fullest extent permitted by applicable Laws.
“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the U.S. Term Loans, U.K. Term Loans, Euro Term Loans, Revolving Credit Loans,
participations in L/C Obligations or participations in Swing Line Loans required
to be funded by it hereunder within one (1) Business Day of the date required to
be funded by it hereunder, unless the subject of a good faith dispute or
subsequently cured, (b) has otherwise failed to pay over to the Administrative
Agent or any other Lender any other amount required to be paid by it hereunder
within one (1) Business Day of the date when due, unless the subject of a good
faith dispute or subsequently cured, or (c) has been deemed insolvent or become
the subject of a bankruptcy or insolvency proceeding.

 

20



--------------------------------------------------------------------------------



 



“Designated Non-Cash Consideration” means the fair market value of non-cash
consideration received by the Company or a Restricted Subsidiary in connection
with a Disposition pursuant to Section 7.05(k) that is designated as Designated
Non-Cash Consideration pursuant to a certificate of a Responsible Officer,
setting forth the basis of such valuation (which amount will be reduced by the
fair market value of the portion of the non-cash consideration converted to cash
within 180 days following the consummation of the applicable Disposition).
“Designated Obligations” means all obligations of the Borrowers with respect to
(a) principal of and interest on the Loans, (b) Unreimbursed Amounts and
interest thereon and (c) accrued and unpaid fees under the Loan Documents.
“Disposed EBITDA” means, with respect to any Sold Entity or Business for any
period, the amount for such period of Consolidated EBITDA of such Sold Entity or
Business (determined as if references to the Company and the Restricted
Subsidiaries in the definition of Consolidated EBITDA were references to such
Sold Entity or Business and its Subsidiaries), all as determined on a
consolidated basis for such Sold Entity or Business.
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction and any sale of Equity
Interests) of any property by any Person, including any sale, assignment,
transfer or other disposal, with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith; provided that
“Disposition” and “Dispose” shall not be deemed to include any issuance by
Holdings of any of its Equity Interests to another Person.
“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests), pursuant to a sinking fund obligation or otherwise
(except as a result of a change of control or asset sale so long as any rights
of the holders thereof upon the occurrence of a change of control or asset sale
event shall be subject to the prior repayment in full of the Loans and all other
Obligations that are accrued and payable and the termination of the
Commitments), (b) is redeemable at the option of the holder thereof (other than
solely for Qualified Equity Interests), in whole or in part, (c) provides for
the scheduled payments of dividends in cash, or (d) is or becomes convertible
into or exchangeable for Indebtedness or any other Equity Interests that would
constitute Disqualified Equity Interests, in each case, prior to the date that
is ninety-one (91) days after the Maturity Date of the Term Loans.
“Dollar” and “$” mean lawful money of the United States.
“Dollar Amount” means, at any time:

 

21



--------------------------------------------------------------------------------



 



with respect to any Loan denominated in Dollars (including, with respect to any
Swing Line Loan, any funded participation therein), the principal amount thereof
then outstanding (or in which such participation is held);
with respect to any Alternative Currency Loan, the principal amount thereof then
outstanding in the relevant Alternative Currency, converted to Dollars in
accordance with Section 1.08 and Section 2.17(a); and
with respect to any L/C Obligation (or any risk participation therein), (A) if
denominated in Dollars, the amount thereof and (B) if denominated in an
Alternative Currency, the amount thereof converted to Dollars in accordance with
Section 1.08 and Section 2.17(b).
“Dollar Letter of Credit” means a Letter of Credit denominated in Dollars.
“Dollar Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Dollar Revolving Credit Loans of the same Type and, in the case of Eurocurrency
Rate Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to Section 2.01(d).
“Dollar Revolving Credit Exposure” means, as to each Revolving Credit Lender,
the sum of the outstanding principal amount of such Revolving Credit Lender’s
Dollar Revolving Credit Loans and its Pro Rata Share of the L/C Obligations and
the Swing Line Obligations.
“Dollar Revolving Credit Loan” has the meaning specified in Section 2.01(d).
“Domestic Subsidiary” means any Subsidiary that is organized under the Laws of
the United States, any state thereof or the District of Columbia.
“Election to Participate” means an Election to Participate substantially in the
form of Exhibit J. hereto.
“Election to Terminate” means an Election to Terminate substantially in the form
of Exhibit K hereto.
“Eligible Assignee” means any Assignee permitted by and consented to in
accordance with Section 10.07(b).
“EMU” means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty of
1992 and the Amsterdam Treaty of 1998.
“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

 

22



--------------------------------------------------------------------------------



 



“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, Laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution, the protection of the environment, natural
resources, or, to the extent relating to exposure to Hazardous Materials, human
health or to the release of any materials into the environment, including those
related to hazardous substances or wastes, air emissions and discharges to waste
or public systems.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.
“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
“Equity Contributions” means, collectively, (a) the contribution by the Equity
Investors of an aggregate amount of cash (together with the aggregate value of
options to purchase Equity Interests of the Company held by Management
Stockholders that are rolled over in connection with the Transactions) of not
less than $3,000,000,000 to Solar Capital Corp., Holdings or one or more direct
or indirect holding company parents of Holdings, and (b) the further
contribution to the Company of any portion of such cash contribution proceeds
not directly received by the Company or used by Holdings to pay Transaction
Expenses.
“Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities).
“Equity Investors” means the Sponsors and the Management Stockholders.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is under common control with any Loan Party within the meaning of Section 414 of
the Code or Section 4001 of ERISA.

 

23



--------------------------------------------------------------------------------



 



“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Loan Party or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which it was a substantial
employer (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA;
(c) a complete or partial withdrawal by any Loan Party or any ERISA Affiliate
from a Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization; (d) the filing of a notice of intent to terminate, the treatment
of a Plan amendment as a termination under Sections 4041 or 4041A of ERISA, or
the commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) an event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; or (f) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon any Loan Party or any ERISA
Affiliate.
“Euro” and “EUR” means the lawful currency of the Participating Member States
introduced in accordance with EMU Legislation.
“Euro Term Borrower” means SunGard UK Holdings Limited.
“Euro Term Commitment” means the Tranche B Euro Term Commitments.
“Euro Term Lender” means, collectively, the Tranche A Euro Term Lenders and the
Tranche B Euro Term Lenders.
“Euro Term Loan” means, collectively, the Tranche A Euro Term Loans and the
Tranche B Euro Term Loans. References to “Euro Term Loans” existing prior to the
Restatement Effective Date refer to the Euro Term Loans made pursuant to the
First Amendment.
“Euro Term Note” means a promissory note of the Euro Term Borrower payable to
any Euro Term Lender or its registered assigns, in substantially the form of
Exhibit C-3 hereto, evidencing the aggregate Indebtedness of the Euro Term
Borrower to such Euro Term Lender resulting from the Euro Term Loans made by
such Euro Term Lender.
“Eurocurrency Rate” means, for any Interest Period with respect to any
Eurocurrency Rate Loan:
the rate per annum equal to the rate determined by the Administrative Agent to
be the offered rate that appears on the page of the Dow Jones Market screen (or
any successor thereto) that displays an average British Bankers Association
Interest Settlement Rate for deposits in Dollars or the relevant Alternative
Currency (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period, determined as of approximately 11:00 a.m.
(London time) two (2) Business Days prior to the first day of such Interest
Period, or, if different, the date on which quotations would customarily be
provided by leading banks in the London Interbank Market for deposits of amounts
in the relevant currency for delivery on the first day of such Interest Period,
or
if the rate referenced in the preceding clause (a) does not appear on such page
or service or such page or service shall not be available, the rate per annum
equal to the rate determined by the Administrative Agent to be the offered rate
on such other page or other service that displays an average British Bankers
Association Interest Settlement Rate for deposits in Dollars or the relevant
Alternative Currency (for delivery on the first day of such Interest Period)
with a term equivalent to such Interest Period, determined as of approximately
11:00 a.m. (London time) two (2) Business Days prior to the first day of such
Interest Period, or, if different, the date on which quotations would
customarily be provided by leading banks in the London Interbank Market for
deposits of amounts in the relevant currency for delivery on the first day of
such Interest Period, or

 

24



--------------------------------------------------------------------------------



 



if the rates referenced in the preceding clauses (a) and (b) are not available,
the rate per annum determined by the Administrative Agent as the rate of
interest at which deposits in Dollars or the relevant Alternative Currency for
delivery on the first day of such Interest Period in Same Day Funds in the
approximate amount of the Eurocurrency Rate Loan being made, continued or
converted by JPMorgan Chase Bank and with a term equivalent to such Interest
Period would be offered by JPMorgan Chase Bank’s London Branch to major banks in
the London interbank eurodollar market at their request at approximately
11:00 a.m. (London time) two (2) Business Days prior to the first day of such
Interest Period or, if different, the date on which quotations would customarily
be provided by leading banks in the London Interbank Market for deposits of
amounts in the relevant currency for delivery on the first day of such Interest
Period.
“Eurocurrency Rate Loan” means a Loan, whether denominated in Dollars or in an
Alternative Currency, that bears interest at a rate based on the Eurocurrency
Rate.
“Event of Default” has the meaning specified in Section 8.01.
“Excess Cash Flow” means, for any period, an amount equal to the excess of:
(a) the sum, without duplication, of:
(i) Consolidated Net Income for such period,
(ii) an amount equal to the amount of all non-cash charges to the extent
deducted in arriving at such Consolidated Net Income,
(iii) decreases in Consolidated Working Capital and long-term account
receivables for such period (other than any such decreases arising from
acquisitions by the Company and the Restricted Subsidiaries completed during
such period), and
(iv) an amount equal to the aggregate net non-cash loss on Dispositions by the
Company and the Restricted Subsidiaries during such period (other than
Dispositions in the ordinary course of business) to the extent deducted in
arriving at such Consolidated Net Income; over
(b) the sum, without duplication, of:
(i) an amount equal to the amount of all non-cash credits included in arriving
at such Consolidated Net Income and cash charges included in clauses (a) through
(f) of the definition of Consolidated Net Income,
(ii) without duplication of amounts deducted pursuant to clause (xi) below in
prior fiscal years, the amount of Capital Expenditures made in cash or accrued
during such period pursuant to Section 7.16, except to the extent that such
Capital Expenditures were financed with the proceeds of Indebtedness of the
Company or the Restricted Subsidiaries,

 

25



--------------------------------------------------------------------------------



 



(iii) the aggregate amount of all principal payments of Indebtedness of the
Company and the Restricted Subsidiaries (including (A) the principal component
of payments in respect of Capitalized Leases and (B) the amount of any mandatory
prepayment of Term Loans pursuant to Section 2.05(b)(ii) to the extent required
due to a Disposition that resulted in an increase to Consolidated Net Income and
not in excess of the amount of such increase but excluding (X) all other
prepayments of Term Loans and (Y) all prepayments of Revolving Credit Loans and
Swing Line Loans) made during such period (other than in respect of any
revolving credit facility to the extent there is not an equivalent permanent
reduction in commitments thereunder), except to the extent financed with the
proceeds of other Indebtedness of the Company or the Restricted Subsidiaries,
(iv) an amount equal to the aggregate net non-cash gain on Dispositions by the
Company and the Restricted Subsidiaries during such period (other than
Dispositions in the ordinary course of business) to the extent included in
arriving at such Consolidated Net Income,
(v) increases in Consolidated Working Capital and long-term account receivables
for such period (other than any such increases arising from acquisitions by the
Company and the Restricted Subsidiaries during such period),
(vi) cash payments by the Company and the Restricted Subsidiaries during such
period in respect of long-term liabilities of the Company and the Restricted
Subsidiaries other than Indebtedness,
(vii) without duplication of amounts deducted pursuant to clause (xi) below in
prior fiscal years, the amount of Investments and acquisitions made during such
period pursuant to Section 7.02 (other than Section 7.02(a)) to the extent that
such Investments and acquisitions were financed with internally generated cash
flow of the Company and the Restricted Subsidiaries,
(viii) the amount of Restricted Payments paid during such period pursuant to
Section 7.06(i) to the extent such Restricted Payments were financed with
internally generated cash flow of the Company and the Restricted Subsidiaries,
(ix) the aggregate amount of expenditures actually made by the Company and the
Restricted Subsidiaries in cash during such period (including expenditures for
the payment of financing fees) to the extent that such expenditures are not
expensed during such period,
(x) the aggregate amount of any premium, make-whole or penalty payments actually
paid in cash by the Company and the Restricted Subsidiaries during such period
that are required to be made in connection with any prepayment of Indebtedness,

 

26



--------------------------------------------------------------------------------



 



(xi) without duplication of amounts deducted from Excess Cash Flow in prior
periods, the aggregate consideration required to be paid in cash by the Company
or any of the Restricted Subsidiaries pursuant to binding contracts (the
“Contract Consideration”) entered into prior to or during such period relating
to Permitted Acquisitions or Capital Expenditures to be consummated or made
during the period of four consecutive fiscal quarters of the Company following
the end of such period, provided that to the extent the aggregate amount of
internally generated cash actually utilized to finance such Permitted
Acquisitions during such period of four consecutive fiscal quarters is less than
the Contract Consideration, the amount of such shortfall shall be added to the
calculation of Excess Cash Flow at the end of such period of four consecutive
fiscal quarters, and
(xii) the amount of cash taxes paid in such period to the extent they exceed the
amount of tax expense deducted in determining Consolidated Net Income for such
period.
“Exchange Act” means the Securities Exchange Act of 1934.
“Exchange Rate” means on any day with respect to any currency other than
Dollars, the rate at which such currency may be exchanged into Dollars, as set
forth at approximately 11:00 a.m. (London time) on such day on the Reuters World
Currency Page for such currency; in the event that such rate does not appear on
any Reuters World Currency Page, the Exchange Rate shall be determined by
reference to such other publicly available service for displaying exchange rates
as may be agreed upon by the Administrative Agent and the Company, or, in the
absence of such agreement, such Exchange Rate shall instead be the arithmetic
average of the spot rates of exchange of the Administrative Agent in the market
where its foreign currency exchange operations in respect of such currency are
then being conducted, at or about 10:00 a.m. (New York City time) on such date
for the purchase of Dollars for delivery two Business Days later.
“Excluded Subsidiary” means (a) any Subsidiary that is not a wholly owned
Subsidiary, (b) any Receivables Subsidiary, (c) each Subsidiary listed on
Schedule 1.01G hereto, (d) any Subsidiary that is prohibited by applicable Law
from guaranteeing the Obligations, (e) any Domestic Subsidiary that is a
Subsidiary of a Foreign Subsidiary, (f) any Restricted Subsidiary acquired
pursuant to a Permitted Acquisition financed with secured Indebtedness incurred
pursuant to Section 7.03(g) and each Restricted Subsidiary thereof that
guarantees such Indebtedness; provided that each such Restricted Subsidiary
shall cease to be an Excluded Subsidiary under this clause (f) if such secured
Indebtedness is repaid or becomes unsecured or if such Restricted Subsidiary
ceases to guarantee such secured Indebtedness, as applicable, (g) each
Broker-Dealer Subsidiary and (h) any other Subsidiary with respect to which, in
the reasonable judgment of the Administrative Agent (confirmed in writing by
notice to the Company), the cost or other consequences (including any adverse
tax consequences) of providing a Guarantee shall be excessive in view of the
benefits to be obtained by the Lenders therefrom.
“Existing Credit Agreement” means the Credit Agreement dated as of January 9,
2004, among SunGard, the Subsidiaries of SunGard parties thereto, the lenders
party thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, J.P. Morgan
Europe Limited, as London Agent, Wachovia Bank, N.A., as Syndication Agent, and
ABN AMRO Bank, N.V., Bank of America, N.A. and Citibank, N.A., as
Co-Documentation Agents.
“Existing Letters of Credit” means the letters of credit outstanding on the
Closing Date and set forth on Schedule 1.01E.

 

27



--------------------------------------------------------------------------------



 



“Existing Notes” means $250,000,000 aggregate principal amount of the Company’s
3.750% senior notes due 2009 and $250,000,000 aggregate principal amount of the
Company’s 4.875% senior notes due 2014.
“Existing Notes Documentation” means the Existing Notes, the Existing Notes
Indenture and all other documents executed and delivered with respect to the
Existing Notes.
“Existing Notes Indenture” means the Indenture for the Existing Notes, dated as
of January 15, 2004.
“Facility” means the Tranche A U.S. Term Loans, the Tranche A U.K. Term Loans,
the Tranche A Euro Term Loans, the Tranche B U.S. Term Loans, the Tranche B U.K.
Term Loans, the Tranche B Euro Term Loans, the Incremental Term Loans, the
Revolving Credit Facility, the Alternative Currency Revolving Credit Facility,
the Swing Line Sublimit or the Letter of Credit Sublimit, as the context may
require.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate (rounded upward,
if necessary, to a whole multiple of 1/100 of 1%) charged to JPMorgan Chase Bank
on such day on such transactions as determined by the Administrative Agent.
“First Amendment” means the First Amendment dated as of February 28, 2007, to
this Agreement.
“First Amendment Effective Date” means the date on which the First Amendment
became effective in accordance with Section 4 thereof.
“First Lien Intercreditor Agreement” means the First Lien Intercreditor
Agreement substantially in the form of Exhibit N among the Administrative Agent,
the Collateral Agent and one or more Senior Representatives for holders of
Permitted First Priority Refinancing Debt, with such modifications thereto as
the Administrative Agent may reasonably agree.
“First Refinancing Amendment” means the First Refinancing Amendment to this
Agreement dated as of January 31, 2011, among Holdings, the Borrowers, the
Incremental Term Lenders party thereto and the Administrative Agent.
“First Refinancing Amendment Effective Date” has the meaning assigned thereto in
the First Refinancing Amendment.

 

28



--------------------------------------------------------------------------------



 



“First Refinancing Amendment Reaffirmation Agreement” means the Reaffirmation
Agreement dated as of January 31, 2011, among Holdings, the subsidiaries of
Holdings party thereto and the Administrative Agent.
“Foreign Lender” has the meaning specified in Section 10.15(a)(i).
“Foreign Subsidiary” means any direct or indirect Restricted Subsidiary of the
Company which (a) is not a Domestic Subsidiary or (b) is set forth on
Schedule 1.01H.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course.
“Funded Debt” means all Indebtedness of the Company and the Restricted
Subsidiaries for borrowed money that matures more than one year from the date of
its creation or matures within one year from such date that is renewable or
extendable, at the option of such Person, to a date more than one year from such
date or arises under a revolving credit or similar agreement that obligates the
lender or lenders to extend credit during a period of more than one year from
such date, including Indebtedness in respect of the Loans.
“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time; provided, however, that if the Company
notifies the Administrative Agent that the Company requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the
Closing Date in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Company that the Required
Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith.
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.
“Granting Lender” has the meaning specified in Section 10.07(h).

 

29



--------------------------------------------------------------------------------



 



“Guarantee” means, as to any Person, without duplication, (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other monetary obligation, (ii) to purchase or
lease property, securities or services for the purpose of assuring the obligee
in respect of such Indebtedness or monetary other obligation of the payment or
performance of such Indebtedness or other monetary obligation, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity or level of income or cash flow of the primary obligor so as to enable
the primary obligor to pay such Indebtedness or other monetary obligation, or
(iv) entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other monetary obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (b) any Lien on any assets of such Person securing any
Indebtedness or other monetary obligation of any other Person, whether or not
such Indebtedness or monetary other obligation is assumed by such Person (or any
right, contingent or otherwise, of any holder of such Indebtedness to obtain any
such Lien); provided that the term “Guarantee” shall not include endorsements
for collection or deposit, in either case in the ordinary course of business, or
customary and reasonable indemnity obligations in effect on the Closing Date or
entered into in connection with any acquisition or disposition of assets
permitted under this Agreement (other than such obligations with respect to
Indebtedness). The amount of any Guarantee shall be deemed to be an amount equal
to the stated or determinable amount of the related primary obligation, or
portion thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith. The term “Guarantee” as a
verb has a corresponding meaning.
“Guarantors” has the meaning set forth in the definition of “Collateral and
Guarantee Requirement”.
“Guaranty” means, collectively, the Holdings Guaranty, the Company Guaranty and
the Subsidiary Guaranty.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or pollutants, including petroleum
or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Hedge Bank” means any Person that is a Lender or an Affiliate of a Lender at
the time it enters into a Secured Hedge Agreement, in its capacity as a party
thereto.
“Holdings” has the meaning set forth in the introductory paragraph to this
Agreement.
“Holdings Guaranty” means the Holdings Guaranty made by Holdings in favor of the
Administrative Agent on behalf of the Secured Parties, substantially in the form
of Exhibit F-1.
“Holdings Restricted Payments Election” has the meaning specified in
Section 7.06(c).
“Honor Date” has the meaning specified in Section 2.03(c)(i).
“Incremental Amendment” has the meaning set forth in Section 2.15(a).

 

30



--------------------------------------------------------------------------------



 



“Incremental Arranger” means J.P. Morgan Securities LLC, in its capacity as sole
lead arranger with respect to the Incremental Term Loan and the First
Refinancing Amendment.
“Incremental Facility Closing Date” has the meaning set forth in
Section 2.15(a).
“Incremental Term Commitment” means, as to each Incremental Term Lender, its
obligation to make an Incremental Term Loan to the Company pursuant to
Section 2.01(e) (including pursuant to a Conversion of Original Incremental Term
Loans of such Incremental Term Lender) in an aggregate Dollar Amount not to
exceed the amount set forth opposite such Lender’s name on Schedule I to the
First Refinancing Amendment under the caption “Incremental Term B Commitment” or
in the Assignment and Assumption pursuant to which such Incremental Term Lender
becomes a party hereto, as applicable, as such amount may be adjusted from time
to time in accordance with this Agreement. The initial aggregate amount of the
Incremental Term Commitments is $479,220,000.
“Incremental Term Lender” means, at any time, any Lender that has an Incremental
Term Commitment or an Incremental Term Loan at such time.
“Incremental Term Loan” means a Term Loan made in accordance with Section 2.15
(including a Term Loan constituting Credit Agreement Refinancing Indebtedness
thereof made in accordance with Section 2.18) and pursuant to Section 2.01(e)
(including Converted Incremental Term Loans).
“Incremental Term Note” means a promissory note of the Company payable to any
Incremental Term Lender or its registered assigns, in substantially the form of
Exhibit A to First Refinancing Amendment, evidencing the aggregate Indebtedness
of the Company to such Incremental Term Lender resulting from the Incremental
Term Loans made by such Incremental Term Lender.
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
all obligations of such Person for borrowed money and all obligations of such
Person evidenced by bonds, debentures, notes, loan agreements or other similar
instruments;
the maximum amount (after giving effect to any prior drawings or reductions
which may have been reimbursed) of all letters of credit (including standby and
commercial), bankers’ acceptances, bank guaranties, surety bonds, performance
bonds and similar instruments issued or created by or for the account of such
Person;
net obligations of such Person under any Swap Contract;
all obligations of such Person to pay the deferred purchase price of property or
services (other than (i) trade accounts payable in the ordinary course of
business and (ii) any earn-out obligation until such obligation becomes a
liability on the balance sheet of such Person in accordance with GAAP);

 

31



--------------------------------------------------------------------------------



 



indebtedness (excluding prepaid interest thereon) secured by a Lien on property
owned or being purchased by such Person (including indebtedness arising under
conditional sales or other title retention agreements and mortgage, industrial
revenue bond, industrial development bond and similar financings), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse;
all Attributable Indebtedness;
all obligations of such Person in respect of Disqualified Equity Interests; and
all Guarantees of such Person in respect of any of the foregoing.
For all purposes hereof, the Indebtedness of any Person shall (A) include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, except to the extent such Person’s
liability for such Indebtedness is otherwise limited and only to the extent such
Indebtedness would be included in the calculation of Consolidated Total Debt and
(B) in the case of Holdings and its Subsidiaries, exclude all intercompany
Indebtedness having a term not exceeding 364 days (inclusive of any roll-over or
extensions of terms) and made in the ordinary of business consistent with past
practice. The amount of any net obligation under any Swap Contract on any date
shall be deemed to be the Swap Termination Value thereof as of such date. The
amount of Indebtedness of any Person for purposes of clause (e) shall be deemed
to be equal to the lesser of (i) the aggregate unpaid amount of such
Indebtedness and (ii) the fair market value of the property encumbered thereby
as determined by such Person in good faith.
“Indemnified Liabilities” has the meaning set forth in Section 10.05.
“Indemnitees” has the meaning set forth in Section 10.05.
“Information” has the meaning specified in Section 10.08.
“Intellectual Property Security Agreement” means the Intellectual Property
Security Agreement, substantially in the form attached as Exhibit M.
“Interest Coverage Ratio” means, with respect to the Company and the Restricted
Subsidiaries on a consolidated basis, as of the end of any fiscal quarter of the
Company for the Test Period ending on such date, the ratio of (a) Consolidated
EBITDA to (b) Consolidated Interest Expense.
“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date of the Facility under which such Loan was made; provided that if any
Interest Period for a Eurocurrency Rate Loan exceeds three months, the
respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates; and (b) as to any Base
Rate Loan (including a Swing Line Loan), the last Business Day of each March,
June, September and December and the Maturity Date of the Facility under which
such Loan was made.

 

32



--------------------------------------------------------------------------------



 



“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter, or to the extent available to each Lender of such
Eurocurrency Rate Loan, nine or twelve months or less than one month thereafter,
as selected by the relevant Borrower in its Committed Loan Notice; provided
that:
any Interest Period that would otherwise end on a day that is not a Business Day
shall be extended to the next succeeding Business Day unless such Business Day
falls in another calendar month, in which case such Interest Period shall end on
the next preceding Business Day;
any Interest Period that begins on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period;
no Interest Period shall extend beyond the Maturity Date of the Facility under
which such Loan was made; and
no Eurocurrency Rate Loan that is a Tranche B Term Loan may be converted to or
continued as a Eurocurrency Rate Loan with an Interest Period of one month or
less than one month.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, Guarantee or assumption of
Indebtedness of, or purchase or other acquisition of any other debt or equity
participation or interest in, another Person, including any partnership or joint
venture interest in such other Person (excluding, in the case of Holdings and
its Subsidiaries, intercompany loans, advances, or Indebtedness having a term
not exceeding 364 days (inclusive of any roll-over or extensions of terms) and
made in the ordinary course of business consistent with past practice) or
(c) the purchase or other acquisition (in one transaction or a series of
transactions) of all or substantially all of the property and assets or business
of another Person or assets constituting a business unit, line of business or
division of such Person. For purposes of covenant compliance, the amount of any
Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.
“IP Collateral” means all “Intellectual Property Collateral” referred to in the
Collateral Documents and all of the other IP Rights that are or are required by
the terms hereof or of the Collateral Documents to be subject to Liens in favor
of the Administrative Agent for the benefit of the Secured Parties.
“IP Rights” has the meaning set forth in Section 5.15.

 

33



--------------------------------------------------------------------------------



 



“IRS” means the United States Internal Revenue Service.
“JPMorgan Chase Bank” means JPMorgan Chase Bank, N.A. and its successors.
“Judgment Currency” has the meaning specified in Section 10.19.
“Junior Financing” has the meaning specified in Section 7.13.
“Junior Financing Documentation” means any documentation governing any Junior
Financing.
“Latest Maturity Date” means, at any date of determination, the latest Maturity
Date applicable to any Loan or Commitment hereunder at such time, including the
latest maturity date of any Other Term Loan, any Other Term Commitment, any
Other Revolving Credit Loan or any Other Revolving Credit Commitment, in each
case as extended in accordance with this Agreement from time to time.
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its Pro
Rata Share.
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.
“L/C Issuer” means JPMorgan Chase Bank, Citicorp North America, Inc., Deutsche
Bank Trust Company Americas and any other Lender that becomes an L/C Issuer in
accordance with Section 2.03(k) or 10.07(j), in each case, in its capacity as an
issuer of Letters of Credit (including Existing Letters of Credit) hereunder, or
any successor issuer of Letters of Credit hereunder.
“L/C Obligations” means, as at any date of determination, the aggregate undrawn
amount of all outstanding Letters of Credit plus the aggregate of all
Unreimbursed Amounts, including all L/C Borrowings.

 

34



--------------------------------------------------------------------------------



 



“Lender” means each Person listed on Schedule 2.01 (as amended as of the Second
Refinancing Amendment Effective Date) and any other Person that shall have
become a party hereto pursuant to an Assignment and Assumption, an Incremental
Amendment or a Refinancing Amendment, other than any such Person that ceases to
be a party hereto pursuant to an Assignment and Assumption or pursuant to the
First Amendment following the repayment in full of its existing Term Loans on
the First Amendment Effective Date. Unless the context otherwise requires, the
term “Lenders” shall include each L/C Issuer and the Swing Line Lender, and
their respective successors and assigns as permitted hereunder, together with,
in each case, any Affiliate of any such financial institution through which such
financial institution elects, by notice to the Administrative Agent and the
Company, to make any Loans available to any Overseas Borrower; provided that,
for all purposes of voting or consenting with respect to (a) any amendment,
supplementation or modification of any Loan Document, (b) any waiver of any
requirements of any Loan Document or any Default or Event of Default and its
consequences, or (c) any other matter as to which a Lender may vote or consent
pursuant to Section 10.01 of this Agreement, the financial institution making
such election shall be deemed the “Lender” rather than such Affiliate, which
shall not be entitled to vote or consent (it being agreed that failure of any
such Affiliate to fund an obligation under this Agreement shall not relieve its
affiliated financial institution from funding). “Lender” includes each
Incremental Term Lender.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Company and the
Administrative Agent.
“Letter of Credit” means any Existing Letter of Credit or any letter of credit
issued hereunder. A Letter of Credit may be a commercial letter of credit or a
standby letter of credit.
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the relevant L/C Issuer.
“Letter of Credit Expiration Date” means the day that is five (5) Business Days
prior to the scheduled Maturity Date then in effect for the 2013 Revolving
Credit Commitments (or, if such day is not a Business Day, the next preceding
Business Day).
“Letter of Credit Sublimit” means an amount equal to the lesser of (a)
$150,000,000 and (b) the aggregate Dollar Amount of the Revolving Credit
Commitments. The Letter of Credit Sublimit is part of, and not in addition to,
the Revolving Credit Facility.
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property, and any Capitalized Lease having substantially the same economic
effect as any of the foregoing).

 

35



--------------------------------------------------------------------------------



 



“Loan” means the loans made by the Lenders to a Borrower pursuant to Article 2
of this Agreement, including the U.S. Term Loans, the U.K. Term Loans and the
Euro Term Loans made pursuant to the First Amendment on the First Amendment
Effective Date, an Incremental Term Loan, an Other Term Loan or an Other
Revolving Credit Loan.
“Loan Documents” means, collectively, (i) this Agreement, (ii) the Notes,
(iii) the Guaranty, (iv) the Collateral Documents and (v) each Letter of Credit
Application.
“Loan Parties” means, collectively, each Borrower and each Guarantor.
“Management Stockholders” means the members of management of the Company or its
Subsidiaries who are investors in Holdings or any direct or indirect parent
thereof.
“Mandatory Cost” means, with respect to any period, the percentage rate per
annum determined in accordance with Schedule 1.01D.
“Master Agreement” has the meaning specified in the definition of “Swap
Contract.”
“Material Adverse Change” means any event, circumstance, development, change or
effect that, individually or in the aggregate with all other events,
circumstances, developments, changes and effects, (x) is materially adverse to
the business, operations, assets, condition (financial or otherwise) or results
of operations of the Company and its Subsidiaries taken as a whole, (y) has
arisen out of the operations or relates directly to the assets of the Company or
its Subsidiaries (and not the industry generally) and would reasonably be likely
to be materially adverse to the business, operations, assets, condition
(financial or otherwise) or results of operations of the Company and its
Subsidiaries, taken as a whole, or (z) would reasonably be expected to prevent
the consummation of the Merger or prevent the Company from performing its
obligations under the Merger Agreement; provided, that in no event would any of
the following, alone or in combination, be deemed to constitute, nor shall any
of the following be taken into account in determining whether there has been, or
will be, a “Material Adverse Change”: any event, circumstance, change or effect
resulting from or relating to (i) a change in general economic or financial
market conditions, (ii) any acts of terrorism or war (except, in the case of
clauses (i) and (ii), to the extent such event, circumstance, change or effect
has had a disproportionate effect on the Company and its Subsidiaries, taken as
a whole, as compared to other persons in the industry in which the Company and
its Subsidiaries conduct their business), (iii) the announcement of the
execution of the Merger Agreement or the pendency or consummation of the Merger,
or (iv) compliance with the terms of, or the taking of any action required by,
the Merger Agreement.
“Material Adverse Effect” means (a) a material adverse effect on the business,
operations, assets, liabilities (actual or contingent) or financial condition of
the Company and its Subsidiaries, taken as a whole, (b) a material adverse
effect on the ability of the Borrowers or the Loan Parties (taken as a whole) to
perform their respective payment obligations under any Loan Document to which
any Borrower or any of the Loan Parties is a party or (c) a material adverse
effect on the rights and remedies of the Lenders under any Loan Document.

 

36



--------------------------------------------------------------------------------



 



“Maturity Date” means (a) with respect to the 2013 Revolving Credit Commitments
and the 2013 Revolving Credit Loans, May 11, 2013, (b) with respect to the
Tranche A Term Loans and the Incremental Term Loans, February 28, 2014, and
(c) with respect to the Tranche B Term Loans, February 28, 2016; provided,
however, that such date will automatically become (i) May 15, 2013 for the
Tranche A Term Loans, the Tranche B Term Loans and the Incremental Term Loans if
all the Senior Notes are not extended, renewed or refinanced with a Permitted
Refinancing on or prior to May 15, 2013, which Permitted Refinancing will not
mature or require any scheduled amortization or payments of principal prior to
the date that is ninety-one (91) days after February 28, 2016, and (ii) in the
event the maturity of the Tranche B Term Loans has not been reset pursuant to
clause (i) of this proviso, May 15, 2015 for the Tranche B Term Loans if all the
Senior Subordinated Notes are not extended, renewed or refinanced with a
Permitted Refinancing on or prior to May 15, 2015, which Permitted Refinancing
will not mature or require any scheduled amortization or payments of principal
prior to the date that is ninety-one (91) days after February 28, 2016.
“Maximum Rate” has the meaning specified in Section 10.10.
“Merger” means the merger of Solar Capital Corp. with SunGard pursuant to the
Merger Agreement.
“Merger Agreement” means the Agreement and Plan of Merger dated as of March 27,
2005, between Solar Capital Corp. and SunGard.
“Merger Consideration” means the total funds required to consummate the Merger.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Mortgage” means, collectively, the deeds of trust, trust deeds, hypothecs and
mortgages made by the Loan Parties in favor or for the benefit of the
Administrative Agent on behalf of the Lenders substantially in the form of
Exhibit H (with such changes as may be customary to account for local Law
matters), and any other mortgages executed and delivered pursuant to
Section 6.11.
“Mortgage Policies” has the meaning specified in Section 6.13(b)(ii).
“Mortgaged Properties” has the meaning specified in paragraph (j) of the
definition of Collateral and Guarantee Requirement.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.

 

37



--------------------------------------------------------------------------------



 



“Net Cash Proceeds” means:
with respect to the Disposition of any asset by Holdings, the Company or any
Restricted Subsidiary or any Casualty Event, the excess, if any, of (i) the sum
of cash and Cash Equivalents received in connection with such Disposition or
Casualty Event (including any cash or Cash Equivalents received by way of
deferred payment pursuant to, or by monetization of, a note receivable or
otherwise, but only as and when so received and, with respect to any Casualty
Event, any insurance proceeds or condemnation awards in respect of such Casualty
Event actually received by or paid to or for the account of Holdings, the
Company or any Restricted Subsidiary) over (ii) the sum of (A) the principal
amount, premium or penalty, if any, interest and other amounts on any
Indebtedness that is secured by the asset subject to such Disposition or
Casualty Event and that is required to be repaid (and is timely repaid) in
connection with such Disposition or Casualty Event (other than Indebtedness
under the Loan Documents), (B) the out-of-pocket expenses (including attorneys’
fees, investment banking fees, survey costs, title insurance premiums, and
related search and recording charges, transfer taxes, deed or mortgage recording
taxes, other customary expenses and brokerage, consultant and other customary
fees) actually incurred by Holdings, the Company or such Restricted Subsidiary
in connection with such Disposition or Casualty Event, (C) taxes paid or
reasonably estimated to be actually payable in connection therewith, and (D) any
reserve for adjustment in respect of (x) the sale price of such asset or assets
established in accordance with GAAP and (y) any liabilities associated with such
asset or assets and retained by Holdings, the Company or any Restricted
Subsidiary after such sale or other disposition thereof, including pension and
other post-employment benefit liabilities and liabilities related to
environmental matters or against any indemnification obligations associated with
such transaction and it being understood that “Net Cash Proceeds” shall include
any cash or Cash Equivalents (i) received upon the Disposition of any non-cash
consideration received by Holdings, the Company or any Restricted Subsidiary in
any such Disposition and (ii) upon the reversal (without the satisfaction of any
applicable liabilities in cash in a corresponding amount) of any reserve
described in clause (D) of the preceding sentence or, if such liabilities have
not been satisfied in cash and such reserve is not reversed within three hundred
and sixty-five (365) days after such Disposition or Casualty Event, the amount
of such reserve; provided that (x) no net cash proceeds calculated in accordance
with the foregoing realized in a single transaction or series of related
transactions shall constitute Net Cash Proceeds unless such net cash proceeds
shall exceed $10,000,000 and (y) no such net cash proceeds shall constitute Net
Cash Proceeds under this clause (a) in any fiscal year until the aggregate
amount of all such net cash proceeds in such fiscal year shall exceed
$25,000,000 (and thereafter only net cash proceeds in excess of such amount
shall constitute Net Cash Proceeds under this clause (a));
with respect to the incurrence or issuance of any Indebtedness by Holdings, the
Company or any Restricted Subsidiary, the excess, if any, of (i) the sum of the
cash received in connection with such incurrence or issuance over (ii) the
investment banking fees, underwriting discounts, commissions, costs and other
out-of-pocket expenses and other customary expenses, incurred by Holdings, the
Company or such Restricted Subsidiary in connection with such incurrence or
issuance; and
with respect to any amount in excess of $750,000,000 in the aggregate
outstanding under the Receivables Facility, the excess, if any, of (x) the sum
of the cash received in connection with such excess amount over (y) the
investment banking fees, underwriting discounts, commissions, costs and other
out-of-pocket expenses and other customary expenses, incurred by Holdings, the
Company or the applicable Restricted Subsidiary in connection with respect to
such excess amount.

 

38



--------------------------------------------------------------------------------



 



“New Notes” means the Senior Notes and Senior Subordinated Notes.
“New Notes Documentation” means the New Notes, and all documents executed and
delivered with respect to the New Notes, including the Senior Notes Indenture
and the Senior Subordinated Notes Indenture.
“Non-Cash Charges” has the meaning set forth in the definition of the term
“Consolidated EBITDA”.
“Non-Consenting Lenders” has the meaning specified in Section 3.07(d).
“Nonrenewal Notice Date” has the meaning specified in Section 2.03(b)(iii).
“Note” means a U.S. Term Note, U.K. Term Note, Euro Term Note, an Incremental
Term Note, or a Revolving Credit Note, as the context may require.
“Notice of Intent to Cure” has the meaning specified in Section 6.02(b).
“Not Otherwise Applied” means, with reference to any amount of Net Cash Proceeds
of any transaction or event or of Excess Cash Flow, that such amount (a) was not
required to be applied to prepay the Loans pursuant to Section 2.05(b), and
(b) was not previously applied in determining the permissibility of a
transaction under the Loan Documents where such permissibility was (or may have
been) contingent on receipt of such amount or utilization of such amount for a
specified purpose. The Company shall promptly notify the Administrative Agent of
any application of such amount as contemplated by (b) above.
“NPL” means the National Priorities List under CERCLA.
“Obligations” means all (x) advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party and its Subsidiaries arising under any
Loan Document or otherwise with respect to any Loan or Letter of Credit, whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Loan Party or Subsidiary of any proceeding under any Debtor Relief Laws naming
such Person as the debtor in such proceeding, regardless of whether such
interest and fees are allowed claims in such proceeding, (y) obligations of any
Loan Party and its Subsidiaries arising under any Secured Hedge Agreement and
(z) Cash Management Obligations. Without limiting the generality of the
foregoing, the Obligations of the Loan Parties under the Loan Documents (and of
their Subsidiaries to the extent they have obligations under the Loan Documents)
include (a) the obligation (including guarantee obligations) to pay principal,
interest, Letter of Credit commissions, reimbursement obligations, charges,
expenses, fees, Attorney Costs, indemnities and other amounts payable by any
Loan Party or its Subsidiaries under any Loan Document and (b) the obligation of
any Loan Party or any of its Subsidiaries to reimburse any amount in respect of
any of the foregoing that any Lender, in its sole discretion, may elect to pay
or advance on behalf of such Loan Party or such Subsidiary.

 

39



--------------------------------------------------------------------------------



 



“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“Original Agreement” means this Agreement as amended and in effect immediately
prior to the amendment and restatement hereof on the Second Refinancing
Amendment Effective Date pursuant to the Second Refinancing Amendment.
“Original Incremental Term Loans” has the meaning assigned thereto in the First
Refinancing Amendment.
“Other Revolving Credit Commitments” means one or more Classes of revolving
credit commitments hereunder or extended Revolving Credit Commitments that
result from a Refinancing Amendment.
“Other Revolving Credit Loans” means the Revolving Credit Loans made pursuant to
any Other Revolving Credit Commitment.
“Other Taxes” has the meaning specified in Section 3.01(b).
“Other Term Commitments” means one or more Classes of term loan commitments
hereunder that result from a Refinancing Amendment.
“Other Term Loans” means one or more Classes of Term Loans that result from a
Refinancing Amendment.
“Outstanding Amount” means (a) with respect to the U.S. Term Loans, U.K. Term
Loans, Euro Term Loans, Incremental Term Loans, Revolving Credit Loans and Swing
Line Loans on any date, the Dollar Amount thereof after giving effect to any
borrowings and prepayments or repayments of U.S. Term Loans, U.K. Term Loans,
Euro Term Loans, Incremental Term Loans, Revolving Credit Loans (including any
refinancing of outstanding unpaid drawings under Letters of Credit or L/C Credit
Extensions as a Revolving Credit Borrowing) and Swing Line Loans, as the case
may be, occurring on such date; and (b) with respect to any L/C Obligations on
any date, the Dollar Amount thereof on such date after giving effect to any L/C
Credit Extension occurring on such date and any other changes thereto as of such
date, including as a result of any reimbursements of outstanding unpaid drawings
under any Letters of Credit (including any refinancing of outstanding unpaid
drawings under Letters of Credit or L/C Credit Extensions as a Revolving Credit
Borrowing) or any reductions in the maximum amount available for drawing under
Letters of Credit taking effect on such date.

 

40



--------------------------------------------------------------------------------



 



“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the Federal Funds Rate, and (b) with respect to any amount
denominated in an Alternative Currency, the rate of interest per annum at which
overnight deposits in the applicable Alternative Currency, in an amount
approximately equal to the amount with respect to which such rate is being
determined, would be offered for such day by a branch or Affiliate of JPMorgan
Chase Bank in the applicable offshore interbank market for such currency to
major banks in such interbank market.
“Overseas Borrower” means the Overseas Term Borrower or any Overseas Revolver
Borrower.
“Overseas Guarantees” has the meaning set forth in the definition of “Collateral
and Guarantee Requirement”.
“Overseas Guarantors” has the meaning set forth in the definition of “Collateral
and Guarantee Requirement”.
“Overseas Revolver Borrowers” means any Qualified Foreign Subsidiary as to which
an Election to Participate shall have been delivered to the Administrative Agent
in accordance with Section 2.14; provided that the status of any of the
foregoing as an Overseas Revolver Borrower shall terminate if and when an
Election to Terminate is delivered to the Administrative Agent in accordance
with Section 2.14.
“Overseas Revolving Obligations” has the meaning set forth in the definition of
“Collateral and Guarantee Requirement”.
“Overseas Term Borrower” means SunGard UK Holdings Limited.
“Pari-Passu Liens” means any Lien on the Collateral granted for the benefit of
the holders of the Existing Notes that is required by the terms of the Existing
Notes Indentures as a result of the grant of security interests pursuant to any
Collateral Document.
“Participant” has the meaning specified in Section 10.07(e).
“Participating Member State” means each state so described in any EMU
Legislation.
“PBGC” means the Pension Benefit Guaranty Corporation.
“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Loan Party or
any ERISA Affiliate or to which any Loan Party or any ERISA Affiliate
contributes or has an obligation to contribute, or in the case of a multiple
employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the immediately preceding five (5) plan years.

 

41



--------------------------------------------------------------------------------



 



“Permitted Acquisition” has the meaning specified in Section 7.02(i).
“Permitted Equity Issuance” means any sale or issuance of any Qualified Equity
Interests of Holdings (and, after a Qualifying IPO, of the Company) to the
extent permitted hereunder.
“Permitted First Priority Refinancing Debt” means any secured Indebtedness
incurred by the Company in the form of one or more series of senior secured
notes; provided that (i) such Indebtedness is secured by the Collateral on a
pari passu basis (but without regard to the control of remedies) with the
Secured Obligations and is not secured by any property or assets of the Company
or any Subsidiary other than the Collateral, (ii) such Indebtedness constitutes
Credit Agreement Refinancing Indebtedness in respect of Term Loans (including
portions of Tranches of Term Loans or Other Term Loans), (iii) such Indebtedness
does not mature or have scheduled amortization or payments of principal prior to
the date that is ninety-one (91) days after the Latest Maturity Date at the time
such Indebtedness is incurred, (iv) the security agreements relating to such
Indebtedness are substantially the same as the Collateral Documents (with such
differences as are reasonably satisfactory to the Administrative Agent),
(v) such Indebtedness is not guaranteed by any Subsidiaries other than the
Subsidiary Guarantors and (vi) a Senior Representative acting on behalf of the
holders of such Indebtedness shall have become party to the First Lien
Intercreditor Agreement, provided that if such Indebtedness is the initial
Permitted First Priority Refinancing Debt incurred by the Company, then the
Company, the Subsidiary Guarantors, the Administrative Agent, the Collateral
Agent and the Senior Representative for such Indebtedness shall have executed
and delivered the First Lien Intercreditor Agreement. Permitted First Priority
Refinancing Debt will include any Registered Equivalent Notes issued in exchange
therefor.
“Permitted Holders” means the Equity Investors other than the Management
Stockholders to the extent that the amount of the outstanding voting stock of
Holdings owned beneficially or of record by such Management Stockholders in the
aggregate at any time exceeds ten percent (10%) of the total amount of the
outstanding voting stock of Holdings at such time.
“Permitted Holdings Debt” has the meaning specified in Section 7.03(r).
“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Indebtedness of such Person;
provided that (a) the principal amount (or accreted value, if applicable)
thereof does not exceed the principal amount (or accreted value, if applicable)
of the Indebtedness so modified, refinanced, refunded, renewed or extended
except by an amount equal to unpaid accrued interest and premium thereon plus
other reasonable amount paid, and fees and expenses reasonably incurred, in
connection with such modification, refinancing, refunding, renewal or extension
and by an amount equal to any existing commitments unutilized thereunder,
(b) other than with respect to a Permitted Refinancing in respect of
Indebtedness permitted pursuant to Section 7.03(e), such modification,
refinancing, refunding, renewal or extension has a final maturity date equal to
or later than the final maturity date of, and has a Weighted Average Life to
Maturity equal to or greater than the Weighted Average Life to Maturity of, the
Indebtedness being modified, refinanced, refunded, renewed or extended,
(c) other than with respect to a Permitted Refinancing in respect of
Indebtedness permitted pursuant to Section 7.03(e), at the time thereof, no
Event

 

42



--------------------------------------------------------------------------------



 



of Default shall have occurred and be continuing, and (d) if such Indebtedness
being modified, refinanced, refunded, renewed or extended is Indebtedness
permitted pursuant to Section 7.03(b), 7.03(v) or 7.13(a), (i) to the extent
such Indebtedness being modified, refinanced, refunded, renewed or extended is
subordinated in right of payment to the Obligations, such modification,
refinancing, refunding, renewal or extension is subordinated in right of payment
to the Obligations on terms at least as favorable to the Lenders as those
contained in the documentation governing the Indebtedness being modified,
refinanced, refunded, renewed or extended, (ii) the terms and conditions
(including, if applicable, as to collateral but excluding as to subordination,
interest rate and redemption premium) of any such modified, refinanced,
refunded, renewed or extended Indebtedness, taken as a whole, are not materially
less favorable to the Loan Parties or the Lenders than the terms and conditions
of the Indebtedness being modified, refinanced, refunded, renewed or extended;
provided that a certificate of a Responsible Officer delivered to the
Administrative Agent at least five Business Days prior to the incurrence of such
Indebtedness, together with a reasonably detailed description of the material
terms and conditions of such Indebtedness or drafts of the documentation
relating thereto, stating that the Company has determined in good faith that
such terms and conditions satisfy the foregoing requirement shall be conclusive
evidence that such terms and conditions satisfy the foregoing requirement unless
the Administrative Agent notifies the Company within such five Business Day
period that it disagrees with such determination (including a reasonable
description of the basis upon which it disagrees) and (iii) such modification,
refinancing, refunding, renewal or extension is incurred by the Person who is
the obligor of the Indebtedness being modified, refinanced, refunded, renewed or
extended.
“Permitted Second Priority Refinancing Debt” means secured Indebtedness incurred
by the Company in the form of one or more series of second lien secured notes or
second lien secured loans; provided that (i) such Indebtedness is secured by the
Collateral on a second lien, subordinated basis to the Secured Obligations and
the obligations in respect of any Permitted First Priority Refinancing Debt and
is not secured by any property or assets of the Company or any Subsidiary other
than the Collateral; (ii) such Indebtedness constitutes Credit Agreement
Refinancing Indebtedness in respect of Term Loans (including portions of
Tranches of Term Loans or Other Term Loans), (iii) such Indebtedness does not
mature or have scheduled amortization or payments of principal prior to the date
that is ninety-one (91) days after the Latest Maturity Date at the time such
Indebtedness is incurred, (iv) the security agreements relating to such
Indebtedness are substantially the same as the Collateral Documents (with such
differences as are reasonably satisfactory to the Administrative Agent),
(v) such Indebtedness is not guaranteed by any Subsidiaries other than the
Subsidiary Guarantors and (vi) a Senior Representative acting on behalf of the
holders of such Indebtedness shall have become party to the Second Lien
Intercreditor Agreement, provided that if such Indebtedness is the initial
Permitted Second Priority Refinancing Debt incurred by the Company, then the
Company, the Subsidiary Guarantors, the Administrative Agent, the Collateral
Agent and the Senior Representatives for such Indebtedness shall have executed
and delivered the Second Lien Intercreditor Agreement. Permitted Second Priority
Refinancing Debt will include any Registered Equivalent Notes issued in exchange
therefor.

 

43



--------------------------------------------------------------------------------



 



“Permitted Unsecured Refinancing Debt” means unsecured Indebtedness incurred by
the Company in the form of one or more series of senior unsecured notes or
loans; provided that (i) such Indebtedness constitutes Credit Agreement
Refinancing Indebtedness in respect of Term Loans (including portions of
Tranches of Term Loans or Other Term Loans), (iii) such Indebtedness does not
mature or have scheduled amortization or payments of principal prior to the date
that is ninety-one (91) days after the Latest Maturity Date at the time such
Indebtedness is incurred, (iv) such Indebtedness is not guaranteed by any
Subsidiaries other than the Subsidiary Guarantors, and (v) such Indebtedness is
not secured by any Lien or any property or assets of the Company or any
Subsidiary. Permitted Unsecured Refinancing Debt will include any Registered
Equivalent Notes issued in exchange therefor.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by any Loan Party or, with respect to any
such plan that is subject to Section 412 of the Code or Title IV of ERISA, any
ERISA Affiliate.
“Pledged Debt” has the meaning specified in the Security Agreement.
“Pledged Equity” has the meaning specified in the Security Agreement.
“Post-Acquisition Period” means, with respect to any Permitted Acquisition, the
period beginning on the date such Permitted Acquisition is consummated and
ending on the last day of the sixth full consecutive fiscal quarter immediately
following the date on which such Permitted Acquisition is consummated.
“Post-Transaction Period” means, with respect to the Transaction, the period
beginning on the Closing Date and ending on the last day of the fourth full
consecutive fiscal quarter immediately following the Closing Date.
“Principal L/C Issuer” means any L/C Issuer that has issued Letters of Credit
having an aggregate Outstanding Amount in excess of $10,000,000.
“Pro Forma Adjustment” means, for any Test Period that includes all or any part
of a fiscal quarter included in any Post-Acquisition Period, with respect to the
Acquired EBITDA of the applicable Acquired Entity or Business or the
Consolidated EBITDA of the Company, the pro forma increase or decrease in such
Acquired EBITDA or such Consolidated EBITDA, as the case may be, projected by
the Company in good faith as a result of (a) actions taken during such
Post-Acquisition Period for the purposes of realizing reasonably identifiable
and factually supportable cost savings or (b) any additional costs incurred
during such Post-Acquisition Period, in each case in connection with the
combination of the operations of such Acquired Entity or Business with the
operations of the Company and the Restricted Subsidiaries; provided that, so
long as such actions are taken during such Post-Acquisition Period or such costs
are incurred during such Post-Acquisition Period, as applicable, the cost
savings related to such actions or such additional costs, as applicable, it may
be assumed, for purposes of projecting such pro forma increase or decrease to
such Acquired EBITDA or such Consolidated EBITDA, as the case may be, that such
cost savings will be realizable during the entirety of such Test Period, or such
additional costs, as applicable, will be incurred during the entirety of such
Test Period; provided further that any such pro forma increase or decrease to
such Acquired EBITDA or such Consolidated EBITDA, as the case may be, shall be
without duplication for cost savings or additional costs already included in
such Acquired EBITDA or such Consolidated EBITDA, as the case may be, for such
Test Period.

 

44



--------------------------------------------------------------------------------



 



“Pro Forma Balance Sheet” has the meaning set forth in Section 5.05(a)(ii).
“Pro Forma Basis”, “Pro Forma Compliance” and “Pro Forma Effect” mean, with
respect to compliance with any test or covenant hereunder, that (A) to the
extent applicable, the Pro Forma Adjustment shall have been made and (B) all
Specified Transactions and the following transactions in connection therewith
shall be deemed to have occurred as of the first day of the applicable period of
measurement in such test or covenant: (a) income statement items (whether
positive or negative) attributable to the property or Person subject to such
Specified Transaction, (i) in the case of a Disposition of all or substantially
all Equity Interests in any Subsidiary of the Company or any division, product
line, or facility used for operations of the Company or any of its Subsidiaries,
shall be excluded, and (ii) in the case of a Permitted Acquisition or Investment
described in the definition of “Specified Transaction”, shall be included,
(b) any retirement of Indebtedness, and (c) any Indebtedness incurred or assumed
by the Company or any of the Restricted Subsidiaries in connection therewith and
if such Indebtedness has a floating or formula rate, shall have an implied rate
of interest for the applicable period for purposes of this definition determined
by utilizing the rate which is or would be in effect with respect to such
Indebtedness as at the relevant date of determination; provided that, without
limiting the application of the Pro Forma Adjustment pursuant to (A) above, the
foregoing pro forma adjustments may be applied to any such test or covenant
solely to the extent that such adjustments are consistent with the definition of
Consolidated EBITDA and give effect to events (including operating expense
reductions) that are (i) (x) directly attributable to such transaction,
(y) expected to have a continuing impact on the Company and the Restricted
Subsidiaries and (z) factually supportable or (ii) otherwise consistent with the
definition of Pro Forma Adjustment.
“Pro Forma Financial Statements” has the meaning set forth in
Section 5.05(a)(ii).
“Pro Rata Share” means, with respect to each Lender at any time a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitments of such Lender under the
applicable Facility or Facilities at such time and the denominator of which is
the amount of the Aggregate Commitments under the applicable Facility or
Facilities at such time; provided that if such Commitments have been terminated,
then the Pro Rata Share of each Lender shall be determined based on the Pro Rata
Share of such Lender immediately prior to such termination and after giving
effect to any subsequent assignments made pursuant to the terms hereof.
“Projections” shall have the meaning set forth in Section 6.01(c).
“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.
“Qualified Foreign Subsidiary” means any Restricted Subsidiary of the Company
(other than any Excluded Subsidiary) that satisfies the following criteria:
(a) the jurisdiction of organization or incorporation of such Subsidiary is
England or Wales, and (b) such Subsidiary is a wholly owned Subsidiary of the
Company.

 

45



--------------------------------------------------------------------------------



 



“Qualifying IPO” means the issuance by Holdings, any direct or indirect parent
of Holdings or the Company of its common Equity Interests in an underwritten
primary public offering (other than a public offering pursuant to a registration
statement on Form S-8) pursuant to an effective registration statement filed
with the SEC in accordance with the Securities Act (whether alone or in
connection with a secondary public offering).
“Receivables Facility” means the trade receivables commercial paper co-purchase
conduit facility of the Company entered into on the Closing Date, together with
any other receivables financings of Holdings, the Company or any of its
Subsidiaries and any modification, refinancing, refunding, renewal or extension
of, increase to or incremental financing under, any of the foregoing.
“Receivables Facility Shortfall Amount” means $125,000,000; provided that the
Receivables Facility Shortfall Amount shall be permanently reduced by the amount
of any increase in the amount of the Receivables Facility after the Closing
Date.
“Receivables Subsidiary” means SunGard Financing LLC, SunGard Funding LLC,
SunGard Funding II LLC and any other direct or indirect Subsidiary of Holdings
established in connection with the Receivables Facility which is not permitted
by the terms of the Receivables Facility to guarantee the Obligations.
“Refinanced Euro Term Loans” has the meaning specified in Section 10.01.
“Refinanced U.K. Term Loans” has the meaning specified in Section 10.01.
“Refinanced U.S. Term Loans” has the meaning specified in Section 10.01.
“Refinancing Amendment” means an amendment to this Agreement in form and
substance reasonably satisfactory to the Administrative Agent and the Company
executed by each of (a) the Company, the Overseas Borrowers and Holdings (b) the
Administrative Agent and (c) each Additional Lender and Lender that agrees to
provide any portion of the Credit Agreement Refinancing Indebtedness being
incurred pursuant thereto, in accordance with Section 2.18.
“Register” has the meaning set forth in Section 10.07(d).
“Registered Equivalent Notes” means, with respect to any notes originally issued
in a Rule 144A or other private placement transaction under the Securities Act
of 1933, substantially identical notes (having the same Guarantees) issued in a
dollar for dollar exchange therefor pursuant to an exchange offer registered
with the SEC.
“Replacement Euro Term Loans” has the meaning specified in Section 10.01.
“Replacement U.K. Term Loans” has the meaning specified in Section 10.01.

 

46



--------------------------------------------------------------------------------



 



“Replacement U.S. Term Loans” has the meaning specified in Section 10.01.
“Reportable Event” means any of the events set forth in Section 4043(c) of ERISA
or the regulations issued thereunder, other than events for which the thirty
(30) day notice period has been waived.
“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of U.S. Term Loans, U.K. Term Loans, Euro Term Loans, or
Incremental Term Loans or Revolving Credit Loans, a Committed Loan Notice,
(b) with respect to an L/C Credit Extension, a Letter of Credit Application, and
(c) with respect to a Swing Line Loan, a Swing Line Loan Notice.
“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of the (a) Total Outstandings (with the aggregate Dollar
Amount of each Lender’s risk participation and funded participation in L/C
Obligations and Swing Line Loans being deemed “held” by such Lender for purposes
of this definition), (b) aggregate unused Revolving Credit Commitments and
(c) aggregate unused Incremental Term Commitments; provided that the unused
Revolving Credit Commitment of, and the portion of the Total Outstandings held
or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Lenders.
“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer or assistant treasurer or other
similar officer of a Loan Party and, as to any document delivered on the Closing
Date, any secretary or assistant secretary of a Loan Party. Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.
“Restatement Effective Date” shall mean the Amendment Effective Date as defined
in the Amendment and Restatement Agreement.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of Holdings,
the Company or any Restricted Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, defeasance, acquisition,
cancellation or termination of any such Equity Interest, or on account of any
return of capital to Holdings or the Company’s stockholders, partners or members
(or the equivalent Persons thereof).
“Restricted Subsidiary” means any Subsidiary of the Company other than an
Unrestricted Subsidiary.
“Revolving Commitment Increase” has the meaning set forth in Section 2.15(a).
“Revolving Commitment Increase Lender” has the meaning set forth in
Section 2.15(a).

 

47



--------------------------------------------------------------------------------



 



“Revolving Credit Borrowing” means a Dollar Revolving Credit Borrowing or an
Alternative Currency Revolving Credit Borrowing.
“Revolving Credit Commitment” means a 2013 Dollar Revolving Credit Commitment or
a 2013 Multicurrency Revolving Credit Commitment.
“Revolving Credit Exposure” means, as to each Revolving Credit Lender, the sum
of its Dollar Revolving Credit Exposure and its Alternative Currency Revolving
Credit Exposure.
“Revolving Credit Facility” means, at any time, the aggregate Dollar Amount of
the Revolving Credit Lenders’ Revolving Credit Commitments at such time.
“Revolving Credit Lenders” means the collective reference to the 2013 Dollar
Revolving Credit Lenders and the 2013 Multicurrency Revolving Credit Lenders.
“Revolving Credit Loans” means the collective reference to the Dollar Revolving
Credit Loans and the Alternative Currency Revolving Credit Loans.
“Revolving Credit Note” means a promissory note of a Borrower payable to any
Revolving Credit Lender or its registered assigns, in substantially the form of
Exhibit C-4 hereto, evidencing the aggregate Indebtedness of such Borrower to
such Revolving Credit Lender resulting from the Revolving Credit Loans made by
such Revolving Credit Lender.
“Rollover Amount” has the meaning set forth in Section 7.16(b).
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.
“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent to be customary in the place of
disbursement or payment for the settlement of international banking transactions
in the relevant Alternative Currency.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Second Lien Intercreditor Agreement” means the Second Lien Intercreditor
Agreement substantially in the form of Exhibit O among the Administrative Agent,
the Collateral Agent and one or more Senior Representatives for holders of
Permitted Second Priority Refinancing Debt, with such modifications thereto as
the Administrative Agent may reasonably agree.
“Second Refinancing Amendment” means the Second Refinancing and Incremental
Amendment to this Agreement dated as of March 11, 2011, among Holdings, the
Borrowers, the Revolving Credit Lenders party thereto and the Administrative
Agent.

 

48



--------------------------------------------------------------------------------



 



“Second Refinancing Amendment Effective Date” has the meaning assigned thereto
in the Second Refinancing Amendment.
“Secured Hedge Agreement” means any Swap Contract permitted under Article 7 that
is entered into by and between any Loan Party or any Restricted Subsidiary and
any Hedge Bank.
“Secured Obligations” has the meaning specified in the Security Agreement.
“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the Hedge Banks, the Supplemental Administrative Agent and each co-agent or
sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 9.01(c).
“Securities Act” means the Securities Act of 1933.
“Security Agreement” means, collectively, the Security Agreement executed by the
Loan Parties, substantially in the form of Exhibit G, together with each other
security agreement supplement executed and delivered pursuant to Section 6.11.
“Security Agreement Supplement” has the meaning specified in the Security
Agreement.
“Senior Notes” means, collectively, (a) $1,600,000,000 in aggregate principal
amount of the Company’s 9.125% senior unsecured notes due 2013 and (b)
$400,000,000 in aggregate principal amount of the Company’s floating rate senior
unsecured notes due 2013.
“Senior Notes Indenture” means the Indenture for the Senior Notes, dated as of
August 11, 2005.
“Senior Subordinated Notes” means $1,000,000,000 in aggregate principal amount
of the Company’s 10.25% senior subordinated notes due 2015.
“Senior Subordinated Notes Indenture” means the Indenture for the Senior
Subordinated Notes, dated as of August 11, 2005.
“Senior Representative” means, with respect to any series of Permitted First
Priority Refinancing Debt or Permitted Second Priority Refinancing Debt, the
trustee, administrative agent, collateral agent, security agent or similar agent
under the indenture or agreement pursuant to which such Indebtedness is issued,
incurred or otherwise obtained, as the case may be, and each of their successors
in such capacities.
“Sold Entity or Business” has the meaning set forth in the definition of the
term “Consolidated EBITDA”.

 

49



--------------------------------------------------------------------------------



 



“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature and (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.
“SPC” has the meaning specified in Section 10.07(h).
“Specified Transaction” means, with respect to any period, any Investment,
Disposition, incurrence or repayment of Indebtedness, Restricted Payment,
Subsidiary designation, Incremental Term Loan or Revolving Commitment Increase
that by the terms of this Agreement requires “Pro Forma Compliance” with a test
or covenant hereunder or requires such test or covenant to be calculated on a
“Pro Forma Basis”.
“Sponsors” means Silver Lake Partners, Bain Capital Partners, LLC, Goldman Sachs
Capital Partners, Kohlberg Kravis Roberts & Co., Providence Equity Partners
Inc., Texas Pacific Group, The Blackstone Group, and their Affiliates, but not
including, however, any portfolio companies of any of the foregoing.
“Sponsor Management Agreement” means the Management Agreement between certain of
the management companies associated with the Sponsors and the Company.
“Sponsor Termination Fees” means the one-time payment under the Sponsor
Management Agreement of a termination fee to one or more of the Sponsors and
their Affiliates in the event of either a Change of Control or the completion of
a Qualifying IPO.
“Sterling” and “£” means the lawful currency of the United Kingdom.
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Company.
“Subsidiary Guarantor” means, collectively, the Subsidiaries of the Company that
are Guarantors.
“Subsidiary Guaranty” means, collectively, (a) the Subsidiary Guaranty made by
the Subsidiary Guarantors that are U.S. Guarantors in favor of the
Administrative Agent on behalf of the Secured Parties, substantially in the form
of Exhibit F-2, (b) the Subsidiary Guaranty made by the Subsidiary Guarantors
that are Overseas Guarantors in favor of the Administrative Agent on behalf of
the Secured Parties, substantially in the form of Exhibit F-3 and (c) each other
guaranty and guaranty supplement delivered pursuant to Section 6.11.

 

50



--------------------------------------------------------------------------------



 



“Successor Company” has the meaning specified in Section 7.04(d).
“SunGard” has the meaning specified in the introductory paragraph to this
Agreement.
“Supplemental Administrative Agent” has the meaning specified in Section 9.13
and “Supplemental Administrative Agents” shall have the corresponding meaning.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.
“Swing Line Facility” means the revolving credit facility made available by the
Swing Line Lender pursuant to Section 2.04.
“Swing Line Lender” means JPMorgan Chase Bank, in its capacity as provider of
Swing Line Loans, or any successor swing line lender hereunder.
“Swing Line Loan” has the meaning specified in Section 2.04(a).

 

51



--------------------------------------------------------------------------------



 



“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.
“Swing Line Obligations” means, as at any date of determination, the aggregate
principal amount of all Swing Line Loans outstanding.
“Swing Line Sublimit” means an amount equal to the lesser of (a) $20,000,000 and
(b) the aggregate Dollar Amount of the Revolving Credit Commitments. The Swing
Line Sublimit is part of, and not in addition to, the Revolving Credit
Commitments.
“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.
“Taxes” has the meaning specified in Section 3.01(a).
“Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same Type and currency and, in the case of Eurocurrency Rate Loans, having the
same Interest Period made by each of the Term Lenders pursuant to Section 2.01.
“Term Commitment” means a U.S. Term Commitment, a U.K. Term Commitment, a Euro
Term Commitment, or an Incremental Term Commitment, as the context may require.
“Term Lender” means a U.S. Term Lender, a U.K. Term Lender, a Euro Term Lender
or an Incremental Term Lender, as the context may require.
“Term Loan” means a U.S. Term Loan, a U.K. Term Loan, a Euro Term Loan, an
Incremental Term Loan, or an Other Term Loan, as the context may require.
“Term Note” means a U.S. Term Note, U.K. Term Note, a Euro Term Note, or an
Incremental Term Note, as the context may require.
“Test Period” means, for any determination under this Agreement, the four
consecutive fiscal quarters of the Company then last ended.
“Threshold Amount” means $50,000,000.
“Total Leverage Ratio” means, with respect to any Test Period, the ratio of
(a) Consolidated Total Debt as of the last day of such Test Period to
(b) Consolidated EBITDA for such Test Period.
“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

 

52



--------------------------------------------------------------------------------



 



“Tranche” means a category of Commitments or Credit Extensions thereunder. For
purposes hereof, each of the following comprises a separate Tranche: (a) the
unused Revolving Credit Commitments, (b) the outstanding Dollar Revolving Credit
Loans and L/C Obligations in respect of Dollar Letters of Credit, (c) the
outstanding Alternative Currency Revolving Credit Loans and L/C Obligations in
respect of Alternative Currency Letters of Credit, (d) the outstanding Tranche A
U.S. Term Loans, (e) the outstanding Tranche B U.S. Term Loans, (f) the
outstanding Tranche A U.K. Term Loans, (g) the outstanding Tranche B U.K. Term
Loans, (h) the outstanding Tranche A Euro Term Loans, (i) the outstanding
Tranche B Euro Term Loans and (j) the outstanding Incremental Term Loans.
“Tranche A Euro Term Lender” means at any time, any Lender that has a Tranche A
Euro Term Loan at such time.
“Tranche A Euro Term Loan” means a Tranche A Euro Term Loan made pursuant to
Section 2.01(c). The Tranche A Euro Term Loans are the Euro Term Loans that were
made pursuant to the First Amendment and outstanding hereunder immediately prior
to the Restatement Effective Date that were not converted into Tranche B Euro
Term Loans on the Restatement Effective Date.
“Tranche A Term Loans” means, collectively, the Tranche A U.S. Term Loans, the
Tranche A U.K. Term Loans and the Tranche A Euro Term Loans.
“Tranche A U.K. Term Lender” means at any time, any Lender that has a Tranche A
U.K. Term Loan at such time.
“Tranche A U.K. Term Loan” means a Tranche A U.K. Term Loan made pursuant to
Section 2.01(b). The Tranche A U.K. Term Loans are the U.K. Term Loans that were
made pursuant to the First Amendment and outstanding hereunder immediately prior
to the Restatement Effective Date that were not converted into Tranche B U.K.
Term Loans on the Restatement Effective Date.
“Tranche A U.S. Term Lender” means at any time, any Lender that has a Tranche A
U.S. Term Loan at such time.
“Tranche A U.S. Term Loan” means a Tranche A U.S. Term Loan made pursuant to
Section 2.01(a). The Tranche A U.S. Term Loans are the U.S. Term Loans that were
made pursuant to the First Amendment and outstanding hereunder immediately prior
to the Restatement Effective Date that were not converted into Tranche B U.S.
Term Loans on the Restatement Effective Date.
“Tranche B Euro Term Commitment” means, as to each Tranche B Euro Term Lender,
its obligation convert all or a portion of its existing Euro Term Loan into a
Tranche B Euro Term Loan hereunder pursuant to the Amendment and Restatement
Agreement on the Restatement Effective Date. The amount of each Tranche B Euro
Term Lender’s Tranche B Euro Term Commitment is set forth on Schedule 2.01 under
the caption “Tranche B Euro Term Commitment”. The aggregate amount of the
Tranche B Euro Term Commitments on the Restatement Effective Date is
€119,904,068.
“Tranche B Euro Term Lender” means at any time, any Lender that has a Tranche B
Euro Term Commitment or a Tranche B Euro Term Loan at such time.

 

53



--------------------------------------------------------------------------------



 



“Tranche B Euro Term Loan” means a Tranche B Euro Term Loan made pursuant to
Section 2.01(c).
“Tranche B Term Loans” means, collectively, the Tranche B U.S. Term Loans, the
Tranche B U.K. Term Loans and the Tranche B Euro Term Loans.
“Tranche B U.K. Term Commitment” means, as to each Tranche B U.K. Term Lender,
its obligation convert all or a portion of its existing U.K. Term Loan into a
Tranche B U.K. Term Loan hereunder pursuant to the Amendment and Restatement
Agreement on the Restatement Effective Date. The amount of each Tranche B U.K.
Term Lender’s Tranche B U.K. Term Commitment is set forth on Schedule 2.01 under
the caption “Tranche B U.K. Term Commitment”. The aggregate amount of the
Tranche B U.K. Term Commitments on the Restatement Effective Date is
£40,082,119.
“Tranche B U.K. Term Lender” means at any time, any Lender that has a Tranche B
U.K. Term Commitment or a Tranche B U.K. Term Loan at such time.
“Tranche B U.K. Term Loan” means a Tranche B U.K. Term Loan made pursuant to
Section 2.01(b).
“Tranche B U.S. Term Commitment” means, as to each Tranche B U.S. Term Lender,
its obligation convert all or a portion of its existing U.S. Term Loan into a
Tranche B U.S. Term Loan hereunder pursuant to the Amendment and Restatement
Agreement on the Restatement Effective Date. The amount of each Tranche B U.S.
Term Lender’s Tranche B U.S. Term Commitment is set forth on Schedule 2.01 under
the caption “Tranche B U.S. Term Commitment”. The aggregate amount of the
Tranche B U.S. Term Commitments on the Restatement Effective Date is
$2,500,000,000.
“Tranche B U.S. Term Lender” means at any time, any Lender that has a Tranche B
U.S. Term Commitment or a Tranche B U.S. Term Loan at such time.
“Tranche B U.S. Term Loan” means a Tranche B U.S. Term Loan made pursuant to
Section 2.01(a).
“Transaction” means, collectively, (a) the Equity Contributions, (b) the Merger,
(c) the issuance of the New Notes, (d) the funding of the Term Loans and up to
$250,000,000 of Revolving Credit Loans on the Closing Date, (e) the funding of
the Receivables Facility on the Closing Date, (f) the consummation of any other
transactions in connection with the foregoing, and (g) the payment of the fees
and expenses incurred in connection with any of the foregoing.
“Transaction Documents” means the Merger Agreement and all other material
documents, instruments and certificates contemplated by the Merger Agreement.
“Transaction Expenses” means any fees or expenses incurred or paid by Holdings,
the Company or any Restricted Subsidiary in connection with the Transaction,
this Agreement and the other Loan Documents and the transactions contemplated
hereby and thereby.

 

54



--------------------------------------------------------------------------------



 



“Type” means, with respect to a Loan denominated in Dollars, its character as a
Base Rate Loan or a Eurocurrency Rate Loan.
“U.K. Loan Party” means any Loan Party incorporated or organized in England or
Wales.
“U.K. Term Commitment” means the Tranche B U.K. Term Commitments.
“U.K. Term Lender” means, collectively, the Tranche A U.K. Term Lenders and the
Tranche B U.K. Term Lenders.
“U.K. Term Loan” means, collectively, the Tranche A U.K. Term Loans and the
Tranche B U.K. Term Loans. References to “U.K. Term Loans” existing prior to the
Restatement Effective Date refer to the U.K. Term Loans made pursuant to the
First Amendment.
“U.K. Term Note” means a promissory note of the Overseas Term Borrower payable
to any U.K. Term Lender or its registered assigns, in substantially the form of
Exhibit C-2 hereto, evidencing the aggregate Indebtedness of the Overseas Term
Borrower to such U.K. Term Lender resulting from the U.K. Term Loans made by
such U.K. Term Lender.
“Unaudited Financial Statements” has the meaning set forth in Section 4.01(f).
“Uniform Commercial Code” means the Uniform Commercial Code as the same may from
time to time be in effect in the State of New York or the Uniform Commercial
Code (or similar code or statute) of another jurisdiction, to the extent it may
be required to apply to any item or items of Collateral.
“United States” and “U.S.” mean the United States of America.
“Unreimbursed Amount” has the meaning set forth in Section 2.03(c)(i).
“Unrestricted Subsidiary” means (i) each Subsidiary of the Company listed on
Schedule 1.01C and (ii) any Subsidiary of the Company designated by the board of
directors of Holdings as an Unrestricted Subsidiary pursuant to Section 6.15
subsequent to the date hereof.
“U.S. Guarantees” has the meaning set forth in the definition of “Collateral and
Guarantee Requirement”.
“U.S. Guarantor” has the meaning set forth in the definition of “Collateral and
Guarantee Requirement”.
“U.S. Lender” has the meaning set forth in Section 10.15(b).
“U.S. Term Commitments” means the Tranche B U.S. Term Commitments.
“U.S. Term Lenders” means, collectively, the Tranche A U.S. Term Lenders and the
Tranche B U.S. Term Lenders.

 

55



--------------------------------------------------------------------------------



 



“U.S. Term Loans” means, collectively, the Tranche A U.S. Term Loans and the
Tranche B U.S. Term Loans. References to “U.S. Term Loans” existing prior to the
Restatement Effective Date refer to the U.S. Term Loans made pursuant to the
First Amendment.
“U.S. Term Note” means a promissory note of the Company payable to any U.S. Term
Lender or its registered assigns, in substantially the form of Exhibit C-1
hereto, evidencing the aggregate Indebtedness of the Company to such U.S. Term
Lender resulting from the U.S. Term Loans made by such U.S. Term Lender.
“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (ii) the then outstanding principal amount of
such Indebtedness.
“wholly owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than
(x) director’s qualifying shares and (y) shares issued to foreign nationals to
the extent required by applicable Law) are owned by such Person and/or by one or
more wholly owned Subsidiaries of such Person.
SECTION 1.02. Other Interpretive Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:
(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.
(b) (a) The words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.
(b) Article, Section, Exhibit and Schedule references are to the Loan Document
in which such reference appears.
(c) The term “including” is by way of example and not limitation.
(d) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.
(c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

56



--------------------------------------------------------------------------------



 



(d) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
SECTION 1.03. Accounting Terms. (a) All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP, applied in a manner consistent with that used in
preparing the Audited Financial Statements, except as otherwise specifically
prescribed herein.
(b) Notwithstanding anything to the contrary herein, for purposes of determining
compliance with any test or covenant contained in this Agreement with respect to
any period during which any Specified Transaction occurs, the Total Leverage
Ratio and Interest Coverage Ratio shall be calculated with respect to such
period and such Specified Transaction on a Pro Forma Basis.
SECTION 1.04. Rounding. Any financial ratios required to be maintained by the
Company pursuant to this Agreement (or required to be satisfied in order for a
specific action to be permitted under this Agreement) shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).
SECTION 1.05. References to Agreements, Laws, Etc. Unless otherwise expressly
provided herein, (a) references to Organization Documents, agreements (including
the Loan Documents) and other contractual instruments shall be deemed to include
all subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are permitted by
any Loan Document; and (b) references to any Law shall include all statutory and
regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.
SECTION 1.06. Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).
SECTION 1.07. Timing of Payment of Performance. When the payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or performance required on a day which is not a Business Day, the date of
such payment (other than as described in the definition of Interest Period) or
performance shall extend to the immediately succeeding Business Day.

 

57



--------------------------------------------------------------------------------



 



SECTION 1.08. Currency Equivalents Generally. (a) Any amount specified in this
Agreement (other than in Articles 2, 9 and 10 or as set forth in paragraph
(b) of this Section) or any of the other Loan Documents to be in Dollars shall
also include the equivalent of such amount in any currency other than Dollars,
such equivalent amount to be determined at the rate of exchange quoted by the
Reuters World Currency Page for the applicable currency at 11:00 a.m. (London
time) on such day (or, in the event such rate does not appear on any Reuters
World Currency Page, by reference to such other publicly available service for
displaying exchange rates as may be agreed upon by the Administrative Agent and
the Company, or, in the absence of such agreement, such rate shall instead be
the arithmetic average of the spot rates of exchange of the Administrative Agent
in the market where its foreign currency exchange operations in respect of such
currency are then being conducted, at or about 10:00 a.m. (New York City time)
on such date for the purchase of Dollars for delivery two Business Days later);
provided that the determination of any Dollar Amount shall be made in accordance
with Section 2.17. Notwithstanding the foregoing, for purposes of determining
compliance with Sections 7.01, 7.02 and 7.03 with respect to any amount of
Indebtedness or Investment in a currency other than Dollars, no Default shall be
deemed to have occurred solely as a result of changes in rates of exchange
occurring after the time such Indebtedness or Investment is incurred; provided
that, for the avoidance of doubt, the foregoing provisions of this Section 1.08
shall otherwise apply to such Sections, including with respect to determining
whether any Indebtedness or Investment may be incurred at any time under such
Sections.
(b) For purposes of determining compliance under Sections 7.02, 7.05, 7.06, 7.11
and 7.16, any amount in a currency other than Dollars will be converted to
Dollars based on the average Exchange Rate for such currency for the most recent
twelve-month period immediately prior to the date of determination determined in
a manner consistent with that used in calculating EBITDA for the applicable
period, provided, however, that the foregoing shall not be deemed to apply to
the determination of any amount of Indebtedness. For purposes of determining
compliance with Section 7.11, (i) the Dollar Amount of the U.K. Term Loans will
be determined based on the Exchange Rate in effect on the Closing Date and
(ii) the Dollar Amount of each Alternative Currency Loan and the equivalent in
Dollars of any other Indebtedness denominated in a currency other than Dollars
will reflect the currency translation effects, determined in accordance with
GAAP, of Swap Contracts for currency exchange risks with respect to the
applicable currency in effect on the date of determination of the Dollar Amount
of such Alternative Currency Loan or the Dollar equivalent of such other
Indebtedness.
SECTION 1.09. Change of Currency. Each provision of this Agreement shall be
subject to such reasonable changes of construction as the Administrative Agent
may from time to time specify with the Company’s consent to appropriately
reflect a change in currency of any country and any relevant market conventions
or practices relating to such change in currency.
ARTICLE II.
The Commitments and Credit Extensions
SECTION 2.01. The Loans. (a) The U.S. Term Borrowings. Subject to the terms and
conditions set forth herein and in the First Amendment or the Amendment and
Restatement Agreement, as applicable, (i) each U.S. Term Lender existing on the
First Amendment Effective Date made a U.S. Term Loan to the Company on the First
Amendment Effective Date, (ii) each U.S. Term Loan outstanding on the
Restatement Effective Date that is not converted into a Tranche B U.S. Term Loan
will be converted on such date into, and the Indebtedness represented by such
converted U.S. Term Loan will remain outstanding as, a Tranche A U.S. Term Loan
and (iii) each Tranche B U.S. Term Lender has severally agreed to convert all or
a portion of its existing U.S. Term Loan into, and the Indebtedness represented
by such converted U.S. Term Loan will remain outstanding as, a Tranche B U.S.
Term Loan on the Restatement Effective Date in a principal amount equal to such
Tranche B U.S. Term Lender’s Tranche B U.S. Term Commitment. Amounts borrowed
under this Section 2.01(a) and repaid or prepaid may not be reborrowed. U.S.
Term Loans may be Base Rate Loans or Eurocurrency Rate Loans, as further
provided herein.

 

58



--------------------------------------------------------------------------------



 



(b) The U.K. Term Borrowings. Subject to the terms and conditions set forth
herein and in the First Amendment or the Amendment and Restatement Agreement, as
applicable, (i) each U.K. Term Lender existing on the First Amendment Effective
Date made a U.K. Term Loan to the Overseas Term Borrower on the First Amendment
Effective Date, (ii) each U.K. Term Loan outstanding on the Restatement
Effective Date that is not converted into a Tranche B U.K. Term Loan will be
converted on such date into, and the Indebtedness represented by such converted
U.K. Term Loan will remain outstanding as, a Tranche A U.K. Term Loan and
(iii) each Tranche B U.K. Term Lender has severally agreed to convert all or a
portion of its existing U.K. Term Loan into, and the Indebtedness represented by
such converted U.K. Term Loan will remain outstanding as, a Tranche B U.K. Term
Loan on the Restatement Effective Date in a principal amount equal to such
Tranche B U.K. Term Lender’s Tranche B U.K. Term Commitment. Amounts borrowed
under this Section 2.01(b) and repaid or prepaid may not be reborrowed. U.K.
Term Loans must be Eurocurrency Rate Loans, as further provided herein.
(c) The Euro Term Borrowings. Subject to the terms and conditions set forth
herein and in the First Amendment or the Amendment and Restatement Agreement, as
applicable, (i) each Euro Term Lender existing on the First Amendment Effective
Date made a Euro Term Loan to the Euro Term Borrower on the First Amendment
Effective Date, (ii) each Euro Term Loan outstanding on the Restatement
Effective Date that is not converted into a Tranche B Euro Term Loan will be
converted on such date into, and the Indebtedness represented by such converted
Euro Term Loan will remain outstanding as, a Tranche A Euro Term Loan and
(iii) each Tranche B Euro Term Lender has severally agreed to convert all or a
portion of its existing Euro Term Loan into, and the Indebtedness represented by
such converted Euro Term Loan will remain outstanding as, a Tranche B Euro Term
Loan on the Restatement Effective Date in a principal amount equal to such
Tranche B Euro Term Lender’s Tranche B Euro Term Commitment. Amounts borrowed
under this Section 2.01(c) and repaid or prepaid may not be reborrowed. Euro
Term Loans must be Eurocurrency Rate Loans, as further provided herein.
(d) The Revolving Credit Borrowings. Subject to the terms and conditions set
forth herein (i) each Revolving Credit Lender severally agrees to make loans
denominated in Dollars to any Borrower as elected by such Borrower pursuant to
Section 2.02 (each such loan, a “Dollar Revolving Credit Loan”) from time to
time, on any Business Day until the Maturity Date with respect to its Revolving
Credit Commitment, in an aggregate Dollar Amount not to exceed at any time
outstanding the amount of such Lender’s Revolving Credit Commitment and
(ii) each 2013 Multicurrency Revolving Credit Lender severally agrees to make
loans denominated in an Alternative Currency to any Borrower as elected by such
Borrower pursuant to Section 2.02 (each such loan, an “Alternative Currency
Revolving Credit Loan”) from time to time, on any Business Day until the
Maturity Date, in an aggregate Dollar Amount not to exceed at any time
outstanding the amount of such Lender’s Revolving Credit Commitment; provided
that after

 

59



--------------------------------------------------------------------------------



 



giving effect to any Revolving Credit Borrowing, (i) the aggregate Outstanding
Amount of the Revolving Credit Loans of any Lender, plus such Lender’s Pro Rata
Share of the Outstanding Amount of all L/C Obligations, plus such Lender’s Pro
Rata Share of the Outstanding Amount of all Swing Line Loans shall not exceed
such Lender’s Revolving Credit Commitment, (ii) the aggregate Dollar Amount of
Alternative Currency Revolving Credit Loans and L/C Obligations in respect of
Alternative Currency Letters of Credit shall not exceed the Alternative Currency
Sublimit and (iii) the aggregate Dollar Amount of Revolving Credit Loans made on
the Closing Date shall not exceed $250,000,000. Within the limits of each
Lender’s Revolving Credit Commitment, and subject to the other terms and
conditions hereof, the Borrowers may borrow under this Section 2.01(d), prepay
under Section 2.05, and reborrow under this Section 2.01(d). Dollar Revolving
Credit Loans may be Base Rate Loans or Eurocurrency Rate Loans, as further
provided herein, and Alternative Currency Revolving Credit Loans must be
Eurocurrency Rate Loans, as further provided herein.
(e) The Incremental Term Borrowings. Subject to the terms and conditions set
forth herein, each Incremental Term Lender party to First Refinancing Amendment
severally agrees to make to the Company (including pursuant to a Conversion) a
single loan denominated in Dollars in a Dollar Amount equal to such Incremental
Term Lender’s Incremental Term Commitment on the First Refinancing Amendment
Effective Date. Amounts borrowed under this Section 2.01(e) and repaid or
prepaid may not be reborrowed. Incremental Term Loans may be Base Rate Loans or
Eurocurrency Rate Loans, as further provided herein.
SECTION 2.02. Borrowings, Conversions and Continuations of Loans. (a) Each Term
Borrowing, each Revolving Credit Borrowing, each conversion of Term Loans or
Revolving Credit Loans from one Type to the other, and each continuation of
Eurocurrency Rate Loans shall be made upon the relevant Borrower’s irrevocable
notice to the Administrative Agent, which may be given by telephone. Each such
notice must be received by the Administrative Agent not later than 12:30 p.m.
(New York, New York time or London, England time in the case of any Borrowing
denominated in an Alternative Currency) (i) three (3) Business Days prior to the
requested date of any Borrowing or continuation of Eurocurrency Rate Loans or
any conversion of Base Rate Loans to Eurocurrency Rate Loans, and (ii) one
(1) Business Day before the requested date of any Borrowing of Base Rate Loans.
Each telephonic notice by the relevant Borrower pursuant to this Section 2.02(a)
must be confirmed promptly by delivery to the Administrative Agent of a written
Committed Loan Notice, appropriately completed and signed by a Responsible
Officer of such Borrower. Each Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans shall be in a principal amount of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof (or comparable amounts determined by
the Administrative Agent in the case of Alternative Currency Loans). Except as
provided in Sections 2.03(c) and 2.04(c), each Borrowing of or conversion to
Base Rate Loans shall be in a principal amount of $1,000,000 or a whole multiple
of $500,000 in excess thereof. Each Committed Loan Notice (whether telephonic or
written) shall specify (i) whether the relevant Borrower is requesting a Term
Borrowing, a Revolving Credit Borrowing, a conversion of U.S. Term Loans of a
particular Tranche or Incremental Term Loans or Revolving Credit Loans from one
Type to the other, or a continuation of Eurocurrency Rate Loans, (ii) the
requested date of the Borrowing, conversion or continuation, as the case may be
(which shall be a Business Day), (iii) the principal amount of Loans to be
borrowed, converted or continued, (iv) the currency in which the Loans to be
borrowed are to be denominated, (v) the Type of Loans to be borrowed or to which
existing

 

60



--------------------------------------------------------------------------------



 



Term Loans or Revolving Credit Loans are to be converted, and (vi) if
applicable, the duration of the Interest Period with respect thereto. If with
respect to Loans denominated in Dollars the relevant Borrower fails to specify a
Type of Loan in a Committed Loan Notice or fails to give a timely notice
requesting a conversion or continuation, then the applicable Term Loans or
Revolving Credit Loans shall be made as, or converted to, Base Rate Loans. Any
such automatic conversion to Base Rate Loans shall be effective as of the last
day of the Interest Period then in effect with respect to the applicable
Eurocurrency Rate Loans. If the relevant Borrower requests a Borrowing of,
conversion to, or continuation of Eurocurrency Rate Loans in any such Committed
Loan Notice, but fails to specify an Interest Period (or fails to give a timely
notice requesting a continuation of Eurocurrency Rate Loans denominated in an
Alternative Currency), it will be deemed to have specified an Interest Period of
one (1) month. If no currency is specified, the requested Borrowing shall be in
Dollars.
(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Pro Rata Share of the
applicable Class of Loans, and if no timely notice of a conversion or
continuation is provided by the relevant Borrower, the Administrative Agent
shall notify each Lender of the details of any automatic conversion to Base Rate
Loans or continuation described in Section 2.02(a). In the case of each
Borrowing, each Appropriate Lender shall make the amount of its Loan available
to the Administrative Agent in Same Day Funds at the Administrative Agent’s
Office for the applicable currency not later than 1:00 p.m., in the case of any
Loan denominated in Dollars, and not later than 1:00 p.m. (London time) in the
case of any Loan in an Alternative Currency, in each case on the Business Day
specified in the applicable Committed Loan Notice. Upon satisfaction of the
applicable conditions set forth in Section 4.02 (and, if such Borrowing is the
initial Credit Extension, Section 4.01), the Administrative Agent shall make all
funds so received available to the relevant Borrower in like funds as received
by the Administrative Agent either by (i) crediting the account of such Borrower
on the books of JPMorgan Chase Bank with the amount of such funds or (ii) wire
transfer of such funds, in each case in accordance with instructions provided to
(and reasonably acceptable to) the Administrative Agent by such Borrower;
provided that if, on the date the Committed Loan Notice with respect to such
Borrowing is given by the relevant Borrower, there are Swing Line Loans or L/C
Borrowings outstanding, then the proceeds of such Borrowing shall be applied,
first, to the payment in full of any such L/C Borrowings, second, to the payment
in full of any such Swing Line Loans, and third, to the relevant Borrower as
provided above.
(c) Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan unless the Company pays the amount due, if any, under
Section 3.05 in connection therewith. During the existence of an Event of
Default, the Administrative Agent or the Required Lenders may require that no
Loans denominated in Dollars may be converted to or continued as Eurocurrency
Rate Loans.
(d) The Administrative Agent shall promptly notify the relevant Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurocurrency
Rate Loans upon determination of such interest rate. The determination of the
Eurocurrency Rate by the Administrative Agent shall be conclusive in the absence
of manifest error. At any time that Base Rate Loans are outstanding, the
Administrative Agent shall notify the relevant Borrower and the Lenders of any
change in JPMorgan Chase Bank prime rate used in determining the Base Rate
promptly following the public announcement of such change.

 

61



--------------------------------------------------------------------------------



 



(e) After giving effect to all Term Borrowings, all Revolving Credit Borrowings,
all conversions of Term Loans or Revolving Credit Loans from one Type to the
other, and all continuations of Term Loans or Revolving Credit Loans as the same
Type, there shall not be more than twenty (20) Interest Periods in effect.
(f) The failure of any Lender to make the Loan to be made by it as part of any
Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Loan on the date of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Loan to be made by
such other Lender on the date of any Borrowing.
SECTION 2.03. Letters of Credit. (a) The Letter of Credit Commitment. (a) On and
after the Closing Date the Existing Letters of Credit will constitute Letters of
Credit under this Agreement and for purposes hereof will be deemed to have been
issued on the Closing Date. Subject to the terms and conditions set forth
herein, (A) each L/C Issuer agrees, in reliance upon the agreements of the other
Revolving Credit Lenders set forth in this Section 2.03, (1) from time to time
on any Business Day during the period from the Closing Date until the Letter of
Credit Expiration Date, to issue Letters of Credit denominated in Dollars or an
Alternative Currency for the account of the Company (provided, that any Letter
of Credit may be for the benefit of any Subsidiary of the Company) and to amend
or renew Letters of Credit previously issued by it, in accordance with
Section 2.03(b), and (2) to honor drafts under the Letters of Credit and (B) the
Revolving Credit Lenders severally agree to participate in Letters of Credit
issued pursuant to this Section 2.03; provided that no L/C Issuer shall be
obligated to make any L/C Credit Extension with respect to any Letter of Credit,
and no Lender shall be obligated to participate in any Letter of Credit if as of
the date of such L/C Credit Extension, (x) the Revolving Credit Exposure of any
Lender would exceed such Lender’s Revolving Credit Commitment, (y) the
Outstanding Amount of the L/C Obligations would exceed the Letter of Credit
Sublimit or (z) the aggregate Dollar Amount of Alternative Currency Revolving
Credit Loans and L/C Obligations in respect of Alternative Currency Letters of
Credit would exceed the Alternative Currency Sublimit. Within the foregoing
limits, and subject to the terms and conditions hereof, the Company’s ability to
obtain Letters of Credit shall be fully revolving, and accordingly the Company
may, during the foregoing period, obtain Letters of Credit to replace Letters of
Credit that have expired or that have been drawn upon and reimbursed.
(b) An L/C Issuer shall be under no obligation to issue any Letter of Credit if:
(i) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over such L/C Issuer shall prohibit, or direct that such L/C Issuer
refrain from, the issuance of letters of credit generally or such Letter of
Credit in particular or shall impose upon such L/C Issuer with respect to such
Letter of Credit any restriction, reserve or capital requirement (for which such
L/C Issuer is not otherwise compensated hereunder) not in effect on the Closing
Date, or shall impose upon such L/C Issuer any unreimbursed loss, cost or
expense which was not applicable on the Closing Date (for which such L/C Issuer
is not otherwise compensated hereunder);

 

62



--------------------------------------------------------------------------------



 



(ii) subject to Section 2.03(b)(iii), the expiry date of such requested Letter
of Credit would occur more than twelve months after the date of issuance or last
renewal, unless the Required Lenders have approved such expiry date;
(iii) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Revolving Credit Lenders have
approved such expiry date;
(iv) the issuance of such Letter of Credit would violate any Laws binding upon
such L/C Issuer; or
(v) such Letter of Credit is in an initial amount less than $100,000, in the
case of a commercial Letter of Credit, or $100,000, in the case of a standby
Letter of Credit.
(c) An L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) such L/C Issuer would have no obligation at such time to issue such Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.
(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Renewal
Letters of Credit. (a) Each Letter of Credit shall be issued or amended, as the
case may be, upon the request of the Company delivered to an L/C Issuer (with a
copy to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of Company. Such
Letter of Credit Application must be received by the relevant L/C Issuer and the
Administrative Agent not later than 12:30 p.m. at least two (2) Business Days
prior to the proposed issuance date or date of amendment, as the case may be;
or, in each case, such later date and time as the relevant L/C Issuer may agree
in a particular instance in its sole discretion. In the case of a request for an
initial issuance of a Letter of Credit, such Letter of Credit Application shall
specify in form and detail reasonably satisfactory to the relevant L/C Issuer:
(a) the proposed issuance date of the requested Letter of Credit (which shall be
a Business Day); (b) the amount thereof; (c) the expiry date thereof; (d) the
name and address of the beneficiary thereof; (e) the documents to be presented
by such beneficiary in case of any drawing thereunder; (f) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (g) the currency in which the requested Letter of Credit will be
denominated; and (h) such other matters as the relevant L/C Issuer may
reasonably request. In the case of a request for an amendment of any outstanding
Letter of Credit, such Letter of Credit Application shall specify in form and
detail reasonably satisfactory to the relevant L/C Issuer (1) the Letter of
Credit to be amended; (2) the proposed date of amendment thereof (which shall be
a Business Day); (3) the nature of the proposed amendment; and (4) such other
matters as the relevant L/C Issuer may reasonably request.

 

63



--------------------------------------------------------------------------------



 



(b) Promptly after receipt of any Letter of Credit Application, the relevant L/C
Issuer will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from the Company and, if not, such L/C Issuer will provide the
Administrative Agent with a copy thereof. Upon receipt by the relevant L/C
Issuer of confirmation from the Administrative Agent that the requested issuance
or amendment is permitted in accordance with the terms hereof, then, subject to
the terms and conditions hereof, such L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of the Company or enter into the
applicable amendment, as the case may be. Immediately upon the issuance of each
Letter of Credit, each Revolving Credit Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the relevant L/C Issuer
a risk participation in such Letter of Credit in an amount equal to the product
of such Lender’s Pro Rata Share times the amount of such Letter of Credit.
(c) If the Company so requests in any applicable Letter of Credit Application,
the relevant L/C Issuer shall agree to issue a Letter of Credit that has
automatic renewal provisions (each, an “Auto-Renewal Letter of Credit”);
provided that any such Auto-Renewal Letter of Credit must permit the relevant
L/C Issuer to prevent any such renewal at least once in each twelve month period
(commencing with the date of issuance of such Letter of Credit) by giving prior
notice to the beneficiary thereof not later than a day (the “Nonrenewal Notice
Date”) in each such twelve month period to be agreed upon at the time such
Letter of Credit is issued. Unless otherwise directed by the relevant L/C
Issuer, the Company shall not be required to make a specific request to the
relevant L/C Issuer for any such renewal. Once an Auto-Renewal Letter of Credit
has been issued, the Lenders shall be deemed to have authorized (but may not
require) the relevant L/C Issuer to permit the renewal of such Letter of Credit
at any time to an expiry date not later than the Letter of Credit Expiration
Date; provided that the relevant L/C Issuer shall not permit any such renewal if
(A) the relevant L/C Issuer has determined that it would have no obligation at
such time to issue such Letter of Credit in its renewed form under the terms
hereof (by reason of the provisions of Section 2.03(a)(ii) or otherwise), or
(B) it has received notice (which may be by telephone or in writing) on or
before the day that is five (5) Business Days before the Nonrenewal Notice Date
from the Administrative Agent, any Revolving Credit Lender or any Borrower that
one or more of the applicable conditions specified in Section 4.02 is not then
satisfied.
(d) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the relevant L/C Issuer will also deliver to the Company and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.
(c) Drawings and Reimbursements; Funding of Participations. (a) Upon receipt
from the beneficiary of any Letter of Credit of any notice of a drawing under
such Letter of Credit, the relevant L/C Issuer shall notify promptly the Company
and the Administrative Agent thereof. Not later than 11:00 a.m. on the Business
Day immediately following any payment by an L/C Issuer under a Letter of Credit
(each such date, an “Honor Date”), the Company shall reimburse such L/C Issuer
through the Administrative Agent in an amount equal to the amount of such
drawing. If the Company fails to so reimburse such L/C Issuer by such time, the

 

64



--------------------------------------------------------------------------------



 



Administrative Agent shall promptly notify each Appropriate Lender of the Honor
Date, the amount of the unreimbursed drawing (expressed in Dollars in the Dollar
Amount thereof in the case of an Alternative Currency) (the “Unreimbursed
Amount”), and the amount of such Appropriate Lender’s Pro Rata Share thereof. In
such event, the Company shall be deemed to have requested a Revolving Credit
Borrowing of Base Rate Loans to be disbursed on the Honor Date in an amount
equal to the Unreimbursed Amount, without regard to the minimum and multiples
specified in Section 2.02 for the principal amount of Base Rate Loans but
subject to the amount of the unutilized portion of the Revolving Credit
Commitments of the Appropriate Lenders and the conditions set forth in Section
4.02 (other than the delivery of a Committed Loan Notice). Any notice given by
an L/C Issuer or the Administrative Agent pursuant to this Section 2.03(c)(i)
may be given by telephone if immediately confirmed in writing; provided that the
lack of such an immediate confirmation shall not affect the conclusiveness or
binding effect of such notice.
(b) Each Appropriate Lender (including any Lender acting as an L/C Issuer) shall
upon any notice pursuant to Section 2.03(c)(i) make funds available to the
Administrative Agent for the account of the relevant L/C Issuer, in Dollars, at
the Administrative Agent’s Office for payments in an amount equal to its Pro
Rata Share of the Unreimbursed Amount not later than 1:00 p.m. on the Business
Day specified in such notice by the Administrative Agent, whereupon, subject to
the provisions of Section 2.03(c)(iii), each Appropriate Lender that so makes
funds available shall be deemed to have made a Base Rate Loan to the Company in
such amount. The Administrative Agent shall remit the funds so received to the
relevant L/C Issuer.
(c) With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Credit Borrowing of Base Rate Loans because the conditions set forth
in Section 4.02 cannot be satisfied or for any other reason, the Company shall
be deemed to have incurred from the relevant L/C Issuer an L/C Borrowing in the
amount of the Unreimbursed Amount that is not so refinanced, which L/C Borrowing
shall be due and payable on demand (together with interest) and shall bear
interest at the Default Rate. In such event, each Appropriate Lender’s payment
to the Administrative Agent for the account of the relevant L/C Issuer pursuant
to Section 2.03(c)(ii) shall be deemed payment in respect of its participation
in such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.
(d) Until each Appropriate Lender funds its Revolving Credit Loan or L/C Advance
pursuant to this Section 2.03(c) to reimburse the relevant L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Lender’s
Pro Rata Share of such amount shall be solely for the account of the relevant
L/C Issuer.

 

65



--------------------------------------------------------------------------------



 



(e) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
L/C Advances to reimburse an L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against the relevant L/C Issuer, any Borrower or any other Person for any
reason whatsoever; (B) the occurrence or continuance of a Default, or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided that each Revolving Credit Lender’s obligation to make
Revolving Credit Loans pursuant to this Section 2.03(c) is subject to the
conditions set forth in Section 4.02 (other than delivery by the relevant
Borrower of a Committed Loan Notice ). No such making of an L/C Advance shall
relieve or otherwise impair the obligation of the Company to reimburse the
relevant L/C Issuer for the amount of any payment made by such L/C Issuer under
any Letter of Credit, together with interest as provided herein.
(f) If any Revolving Credit Lender fails to make available to the Administrative
Agent for the account of the relevant L/C Issuer any amount required to be paid
by such Lender pursuant to the foregoing provisions of this Section 2.03(c) by
the time specified in Section 2.03(c)(ii), such L/C Issuer shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to such L/C
Issuer at a rate per annum equal to the applicable Overnight Rate from time to
time in effect. A certificate of the relevant L/C Issuer submitted to any
Revolving Credit Lender (through the Administrative Agent) with respect to any
amounts owing under this Section 2.03(c)(vi) shall be conclusive absent manifest
error.
(d) Repayment of Participations. (a) If, at any time after an L/C Issuer has
made a payment under any Letter of Credit and has received from any Revolving
Credit Lender such Lender’s L/C Advance in respect of such payment in accordance
with Section 2.03(c), the Administrative Agent receives for the account of such
L/C Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from the Company or otherwise, including proceeds of
Cash Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Lender its Pro Rata Share thereof (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s L/C Advance was outstanding) in the same funds as those
received by the Administrative Agent.
(b) If any payment received by the Administrative Agent for the account of an
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Appropriate
Lender shall pay to the Administrative Agent for the account of such L/C Issuer
its Pro Rata Share thereof on demand of the Administrative Agent, plus interest
thereon from the date of such demand to the date such amount is returned by such
Lender, at a rate per annum equal to the applicable Overnight Rate from time to
time in effect.

 

66



--------------------------------------------------------------------------------



 



(e) Obligations Absolute. The obligation of the Company to reimburse the
relevant L/C Issuer for each drawing under each Letter of Credit issued by it
and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:
(a) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto;
(b) the existence of any claim, counterclaim, setoff, defense or other right
that any Loan Party may have at any time against any beneficiary or any
transferee of such Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), the relevant L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;
(c) any draft, demand, certificate or other document presented under such Letter
of Credit proving to be forged, fraudulent, invalid or insufficient in any
respect or any statement therein being untrue or inaccurate in any respect; or
any loss or delay in the transmission or otherwise of any document required in
order to make a drawing under such Letter of Credit;
(d) any payment by the relevant L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the relevant L/C Issuer
under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law;
(e) any exchange, release or nonperfection of any Collateral, or any release or
amendment or waiver of or consent to departure from the Guaranty or any other
guarantee, for all or any of the Obligations any Loan Party in respect of such
Letter of Credit; or
(f) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Loan Party;
provided that the foregoing shall not excuse any L/C Issuer from liability to
the Company to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are waived by the Company to the extent
permitted by applicable Law) suffered by the Company that are caused by such L/C
Issuer’s gross negligence or willful misconduct when determining whether drafts
and other documents presented under a Letter of Credit comply with the terms
thereof.

 

67



--------------------------------------------------------------------------------



 



(f) Role of L/C Issuers. Each Lender and the Company agree that, in paying any
drawing under a Letter of Credit, the relevant L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuers,
any Agent-Related Person nor any of the respective correspondents, participants
or assignees of any L/C Issuer shall be liable to any Lender for (i) any action
taken or omitted in connection herewith at the request or with the approval of
the Lenders or the Required Lenders, as applicable; (ii) any action taken or
omitted in the absence of gross negligence or willful misconduct; or (iii) the
due execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Letter of Credit Application. The
Company hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided that this
assumption is not intended to, and shall not, preclude the Company’s pursuing
such rights and remedies as it may have against the beneficiary or transferee at
law or under any other agreement. None of the L/C Issuers, any Agent-Related
Person, nor any of the respective correspondents, participants or assignees of
any L/C Issuer, shall be liable or responsible for any of the matters described
in clauses (i) through (vi) of Section 2.03(e); provided that anything in such
clauses to the contrary notwithstanding, the Company may have a claim against an
L/C Issuer, and such L/C Issuer may be liable to the Company, to the extent, but
only to the extent, of any direct, as opposed to consequential or exemplary,
damages suffered by the Company which the Company proves were caused by such L/C
Issuer’s willful misconduct or gross negligence or such L/C Issuer’s willful or
grossly negligent failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit. In
furtherance and not in limitation of the foregoing, each L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and no L/C Issuer shall be responsible for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.
(g) Cash Collateral. (i) If an L/C Issuer has honored any full or partial
drawing request under any Letter of Credit and such drawing has resulted in an
L/C Borrowing and the conditions set forth in Section 4.02 to a Revolving Credit
Borrowing cannot then be met, (ii) if, as of the Letter of Credit Expiration
Date, any Letter of Credit may for any reason remain outstanding and partially
or wholly undrawn, (iii) if any Event of Default occurs and is continuing and
the Administrative Agent or the Required Lenders, as applicable, require the
Company to Cash Collateralize the L/C Obligations pursuant to Section 8.02(c) or
(iv) an Event of Default set forth under Section 8.01(f) occurs and is
continuing, then the Company shall Cash Collateralize the then Outstanding
Amount of all L/C Obligations (in an amount equal to such Outstanding Amount
determined as of the date of such L/C Borrowing or the Letter of Credit
Expiration Date, as the case may be), and shall do so not later than 2:00 P.M.,
New York City time, on (x) in the case of the immediately preceding clauses
(i) through (iii), (1) the Business Day that the Company receives notice
thereof, if such notice is received on such day prior to 12:00 Noon, New York
City time, or (2) if clause (1) above does not apply, the Business Day
immediately following the day that the Company receives such notice and (y) in
the case of the immediately preceding clause (iv), the Business Day on which an
Event of Default set forth under Section 8.01(f) occurs or, if such day is not a
Business Day, the Business Day immediately succeeding such day. For purposes
hereof, “Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the relevant L/C Issuer and the
Lenders, as collateral for the L/C Obligations, cash or deposit account balances
(“Cash Collateral”) pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent and the relevant L/C Issuer (which
documents are hereby consented to by the Lenders). Derivatives of such term have

 

68



--------------------------------------------------------------------------------



 



corresponding meanings. The Company hereby grants to the Administrative Agent,
for the benefit of the L/C Issuers and the Lenders, a security interest in all
such cash, deposit accounts and all balances therein and all proceeds of the
foregoing. Cash Collateral shall be maintained in blocked accounts at JPMorgan
Chase Bank and may be invested in readily available Cash Equivalents. If at any
time the Administrative Agent determines that any funds held as Cash Collateral
are subject to any right or claim of any Person other than the Administrative
Agent (on behalf of the Secured Parties) or that the total amount of such funds
is less than the aggregate Outstanding Amount of all L/C Obligations, the
Company will, forthwith upon demand by the Administrative Agent, pay to the
Administrative Agent, as additional funds to be deposited and held in the
deposit accounts at JPMorgan Chase Bank as aforesaid, an amount equal to the
excess of (a) such aggregate Outstanding Amount over (b) the total amount of
funds, if any, then held as Cash Collateral that the Administrative Agent
reasonably determines to be free and clear of any such right and claim. Upon the
drawing of any Letter of Credit for which funds are on deposit as Cash
Collateral, such funds shall be applied, to the extent permitted under
applicable Law, to reimburse the relevant L/C Issuer. To the extent the amount
of any Cash Collateral exceeds the then Outstanding Amount of such L/C
Obligations and so long as no Event of Default has occurred and is continuing,
the excess shall be refunded to the Company.
(h) Letter of Credit Fees. The Company shall pay to the Administrative Agent for
the account of each Revolving Credit Lender in accordance with its Pro Rata
Share, a Letter of Credit fee for each Letter of Credit issued pursuant to this
Agreement equal to the Applicable Rate times the daily maximum amount then
available to be drawn under such Letter of Credit (whether or not such maximum
amount is then in effect under such Letter of Credit if such maximum amount
increases periodically pursuant to the terms of such Letter of Credit). Such
letter of credit fees shall be computed on a quarterly basis in arrears. Such
letter of credit fees shall be due and payable in U.S. Dollars on the first
Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand. If
there is any change in the Applicable Rate during any quarter, the daily maximum
amount of each Letter of Credit shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect.
(i) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuers.
The Company shall pay directly to each L/C Issuer for its own account a fronting
fee with respect to each Letter of Credit issued by it equal to 0.125% per annum
of the daily maximum amount then available to be drawn under such Letter of
Credit (whether or not such maximum amount is then in effect under such Letter
of Credit if such maximum amount increases periodically pursuant to the terms of
such Letter of Credit). Such fronting fees shall be computed on a quarterly
basis in arrears. Such fronting fees shall be due and payable on the first
Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand. In
addition, the Company shall pay directly to each L/C Issuer for its own account
the customary issuance, presentation, amendment and other processing fees, and
other standard costs and charges, of such L/C Issuer relating to letters of
credit as from time to time in effect. Such customary fees and standard costs
and charges are due and payable within ten (10) Business Days of demand and are
nonrefundable.

 

69



--------------------------------------------------------------------------------



 



(j) Conflict with Letter of Credit Application. Notwithstanding anything else to
the contrary in this Agreement, in the event of any conflict between the terms
hereof and the terms of any Letter of Credit Application, the terms hereof shall
control.
(k) Addition of an L/C Issuer. A Revolving Credit Lender may become an
additional L/C Issuer hereunder pursuant to a written agreement among the
Borrower, the Administrative Agent and such Revolving Credit Lender. The
Administrative Agent shall notify the Revolving Credit Lenders of any such
additional L/C Issuer.
SECTION 2.04. Swing Line Loans. (a) The Swing Line. Subject to the terms and
conditions set forth herein, the Swing Line Lender agrees to make loans (each
such loan, a “Swing Line Loan”) to the Company from time to time on any Business
Day (other than the Closing Date) until the Maturity Date in an aggregate amount
not to exceed at any time outstanding the amount of the Swing Line Sublimit,
notwithstanding the fact that such Swing Line Loans, when aggregated with the
Pro Rata Share of the Outstanding Amount of Revolving Credit Loans and L/C
Obligations of the Lender acting as Swing Line Lender, may exceed the amount of
such Lender’s Revolving Credit Commitment; provided that, after giving effect to
any Swing Line Loan, the aggregate Outstanding Amount of the Revolving Credit
Loans of any Lender, plus such Lender’s Pro Rata Share of the Outstanding Amount
of all L/C Obligations, plus such Lender’s Pro Rata Share of the Outstanding
Amount of all Swing Line Loans shall not exceed such Lender’s Revolving Credit
Commitment then in effect; provided further that, the Company shall not use the
proceeds of any Swing Line Loan to refinance any outstanding Swing Line Loan.
Within the foregoing limits, and subject to the other terms and conditions
hereof, the Company may borrow under this Section 2.04, prepay under Section
2.05, and reborrow under this Section 2.04. Each Swing Line Loan shall be a Base
Rate Loan. Swing Line Loans shall only be denominated in Dollars. Immediately
upon the making of a Swing Line Loan, each Revolving Credit Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the Swing Line Lender a risk participation in such Swing Line Loan in an amount
equal to the product of such Lender’s Pro Rata Share times the amount of such
Swing Line Loan.
(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Company’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 1:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $100,000, and (ii) the requested borrowing date, which
shall be a Business Day. Each such telephonic notice must be confirmed promptly
by delivery to the Swing Line Lender and the Administrative Agent of a written
Swing Line Loan Notice, appropriately completed and signed by a Responsible
Officer of the Company. Promptly after receipt by the Swing Line Lender of any
telephonic Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof. Unless the Swing Line Lender has received notice (by telephone
or in writing) from the Administrative Agent (including at the request of any
Revolving Credit Lender) prior to 2:00 p.m. on the date of the proposed Swing
Line Borrowing (A) directing the Swing Line Lender not to make such Swing Line
Loan as a result of the limitations set forth in the proviso to the first
sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Section 4.02 is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender will, not later than 3:00
p.m. on the borrowing date specified in such Swing Line Loan Notice, make the
amount of its Swing Line Loan available to the Company.

 

70



--------------------------------------------------------------------------------



 



(c) Refinancing of Swing Line Loans. (a) The Swing Line Lender at any time in
its sole and absolute discretion may request, on behalf of the Company (which
hereby irrevocably authorizes the Swing Line Lender to so request on its
behalf), that each Revolving Credit Lender make a Base Rate Loan in an amount
equal to such Lender’s Pro Rata Share of the amount of Swing Line Loans then
outstanding. Such request shall be made in writing (which written request shall
be deemed to be a Committed Loan Notice for purposes hereof) and in accordance
with the requirements of Section 2.02, without regard to the minimum and
multiples specified therein for the principal amount of Base Rate Loans, but
subject to the unutilized portion of the aggregate Revolving Credit Commitments
and the conditions set forth in Section 4.02. The Swing Line Lender shall
furnish the Company with a copy of the applicable Committed Loan Notice promptly
after delivering such notice to the Administrative Agent. Each Revolving Credit
Lender shall make an amount equal to its Pro Rata Share of the amount specified
in such Committed Loan Notice available to the Administrative Agent in Same Day
Funds for the account of the Swing Line Lender at the Administrative Agent’s
Office for Dollar denominated payments not later than 1:00 p.m. on the day
specified in such Committed Loan Notice, whereupon, subject to
Section 2.04(c)(ii), each Revolving Credit Lender that so makes funds available
shall be deemed to have made a Base Rate Loan to the relevant Borrower in such
amount. The Administrative Agent shall remit the funds so received to the Swing
Line Lender.
(b) If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Revolving
Credit Lenders fund its risk participation in the relevant Swing Line Loan and
each Revolving Credit Lender’s payment to the Administrative Agent for the
account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed
payment in respect of such participation.
(c) If any Revolving Credit Lender fails to make available to the Administrative
Agent for the account of the Swing Line Lender any amount required to be paid by
such Lender pursuant to the foregoing provisions of this Section 2.04(c) by the
time specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the applicable Overnight Rate from time
to time in effect. A certificate of the Swing Line Lender submitted to any
Lender (through the Administrative Agent) with respect to any amounts owing
under this clause (iii) shall be conclusive absent manifest error.

 

71



--------------------------------------------------------------------------------



 



(d) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
relevant Borrower or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided that each
Revolving Credit Lender’s obligation to make Revolving Credit Loans pursuant to
this Section 2.04(c) is subject to the conditions set forth in Section 4.02. No
such funding of risk participations shall relieve or otherwise impair the
obligation of the relevant Borrower to repay Swing Line Loans, together with
interest as provided herein.
(d) Repayment of Participations. (a) At any time after any Revolving Credit
Lender has purchased and funded a risk participation in a Swing Line Loan, if
the Swing Line Lender receives any payment on account of such Swing Line Loan,
the Swing Line Lender will distribute to such Lender its Pro Rata Share of such
payment (appropriately adjusted, in the case of interest payments, to reflect
the period of time during which such Lender’s risk participation was funded) in
the same funds as those received by the Swing Line Lender.
(b) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.06 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Credit Lender shall pay to the Swing Line Lender its
Pro Rata Share thereof on demand of the Administrative Agent, plus interest
thereon from the date of such demand to the date such amount is returned, at a
rate per annum equal to the applicable Overnight Rate. The Administrative Agent
will make such demand upon the request of the Swing Line Lender.
(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Company for interest on the Swing Line Loans.
Until each Revolving Credit Lender funds its Base Rate Loan or risk
participation pursuant to this Section 2.04 to refinance such Lender’s Pro Rata
Share of any Swing Line Loan, interest in respect of such Pro Rata Share shall
be solely for the account of the Swing Line Lender.
(f) Payments Directly to Swing Line Lender. The Company shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.
SECTION 2.05. Prepayments. (a) Optional. (a) Any Borrower may, upon notice to
the Administrative Agent, at any time or from time to time voluntarily prepay
Term Loans and Revolving Credit Loans in whole or in part without premium or
penalty, subject to clause (a)(iv) below; provided that (1) such notice must be
received by the Administrative Agent not later than 12:30 p.m. (New York, New
York time or London, England time in the case of Loans denominated in an
Alternative Currency) (A) three (3) Business Days prior to any date of
prepayment of Eurocurrency Rate Loans and (B) on the date of prepayment of Base
Rate Loans; (2) any prepayment of Eurocurrency Rate Loans shall be in a
principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof (or comparable amounts determined by the Administrative Agent in the
case of Alternative Currency Loans); and (3) any

 

72



--------------------------------------------------------------------------------



 



prepayment of Base Rate Loans shall be in a principal amount of $1,000,000 or a
whole multiple of $500,000 in excess thereof or, in each case, if less, the
entire principal amount thereof then outstanding. Each such notice shall specify
the date and amount of such prepayment and the Class(es) and Type(s) of Loans to
be prepaid. The Administrative Agent will promptly notify each Appropriate
Lender of its receipt of each such notice, and of the amount of such Lender’s
Pro Rata Share of such prepayment. If such notice is given by a Borrower, such
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein. Any prepayment of
a Eurocurrency Rate Loan shall be accompanied by all accrued interest thereon,
together with any additional amounts required pursuant to Section 3.05. Each
prepayment of principal of, and interest on, Alternative Currency Loans shall be
made in the relevant Alternative Currency. Each prepayment of the Loans pursuant
to this Section 2.05(a) shall be paid to the Appropriate Lenders in accordance
with their respective Pro Rata Shares.
(b) The Company may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(1) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (2) any such
prepayment shall be in a minimum principal amount of $100,000 or a whole
multiple of $100,000 in excess thereof or, if less, the entire principal amount
thereof then outstanding. Each such notice shall specify the date and amount of
such prepayment. If such notice is given by the Company, the Company shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.
(c) Notwithstanding anything to the contrary contained in this Agreement, the
Company may rescind any notice of prepayment under Section 2.05(a)(i)or
2.05(a)(ii) if such prepayment would have resulted from a refinancing of all of
the Facilities, which refinancing shall not be consummated or shall otherwise be
delayed.
(d) All voluntary prepayments or mandatory prepayments required as a result of
the incurrence of Indebtedness pursuant to Section 2.05(b)(iv) of Incremental
Term Loans effected on or prior to the first anniversary of the First
Refinancing Amendment Effective Date with the proceeds of a substantially
concurrent issuance or incurrence of Indebtedness (including any replacement or
incremental term loan facility effected pursuant to an amendment of this
Agreement) incurred for the primary purpose of repaying, refinancing,
substituting or replacing, in whole or in part, the Incremental Term Loans (and,
in any event, excluding any repayment, refinancing, substitution or replacement
of the Incremental Term Loans that may occur in connection with a larger
strategic transaction of the Company) will be accompanied by a prepayment fee
equal to 1.00% of the aggregate principal amount of such prepayment if the
Applicable Rate or similar interest rate spread applicable to such Indebtedness
is, or upon satisfaction of certain conditions could be, less than the
Applicable Rate that would apply to the Incremental Term Loans (based on the
definition of Applicable Rate as in effect on the First Refinancing Amendment
Effective Date). Such fee shall be paid by the Company to the Administrative
Agent, for the accounts of the relevant Incremental Term Lenders, on the date of
such prepayment.

 

73



--------------------------------------------------------------------------------



 



(b) Mandatory. (a) Within five (5) Business Days after financial statements have
been delivered pursuant to Section 6.01(a) and the related Compliance
Certificate has been delivered pursuant to Section 6.02(b), the Company shall
cause to be prepaid an aggregate Dollar Amount of Term Loans in an amount equal
to (A) 50% of Excess Cash Flow, if any, for the fiscal year covered by such
financial statements (commencing with the fiscal year ended December 31, 2006)
minus (B) the sum of (i) all voluntary prepayments of Term Loans during such
fiscal year and (ii) all voluntary prepayments of Revolving Credit Loans during
such fiscal year to the extent the Revolving Credit Commitments are permanently
reduced by the amount of such payments, in the case of each of the immediately
preceding clauses (i) and (ii), to the extent such prepayments are not funded
with the proceeds of Indebtedness; provided that no payment of any Loans shall
be required under this Section 2.05(b)(i) if the Total Leverage Ratio as of the
last day of the fiscal year covered by such financial statements was less than
5.00:1.
(b) (i) If (x) Holdings, the Company or any of Restricted Subsidiary Disposes of
any property or assets (other than any Disposition of any property or assets
permitted by Section 7.05(a), (b), (c), (d) (to the extent constituting a
Disposition by any Restricted Subsidiary to a Loan Party), (e), (f), (g), (h),
(i) or (j)) or (y) any Casualty Event occurs, which in the aggregate results in
the realization or receipt by Holdings, the Company or such Restricted
Subsidiary of Net Cash Proceeds, the Company shall cause to be prepaid on or
prior to the date which is ten (10) Business Days after the date of the
realization or receipt of such Net Cash Proceeds an aggregate Dollar Amount of
Term Loans in an amount equal to 100% of all Net Cash Proceeds received;
provided that no such prepayment shall be required pursuant to this
Section 2.05(b)(ii)(A) with respect to such portion of such Net Cash Proceeds
that the Company shall have, on or prior to such date, given written notice to
the Administrative Agent of its intent to reinvest in accordance with Section
2.05(b)(ii)(B) (which notice may only be provided if no Event of Default has
occurred and is then continuing);
(ii) With respect to any Net Cash Proceeds realized or received with respect to
any Disposition (other than any Disposition specifically excluded from the
application of Section 2.05(b)(ii)(A)) or any Casualty Event, at the option of
the Company the Company may reinvest all or any portion of such Net Cash
Proceeds in assets useful for its business within (x) fifteen (15) months
following receipt of such Net Cash Proceeds or (y) if the Company enters into a
legally binding commitment to reinvest such Net Cash Proceeds within fifteen
(15) months following receipt thereof, within one hundred and eighty (180) days
of the date of such legally binding commitment; provided that (i) so long as an
Event of Default shall have occurred and be continuing, the Company (x) shall
not be permitted to make any such reinvestments (other than pursuant to a
legally binding commitment that the Company entered into at a time when no Event
of Default is continuing) and (y) shall not be required to apply such Net Cash
Proceeds which have been previously applied to prepay Revolving Loans to the
prepayment of Term Loans until such time as the relevant investment period has
expired and no Event of Default is continuing and (ii) if any Net Cash Proceeds
are no longer intended to be or cannot be so reinvested at any time after
delivery of a notice of reinvestment election, an amount equal to any such Net
Cash Proceeds shall be applied within five (5) Business Days after the Company
reasonably determines that such Net Cash Proceeds are no longer intended to be
or cannot be so reinvested to the prepayment of the Term Loans as set forth in
this Section 2.05.

 

74



--------------------------------------------------------------------------------



 



(c) Notwithstanding the immediately preceding clause (ii), if Holdings, the
Company or any Restricted Subsidiary enters into (A) any incremental financings
under the Receivables Facility or (B) any increases in the amount available
under the Receivables Facility, the Company shall cause to be prepaid an
aggregate Dollar Amount of Term Loans in an amount equal to 100% of all Net Cash
Proceeds received therefrom on or prior to the date which is five (5) Business
Days after the receipt of such Net Cash Proceeds.
(d) If Holdings, the Company or any Restricted Subsidiary incurs or issues any
Indebtedness not expressly permitted to be incurred or issued pursuant to
Section 7.03, the Company shall cause to be prepaid an aggregate Dollar Amount
of Term Loans in an amount equal to 100% of all Net Cash Proceeds received
therefrom on or prior to the date which is five (5) Business Days after the
receipt of such Net Cash Proceeds.
(e) If for any reason the aggregate Revolving Credit Exposures at any time
exceeds the aggregate Revolving Credit Commitments then in effect (including
pursuant to Section 2.17(b), the Company shall promptly prepay or cause to be
promptly prepaid Revolving Credit Loans and Swing Line Loans and/or Cash
Collateralize the L/C Obligations in an aggregate amount equal to such excess;
provided that the Company shall not be required to Cash Collateralize the L/C
Obligations pursuant to this sentence unless after the prepayment in full of the
Revolving Credit Loans and Swing Line Loans such aggregate Outstanding Amount
exceeds the aggregate Revolving Credit Commitments then in effect.
(f) Each prepayment of Term Loans pursuant to this Section 2.05(b) shall be
applied in direct order of maturity to repayments thereof required pursuant to
Section 2.07(a); and each such prepayment shall be paid to the Lenders in
accordance with their respective Pro Rata Shares, subject to clause (vii) of
this Section 2.05(b).
(g) The Company shall notify the Administrative Agent in writing of any
mandatory prepayment of Term Loans required to be made pursuant to clauses
(i) through (iv) of this Section 2.05(b) at least three (3) Business Days prior
to the date of such prepayment. Each such notice shall specify the date of such
prepayment and provide a reasonably detailed calculation of the amount of such
prepayment. The Administrative Agent will promptly notify each Appropriate
Lender of the contents of the Company’s prepayment notice and of such
Appropriate Lender’s Pro Rata Share of the prepayment.

 

75



--------------------------------------------------------------------------------



 



(h) Funding Losses, Etc. All prepayments under this Section 2.05 shall be made
together with, in the case of any such prepayment of a Eurocurrency Rate Loan on
a date other than the last day of an Interest Period therefor, any amounts owing
in respect of such Eurocurrency Rate Loan pursuant to Section 3.05.
Notwithstanding any of the other provisions of Section 2.05(b), so long as no
Event of Default shall have occurred and be continuing, if any prepayment of
Eurocurrency Rate Loans is required to be made under this Section 2.05(b), other
than on the last day of the Interest Period therefor, the relevant Borrower may,
in its sole discretion, deposit the amount of any such prepayment otherwise
required to be made thereunder into a Cash Collateral Account until the last day
of such Interest Period, at which time the Administrative Agent shall be
authorized (without any further action by or notice to or from any Borrower or
any other Loan Party) to apply such amount to the prepayment of such Loans in
accordance with this Section 2.05(b). Upon the occurrence and during the
continuance of any Event of Default, the Administrative Agent shall also be
authorized (without any further action by or notice to or from any Borrower or
any other Loan Party) to apply such amount to the prepayment of the outstanding
Loans in accordance with this Section 2.05(b).
SECTION 2.06. Termination or Reduction of Commitments. (a) Optional. The Company
may, upon written notice to the Administrative Agent, terminate the unused
Commitments of any Class, or from time to time permanently reduce the unused
Commitments of any Class; provided that (i) any such notice shall be received by
the Administrative Agent three (3) Business Days prior to the date of
termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $1,000,000 or any whole multiple of $500,000 in excess
thereof and (iii) if, after giving effect to any reduction of the Commitments,
(1) the Letter of Credit Sublimit or the Swing Line Sublimit exceeds the amount
of the Revolving Credit Facility, such sublimit shall be automatically reduced
by the amount of such excess and (2) the Alternative Currency Sublimit exceeds
the Alternative Currency Revolving Credit Facility, such sublimit shall be
automatically reduced by the amount of such excess. The amount of any such
Commitment reduction shall not be applied to the Letter of Credit Sublimit, the
Swing Line Sublimit or the Alternative Currency Sublimit unless otherwise
specified by the Company. Notwithstanding the foregoing, the Company may rescind
or postpone any notice of termination of the Commitments if such termination
would have resulted from a refinancing of all of the Facilities, which
refinancing shall not be consummated or otherwise shall be delayed.
(b) Mandatory. The U.S. Term Commitment of each U.S. Term Lender shall be
automatically and permanently reduced to $0 upon the conversion of all or a
portion of such U.S. Term Lender’s U.S. Term Loans into Tranche B U.S. Term
Loans pursuant to Section 2.01(a). The U.K. Term Commitment of each U.K. Term
Lender shall be automatically and permanently reduced to $0 upon the conversion
of all or a portion of such U.K. Term Lender’s U.K. Term Loans into Tranche B
U.K. Term Loans pursuant to Section 2.01(b). The Euro Term Commitment of each
Euro Term Lender shall be automatically and permanently reduced to $0 upon the
conversion of all or a portion of such Euro Term Lender’s Euro Term Loans into
Tranche B Euro Term Loans pursuant to Section 2.01(c). The Incremental Term
Commitment of each Incremental Term Lender shall be automatically and
permanently reduced to $0 upon the making of such Incremental Term Lender’s
Incremental Term Loans pursuant to Section 2.01(e).
(c) Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Lenders of any termination or reduction of unused
portions of the Letter of Credit Sublimit, or the Swing Line Sublimit, or the
Alternative Currency Sublimit or the unused Commitments of any Class under this
Section 2.06. Upon any reduction of unused Commitments of any Class, the
Commitment of each Lender of such Class shall be reduced by such Lender’s Pro
Rata Share of the amount by which such Commitments are reduced (other than the
termination of the Commitment of any Lender as provided in Section 3.07). All
commitment fees accrued until the effective date of any termination of the
Aggregate Commitments shall be paid on the effective date of such termination.

 

76



--------------------------------------------------------------------------------



 



SECTION 2.07. Repayment of Loans. (a) U.S. Term Loans. The Company shall repay
to the Administrative Agent for the ratable account of the U.S. Term Lenders
(i) on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the First Amendment Effective
Date, an aggregate Dollar Amount equal to 0.25% of the aggregate Dollar Amount
of all U.S. Term Loans outstanding on the First Amendment Effective Date, it
being understood that such Loans were subsequently converted into Tranche A U.S.
Term Loans and Tranche B U.S. Term Loans, which will continue to be paid their
ratable share of such amortization payments (which payments shall be reduced as
a result of the application of prepayments in accordance with the order of
priority set forth in Section 2.05) and (ii) on the Maturity Date for each Class
of U.S. Term Loans, the aggregate principal amount of such U.S. Term Loans
outstanding on such date.
(b) U.K. Term Loans. The Overseas Term Borrower shall repay to the
Administrative Agent for the ratable account of the U.K. Term Lenders (i) on the
last Business Day of each March, June, September and December, commencing with
the first such date to occur after the First Amendment Effective Date, an
aggregate Dollar Amount equal to 0.25% of the aggregate Dollar Amount of all
U.K. Term Loans outstanding on the First Amendment Effective Date, it being
understood that such Loans were subsequently converted into Tranche A U.K. Term
Loans and Tranche B U.K. Term Loans, which will continue to be paid their
ratable share of such amortization payments (which payments shall be reduced as
a result of the application of prepayments in accordance with the order of
priority set forth in Section 2.05) and (ii) on the Maturity Date for each Class
of U.K. Term Loans, the aggregate principal amount of such U.K. Term Loans
outstanding on such date.
(c) Euro Term Loans. The Euro Term Borrower shall repay to the Administrative
Agent for the ratable account of the Euro Term Lenders (i) on the last Business
Day of each March, June, September and December, commencing with the first such
date to occur after the First Amendment Effective Date, an aggregate Dollar
Amount equal to 0.25% of the aggregate Dollar Amount of all Euro Term Loans
outstanding on the First Amendment Effective Date, it being understood that such
Loans were subsequently converted into Tranche A Euro Term Loans and Tranche B
Euro Term Loans, which will continue to be paid their ratable share of such
amortization payments (which payments shall be reduced as a result of the
application of prepayments in accordance with the order of priority set forth in
Section 2.05) and (ii) on the Maturity Date for each Class of Euro Term Loans,
the aggregate principal amount of such Euro Term Loans outstanding on such date.
(d) Revolving Credit Loans. Each Borrower shall repay to the Administrative
Agent for the ratable account of the Appropriate Lenders on the Maturity Date
for the 2013 Revolving Credit Commitments, the aggregate principal amount of all
the 2013 Revolving Credit Loans outstanding on such date.

 

77



--------------------------------------------------------------------------------



 



(e) Swing Line Loans. The Company shall repay its Swing Line Loans on the
earlier to occur of (i) the date five (5) Business Days after such Loan is made
and (ii) the Maturity Date for the Revolving Credit Facility.
(f) Incremental Term Loans. The Company shall repay to the Administrative Agent
for the ratable account of the Incremental Term Lenders (i) on the last Business
Day of each March, June, September and December, commencing with the first such
date to occur after the First Refinancing Amendment Effective Date, an aggregate
Dollar Amount equal to 0.25% of the aggregate Dollar Amount of all Incremental
Term Loans outstanding on the First Refinancing Amendment Effective Date (which
payments shall be reduced as a result of the application of prepayments in
accordance with the order of priority set forth in Section 2.05) and (ii) on the
Maturity Date for the Incremental Term Loans, the aggregate principal amount of
all Incremental Term Loans outstanding on such date.
SECTION 2.08. Interest. (a) Subject to the provisions of Section 2.08(b),
(i) each Eurocurrency Rate Loan shall bear interest on the outstanding principal
amount thereof for each Interest Period at a rate per annum equal to the
Eurocurrency Rate for such Interest Period plus the Applicable Rate plus (in the
case of a Eurocurrency Rate Loan of any Lender which is lent from a Lending
Office in the United Kingdom or a Participating Member State) the Mandatory
Cost; (ii) each Base Rate Loan shall bear interest on the outstanding principal
amount thereof from the applicable borrowing date at a rate per annum equal to
the Base Rate plus the Applicable Rate and (iii) each Swing Line Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate for Revolving Credit Loans.
(b) Each Borrower shall pay interest on past due amounts hereunder at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws. Accrued and unpaid interest on
past due amounts (including interest on past due interest) shall be due and
payable upon demand.
(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.
SECTION 2.09. Fees. In addition to certain fees described in Sections 2.03(h)
and (i):
(a) Commitment Fee. The Company shall pay to the Administrative Agent for the
account of each Revolving Credit Lender in accordance with its Pro Rata Share, a
commitment fee equal to the Applicable Rate with respect to commitment fees
times the actual daily amount by which the aggregate Revolving Credit Commitment
exceeds the sum of (A) Outstanding Amount of Revolving Credit Loans and (B) the
Outstanding Amount of L/C Obligations; provided that any commitment fee accrued
with respect to any of the Commitments of a Defaulting Lender during the period
prior to the time such Lender became a Defaulting Lender and unpaid at

 

78



--------------------------------------------------------------------------------



 



such time shall not be payable by the Company so long as such Lender shall be a
Defaulting Lender except to the extent that such commitment fee shall otherwise
have been due and payable by the Company prior to such time; and provided
further that no commitment fee shall accrue on any of the Commitments of a
Defaulting Lender so long as such Lender shall be a Defaulting Lender. The
commitment fee shall accrue at all times from the date hereof until the Maturity
Date for the Revolving Credit Facility, including at any time during which one
or more of the conditions in Article 4 is not met, and shall be due and payable
quarterly in arrears on the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the Closing Date,
and on the Maturity Date for the Revolving Credit Facility. The commitment fee
shall be calculated quarterly in arrears, and if there is any change in the
Applicable Rate during any quarter, the actual daily amount shall be computed
and multiplied by the Applicable Rate separately for each period during such
quarter that such Applicable Rate was in effect.
(b) Other Fees. The Company shall pay to the Agents such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever (except as expressly agreed between the Company and the
applicable Agent).
SECTION 2.10. Computation of Interest and Fees. All computations of interest for
Base Rate Loans when the Base Rate is determined by JPMorgan Chase Bank’s “prime
rate” and for Alternative Currency Loans denominated in Sterling shall be made
on the basis of a year of three hundred and sixty-five (365) days and actual
days elapsed. All other computations of fees and interest shall be made on the
basis of a three hundred and sixty (360) day year and actual days elapsed.
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid; provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.12(a), bear interest for one
(1) day. Each determination by the Administrative Agent of an interest rate or
fee hereunder shall be conclusive and binding for all purposes, absent manifest
error.
SECTION 2.11. Evidence of Indebtedness. (a) The Credit Extensions made by each
Lender shall be evidenced by one or more accounts or records maintained by such
Lender and evidenced by one or more entries in the Register maintained by the
Administrative Agent, acting solely for purposes of Treasury
Regulation Section 5f.103-1(c), as agent for the Borrowers, in each case in the
ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be prima facie evidence absent
manifest error of the amount of the Credit Extensions made by the Lenders to the
Borrowers and the interest and payments thereon. Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of the Borrowers hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender made through the Administrative Agent, the Borrowers shall execute and
deliver to such Lender (through the Administrative Agent) a Note payable to such
Lender, which shall evidence such Lender’s Loans in addition to such accounts or
records. Any such Note evidencing a Term Loan prior to the Restatement Effective
Date may be exchanged, upon the request of the relevant Term Lender through the
Administrative Agent and the surrender to the Administrative Agent of such
existing Note, for Notes that the Company, the Overseas Term Borrower or the
Euro Term Borrower, as applicable, will execute and deliver through the
Administrative Agent, evidencing the Tranche A Term Loans and Tranche B Term
Loans into which such Term Loan was converted on the Restatement Effective Date.
Each Lender may attach schedules to its Note and endorse thereon the date, Type
(if applicable), amount and maturity of its Loans and payments with respect
thereto.

 

79



--------------------------------------------------------------------------------



 



(b) In addition to the accounts and records referred to in Section 2.11(a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records and, in the case of the Administrative Agent,
entries in the Register, evidencing the purchases and sales by such Lender of
participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.
(c) Entries made in good faith by the Administrative Agent in the Register
pursuant to Sections 2.11(a) and (b), and by each Lender in its account or
accounts pursuant to Sections 2.11(a) and (b), shall be prima facie evidence of
the amount of principal and interest due and payable or to become due and
payable from the Borrowers to, in the case of the Register, each Lender and, in
the case of such account or accounts, such Lender, under this Agreement and the
other Loan Documents, absent manifest error; provided that the failure of the
Administrative Agent or such Lender to make an entry, or any finding that an
entry is incorrect, in the Register or such account or accounts shall not limit
or otherwise affect the obligations of the Borrowers under this Agreement and
the other Loan Documents.
SECTION 2.12. Payments Generally. (a) All payments to be made by the Borrowers
shall be made without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein and except
with respect to principal of and interest on Loans denominated in an Alternative
Currency, all payments by the Borrowers hereunder shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the applicable Administrative Agent’s Office in Dollars and
in Same Day Funds not later than 2:00 p.m. on the date specified herein. Except
as otherwise expressly provided herein, all payments by the Borrowers hereunder
with respect to principal and interest on Loans denominated in an Alternative
Currency shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office in such Alternative Currency and in Same Day Funds
not later than 2:00 p.m. (London time) on the dates specified herein. If, for
any reason, any Borrower is prohibited by any Law from making any required
payment hereunder in an Alternative Currency, such Borrower shall make such
payment in Dollars in the Dollar Amount of the Alternative Currency payment
amount. The Administrative Agent will promptly distribute to each Lender its Pro
Rata Share (or other applicable share as provided herein) of such payment in
like funds as received by wire transfer to such Lender’s Lending Office. All
payments received by the Administrative Agent (i) after 2:00 p.m., in the case
of payments in Dollars, or (ii) after 2:00 p.m. (London time) in the case of
payments in an Alternative Currency, shall in each case be deemed received on
the next succeeding Business Day and any applicable interest or fee shall
continue to accrue.

 

80



--------------------------------------------------------------------------------



 



(b) If any payment to be made by any Borrower shall come due on a day other than
a Business Day, payment shall be made on the next following Business Day, and
such extension of time shall be reflected in computing interest or fees, as the
case may be; provided that, if such extension would cause payment of interest on
or principal of Eurocurrency Rate Loans to be made in the next succeeding
calendar month, such payment shall be made on the immediately preceding Business
Day.
(c) Unless any Borrower or any Lender has notified the Administrative Agent,
prior to the date any payment is required to be made by it to the Administrative
Agent hereunder, that such Borrower or such Lender, as the case may be, will not
make such payment, the Administrative Agent may assume that such Borrower or
such Lender, as the case may be, has timely made such payment and may (but shall
not be so required to), in reliance thereon, make available a corresponding
amount to the Person entitled thereto. If and to the extent that such payment
was not in fact made to the Administrative Agent in Same Day Funds, then:
(a) if any Borrower failed to make such payment, each Lender shall forthwith on
demand repay to the Administrative Agent the portion of such assumed payment
that was made available to such Lender in Same Day Funds, together with interest
thereon in respect of each day from and including the date such amount was made
available by the Administrative Agent to such Lender to the date such amount is
repaid to the Administrative Agent in Same Day Funds at the applicable Overnight
Rate from time to time in effect; and
(b) if any Lender failed to make such payment, such Lender shall forthwith on
demand pay to the Administrative Agent the amount thereof in Same Day Funds,
together with interest thereon for the period from the date such amount was made
available by the Administrative Agent to the relevant Borrower to the date such
amount is recovered by the Administrative Agent (the “Compensation Period”) at a
rate per annum equal to the applicable Overnight Rate from time to time in
effect. When such Lender makes payment to the Administrative Agent (together
with all accrued interest thereon), then such payment amount (excluding the
amount of any interest which may have accrued and been paid in respect of such
late payment) shall constitute such Lender’s Loan included in the applicable
Borrowing. If such Lender does not pay such amount forthwith upon the
Administrative Agent’s demand therefor, the Administrative Agent may make a
demand therefor upon the relevant Borrower, and the relevant Borrower shall pay
such amount to the Administrative Agent, together with interest thereon for the
Compensation Period at a rate per annum equal to the rate of interest applicable
to the applicable Borrowing. Nothing herein shall be deemed to relieve any
Lender from its obligation to fulfill its Commitment or to prejudice any rights
which the Administrative Agent or any Borrower may have against any Lender as a
result of any default by such Lender hereunder.

 

81



--------------------------------------------------------------------------------



 



A notice of the Administrative Agent to any Lender or the relevant Borrower with
respect to any amount owing under this Section 2.12(c) shall be conclusive,
absent manifest error.
(d) If any Lender makes available to the Administrative Agent funds for any Loan
to be made by such Lender as provided in the foregoing provisions of this
Article 2, and such funds are not made available to the relevant Borrower by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article 4 are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.
(e) The obligations of the Lenders hereunder to make Loans and to fund
participations in Letters of Credit and Swing Line Loans are several and not
joint. The failure of any Lender to make any Loan or to fund any such
participation on any date required hereunder shall not relieve any other Lender
of its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan or purchase
its participation.
(f) Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.
(g) Whenever any payment received by the Administrative Agent under this
Agreement or any of the other Loan Documents is insufficient to pay in full all
amounts due and payable to the Administrative Agent and the Lenders under or in
respect of this Agreement and the other Loan Documents on any date, such payment
shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lenders in the order of priority set forth in
Section 8.04. If the Administrative Agent receives funds for application to the
Obligations of the Loan Parties under or in respect of the Loan Documents under
circumstances for which the Loan Documents do not specify the manner in which
such funds are to be applied, the Administrative Agent may, but shall not be
obligated to, elect to distribute such funds to each of the Lenders in
accordance with such Lender’s Pro Rata Share of the sum of (a) the Outstanding
Amount of all Loans outstanding at such time and (b) the Outstanding Amount of
all L/C Obligations outstanding at such time, in repayment or prepayment of such
of the outstanding Loans or other Obligations then owing to such Lender.
SECTION 2.13. Sharing of Payments. If, other than as expressly provided
elsewhere herein, any Lender shall obtain on account of the Loans made by it, or
the participations in L/C Obligations and Swing Line Loans held by it, any
payment (whether voluntary, involuntary, through the exercise of any right of
setoff, or otherwise) in excess of its ratable share (or other share
contemplated hereunder) thereof, such Lender shall immediately (a) notify the
Administrative Agent of such fact, and (b) purchase from the other Lenders such
participations in the Loans made by them and/or such subparticipations in the
participations in L/C Obligations or Swing Line Loans held by them, as the case
may be, as shall be necessary to cause such purchasing Lender to share the
excess payment in respect of such Loans or such participations, as the case may
be, pro rata with each of them; provided that if all or any portion of such
excess payment is thereafter recovered from the purchasing Lender under any of
the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by the purchasing Lender in its discretion), such
purchase shall to that extent be rescinded and each other Lender shall repay to
the purchasing Lender the purchase price paid therefor, together with an

 

82



--------------------------------------------------------------------------------



 



amount equal to such paying Lender’s ratable share (according to the proportion
of (i) the amount of such paying Lender’s required repayment to (ii) the total
amount so recovered from the purchasing Lender) of any interest or other amount
paid or payable by the purchasing Lender in respect of the total amount so
recovered, without further interest thereon. Each Borrower agrees that any
Lender so purchasing a participation from another Lender may, to the fullest
extent permitted by applicable Law, exercise all its rights of payment
(including the right of setoff, but subject to Section 10.09) with respect to
such participation as fully as if such Lender were the direct creditor of such
Borrower in the amount of such participation. The Administrative Agent will keep
records (which shall be conclusive and binding in the absence of manifest error)
of participations purchased under this Section 2.13 and will in each case notify
the Lenders following any such purchases or repayments. Each Lender that
purchases a participation pursuant to this Section 2.13 shall from and after
such purchase have the right to give all notices, requests, demands, directions
and other communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.
SECTION 2.14. Designation of Overseas Revolver Borrower; Termination of
Designations. (a) The Company may from time to time designate any Qualified
Foreign Subsidiary as an additional Overseas Revolver Borrower for purposes of
this Agreement by delivering to the Administrative Agent an Election to
Participate duly executed on behalf of such Subsidiary and the Company in such
number of copies as the Administrative Agent may request. The Administrative
Agent shall promptly notify the Lenders of its receipt of any such Election to
Participate.
(b) The Company may at any time terminate the status of any Subsidiary as an
Overseas Revolver Borrower for purposes of this Agreement by delivering to the
Administrative Agent an Election to Terminate duly executed on behalf of such
Subsidiary and the Company in such number of copies as the Administrative Agent
may request. The delivery of such an Election to Terminate shall not affect any
obligation of such Subsidiary theretofore incurred under this Agreement or any
other Loan Document or any rights of the Lenders and the Agents against such
Subsidiary or against the Company in its capacity as guarantor of the
obligations of such Subsidiary. The Administrative Agent shall promptly notify
the Lenders of its receipt of any such Election to Terminate.
SECTION 2.15. Incremental Credit Extensions. (a) The Company may at any time or
from time to time after the Closing Date, by notice to the Administrative Agent
(whereupon the Administrative Agent shall promptly deliver a copy to each of the
Lenders), request (a) one or more additional tranches of term loans (the
“Incremental Term Loans”) or (b) one or more increases in the amount of the
Revolving Credit Commitments (each such increase, a “Revolving Commitment
Increase”), provided that (i) both at the time of any such request and upon the
effectiveness of any Incremental Amendment referred to below, no Default or
Event of Default shall exist and at the time that any such Incremental Term Loan
is made (and after giving effect thereto) no Default or Event of Default shall
exist and (ii) the Company shall be in compliance with each of the covenants set
forth in Section 7.11 determined on a Pro Forma Basis as of the date of such
Incremental Term Loan or Revolving Commitment Increase and the last day of the
most recent Test Period, in each case, as if such Incremental Term Loans or
Revolving Commitment Increases, as applicable, had been outstanding on the last
day of such fiscal quarter of the Company for testing compliance therewith. Each
tranche of Incremental

 

83



--------------------------------------------------------------------------------



 



Term Loans and each Revolving Commitment Increase shall be in an aggregate
principal amount that is not less than $50,000,000 (provided that such amount
may be less than $50,000,000 if such amount represents all remaining
availability under the limit set forth in the next sentence). Notwithstanding
anything to the contrary herein, the aggregate amount of the Incremental Term
Loans and the Revolving Commitment Increases shall not exceed the sum of
$750,000,000 and the Receivables Facility Shortfall Amount, as reduced from time
to time; provided that the aggregate amount of the Revolving Commitment
Increases shall not exceed $750,000,000. The Incremental Term Loans (a) shall
rank pari passu in right of payment and of security with the Revolving Credit
Loans and the Term Loans, (b) shall not mature earlier than the Maturity Date
with respect to the Term Loans and (c) except as set forth above, shall be
treated substantially the same as the Term Loans (in each case, including with
respect to mandatory and voluntary prepayments), provided that (i) the terms and
conditions applicable to Incremental Term Loans may be materially different from
those of the Term Loans to the extent such differences are reasonably acceptable
to the Arrangers and (ii) the interest rates and amortization schedule
applicable to the Incremental Term Loans shall be determined by the Company and
the lenders thereof. Each notice from the Company pursuant to this Section shall
set forth the requested amount and proposed terms of the relevant Incremental
Term Loans or Revolving Commitment Increases. Incremental Term Loans may be
made, and Revolving Commitment Increases may be provided, by any existing Lender
(and each existing Term Lender will have the right, but not an obligation, to
make a portion of any Incremental Term Loan, and each existing Revolving Credit
Lender will have the right to provide a portion of any Revolving Commitment
Increase, in each case on terms permitted in this Section 2.15 and otherwise on
terms reasonably acceptable to the Administrative Agent) or by an Additional
Lender; provided that the Administrative Agent shall have consented (not to be
unreasonably withheld) to such Lender’s or Additional Lender’s making such
Incremental Term Loans or providing such Revolving Commitment Increases if such
consent would be required under Section 10.07(b) for an assignment of Loans or
Revolving Credit Commitments, as applicable, to such Lender or Additional
Lender. Commitments in respect of Incremental Term Loans and Revolving
Commitment Increases shall become Commitments (or in the case of a Revolving
Commitment Increase to be provided by an existing Revolving Credit Lender, an
increase in such Lender’s applicable Revolving Credit Commitment) under this
Agreement pursuant to an amendment (an “Incremental Amendment”) to this
Agreement and, as appropriate, the other Loan Documents, executed by Holdings,
the Company, each Lender agreeing to provide such Commitment, if any, each
Additional Lender, if any, and the Administrative Agent. The Incremental
Amendment may, without the consent of any other Lenders, effect such amendments
to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Company, to effect the provisions of this Section. The effectiveness of any
Incremental Amendment shall be subject to the satisfaction on the date thereof
(each, an “Incremental Facility Closing Date”) of each of the conditions set
forth in Section 4.02 (it being understood that all references to “the date of
such Credit Extension” or similar language in such Section 4.02 shall be deemed
to refer to the effective date of such Incremental Amendment) and such other
conditions as the parties thereto shall agree. The Company will use the proceeds
of the Incremental Term Loans and Revolving Commitment Increases for any purpose
not prohibited by this Agreement. No Lender shall be obligated to provide any
Incremental Term Loans or Revolving Commitment Increases, unless

 

84



--------------------------------------------------------------------------------



 



it so agrees. Upon each increase in the Revolving Credit Commitments pursuant to
this Section, each Revolving Credit Lender immediately prior to such increase
will automatically and without further act be deemed to have assigned to each
Lender providing a portion of the Revolving Commitment Increase (each a
“Revolving Commitment Increase Lender”) in respect of such increase, and each
such Revolving Commitment Increase Lender will automatically and without further
act be deemed to have assumed, a portion of such Revolving Credit Lender’s
participations hereunder in outstanding Letters of Credit and Swing Line Loans
such that, after giving effect to each such deemed assignment and assumption of
participations, the percentage of the aggregate outstanding (i) participations
hereunder in Letters of Credit and (ii) participations hereunder in Swing Line
Loans held by each Revolving Credit Lender (including each such Revolving
Commitment Increase Lender) will equal the percentage of the aggregate Revolving
Credit Commitments of all Revolving Credit Lenders represented by such Revolving
Credit Lender’s Revolving Credit Commitment and (b) if, on the date of such
increase, there are any Revolving Credit Loans outstanding, such Revolving
Credit Loans shall on or prior to the effectiveness of such Revolving Commitment
Increase be prepaid from the proceeds of additional Revolving Credit Loans made
hereunder (reflecting such increase in Revolving Credit Commitments), which
prepayment shall be accompanied by accrued interest on the Revolving Credit
Loans being prepaid and any costs incurred by any Lender in accordance with
Section 3.05. The Administrative Agent and the Lenders hereby agree that the
minimum borrowing, pro rata borrowing and pro rata payment requirements
contained elsewhere in this Agreement shall not apply to the transactions
effected pursuant to the immediately preceding sentence.
(b) This Section 2.15 shall supersede any provisions in Section 2.13 or 10.01 to
the contrary.
SECTION 2.16. Overseas Borrower Costs. (a) If the cost to any Lender of making
or maintaining any Loan to an Overseas Borrower is increased (or the amount of
any sum received or receivable by any Lender or its Lending Office is reduced)
by an amount deemed by such Lender to be material, by reason of the fact that
such Overseas Borrower is incorporated in, or conducts business in, a
jurisdiction outside the United States, such Overseas Borrower shall indemnify
such Lender for such increased cost or reduction within fifteen (15) days after
demand by such Lender (with a copy to the Administrative Agent) (excluding for
purposes of this Section 2.16 any such increased costs resulting from (i) Taxes
or Other Taxes (as to which Section 3.01 shall govern), (ii) changes in the
basis of taxation of overall net income or overall gross income (including
branch profits), and franchise (and similar) taxes imposed in lieu of net income
taxes, by the United States or any foreign jurisdiction or any political
subdivision of either thereof under the Laws of which such Lender is organized
or maintains a Lending Office, (iii) reserve requirements contemplated by
Section 3.04(c) (as to which Section 3.04(c) shall govern) and (iv) the
requirements of the Bank of England and the Financial Services Authority or the
European Central Bank reflected in the Mandatory Cost (as to which
Section 3.04(a) shall govern). A certificate of such Lender claiming
compensation under this Section 2.16 and setting forth the additional amount or
amounts to be paid to it hereunder in reasonable detail shall be conclusive in
the absence of manifest error.

 

85



--------------------------------------------------------------------------------



 



(b) Each Lender will promptly notify the Company, the relevant Overseas Borrower
and the Administrative Agent of any event or circumstance of which it has
knowledge that will entitle such Lender to compensation pursuant to this
Section 2.16. If any Lender requests compensation under this Section 2.16, then
such Lender will, if requested by the Company, use commercially reasonable
efforts to designate another Lending Office for any Loan or Letter of Credit
affected by such event; provided that such efforts are made on terms that, in
the reasonable judgment of such Lender, cause such Lender and its Lending
Office(s) to suffer no material economic, legal or regulatory disadvantage.
SECTION 2.17. Currency Equivalents. (a) The Administrative Agent shall determine
the Dollar Amount of each Alternative Currency Loan and L/C Obligation in
respect of Letters of Credit denominated in an Alternative Currency (i) in the
case of any Term Loan, as of the Closing Date, and (ii) otherwise, (A) as of the
first day of each Interest Period applicable thereto and (B) as of the end of
each fiscal quarter of the Company, and shall promptly notify the relevant
Borrower and the Lenders of each Dollar Amount so determined by it. Each such
determination shall be based on the Exchange Rate (x) on the date of the related
Borrowing Request for purposes of the initial such determination for any
Alternative Currency Loan and (y) on the fourth Business Day prior to the date
as of which such Dollar Amount is to be determined, for purposes of any
subsequent determination.
(b) If after giving effect to any such determination of a Dollar Amount, the
aggregate Outstanding Amount of the Revolving Credit Loans, the Swing Line Loans
and the L/C Obligations exceeds the aggregate Revolving Credit Commitments then
in effect by 5% or more, the Company shall, within five (5) Business Days of
receipt of notice thereof from the Administrative Agent setting forth such
calculation in reasonable detail, prepay or cause to be prepaid outstanding
Revolving Credit Loans and/or Swing Line Loans (as selected by the Company and
notified to the Lenders through the Administrative Agent not less than three
(3) Business Days prior to the date of prepayment) or take other action
(including, in the Company’s discretion, cash collateralization of L/C
Obligations in amounts from time to time equal to such excess) to the extent
necessary to eliminate any such excess.
SECTION 2.18. Refinancing Amendments. At any time after the Restatement
Effective Date, the Company or any Overseas Borrower may obtain from any Lender
or any Additional Lender Credit Agreement Refinancing Indebtedness in respect of
(a) all or any portion of the Term Loans then outstanding under this Agreement
(which for purposes of this clause (a) will be deemed to include any then
outstanding Other Term Loans) or (b) all or any portion of the Revolving Credit
Loans (or unused Revolving Credit Commitments) under this Agreement (which for
purposes of this clause (b) will be deemed to include any then outstanding Other
Revolving Loans and Other Revolving Commitments), in the form of (x) Other Term
Loans or Other Term Commitments or (y) Other Revolving Credit Loans or Other
Revolving Credit Commitments, respectively, in each case pursuant to a
Refinancing Amendment; provided that such Credit Agreement Refinancing
Indebtedness (i) will rank pari passu in right of payment and of security with
the other Loans and Commitments hereunder, (ii) have such pricing and optional
prepayment terms as may be agreed by the Company and the Lenders thereof and
(iii) otherwise be treated hereunder no more favorably, including with respect
to covenants and events of default, than the Refinanced Debt; provided further
that the terms and conditions applicable to such Credit Agreement Refinancing
Indebtedness may provide for any additional or different financial or other
covenants or other provisions that are agreed between the Company and the
Lenders thereof and applicable only during periods after the Latest Maturity
Date that is in effect on the date such Credit Agreement Refinancing
Indebtedness is issued, incurred or obtained. The effectiveness of any
Refinancing

 

86



--------------------------------------------------------------------------------



 



Amendment shall be subject to the satisfaction on the date thereof of each of
the conditions set forth in Section 4.02 and, to the extent reasonably requested
by the Administrative Agent, receipt by the Administrative Agent of legal
opinions, board resolutions, officers’ certificates and/or reaffirmation
agreements consistent with those delivered on the Restatement Effective Date
under Section 7 of the Amendment and Restatement Agreement other than changes to
such legal opinion resulting from a change in law, change in fact or change to
counsel’s form of opinion reasonably satisfactory to the Administrative Agent.
Each Tranche of Credit Agreement Refinancing Indebtedness incurred under this
Section 2.18 shall be in an aggregate principal amount that is not less than
$50,000,000. Any Refinancing Amendment may provide for the issuance of Letters
of Credit for the account of the Company, or the provision to the Company of
Swing Line Loans, pursuant to any Other Revolving Credit Commitments established
thereby, in each case on terms substantially equivalent to the terms applicable
to Letters of Credit and Swing Line Loans under the Revolving Credit
Commitments. The Administrative Agent shall promptly notify each Lender as to
the effectiveness of each Refinancing Amendment. Each of the parties hereto
hereby agrees that, upon the effectiveness of any Refinancing Amendment, this
Agreement shall be deemed amended to the extent (but only to the extent)
necessary to reflect the existence and terms of the Credit Agreement Refinancing
Indebtedness incurred pursuant thereto (including any amendments necessary to
treat the Loans and Commitments subject thereto as Other Term Loans, Other
Revolving Credit Loans, Other Revolving Credit Commitments and/or Other Term
Commitments). Any Refinancing Amendment may, without the consent of any other
Lenders, effect such amendments to this Agreement and the other Loan Documents
as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Company, to effect the provisions of this Section.
ARTICLE III.
Taxes, Increased Costs Protection and Illegality
SECTION 3.01. Taxes. (a) Except as provided in this Section 3.01, any and all
payments by any Borrower (the term Borrower under Article 3 being deemed to
include any Subsidiary for whose account a Letter of Credit is issued) to or for
the account of any Agent or any Lender under any Loan Document shall be made
free and clear of and without deduction for any and all present or future taxes,
duties, levies, imposts, deductions, assessments, fees, withholdings or similar
charges, and all liabilities (including additions to tax, penalties and
interest) with respect thereto, excluding, in the case of each Agent and each
Lender, taxes imposed on or measured by its net income or overall gross income
(including branch profits), and franchise (and similar) taxes imposed on it in
lieu of net income taxes, by the jurisdiction (or any political subdivision
thereof) under the Laws of which such Agent or such Lender, as the case may be,
is organized or maintains a Lending Office, and all liabilities (including
additions to tax, penalties and interest) with respect thereto (all such
non-excluded taxes, duties, levies, imposts, deductions, assessments, fees,
withholdings or similar charges, and liabilities being hereinafter referred to
as “Taxes”). If any Borrower shall be required by any Laws to deduct any Taxes
or Other Taxes from or in respect of any sum payable under any Loan Document to
any Agent or any Lender, (i) the sum payable shall be increased as necessary so
that after making all required deductions (including deductions applicable to
additional sums payable under this Section 3.01), each of such Agent and such
Lender receives an amount equal to the sum it would have received had no such

 

87



--------------------------------------------------------------------------------



 



deductions been made, (ii) such Borrower shall make such deductions, (iii) such
Borrower shall pay the full amount deducted to the relevant taxation authority
or other authority in accordance with applicable Laws, and (iv) within thirty
(30) days after the date of such payment (or, if receipts or evidence are not
available within thirty (30) days, as soon as possible thereafter), such
Borrower shall furnish to such Agent or Lender (as the case may be) the original
or a certified copy of a receipt evidencing payment thereof to the extent such a
receipt is issued therefor, or other written proof of payment thereof that is
reasonably satisfactory to the Administrative Agent. If such Borrower fails to
pay any Taxes or Other Taxes when due to the appropriate taxing authority or
fails to remit to any Agent or any Lender the required receipts or other
required documentary evidence, such Borrower shall indemnify such Agent and such
Lender for any incremental taxes, interest or penalties that may become payable
by such Agent or such Lender arising out of such failure.
(b) In addition, each Borrower agrees to pay any and all present or future
stamp, court or documentary taxes and any other excise, property, intangible or
mortgage recording taxes or charges or similar levies which arise from any
payment made under any Loan Document or from the execution, delivery,
performance, enforcement or registration of, or otherwise with respect to, any
Loan Document (hereinafter referred to as “Other Taxes”).
(c) Each Borrower agrees to indemnify each Agent and each Lender for (i) the
full amount of Taxes and Other Taxes (including any Taxes or Other Taxes imposed
or asserted by any jurisdiction on amounts payable under this Section 3.01) paid
by such Agent and such Lender and (ii) any liability (including additions to
tax, penalties, interest and expenses) arising therefrom or with respect
thereto, in each case whether or not such Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority; provided
such Agent or Lender, as the case may be, provides such Borrower with a written
statement thereof setting forth in reasonable detail the basis and calculation
of such amounts. Payment under this Section 3.01(c) shall be made within thirty
(30) days after the date such Lender or such Agent makes a demand therefor.
(d) No Borrower shall be required pursuant to this Section 3.01 to pay any
additional amount to, or to indemnify, any Lender or Agent, as the case may be,
to the extent that such Lender or such Agent becomes subject to Taxes subsequent
to the Closing Date (or, if later, the date such Lender or Agent becomes a party
to this Agreement) as a result of a change in the place of organization of such
Lender or Agent or a change in the lending office of such Lender, except to the
extent that any such change is requested or required in writing by any Borrower
(and provided that nothing in this clause (d) shall be construed as relieving
any Borrower from any obligation to make such payments or indemnification in the
event of a change in lending office or place of organization that precedes a
change in Law to the extent such Taxes result from a change in Law).
(e) Notwithstanding anything else herein to the contrary, if a Lender or an
Agent is subject to withholding tax imposed by any jurisdiction in which any
Borrower is formed or organized at a rate in excess of zero percent at the time
such Lender or such Agent, as the case may be, first becomes a party to this
Agreement, withholding tax imposed by such jurisdiction at such rate shall be
considered excluded from Taxes unless and until such Lender or Agent, as the
case may be, provides the appropriate forms certifying that a lesser rate
applies, whereupon withholding tax at such lesser rate only shall be considered
excluded from Taxes for periods governed by such forms; provided that, if at the
date of the Assignment and Acceptance pursuant to which a Lender becomes a party
to this Agreement, the Lender assignor was entitled to payments under clause
(a) of this Section 3.01 in respect of withholding tax with respect to interest
paid at such date, then, to such extent, the term Taxes shall include (in
addition to withholding taxes that may be imposed in the future or other amounts
otherwise includable in Taxes) withholding tax, if any, applicable with respect
to the Lender assignee on such date.

 

88



--------------------------------------------------------------------------------



 



(f) If any Lender or Agent determines, in its reasonable discretion, that it has
received a refund in respect of any Taxes or Other Taxes as to which
indemnification or additional amounts have been paid to it by any Borrower
pursuant to this Section 3.01, it shall promptly remit such refund (but only to
the extent of indemnity payments made, or additional amounts paid, by any
Borrower under this Section 3.01 with respect to the Taxes or Other Taxes giving
rise to such refund plus any interest included in such refund by the relevant
taxing authority attributable thereto) to such Borrower, net of all
out-of-pocket expenses of the Lender or Agent, as the case may be and without
interest (other than any interest paid by the relevant taxing authority with
respect to such refund); provided that such Borrower, upon the request of the
Lender or Agent, as the case may be, agrees promptly to return such refund to
such party in the event such party is required to repay such refund to the
relevant taxing authority. Such Lender or Agent, as the case may be, shall, at
such Borrower’s request, provide such Borrower with a copy of any notice of
assessment or other evidence of the requirement to repay such refund received
from the relevant taxing authority (provided that such Lender or Agent may
delete any information therein that such Lender or Agent deems confidential).
Nothing herein contained shall interfere with the right of a Lender or Agent to
arrange its tax affairs in whatever manner it thinks fit nor oblige any Lender
or Agent to claim any tax refund or to make available its tax returns or
disclose any information relating to its tax affairs or any computations in
respect thereof or require any Lender or Agent to do anything that would
prejudice its ability to benefit from any other refunds, credits, reliefs,
remissions or repayments to which it may be entitled.
(g) Each Lender agrees that, upon the occurrence of any event giving rise to the
operation of Section 3.01(a) or (c) with respect to such Lender it will, if
requested by the Company, use commercially reasonable efforts (subject to such
Lender’s overall internal policies of general application and legal and
regulatory restrictions) to designate another Lending Office for any Loan or
Letter of Credit affected by such event; provided that such efforts are made on
terms that, in the sole judgment of such Lender, cause such Lender and its
Lending Office(s) to suffer no economic, legal or regulatory disadvantage, and
provided further that nothing in this Section 3.01(g) shall affect or postpone
any of the Obligations of any Borrower or the rights of such Lender pursuant to
Section 3.01(a) or (c).
SECTION 3.02. Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurocurrency Rate Loans, or to determine or charge interest rates based upon the
Eurocurrency Rate, then, on notice thereof by such Lender to the Borrowers
through the Administrative Agent, any obligation of such Lender to make or
continue Eurocurrency Rate Loans or to convert Base Rate Loans to Eurocurrency
Rate Loans shall be suspended until such Lender notifies the Administrative
Agent and the relevant Borrowers that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, the relevant

 

89



--------------------------------------------------------------------------------



 



Borrowers shall upon demand from such Lender (with a copy to the Administrative
Agent), prepay or, if applicable, convert all Eurocurrency Rate Loans of such
Lender to Base Rate Loans, either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurocurrency
Rate Loans to such day, or promptly, if such Lender may not lawfully continue to
maintain such Eurocurrency Rate Loans. Upon any such prepayment or conversion,
each relevant Borrower shall also pay accrued interest on the amount so prepaid
or converted and all amounts due, if any, in connection with such prepayment or
conversion under Section 3.05. Each Lender agrees to designate a different
Lending Office if such designation will avoid the need for such notice and will
not, in the good faith judgment of such Lender, otherwise be materially
disadvantageous to such Lender.
SECTION 3.03. Inability to Determine Rates. If the Required Lenders determine
that for any reason adequate and reasonable means do not exist for determining
the Eurocurrency Rate for any requested Interest Period with respect to a
proposed Eurocurrency Rate Loan, or that the Eurocurrency Rate for any requested
Interest Period with respect to a proposed Eurocurrency Rate Loan does not
adequately and fairly reflect the cost to such Lenders of funding such Loan, or
that Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and the Interest Period of such
Eurocurrency Rate Loan, the Administrative Agent will promptly so notify each
relevant Borrower and each Lender. Thereafter, the obligation of the Lenders to
make or maintain Eurocurrency Rate Loans shall be suspended until the
Administrative Agent (upon the instruction of the Required Lenders) revokes such
notice. Upon receipt of such notice, each relevant Borrower may revoke any
pending request for a Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans or, failing that, will be deemed to have converted such
request into a request for a Borrowing of Base Rate Loans in the amount
specified therein.
SECTION 3.04. Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurocurrency Rate Loans. (a) If any Lender determines that as a result of the
introduction of or any change in or in the interpretation of any Law, in each
case after the date hereof, or such Lender’s compliance therewith, there shall
be any increase in the cost to such Lender of agreeing to make or making,
funding or maintaining Eurocurrency Rate Loans or (as the case may be) issuing
or participating in Letters of Credit, or a reduction in the amount received or
receivable by such Lender in connection with any of the foregoing (excluding for
purposes of this Section 3.04(a) any such increased costs or reduction in amount
resulting from (i) Taxes or Other Taxes (as to which Section 3.01 shall govern),
(ii) changes in the basis of taxation of overall net income or overall gross
income (including branch profits), and franchise (and similar) taxes imposed in
lieu of net income taxes, by the United States or any foreign jurisdiction or
any political subdivision of either thereof under the Laws of which such Lender
is organized or maintains a Lending Office, (iii) reserve requirements
contemplated by Section 3.04(c) and (iv) the requirements of the Bank of England
and the Financial Services Authority or the European Central Bank reflected in
the Mandatory Cost, other than as set forth below) or the Mandatory Cost, as
calculated hereunder, does not represent the cost to such Lender of complying
with the requirements of the Bank of England and/or the Financial Services
Authority or the European Central Bank in relation to its making, funding or
maintaining of Eurocurrency Rate Loans, then from time to time within fifteen
(15) days after demand by such Lender setting forth in reasonable detail such
increased costs (with a copy of such demand to the Administrative Agent given in
accordance with Section 3.06), the Company shall pay to such Lender such
additional amounts as will compensate such Lender for such increased cost or
reduction or, if applicable, the portion of such cost that is not represented by
the Mandatory Cost.

 

90



--------------------------------------------------------------------------------



 



(b) If any Lender determines that the introduction of any Law regarding capital
adequacy or any change therein or in the interpretation thereof, in each case
after the date hereof, or compliance by such Lender (or its Lending Office)
therewith, has the effect of reducing the rate of return on the capital of such
Lender or any corporation controlling such Lender as a consequence of such
Lender’s obligations hereunder (taking into consideration its policies with
respect to capital adequacy and such Lender’s desired return on capital), then
from time to time upon demand of such Lender setting forth in reasonable detail
the charge and the calculation of such reduced rate of return (with a copy of
such demand to the Administrative Agent given in accordance with Section 3.06),
the Company shall pay to such Lender such additional amounts as will compensate
such Lender for such reduction within fifteen (15) days after receipt of such
demand.
(c) The Company shall pay to each Lender, (i) as long as such Lender shall be
required to maintain reserves with respect to liabilities or assets consisting
of or including Eurocurrency funds or deposits, additional interest on the
unpaid principal amount of each Eurocurrency Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive in the absence of
manifest error), and (ii) as long as such Lender shall be required to comply
with any reserve ratio requirement or analogous requirement of any other central
banking or financial regulatory authority imposed in respect of the maintenance
of the Commitments or the funding of the Eurocurrency Rate Loans, such
additional costs (expressed as a percentage per annum and rounded upwards, if
necessary, to the nearest five decimal places) equal to the actual costs
allocated to such Commitment or Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive absent manifest
error) which in each case shall be due and payable on each date on which
interest is payable on such Loan, provided the Company shall have received at
least fifteen (15) days’ prior notice (with a copy to the Administrative Agent)
of such additional interest or cost from such Lender. If a Lender fails to give
notice fifteen (15) days prior to the relevant Interest Payment Date, such
additional interest or cost shall be due and payable fifteen (15) days from
receipt of such notice.
(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section 3.04 shall not constitute a waiver of such Lender’s right to
demand such compensation, provided that the Company shall not be required to
compensate a Lender pursuant to Section 3.04(a), (b) or (c) for any such
increased cost or reduction incurred more than one hundred and eighty (180) days
prior to the date that such Lender demands, or notifies the Company of its
intention to demand, compensation therefor, provided further that, if the
circumstance giving rise to such increased cost or reduction is retroactive,
then such 180-day period referred to above shall be extended to include the
period of retroactive effect thereof.
(e) If any Lender requests compensation under this Section 3.04, then such
Lender will, if requested by the Company, use commercially reasonable efforts to
designate another Lending Office for any Loan or Letter of Credit affected by
such event; provided that such efforts are made on terms that, in the reasonable
judgment of such Lender, cause such Lender and its Lending Office(s) to suffer
no material economic, legal or regulatory disadvantage, and provided further
that nothing in this Section 3.04(e) shall affect or postpone any of the
Obligations of any Borrower or the rights of such Lender pursuant to
Section 3.04(a), (b), (c) or (d).

 

91



--------------------------------------------------------------------------------



 



SECTION 3.05. Funding Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Company shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:
(i) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan or (ii) the CAM Exchange (in each case, whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise); or
any failure by any Borrower (for a reason other than the failure of such Lender
to make a Loan) to prepay, borrow, continue or convert any Loan other than a
Base Rate Loan on the date or in the amount notified by such Borrower;
including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained.
For purposes of calculating amounts payable by the Company to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurocurrency
Rate Loan made by it at the Eurocurrency Rate for such Loan by a matching
deposit or other borrowing in the London interbank eurodollar market for a
comparable amount and for a comparable period, whether or not such Eurocurrency
Rate Loan was in fact so funded.
SECTION 3.06. Matters Applicable to All Requests for Compensation. (a) Any Agent
or any Lender claiming compensation under this Article 3 or Section 2.16 shall
deliver a certificate to the Company setting forth the additional amount or
amounts to be paid to it hereunder which shall be conclusive in the absence of
manifest error. In determining such amount, such Agent or such Lender may use
any reasonable averaging and attribution methods.
(b) With respect to any Lender’s claim for compensation under Section 2.16,
3.01, 3.02, 3.03 or 3.04, no Borrower shall be required to compensate such
Lender for any amount incurred more than one hundred and eighty (180) days prior
to the date that such Lender notifies the relevant Borrowers of the event that
gives rise to such claim; provided that, if the circumstance giving rise to such
claim is retroactive, then such 180-day period referred to above shall be
extended to include the period of retroactive effect thereof. If any Lender
requests compensation by the Company under Section 2.16 or 3.04, the Company
may, by notice to such Lender (with a copy to the Administrative Agent), suspend
the obligation of such Lender to make or continue from one Interest Period to
another Eurocurrency Rate Loans, or to convert Base Rate Loans into Eurocurrency
Rate Loans, until the event or condition giving rise to such request ceases to
be in effect (in which case the provisions of Section 3.06(c) shall be
applicable); provided that such suspension shall not affect the right of such
Lender to receive the compensation so requested.

 

92



--------------------------------------------------------------------------------



 



(c) If the obligation of any Lender to make or continue from one Interest Period
to another any Eurocurrency Rate Loan, or to convert Base Rate Loans into
Eurocurrency Rate Loans shall be suspended pursuant to Section 3.06(b) hereof,
such Lender’s Eurocurrency Rate Loans shall be automatically converted into Base
Rate Loans on the last day(s) of the then current Interest Period(s) for such
Eurocurrency Rate Loans (or, in the case of an immediate conversion required by
Section 3.02, on such earlier date as required by Law) and, unless and until
such Lender gives notice as provided below that the circumstances specified in
Section 2.16, 3.01, 3.02, 3.03 or 3.04 hereof that gave rise to such conversion
no longer exist:
(a) to the extent that such Lender’s Eurocurrency Rate Loans have been so
converted, all payments and prepayments of principal that would otherwise be
applied to such Lender’s Eurocurrency Rate Loans shall be applied instead to its
Base Rate Loans; and
(b) all Loans that would otherwise be made or continued from one Interest Period
to another by such Lender as Eurocurrency Rate Loans shall be made or continued
instead as Base Rate Loans, and all Base Rate Loans of such Lender that would
otherwise be converted into Eurocurrency Rate Loans shall remain as Base Rate
Loans.
(d) If any Lender gives notice to the Company (with a copy to the Agent) that
the circumstances specified in Section 2.16, 3.01, 3.02, 3.03 or 3.04 hereof
that gave rise to the conversion of such Lender’s Eurocurrency Rate Loans
pursuant to this Section 3.06 no longer exist (which such Lender agrees to do
promptly upon such circumstances ceasing to exist) at a time when Eurocurrency
Rate Loans made by other Lenders are outstanding, such Lender’s Base Rate Loans
shall be automatically converted, on the first day(s) of the next succeeding
Interest Period(s) for such outstanding Eurocurrency Rate Loans, to the extent
necessary so that, after giving effect thereto, all Loans held by the Lenders
holding Eurocurrency Rate Loans and by such Lender are held pro rata (as to
principal amounts, interest rate basis, and Interest Periods) in accordance with
their respective Commitments.
SECTION 3.07. Replacement of Lenders under Certain Circumstances. (a) If at any
time (i) any Borrower becomes obligated to pay additional amounts or indemnity
payments described in Section 2.16, 3.01 or 3.04 as a result of any condition
described in such Sections or any Lender ceases to make Eurocurrency Rate Loans
as a result of any condition described in Section 3.02 or Section 3.04, (ii) any
Lender becomes a Defaulting Lender or (iii) any Lender becomes a Non-Consenting
Lender, then the Company may, on ten (10) Business Days’ prior written notice to
the Administrative Agent and such Lender, replace such Lender by causing such
Lender to (and such Lender shall be obligated to) assign pursuant to
Section 10.07(b) (with the assignment fee to be paid by the Company in such
instance) all of its rights and obligations under this Agreement to one or more
Eligible Assignees; provided that neither the Administrative Agent nor any
Lender shall have any obligation to the Company to find a replacement Lender or
other such Person; and provided further that (A) in the case of any such
assignment resulting from a claim for compensation under Section 2.16 or 3.04 or
payments required to be made pursuant to Section 3.01, such assignment will
result in a reduction in such compensation or payments and (B) in the case of
any such assignment resulting from a Lender becoming a Non-Consenting Lender,
the applicable Eligible Assignees shall have agreed to the applicable departure,
waiver or amendment of the Loan Documents.

 

93



--------------------------------------------------------------------------------



 



(b) Any Lender being replaced pursuant to Section 3.07(a) above shall
(i) execute and deliver an Assignment and Assumption with respect to such
Lender’s Commitment and outstanding Loans and participations in L/C Obligations
and Swing Line Loans, and (ii) deliver any Notes evidencing such Loans to the
Company or Administrative Agent. Pursuant to such Assignment and Assumption,
(A) the assignee Lender shall acquire all or a portion, as the case may be, of
the assigning Lender’s Commitment and outstanding Loans and participations in
L/C Obligations and Swing Line Loans, (B) all obligations of the Borrowers owing
to the assigning Lender relating to the Loans and participations so assigned
shall be paid in full by the assignee Lender to such assigning Lender
concurrently with such assignment and assumption and (C) upon such payment and,
if so requested by the assignee Lender, delivery to the assignee Lender of the
appropriate Note or Notes executed by the relevant Borrowers, the assignee
Lender shall become a Lender hereunder and the assigning Lender shall cease to
constitute a Lender hereunder with respect to such assigned Loans, Commitments
and participations, except with respect to indemnification provisions under this
Agreement, which shall survive as to such assigning Lender.
(c) Notwithstanding anything to the contrary contained above, any Lender that
acts as an L/C Issuer may not be replaced hereunder at any time that it has any
Letter of Credit outstanding hereunder unless arrangements reasonably
satisfactory to such L/C Issuer (including the furnishing of a back-up standby
letter of credit in form and substance, and issued by an issuer reasonably
satisfactory to such L/C Issuer or the depositing of cash collateral into a cash
collateral account in amounts and pursuant to arrangements reasonably
satisfactory to such L/C Issuer) have been made with respect to each such
outstanding Letter of Credit and the Lender that acts as the Administrative
Agent may not be replaced hereunder except in accordance with the terms of
Section 9.09.
(d) In the event that (i) the Company or the Administrative Agent has requested
that the Lenders consent to a departure or waiver of any provisions of the Loan
Documents or agree to any amendment thereto, (ii) the consent, waiver or
amendment in question requires the agreement of all affected Lenders in
accordance with the terms of Section 10.01 or all the Lenders with respect to a
certain Class of the Loans and (iii) the Required Lenders have agreed to such
consent, waiver or amendment, then any Lender who does not agree to such
consent, waiver or amendment shall be deemed a “Non-Consenting Lender.”
SECTION 3.08. Survival. All of the Borrowers’ obligations under this Article 3
shall survive termination of the Aggregate Commitments and repayment of all
other Obligations hereunder.

 

94



--------------------------------------------------------------------------------



 



ARTICLE IV.
Conditions Precedent to Credit Extensions
SECTION 4.01. Conditions of Initial Credit Extension. The obligation of each
Lender to make its initial Credit Extension hereunder is subject to satisfaction
of the following conditions precedent:
(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or facsimiles (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each in form and substance reasonably satisfactory to the Administrative
Agent and its legal counsel:
(a) executed counterparts of this Agreement and each Guaranty;
(b) a Note executed by each relevant Borrower in favor of each Lender that has
requested a Note at least two Business Days in advance of the Closing Date;
(c) each Collateral Document set forth on Schedule 1.01B, duly executed by each
Loan Party thereto, together with:
(i) certificates, if any, representing the Pledged Equity referred to therein
accompanied by undated stock powers executed in blank and instruments evidencing
the Pledged Debt indorsed in blank,
(ii) to the extent required under the Collateral and Guarantee Requirement,
opinions of local counsel for the Loan Parties in states in which the Mortgaged
Properties are located, with respect to the enforceability and perfection of the
Mortgages and any related fixture filings in form and substance reasonably
satisfactory to the Administrative Agent; and
(iii) evidence that all other actions, recordings and filings that the
Administrative Agent may deem reasonably necessary to satisfy the Collateral and
Guarantee Requirement shall have been taken, completed or otherwise provided for
in a manner reasonably satisfactory to the Administrative Agent;
(d) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party or is to be a party on the Closing
Date;
(e) opinion from Simpson Thatcher & Bartlett LLP, New York counsel to the Loan
Parties substantially in the form of Exhibit L;
(f) a certificate signed by a Responsible Officer of the Company certifying that
there has been no change, effect, event or occurrence since December 31, 2004,
that has had or could reasonably be expected to result in a Material Adverse
Change;
(g) a certificate attesting to the Solvency of the Loan Parties (taken as a
whole) after giving effect to the Transaction, from the Chief Financial Officer
of the Company;

 

95



--------------------------------------------------------------------------------



 



(h) a certified copy of the Sponsor Management Agreement, including a
certification by a Responsible Officer of the Company that such agreement is in
full force and effect as of the Closing Date;
(i) evidence that all insurance (including title insurance) required to be
maintained pursuant to the Loan Documents has been obtained and is in effect and
that the Administrative Agent has been named as loss payee under each insurance
policy with respect to such insurance as to which the Administrative Agent shall
have requested to be so named;
(j) certified copies of the Merger Agreement, duly executed by the parties
thereto, together with all material agreements, instruments and other documents
delivered in connection therewith as the Administrative Agent shall reasonably
request, each including certification by a Responsible Officer of the Company
that such documents are in full force and effect as of the Closing Date; and
(k) a Committed Loan Notice or Letter of Credit Application, as applicable,
relating to the initial Credit Extension.
(b) All fees and expenses required to be paid hereunder and invoiced before the
Closing Date shall have been paid in full in cash.
(c) Prior to or simultaneously with the initial Credit Extension, (i) the Equity
Contributions shall have been funded in full in cash; (ii) Solar Capital Corp.
shall have received (whether directly as a result of the Equity Contribution or
as a result of an equity contribution by Holdings) cash proceeds from the Equity
Contribution in an aggregate amount equal to at least $3,000,000,000; and
(iii) the Merger shall be consummated in accordance with the terms of the Merger
Agreement and in compliance with applicable material Laws and regulatory
approvals.
(d) Prior to or simultaneously with the initial Credit Extensions, the Company
shall have received (i) at least $3,000,000,000 in gross cash proceeds from the
issuance of the New Notes and (ii) at least $375,000,000 in gross cash proceeds
from the Receivables Facility.
(e) Prior to or simultaneously with the initial Credit Extensions, the Company
shall have terminated the Existing Credit Agreement and taken all other
necessary actions such that, after giving effect to the Transaction,
(i) Holdings and its Subsidiaries shall have outstanding no Indebtedness or
preferred Equity Interests other than (A) the Loans and L/C Obligations, (B) the
New Notes, (C) amounts outstanding under the Receivables Facility and the
Broker-Dealer Facility, (D) the Existing Notes and (E) Indebtedness listed on
Schedule 7.03(b) and (ii) the Company shall have outstanding no Equity Interests
(or securities convertible into or exchangeable for Equity Interests or rights
or options to acquire Equity Interests) other than common stock owned by
Holdings and preferred stock owned by Holdings, with terms and conditions
reasonably acceptable to the Arrangers to the extent material to the interests
of the Lenders.

 

96



--------------------------------------------------------------------------------



 



(f) The Arrangers and the Lenders shall have received (i) the Audited Financial
Statements and the audit report for such financial statements (which shall not
be subject to any qualification) and (ii) unaudited consolidated balance sheets
and related statements of income, stockholders’ equity and cash flows of SunGard
and its Subsidiaries for (A) each subsequent fiscal quarter ended at least
forty-five (45) days before the Closing Date and (B) to the extent reasonably
available and, in any event, excluding footnotes, each fiscal month after the
most recent fiscal period for which financial statements were received by the
Arrangers and the Lenders as described above and ended at least thirty (30) days
before the Closing Date (collectively, the “Unaudited Financial Statements”),
which financial statements described in clauses (i) and (ii)(A) shall be
prepared in accordance with GAAP.
(g) The Arrangers and the Lenders shall have received the Pro Forma Financial
Statements.
SECTION 4.02. Conditions to All Credit Extensions. The obligation of each Lender
to honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Loans to the other Type, or a continuation of
Eurocurrency Rate Loans) is subject to the following conditions precedent:
(a) The representations and warranties of each Borrower and each other Loan
Party contained in Article 5 or any other Loan Document (except, in the case of
the initial Credit Extensions, the representations contained in Sections 5.03,
5.05, 5.06, 5.07, 5.08, 5.09, 5.10, 5.11, 5.12, 5.14, 5.15, 5.16, 5.17 and 5.19)
shall be true and correct in all material respects on and as of the date of such
Credit Extension; provided that, to the extent that such representations and
warranties specifically refer to an earlier date, they shall be true and correct
in all material respects as of such earlier date; provided, further that, any
representation and warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language shall be true and correct in all respects on
such respective dates.
(b) No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds therefrom.
(c) The Administrative Agent and, if applicable, the relevant L/C Issuer or the
Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.
Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurocurrency
Rate Loans) submitted by a Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.
SECTION 4.03. First Credit Extension to an Overseas Revolver Borrower. The
obligation of each Lender to honor any Request for Credit Extension on the
occasion of the first Credit Extension under the Revolving Credit Facility to
each Overseas Revolver Borrower is subject to the satisfaction of the following
further conditions:
(a) receipt by the Administrative Agent of an opinion of counsel for such
Overseas Revolver Borrower reasonably acceptable to the Administrative Agent,
covering such matters relating to the transactions contemplated hereby as the
Administrative Agent may reasonably request;

 

97



--------------------------------------------------------------------------------



 



(b) receipt by the Administrative Agent of all documents with respect to such
Overseas Revolver Borrower satisfying the requirements set forth in
Section 4.01(a)(iv) with respect thereto;
(c) to the extent required by the Collateral and Guarantee Requirement, all
Overseas Revolving Obligations shall have been (i) unconditionally guaranteed by
each Guarantor and (ii) secured by a security interest in the Collateral with
the priority required by the Collateral Documents; and
(d) the requirements of Section 6.11(c) shall have been satisfied with respect
to such Overseas Revolver Borrower.
ARTICLE V.
Representations and Warranties
The Company represents and warrants to the Agents and the Lenders that:
SECTION 5.01. Existence, Qualification and Power; Compliance with Laws. Each
Loan Party and each of its Subsidiaries (a) is a Person duly organized or
formed, validly existing and in good standing under the Laws of the jurisdiction
of its incorporation or organization, (b) has all requisite power and authority
to (i) own or lease its assets and carry on its business and (ii) execute,
deliver and perform its obligations under the Loan Documents to which it is a
party, (c) is duly qualified and in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, (d) is in compliance with
all Laws, orders, writs, injunctions and orders and (e) has all requisite
governmental licenses, authorizations, consents and approvals to operate its
business as currently conducted; except in each case referred to in clause (c),
(d) or (e), to the extent that failure to do so could not reasonably be expected
to have a Material Adverse Effect.
SECTION 5.02. Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is a
party, and the consummation of the Transaction, are within such Loan Party’s
corporate or other powers, have been duly authorized by all necessary corporate
or other organizational action, and do not and will not (a) contravene the terms
of any of such Person’s Organization Documents, (b) conflict with or result in
any breach or contravention of, or the creation of any Lien under (other than as
permitted by Section 7.01), or require any payment to be made under (i) (x) any
Existing Notes Documentation or (y) any other Contractual Obligation to which
such Person is a party or affecting such Person or the properties of such Person
or any of its Subsidiaries or (ii) any material order, injunction, writ or
decree of any Governmental Authority or any arbitral award to which such Person
or its property is subject; or (c) violate any material Law; except with respect
to any conflict, breach or contravention or payment (but not creation of Liens)
referred to in clause (b)(i), to the extent that such conflict, breach,
contravention or payment could not reasonably be expected to have a Material
Adverse Effect.

 

98



--------------------------------------------------------------------------------



 



SECTION 5.03. Governmental Authorization; Other Consents. No material approval,
consent, exemption, authorization, or other action by, or notice to, or filing
with, any Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, or for the
consummation of the Transaction, (b) the grant by any Loan Party of the Liens
granted by it pursuant to the Collateral Documents, (c) the perfection or
maintenance of the Liens created under the Collateral Documents (including the
priority thereof) or (d) the exercise by the Administrative Agent or any Lender
of its rights under the Loan Documents or the remedies in respect of the
Collateral pursuant to the Collateral Documents, except for (i) filings
necessary to perfect the Liens on the Collateral granted by the Loan Parties in
favor of the Secured Parties, (ii) the approvals, consents, exemptions,
authorizations, actions, notices and filings which have been duly obtained,
taken, given or made and are in full force and effect and (iii) those approvals,
consents, exemptions, authorizations or other actions, notices or filings, the
failure of which to obtain or make could not reasonably be expected to have a
Material Adverse Effect.
SECTION 5.04. Binding Effect. This Agreement and each other Loan Document has
been duly executed and delivered by each Loan Party that is party thereto. This
Agreement and each other Loan Document constitutes, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, except as such enforceability may be
limited by Debtor Relief Laws and by general principles of equity.
SECTION 5.05. Financial Statements; No Material Adverse Effect.
(a) (a) The Audited Financial Statements and the Unaudited Financial Statements
fairly present in all material respects the financial condition of SunGard and
its Subsidiaries as of the dates thereof and their results of operations for the
period covered thereby in accordance with GAAP consistently applied throughout
the periods covered thereby, except as otherwise expressly noted therein. During
the period from December 31, 2004 to and including the Closing Date, there has
been (i) no sale, transfer or other disposition by SunGard or any of its
Subsidiaries of any material part of the business or property of SunGard or any
of its Subsidiaries, taken as a whole and (ii) no purchase or other acquisition
by SunGard or any of its Subsidiaries of any business or property (including any
Equity Interests of any other Person) material in relation to the consolidated
financial condition of SunGard and its Subsidiaries, in each case, which is not
reflected in the foregoing financial statements or in the notes thereto or has
not otherwise been disclosed in writing to the Lenders prior to the Closing
Date.
(b) The unaudited pro forma consolidated balance sheet of the Company and its
Subsidiaries as at March 31, 2005 (including the notes thereto) (the “Pro Forma
Balance Sheet”) and the unaudited pro forma consolidated statement of operations
of the Company and its Subsidiaries for the most recent fiscal year, the quarter
ended March 31, 2005 and the 12-month period ending on March 31, 2005 (together
with the Pro Forma Balance Sheet, the “Pro Forma Financial Statements”), copies
of which have heretofore been furnished to each Lender prior to the Closing
Date, have been prepared giving effect (as if such events had occurred on such
date or at the beginning of such periods, as the case may be) to the
Transaction, each material acquisition by SunGard or any of its Subsidiaries
consummated after March 31, 2005 and prior to the Closing Date and all other
transactions that would be required to be given pro forma effect by
Regulation S-X promulgated under the Exchange Act

 

99



--------------------------------------------------------------------------------



 



(including other adjustments consistent with the definition of Pro Forma
Adjustment or as otherwise agreed between the Company and the Arrangers). The
Pro Forma Financial Statements have been prepared in good faith, based on
assumptions believed by the Company to be reasonable as of the date of delivery
thereof, and present fairly in all material respects on a pro forma basis and in
accordance with GAAP the estimated financial position of the Company and its
Subsidiaries as at March 31, 2005 and their estimated results of operations for
the periods covered thereby, assuming that the events specified in the preceding
sentence had actually occurred at such date or at the beginning of the periods
covered thereby.
(b) Since the Closing Date, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.
(c) The forecasts of consolidated balance sheets, income statements and cash
flow statements of the Company and its Subsidiaries for each fiscal year ending
after the Closing Date until the eighth anniversary of the Closing Date, copies
of which have been furnished to the Administrative Agent prior to the Closing
Date in a form reasonably satisfactory to it, have been prepared in good faith
on the basis of the assumptions stated therein, which assumptions were believed
to be reasonable at the time of preparation of such forecasts, it being
understood that actual results may vary from such forecasts and that such
variations may be material.
(d) As of the Closing Date, neither the Company nor any Subsidiary has any
Indebtedness or other obligations or liabilities, direct or contingent (other
than (i) the liabilities reflected on Schedule 5.05, (ii) obligations arising
under this Agreement and (iii) liabilities incurred in the ordinary course of
business) that, either individually or in the aggregate, have had or could
reasonably be expected to have a Material Adverse Effect.
SECTION 5.06. Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of any Borrower, threatened in writing or
contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against the Company or any of its Subsidiaries or against any
of their properties or revenues that either individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.
SECTION 5.07. No Default. Neither the Company nor any Subsidiary is in default
under or with respect to, or a party to, any Contractual Obligation that could,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
SECTION 5.08. Ownership of Property; Liens. Each Loan Party and each of its
Subsidiaries has good record and marketable title in fee simple to, or valid
leasehold interests in, or easements or other limited property interests in, all
real property necessary in the ordinary conduct of its business, free and clear
of all Liens except for minor defects in title that do not materially interfere
with its ability to conduct its business or to utilize such assets for their
intended purposes and Liens permitted by Section 7.01 and except where the
failure to have such title could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

 

100



--------------------------------------------------------------------------------



 



SECTION 5.09. Environmental Compliance. (a) There are no claims, actions, suits,
or proceedings alleging potential liability or responsibility for violation of,
or otherwise relating to, any Environmental Law that could, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.
(b) Except as specifically disclosed in Schedule 5.09(b) or except as could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, (i) none of the properties currently or formerly owned, leased
or operated by any Loan Party or any of its Subsidiaries is listed or proposed
for listing on the NPL or on the CERCLIS or any analogous foreign, state or
local list or is adjacent to any such property; (ii) there are no and never have
been any underground or aboveground storage tanks or any surface impoundments,
septic tanks, pits, sumps or lagoons in which Hazardous Materials are being or
have been treated, stored or disposed on any property currently owned, leased or
operated by any Loan Party or any of its Subsidiaries or, to its knowledge, on
any property formerly owned or operated by any Loan Party or any of its
Subsidiaries; (iii) there is no asbestos or asbestos-containing material on any
property currently owned or operated by any Loan Party or any of its
Subsidiaries; and (iv) Hazardous Materials have not been released, discharged or
disposed of by any Person on any property currently or formerly owned, leased or
operated by any Loan Party or any of its Subsidiaries and Hazardous Materials
have not otherwise been released, discharged or disposed of by any of the Loan
Parties and their Subsidiaries at any other location.
(c) The properties owned, leased or operated by the Company and the Subsidiaries
do not contain any Hazardous Materials in amounts or concentrations which
(i) constitute, or constituted a violation of, (ii) require remedial action
under, or (iii) could give rise to liability under, Environmental Laws, which
violations, remedial actions and liabilities, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect.
(d) Except as specifically disclosed in Schedule 5.09(d), neither any Borrower
nor any of its Subsidiaries is undertaking, and has not completed, either
individually or together with other potentially responsible parties, any
investigation or assessment or remedial or response action relating to any
actual or threatened release, discharge or disposal of Hazardous Materials at
any site, location or operation, either voluntarily or pursuant to the order of
any Governmental Authority or the requirements of any Environmental Law except
for such investigation or assessment or remedial or response action that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.
(e) All Hazardous Materials generated, used, treated, handled or stored at, or
transported to or from, any property currently or formerly owned or operated by
any Loan Party or any of its Subsidiaries have been disposed of in a manner not
reasonably expected to result, individually or in the aggregate, in a Material
Adverse Effect.
(f) Except as would not reasonably be expected to result, individually or in the
aggregate, in a Material Adverse Effect, none of the Loan Parties and their
Subsidiaries has contractually assumed any liability or obligation under or
relating to any Environmental Law.

 

101



--------------------------------------------------------------------------------



 



SECTION 5.10. Taxes. Except as set forth in Schedule 5.10 and except as could
not, either individually or in the aggregate, reasonably be expected to result
in a Material Adverse Effect, the Company and its Subsidiaries have filed all
Federal and state and other tax returns and reports required to be filed, and
have paid all Federal and state and other taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those (a) which are not overdue by more
than thirty (30) days or (b) which are being contested in good faith by
appropriate proceedings diligently conducted and for which adequate reserves
have been provided in accordance with GAAP.
SECTION 5.11. ERISA Compliance. (a) Except as set forth in Schedule 5.11(a) or
as could not, either individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect, each Plan is in compliance in with the
applicable provisions of ERISA, the Code and other Federal or state Laws.
(b) (i) No ERISA Event has occurred during the five year period prior to the
date on which this representation is made or deemed made with respect to any
Pension Plan; (ii) no Pension Plan has an “accumulated funding deficiency” (as
defined in Section 412 of the Code), whether or not waived; (iii) neither any
Loan Party nor any ERISA Affiliate has incurred, or reasonably expects to incur,
any liability under Title IV of ERISA with respect to any Pension Plan (other
than premiums due and not delinquent under Section 4007 of ERISA); (iv) neither
any Loan Party nor any ERISA Affiliate has incurred, or reasonably expects to
incur, any liability (and no event has occurred which, with the giving of notice
under Section 4219 of ERISA, would result in such liability) under Sections 4201
or 4243 of ERISA with respect to a Multiemployer Plan; and (v) neither any Loan
Party nor any ERISA Affiliate has engaged in a transaction that could be subject
to Sections 4069 or 4212(c) of ERISA, except, with respect to each of the
foregoing clauses of this Section 5.11(b), as could not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect.
SECTION 5.12. Subsidiaries; Equity Interests. As of the Closing Date, neither
Holdings nor any Loan Party has any Subsidiaries other than those specifically
disclosed in Schedule 5.12, and all of the outstanding Equity Interests in
material Subsidiaries have been validly issued, are fully paid and nonassessable
and all Equity Interests owned by Holdings or a Loan Party are owned free and
clear of all Liens except (i) those created under the Collateral Documents and
(ii) any nonconsensual Lien that is permitted under Section 7.01. As of the
Closing Date, Schedule 5.12 (a) sets forth the name and jurisdiction of each
Subsidiary, (b) sets forth the ownership interest of Holdings, the Company and
any other Subsidiary in each Subsidiary, including the percentage of such
ownership and (c) identifies each Subsidiary that is (i) an Overseas Borrower or
(ii) a Subsidiary the Equity Interests of which are required to be pledged on
the Closing Date pursuant to the Collateral and Guarantee Requirement.
SECTION 5.13. Margin Regulations; Investment Company Act; Public Utility Holding
Company Act. (a) No Borrower is engaged nor will it engage, principally or as
one of its important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation U issued by the FRB), or
extending credit for the purpose of purchasing or carrying margin stock, and no
proceeds of any Borrowings or drawings under any Letter of Credit will be used
for any purpose that violates Regulation U.

 

102



--------------------------------------------------------------------------------



 



(b) None of the Company, any Person Controlling the Company, or any Subsidiary
(i) is a “holding company,” or a “subsidiary company” of a “holding company,” or
an “affiliate” of a “holding company” or of a “subsidiary company” of a “holding
company,” within the meaning of the Public Utility Holding Company Act of 1935,
or (ii) is or is required to be registered as an “investment company” under the
Investment Company Act of 1940.
SECTION 5.14. Disclosure. No report, financial statement, certificate or other
written information furnished by or on behalf of any Loan Party to any Agent or
any Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or any other Loan Document
(as modified or supplemented by other information so furnished) when taken as a
whole contains any material misstatement of fact or omits to state any material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not materially misleading; provided that, with
respect to projected financial information and pro forma financial information,
the Company represents only that such information was prepared in good faith
based upon assumptions believed to be reasonable at the time of preparation; it
being understood that such projections may vary from actual results and that
such variances may be material.
SECTION 5.15. Intellectual Property; Licenses, Etc. Each of the Loan Parties and
their Subsidiaries own, license or possess the right to use, all of the
trademarks, service marks, trade names, domain names, copyrights, patents,
patent rights, licenses, technology, software, know-how database rights, design
rights and other intellectual property rights (collectively, “IP Rights”) that
are reasonably necessary for the operation of their respective businesses as
currently conducted, and, without conflict with the rights of any Person, except
to the extent such conflicts, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect. No IP Rights,
advertising, product, process, method, substance, part or other material used by
any Loan Party or any Subsidiary in the operation of their respective businesses
as currently conducted infringes upon any rights held by any Person except for
such infringements, individually or in the aggregate, which could not reasonably
be expected to have a Material Adverse Effect. No claim or litigation regarding
any of the IP Rights, is pending or, to the knowledge of any Borrower,
threatened against any Loan Party or Subsidiary, which, either individually or
in the aggregate, could reasonably be expected to have a Material Adverse
Effect.
SECTION 5.16. Solvency. On the Closing Date after giving effect to the
Transaction, the Loan Parties, on a consolidated basis, are Solvent.
SECTION 5.17. Representations and Warranties of Overseas Revolver Borrowers.
Each Overseas Revolver Borrower shall be deemed by the execution and delivery of
its Election to Participate to have represented and warranted as of the date
thereof (and each other date on which this representation is deemed to have been
made) that the representations and warranties set forth in Sections 5.01, 5.02,
5.03 and 5.04 are true and correct in all material respects as to such Overseas
Revolver Borrower and its Election to Participate and any Loan Document to which
it is a party, except that any representation and warranty that is qualified as
to “materiality,” “Material Adverse Effect” or similar language shall be true
and correct in all respects.

 

103



--------------------------------------------------------------------------------



 



SECTION 5.18. Subordination of Junior Financing. The Obligations are “Senior
Debt,” “Senior Indebtedness,” “Guarantor Senior Debt” or “Senior Secured
Financing” (or any comparable term) under, and as defined in, any Junior
Financing Documentation.
SECTION 5.19. Labor Matters. Except as, in the aggregate, could not reasonably
be expected to have a Material Adverse Effect: (a) there are no strikes or other
labor disputes against any of Holdings, the Company or its Subsidiaries pending
or, to the knowledge of Holdings or the Company, threatened; (b) hours worked by
and payment made to employees of each of Holdings, the Company or its
Subsidiaries have not been in violation of the Fair Labor Standards Act or any
other applicable Laws dealing with such matters; and (c) all payments due from
any of Holdings, the Company or its Subsidiaries on account of employee health
and welfare insurance have been paid or accrued as a liability on the books of
the relevant party.
ARTICLE VI.
Affirmative Covenants
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder which is accrued and payable shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding, each of Holdings
and the Company shall, and shall (except in the case of the covenants set forth
in Sections 6.01, 6.02 and 6.03) cause each Restricted Subsidiary to:
SECTION 6.01. Financial Statements. Deliver to the Administrative Agent for
prompt further distribution to each Lender:
as soon as available, but in any event within ninety (90) days after the end of
each fiscal year of the Company beginning with the 2005 fiscal year, a
consolidated balance sheet of the Company and its Subsidiaries as at the end of
such fiscal year, and the related consolidated statements of income or
operations, stockholders’ equity and cash flows for such fiscal year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all in reasonable detail and prepared in accordance with GAAP, audited and
accompanied by a report and opinion of PricewaterhouseCoopers LLP or any other
independent registered public accounting firm of nationally recognized standing,
which report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit;
as soon as available, but in any event within forty-five (45) days after the end
of each of the first three (3) fiscal quarters of each fiscal year of the
Company, a consolidated balance sheet of the Company and its Subsidiaries as at
the end of such fiscal quarter, and the related (i) consolidated statements of
income or operations for such fiscal quarter and for the portion of the fiscal
year then ended and (ii) consolidated statements of cash flows for the portion
of the fiscal year then ended, setting forth in each case in comparative form
the figures for the corresponding fiscal quarter of the previous fiscal year and
the corresponding portion of the previous fiscal year, all in reasonable detail
and certified by a Responsible Officer of the Company as fairly presenting in
all material respects the financial condition, results of operations,
stockholders’ equity and cash flows of the Company and its Subsidiaries in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes;

 

104



--------------------------------------------------------------------------------



 



as soon as available, and in any event no later than ninety (90) days after the
end of each fiscal year of the Company, a detailed consolidated budget for the
following fiscal year (including a projected consolidated balance sheet of the
Company and its Subsidiaries as of the end of the following fiscal year, the
related consolidated statements of projected cash flow and projected income and
a summary of the material underlying assumptions applicable thereto), and, as
soon as available, significant revisions, if any, of such budget and projections
with respect to such fiscal year (collectively, the “Projections”), which
Projections shall in each case be accompanied by a certificate of a Responsible
Officer stating that such Projections are based on reasonable estimates,
information and assumptions and that such Responsible Officer has no reason to
believe that such Projections are incorrect or misleading in any material
respect; and
simultaneously with the delivery of each set of consolidated financial
statements referred to in Sections 6.01(a) and 6.01(b) above, the related
consolidating financial statements reflecting the adjustments necessary to
eliminate the accounts of Unrestricted Subsidiaries (if any) from such
consolidated financial statements.
Notwithstanding the foregoing, the obligations in paragraphs (a) and (b) of this
Section 6.01 may be satisfied with respect to financial information of the
Company and the Restricted Subsidiaries by furnishing (A) the applicable
financial statements of Holdings (or any direct or indirect parent of Holdings)
or (B) the Company’s or Holdings’ (or any direct or indirect parent thereof), as
applicable, Form 10-K or 10-Q, as applicable, filed with the SEC; provided that,
with respect to each of clauses (A) and (B), (i) to the extent such information
relates to Holdings (or a parent thereof), such information is accompanied by
consolidating information that explains in reasonable detail the differences
between the information relating to Holdings (or such parent), on the one hand,
and the information relating to the Company and the Restricted Subsidiaries on a
standalone basis, on the other hand and (ii) to the extent such information is
in lieu of information required to be provided under Section 6.01(a), such
materials are accompanied by a report and opinion of PricewaterhouseCoopers LLP
or any other independent registered public accounting firm of nationally
recognized standing, which report and opinion shall be prepared in accordance
with generally accepted auditing standards and shall not be subject to any
“going concern” or like qualification or exception or any qualification or
exception as to the scope of such audit.
SECTION 6.02. Certificates; Other Information. Deliver to the Administrative
Agent for prompt further distribution to each Lender:
(a) no later than five (5) days after the delivery of the financial statements
referred to in Section 6.01(a), a certificate of its independent registered
public accounting firm certifying such financial statements and stating that in
the course of (i) making the examination necessary therefor and (ii) performing
certain other procedures permitted by professional standards, no knowledge was
obtained of any Event of Default under Section 7.11 or, if any Event of Default
shall exist, stating the nature of such event;

 

105



--------------------------------------------------------------------------------



 



(b) no later than five (5) days after the delivery of the financial statements
referred to in Section 6.01(a) and (b), a duly completed Compliance Certificate
signed by a Responsible Officer of the Company and, if such Compliance
Certificate demonstrates an Event of Default of any covenant under Section 7.11,
any of the Equity Investors may deliver, together with such Compliance
Certificate, notice of their intent to cure (a “Notice of Intent to Cure”) such
Event of Default pursuant to Section 8.05; provided that the delivery of a
Notice of Intent to Cure shall in no way affect or alter the occurrence,
existence or continuation of any such Event of Default or the rights, benefits,
powers and remedies of the Administrative Agent and the Lenders under any Loan
Document;
(c) promptly after the same are publicly available, copies of all annual,
regular, periodic and special reports and registration statements which the
Company files with the SEC or with any Governmental Authority that may be
substituted therefor (other than amendments to any registration statement (to
the extent such registration statement, in the form it became effective, is
delivered), exhibits to any registration statement and, if applicable, any
registration statement on Form S-8) and in any case not otherwise required to be
delivered to the Administrative Agent pursuant hereto;
(d) promptly after the furnishing thereof, copies of any material requests or
material notices received by any Loan Party (other than in the ordinary course
of business) or material statements or material reports furnished to any holder
of debt securities of any Loan Party or of any of its Subsidiaries pursuant to
the terms of any Existing Notes Documentation, New Notes Documentation or Junior
Financing Documentation in a principal amount greater than the Threshold Amount
and not otherwise required to be furnished to the Lenders pursuant to any other
clause of this Section 6.02;
(e) together with the delivery of each Compliance Certificate pursuant to
Section 6.02(b), (i) a report setting forth the information required by
Section 3.03(c) of the Security Agreement or confirming that there has been no
change in such information since the Closing Date or the date of the last such
report), (ii) a description of each event, condition or circumstance during the
last fiscal quarter covered by such Compliance Certificate requiring a mandatory
prepayment under Section 2.05(b) and (iii) a list of each Subsidiary that
identifies each Subsidiary as a Restricted or an Unrestricted Subsidiary as of
the date of delivery of such Compliance Certificate; and
(f) promptly, such additional information regarding the business, legal,
financial or corporate affairs of any Loan Party or any Subsidiary, or
compliance with the terms of the Loan Documents, as the Administrative Agent or
any Lender through the Administrative Agent may from time to time reasonably
request.
Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Company posts such documents, or provides a link thereto on the Company’s
website on the Internet at the website address listed on Schedule 10.02; or
(ii) on which such documents are posted on the Company’s behalf on
IntraLinks/IntraAgency or another relevant website, if any, to which each Lender
and the Administrative Agent have access

 

106



--------------------------------------------------------------------------------



 



(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) upon written request by the
Administrative Agent, the Company shall deliver paper copies of such documents
to the Administrative Agent for further distribution to each Lender until a
written request to cease delivering paper copies is given by the Administrative
Agent and (ii) the Company shall notify (which may be by facsimile or electronic
mail) the Administrative Agent of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents. Notwithstanding anything contained herein, in every
instance the Company shall be required to provide paper copies of the Compliance
Certificates required by Section 6.02(b) to the Administrative Agent. Each
Lender shall be solely responsible for timely accessing posted documents or
requesting delivery of paper copies of such documents from the Administrative
Agent and maintaining its copies of such documents.
SECTION 6.03. Notices. Promptly after obtaining knowledge thereof, notify the
Administrative Agent:
of the occurrence of any Default; and
of any matter that has resulted or could reasonably be expected to result in a
Material Adverse Effect, including arising out of or resulting from (i) breach
or non-performance of, or any default or event of default under, a Contractual
Obligation of any Loan Party or any Subsidiary, (ii) any dispute, litigation,
investigation, proceeding or suspension between any Loan Party or any Subsidiary
and any Governmental Authority, (iii) the commencement of, or any material
development in, any litigation or proceeding affecting any Loan Party or any
Subsidiary, including pursuant to any applicable Environmental Laws or in
respect of IP Rights or the assertion or occurrence of any noncompliance by any
Loan Party or as any of its Subsidiaries with, or liability under, any
Environmental Law or Environmental Permit, or (iv) the occurrence of any ERISA
Event.
Each notice pursuant to this Section shall be accompanied by a written statement
of a Responsible Officer of the Company (x) that such notice is being delivered
pursuant to Section 6.03(a) or (b) (as applicable) and (y) setting forth details
of the occurrence referred to therein and stating what action the Company has
taken and proposes to take with respect thereto.
SECTION 6.04. Payment of Obligations. Pay, discharge or otherwise satisfy as the
same shall become due and payable, all its obligations and liabilities in
respect of taxes, assessments and governmental charges or levies imposed upon it
or upon its income or profits or in respect of its property, except, in each
case, to the extent the failure to pay or discharge the same could not
reasonably be expected to have a Material Adverse Effect.
SECTION 6.05. Preservation of Existence, Etc. (a) Preserve, renew and maintain
in full force and effect its legal existence under the Laws of the jurisdiction
of its organization except in a transaction permitted by Section 7.04 or 7.05
and (b) take all reasonable action to maintain all rights, privileges (including
its good standing), permits, licenses and franchises necessary or desirable in
the normal conduct of its business, except (i) to the extent that failure to do
so could not reasonably be expected to have a Material Adverse Effect or
(ii) pursuant to a transaction permitted by Section 7.04 or 7.05.

 

107



--------------------------------------------------------------------------------



 



SECTION 6.06. Maintenance of Properties. Except if the failure to do so could
not reasonably be expected to have a Material Adverse Effect, (a) maintain,
preserve and protect all of its material properties and equipment necessary in
the operation of its business in good working order, repair and condition,
ordinary wear and tear excepted and casualty or condemnation excepted, and
(b) make all necessary renewals, replacements, modifications, improvements,
upgrades, extensions and additions thereof or thereto in accordance with prudent
industry practice.
SECTION 6.07. Maintenance of Insurance. Maintain with financially sound and
reputable insurance companies, insurance with respect to its properties and
business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business, of such types and in such
amounts (after giving effect to any self-insurance reasonable and customary for
similarly situated Persons engaged in the same or similar businesses as the
Company and the Restricted Subsidiaries) as are customarily carried under
similar circumstances by such other Persons.
SECTION 6.08. Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except if the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.
SECTION 6.09. Books and Records. Maintain proper books of record and account, in
which entries that are full, true and correct in all material respects and are
in conformity with GAAP consistently applied shall be made of all material
financial transactions and matters involving the assets and business of the
Company or such Subsidiary, as the case may be.
SECTION 6.10. Inspection Rights. Permit representatives and independent
contractors of the Administrative Agent and each Lender to visit and inspect any
of its properties, to examine its corporate, financial and operating records,
and make copies thereof or abstracts therefrom, and to discuss its affairs,
finances and accounts with its directors, officers, and independent public
accountants, all at the reasonable expense of the Company and at such reasonable
times during normal business hours and as often as may be reasonably desired,
upon reasonable advance notice to the Company; provided that, excluding any such
visits and inspections during the continuation of an Event of Default, only the
Administrative Agent on behalf of the Lenders may exercise rights of the
Administrative Agent and the Lenders under this Section 6.10 and the
Administrative Agent shall not exercise such rights more often than two
(2) times during any calendar year absent the existence of an Event of Default
and only one (1) such time shall be at the Company’s expense; provided further
that when an Event of Default exists, the Administrative Agent or any Lender (or
any of their respective representatives or independent contractors) may do any
of the foregoing at the expense of the Company at any time during normal
business hours and upon reasonable advance notice. The Administrative Agent and
the Lenders shall give the Company the opportunity to participate in any
discussions with the Company’s independent public accountants.

 

108



--------------------------------------------------------------------------------



 



SECTION 6.11. Covenant to Guarantee Obligations and Give Security. At the
Company’s expense, take all action necessary or reasonably requested by the
Administrative Agent to ensure that the Collateral and Guarantee Requirement
continues to be satisfied, including:
(a) upon the formation or acquisition of any new direct or indirect wholly owned
Domestic Subsidiary or Qualified Foreign Subsidiary (in each case, other than an
Unrestricted Subsidiary or an Excluded Subsidiary) by any Loan Party or the
designation in accordance with Section 6.15 of any existing direct or indirect
wholly owned Domestic Subsidiary or Qualified Foreign Subsidiary as a Restricted
Subsidiary:
(a) within thirty (30) days after such formation, acquisition or designation or
such longer period as the Administrative Agent may agree in its discretion:
(i) cause each such Restricted Subsidiary that is required to become a Guarantor
under the Collateral and Guarantee Requirement to furnish to the Administrative
Agent a description of the real properties owned or leased by such Restricted
Subsidiary that (x) in the case of owned properties, have a book value in excess
of $5,000,000 or (y) in the case of leased properties, are expected to have
aggregate annual rental payments in excess of $1,000,000, in detail reasonably
satisfactory to the Administrative Agent;
(ii) cause (x) each such Restricted Subsidiary that is required to become a
Guarantor pursuant to the Collateral and Guarantee Requirement to duly execute
and deliver to the Administrative Agent or the Collateral Agent (as appropriate)
Mortgages, Security Agreement Supplements, Intellectual Property Security
Agreements and other security agreements and documents (including, with respect
to Mortgages, the documents listed in Section 6.13(b)), as reasonably requested
by and in form and substance reasonably satisfactory to the Administrative Agent
(consistent with the Mortgages, Security Agreement, Intellectual Property
Security Agreements and other security agreements in effect on the Closing
Date), in each case granting Liens required by the Collateral and Guarantee
Requirement and (y) each direct or indirect parent of each such Restricted
Subsidiary that is required to be a Guarantor pursuant to the Collateral and
Guarantee Requirement to duly execute and deliver to the Administrative Agent
such Security Agreement Supplements and other security agreements as reasonably
requested by and in form and substance reasonably satisfactory to the
Administrative Agent (consistent with the Security Agreements in effect on the
Closing Date), in each case granting Liens required by the Collateral and
Guarantee Requirement;

 

109



--------------------------------------------------------------------------------



 



(iii) (x) cause each such Restricted Subsidiary that is required to become a
Guarantor pursuant to the Collateral and Guarantee Requirement to deliver any
and all certificates representing Equity Interests (to the extent certificated)
that are required to be pledged pursuant to the Collateral and Guarantee
Requirement, accompanied by undated stock powers or other appropriate
instruments of transfer executed in blank and instruments evidencing the
intercompany Indebtedness held by such Restricted Subsidiary and required to be
pledged pursuant to the Collateral Documents, indorsed in blank to the
Collateral Agent and (y) cause each direct or indirect parent of such Restricted
Subsidiary that is required to be a Guarantor pursuant to the Collateral and
Guarantee Requirement to deliver any and all certificates representing the
outstanding Equity Interests (to the extent certificated) of such Restricted
Subsidiary that are required to be pledged pursuant to the Collateral and
Guarantee Requirement, accompanied by undated stock powers or other appropriate
instruments of transfer executed in blank and instruments evidencing the
intercompany Indebtedness issued by such Restricted Subsidiary and required to
be pledged in accordance with the Collateral Documents , indorsed in blank to
the Collateral Agent;
(iv) take and cause such Restricted Subsidiary and each direct or indirect
parent of such Restricted Subsidiary to take whatever action (including the
recording of Mortgages, the filing of Uniform Commercial Code financing
statements and delivery of stock and membership interest certificates) may be
necessary in the reasonable opinion of the Administrative Agent to vest in the
Administrative Agent (or in any representative of the Administrative Agent
designated by it) valid Liens required by the Collateral and Guarantee
Requirement, enforceable against all third parties in accordance with their
terms, except as such enforceability may be limited by Debtor Relief Laws and by
general principles of equity,
(b) within thirty (30) days after the request therefor by the Administrative
Agent, deliver to the Administrative Agent a signed copy of an opinion,
addressed to the Administrative Agent and the other Secured Parties, of counsel
for the Loan Parties reasonably acceptable to the Administrative Agent as to
such matters set forth in this Section 6.11(a) as the Administrative Agent may
reasonably request, and
(c) as promptly as practicable after the request therefor by the Administrative
Agent, deliver to the Administrative Agent with respect to each parcel of real
property (A) that is owned by such Restricted Subsidiary and has a book value in
excess of $5,000,000 or (B) that is leased by such Restricted Subsidiary under a
lease requiring aggregate annual rental payments in excess of $1,000,000, any
existing title reports, surveys or environmental assessment reports.
(b) (a) The Company shall use its commercially reasonable efforts to create and
perfect security interests in the leased real properties set forth on
Schedule 1.01A;
(b) the Company shall obtain the security interests and Guarantees set forth on
Schedule 1.01B on or prior to the dates corresponding to such security interests
and Guarantees set forth on Schedule 1.01B; and

 

110



--------------------------------------------------------------------------------



 



(c) after the Closing Date, concurrently with (x) the acquisition of any
material personal property by any Loan Party, (y) the acquisition of any owned
real property by any Loan Party with a book value in excess of $5,000,000 or
(z) the entering into, or renewal, by any Loan Party of a lease in respect of
real property requiring aggregate annual rental payments in excess of
$1,000,000, and such personal property, owned real property or lease shall not
already be subject to a perfected Lien pursuant to the Collateral and Guarantee
Requirement, the Company shall give notice thereof to the Administrative Agent
and promptly thereafter shall cause such assets to be subjected to a Lien to the
extent required by the Collateral and Guarantee Requirement and will take, or
cause the relevant Loan Party to take, such actions as shall be necessary or
reasonably requested by the Administrative Agent to grant and perfect or record
such Lien, including, as applicable, the actions referred to in Section 6.13(b)
with respect to real property.
(c) On or prior to the date of designation of any Overseas Revolver Borrower in
accordance with Section 2.14 or such later date as the Administrative Agent may
agree in its discretion, the Company shall, in each case at the Company’s
expense (A) to the extent required by the Collateral and Guarantee Requirement,
cause each Qualified Foreign Subsidiary of such Overseas Revolver Borrower and
each direct and indirect parent of such Overseas Revolver Borrower to duly
execute and deliver to the Administrative Agent a guaranty or guaranty
supplement in form and substance reasonably satisfactory to the Administrative
Agent, guaranteeing the obligations of such Overseas Revolver Borrower under the
Loan Documents in accordance with the Collateral and Guarantee Requirement,
(B) to the extent required by the Collateral and Guarantee Requirement, cause
such Overseas Revolver Borrower, its Qualified Foreign Subsidiaries and, to the
extent that it has not already done so, each direct or indirect parent of the
Overseas Revolver Borrower, at the Company’s expense, to execute, deliver, file
and record any documents, statements, assignment, instrument, agreement or other
paper and take all other actions necessary in order to create a perfected
security interest (to the extent possible under local Law and with the priority
required by the Collateral Documents) in all of the assets (subject to
exceptions and limitations consistent with those set forth in the Collateral
Documents as in effect on the Closing Date (to the extent appropriate in the
applicable jurisdiction)) of such Overseas Revolver Borrower and each of its
Qualified Foreign Subsidiaries and direct or indirect parents that are required
to secure their respective obligations under the Loan Documents pursuant to the
Collateral and Guarantee Requirement, (C) deliver to the Administrative Agent an
opinion of counsel, addressed to the Administrative Agent and the other Secured
Parties, reasonably acceptable to the Administrative Agent addressing the
matters set forth in clause (B) above (if applicable) and such other matters as
the Administrative Agent may reasonably request and (D) deliver such other
documents or certificates evidencing matters referred to in Section 4.01(a)(iv)
and Section 4.01(a)(v) as the Administrative Agent shall reasonably request.
SECTION 6.12. Compliance with Environmental Laws. Except, in each case, to the
extent that the failure to do so could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, comply, and take
all reasonable actions to cause all lessees and other Persons operating or
occupying its properties to comply with all applicable Environmental Laws and
Environmental Permits; obtain and renew all Environmental Permits necessary for
its operations and properties; and, in each case to the extent required by
Environmental Laws, conduct any investigation, study, sampling and testing, and
undertake any cleanup, removal, remedial or other action necessary to remove and
clean up all Hazardous Materials from any of its properties, in accordance with
the requirements of all Environmental Laws.

 

111



--------------------------------------------------------------------------------



 



SECTION 6.13. Further Assurances and Post-Closing Conditions. (a) Promptly upon
reasonable request by the Administrative Agent (i) correct any material defect
or error that may be discovered in the execution, acknowledgment, filing or
recordation of any Collateral Document or other document or instrument relating
to any Collateral, and (ii) do, execute, acknowledge, deliver, record,
re-record, file, re-file, register and re-register any and all such further
acts, deeds, certificates, assurances and other instruments as the
Administrative Agent may reasonably request from time to time in order to carry
out more effectively the purposes of the Collateral Documents.
(b) In the case of any real property referred to in Section 6.11(b), provide the
Administrative Agent with (1) Mortgages with respect to such owned real property
within thirty (30) days of the acquisition of, or, if requested by the
Administrative Agent, entry into, or renewal of, a ground lease in respect of,
such real property or (2) a Collateral Assignment with respect to a space lease
in respect of such real property, in each case together with:
evidence that counterparts of the Mortgages or Collateral Assignments, as
applicable, have been duly executed, acknowledged and delivered and are in form
suitable for filing or recording in all filing or recording offices that the
Administrative Agent may deem reasonably necessary or desirable in order to
create a valid and subsisting perfected Lien on the property and/or rights
described therein in favor of the Administrative Agent or the Collateral Agent
(as appropriate) for the benefit of the Secured Parties and that all filing and
recording taxes and fees have been paid or otherwise provided for in a manner
reasonably satisfactory to the Administrative Agent;
fully paid American Land Title Association Lender’s Extended Coverage title
insurance policies or the equivalent or other form available in each applicable
jurisdiction (the “Mortgage Policies”) in form and substance, with endorsements
and in amount, reasonably acceptable to the Administrative Agent (not to exceed
the value of the real properties covered thereby), issued, coinsured and
reinsured by title insurers reasonably acceptable to the Administrative Agent,
insuring the Mortgages to be valid subsisting Liens on the property described
therein, free and clear of all defects and encumbrances, subject to Liens
permitted by Section 7.01, and providing for such other affirmative insurance
(including endorsements for future advances under the Loan Documents) and such
coinsurance and direct access reinsurance as the Administrative Agent may
reasonably request;
opinions of local counsel for the Loan Parties in states in which the real
properties are located, with respect to the enforceability and perfection of the
Mortgages and any related fixture filings in form and substance reasonably
satisfactory to the Administrative Agent;
evidence that each such space lease contains a provision reasonably acceptable
to the Administrative Agent permitting a Collateral Assignment with respect to
such provisions; provided that the Administrative Agent shall be permitted to
waive this requirement if it is reasonably satisfied that the Company has used
its commercially reasonable efforts to comply with this requirement; and
such other evidence that all other actions that the Administrative Agent may
reasonably deem necessary or desirable in order to create valid and subsisting
Liens on the property described in the Mortgages or the Collateral Assignment
has been taken.

 

112



--------------------------------------------------------------------------------



 



(c) Promptly after the Closing Date, the Company shall use its commercially
reasonable efforts to obtain Collateral Assignments with respect to each space
lease set forth in Schedule 1.01A.
SECTION 6.14. Ownership of Overseas Borrowers. Each of the Overseas Borrowers
will, at all times, be a direct or indirect wholly owned Subsidiary of the
Company.
SECTION 6.15. Designation of Subsidiaries. The board of directors of Holdings
may at any time designate any Restricted Subsidiary as an Unrestricted
Subsidiary or any Unrestricted Subsidiary as a Restricted Subsidiary; provided
that (i) immediately before and after such designation, no Default shall have
occurred and be continuing, (ii) immediately after giving effect to such
designation, the Company and the Restricted Subsidiaries shall be in compliance,
on a Pro Forma Basis, with the covenants set forth in Section 7.11 (and, as a
condition precedent to the effectiveness of any such designation, the Company
shall deliver to the Administrative Agent a certificate setting forth in
reasonable detail the calculations demonstrating such compliance), (iii) no
Subsidiary may be designated as an Unrestricted Subsidiary if such Subsidiary is
a Borrower, (iv) no Subsidiary may be designated as an Unrestricted Subsidiary
if it is a “Restricted Subsidiary” for the purpose of the Existing Notes, the
New Notes or any Junior Financing, as applicable, and (v) no Restricted
Subsidiary may be designated as an Unrestricted Subsidiary if it was previously
designated an Unrestricted Subsidiary. The designation of any Subsidiary as an
Unrestricted Subsidiary shall constitute an Investment by the Company therein at
the date of designation in an amount equal to the net book value of the
Company’s (as applicable) investment therein. The designation of any
Unrestricted Subsidiary as a Restricted Subsidiary shall constitute the
incurrence at the time of designation of any Indebtedness or Liens of such
Subsidiary existing at such time.
ARTICLE VII.
Negative Covenants
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder which is accrued and payable shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding, Holdings and the
Company shall not, nor shall they permit any of their Restricted Subsidiaries
to, directly or indirectly:
SECTION 7.01. Liens. Create, incur, assume or suffer to exist any Lien upon any
of its property, assets or revenues, whether now owned or hereafter acquired,
other than the following:
(a) Liens pursuant to any Loan Document;

 

113



--------------------------------------------------------------------------------



 



(b) Liens existing on the date hereof and listed on Schedule 7.01(b) and any
modifications, replacements, renewals or extensions thereof; provided that
(i) the Lien does not extend to any additional property other than
(A) after-acquired property that is affixed or incorporated into the property
covered by such Lien or financed by Indebtedness permitted under Section 7.03,
and (B) proceeds and products thereof, and (ii) the renewal, extension or
refinancing of the obligations secured or benefited by such Liens is permitted
by Section 7.03;
(c) Liens for taxes, assessments or governmental charges which are not overdue
for a period of more than thirty (30) days or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;
(d) statutory Liens of landlords, carriers, warehousemen, mechanics,
materialmen, repairmen, construction contractors or other like Liens arising in
the ordinary course of business which secure amounts not overdue for a period of
more than thirty (30) days or if more than thirty (30) days overdue, are unfiled
and no other action has been taken to enforce such Lien or which are being
contested in good faith and by appropriate proceedings diligently conducted, if
adequate reserves with respect thereto are maintained on the books of the
applicable Person in accordance with GAAP;
(e) (i) pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation and (ii) pledges and deposits in the ordinary course of business
securing liability for reimbursement or indemnification obligations of
(including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, casualty or liability
insurance to Holdings, the Company or any Restricted Subsidiary;
(f) deposits to secure the performance of bids, trade contracts, governmental
contracts and leases (other than Indebtedness for borrowed money), statutory
obligations, surety, stay, customs and appeal bonds, performance bonds and other
obligations of a like nature (including those to secure health, safety and
environmental obligations) incurred in the ordinary course of business;
(g) easements, rights-of-way, restrictions, encroachments, protrusions and other
similar encumbrances and minor title defects affecting real property which, in
the aggregate, do not in any case materially interfere with the ordinary conduct
of the business of the Company or any material Subsidiary;
(h) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h);
(i) Liens securing Indebtedness permitted under Section 7.03(e); provided that
(i) such Liens attach concurrently with or within two hundred and seventy
(270) days after the acquisition, repair, replacement, construction or
improvement (as applicable) of the property subject to such Liens, (ii) such
Liens do not at any time encumber any property except for accessions to such
property other than the property financed by such Indebtedness and the proceeds
and the products thereof and (iii) with respect to Capitalized Leases, such
Liens do not at any time extend to or cover any assets (except for accessions to
such assets) other than the assets subject to such Capitalized Leases; provided
that individual financings of equipment provided by one lender may be cross
collateralized to other financings of equipment provided by such lender;

 

114



--------------------------------------------------------------------------------



 



(j) leases, licenses, subleases or sublicenses granted to others in the ordinary
course of business which do not (i) interfere in any material respect with the
business of the Company or any material Subsidiary or (ii) secure any
Indebtedness;
(k) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business;
(l) Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection, (ii) attaching to
commodity trading accounts or other commodities brokerage accounts incurred in
the ordinary course of business; and (iii) in favor of a banking institution
arising as a matter of law encumbering deposits (including the right of set-off)
and which are within the general parameters customary in the banking industry;
(m) Liens (i) on cash advances in favor of the seller of any property to be
acquired in an Investment permitted pursuant to Sections 7.02(g), (i) and (n) to
be applied against the purchase price for such Investment, and (ii) consisting
of an agreement to Dispose of any property in a Disposition permitted under
Section 7.05, in each case, solely to the extent such Investment or Disposition,
as the case may be, would have been permitted on the date of the creation of
such Lien;
(n) Liens on property (i) of any Foreign Subsidiary that is not a Loan Party and
(ii) that does not constitute Collateral, which Liens secure Indebtedness of the
applicable Foreign Subsidiary permitted under Section 7.03;
(o) Liens in favor of the Company or a Restricted Subsidiary securing
Indebtedness permitted under Section 7.03(d);
(p) Liens existing on property at the time of its acquisition or existing on the
property of any Person at the time such Person becomes a Restricted Subsidiary
(other than by designation as a Restricted Subsidiary pursuant to Section 6.15),
in each case after the date hereof (other than Liens on the Equity Interests of
any Person that becomes a Restricted Subsidiary); provided that (i) such Lien
was not created in contemplation of such acquisition or such Person becoming a
Restricted Subsidiary, (ii) such Lien does not extend to or cover any other
assets or property (other than the proceeds or products thereof and other than
after-acquired property subjected to a Lien securing Indebtedness and other
obligations incurred prior to such time and which Indebtedness and other
obligations are permitted hereunder that require, pursuant to their terms at
such time, a pledge of after-acquired property, it being understood that such
requirement shall not be permitted to apply to any property to which such
requirement would not have applied but for such acquisition), and (iii) the
Indebtedness secured thereby is permitted under Section 7.03(e), (g), (h), or
(k);
(q) any interest or title of a lessor under leases entered into by the Company
or any of the Restricted Subsidiaries in the ordinary course of business;

 

115



--------------------------------------------------------------------------------



 



(r) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the Company or any of the
Restricted Subsidiaries in the ordinary course of business permitted by this
Agreement;
(s) Liens deemed to exist in connection with Investments in repurchase
agreements under Section 7.02;
(t) Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes;
(u) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of Holdings, the Company or any Restricted Subsidiary to permit satisfaction of
overdraft or similar obligations incurred in the ordinary course of business of
Holdings, the Company and the Restricted Subsidiaries or (iii) relating to
purchase orders and other agreements entered into with customers of Holdings,
the Company or any Restricted Subsidiary in the ordinary course of business;
(v) Liens solely on any cash earnest money deposits made by Holdings, the
Company or any of the Restricted Subsidiaries in connection with any letter of
intent or purchase agreement permitted hereunder;
(w) (i) Liens placed upon the Equity Interests of any Restricted Subsidiary
acquired pursuant to a Permitted Acquisition to secure Indebtedness incurred
pursuant to Section 7.03(g) in connection with such Permitted Acquisition and
(ii) Liens placed upon the assets of such Restricted Subsidiary and any of its
Subsidiaries to secure a Guarantee by such Restricted Subsidiary and its
Subsidiaries of any such Indebtedness incurred pursuant to Section 7.03(g);
(x) Liens in respect of the Receivables Facility;
(y) Broker-Dealer Liens in respect of the Broker-Dealer Facility;
(z) Pari Passu Liens;
(aa) ground leases in respect of real property on which facilities owned or
leased by the Company or any of its Subsidiaries are located;
(bb) other Liens securing Indebtedness outstanding in an aggregate principal
amount not to exceed $75,000,000; and
(cc) Liens on the Collateral securing Permitted First Priority Refinancing Debt
and Permitted Second Priority Refinancing Debt permitted under Section 7.03(x).
Notwithstanding the foregoing, no Liens on any IP Collateral shall be permitted
at any time, other than pursuant to Section 7.01(a), (b), (c), (h), (j), (m),
(o), (p), (r), (u)(iii) or (w).

 

116



--------------------------------------------------------------------------------



 



SECTION 7.02. Investments. Make or hold any Investments, except:
(a) Investments by the Company or a Restricted Subsidiary in assets that were
Cash Equivalents when such Investment was made;
(b) loans or advances to officers, directors and employees of Holdings, the
Company and the Restricted Subsidiaries (i) for reasonable and customary
business-related travel, entertainment, relocation and analogous ordinary
business purposes, (ii) in connection with such Person’s purchase of Equity
Interests of Holdings (or any direct or indirect parent thereof) (provided that
the amount of such loans and advances shall be contributed to the Company in
cash as common equity) and (iii) for purposes not described in the foregoing
clauses (i) and (ii), in an aggregate principal amount outstanding not to exceed
$10,000,000;
(c) Investments (i) by Holdings, the Company or any Restricted Subsidiary in any
Loan Party (excluding any new Restricted Subsidiary which becomes a Loan Party
and excluding any Foreign Subsidiary), (ii) by any Restricted Subsidiary that is
not a Loan Party in any other such Restricted Subsidiary that is also not a Loan
Party, (iii) by the Company or any Restricted Subsidiary (A) in any Foreign
Subsidiary; provided that the aggregate amount of such Investments after the
Restatement Effective Date in Foreign Subsidiaries that are not Loan Parties
(together with, but without duplication, the aggregate consideration paid after
the Restatement Effective Date in respect of Permitted Acquisitions of Persons
that do not become Loan Parties pursuant to Section 7.02(i)(B)) shall not exceed
$325,000,000 (net of any return representing a return of capital in respect of
any such Investment) or (B) in any Foreign Subsidiary that is a Loan Party,
consisting of the contribution of Equity Interests of any other Foreign
Subsidiary held directly by the Company or such Restricted Subsidiary in
exchange for Indebtedness, Equity Interests or a combination thereof of the
Foreign Subsidiary to which such contribution is made, (C) in any Foreign
Subsidiary, constituting an exchange of Equity Interests of such Foreign
Subsidiary for Indebtedness of such Foreign Subsidiary or (D) constituting
Guarantees of Indebtedness or other monetary obligations of Foreign Subsidiaries
owing to any Loan Party and (iv) by any Foreign Subsidiary that is a Loan Party
in any other Foreign Subsidiary that is a Loan Party (other than any new
Restricted Subsidiary that becomes a Loan Party);
(d) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and other credits
to suppliers in the ordinary course of business;
(e) Investments consisting of Liens, Indebtedness, fundamental changes,
Dispositions and Restricted Payments permitted under Sections 7.01, 7.03, 7.04,
7.05 and 7.06, respectively;
(f) Investments (i) existing or contemplated on the date hereof and set forth on
Schedule 7.02(f) and any modification, replacement, renewal, reinvestment or
extension thereof and (ii) Investments existing on the date hereof by the
Company or any Restricted Subsidiary in the Company or any other Restricted
Subsidiary and any modification, renewal or extension thereof; provided that the
amount of the original Investment is not increased except by the terms of such
Investment or as otherwise permitted by this Section 7.02;
(g) Investments in Swap Contracts permitted under Section 7.03;

 

117



--------------------------------------------------------------------------------



 



(h) promissory notes and other noncash consideration received in connection with
Dispositions permitted by Section 7.05;
(i) the purchase or other acquisition of property and assets or businesses of
any Person or of assets constituting a business unit, a line of business or
division of such Person, or Equity Interests in a Person that, upon the
consummation thereof, will be a wholly owned Subsidiary of the Company
(including as a result of a merger or consolidation); provided that, with
respect to each purchase or other acquisition made pursuant to this
Section 7.02(i) (each, a “Permitted Acquisition”):
(i) subject to clause (B) below, a majority of all property, assets and
businesses acquired in such purchase or other acquisition shall constitute
Collateral and each applicable Loan Party and any such newly created or acquired
Subsidiary (and, to the extent required under the Collateral and Guarantee
Requirement, the Subsidiaries of such created or acquired Subsidiary) shall be a
Guarantor and shall have complied with the requirements of Section 6.11, within
the times specified therein;
(ii) the aggregate amount of consideration paid after the Restatement Effective
Date in respect of acquisitions of Persons that do not become Loan Parties
(together with the aggregate amount of all Investments after the Restatement
Effective Date in Foreign Subsidiaries that are not Loan Parties pursuant to
Section 7.02(c)(iii)(A)) shall not exceed $325,000,000 (net of any return
representing a return of capital in respect of any such Investment);
(iii) the acquired property, assets, business or Person is in the same line of
business as the Company or a Subsidiary;
(iv) (1) immediately before and immediately after giving Pro Forma Effect to any
such purchase or other acquisition, no Default shall have occurred and be
continuing and (2) immediately after giving effect to such purchase or other
acquisition, the Company and the Restricted Subsidiaries shall be in Pro Forma
Compliance with all of the covenants set forth in Section 7.11, such compliance
to be determined on the basis of the financial information most recently
delivered to the Administrative Agent and the Lenders pursuant to
Section 6.01(a) or (b) as though such purchase or other acquisition had been
consummated as of the first day of the fiscal period covered thereby and
evidenced by a certificate from the Chief Financial Officer of the Company
demonstrating such compliance calculation in reasonable detail; and
(v) the Company shall have delivered to the Administrative Agent, on behalf of
the Lenders, no later than five (5) Business Days after the date on which any
such purchase or other acquisition is consummated, a certificate of a
Responsible Officer, in form and substance reasonably satisfactory to the
Administrative Agent, certifying that all of the requirements set forth in this
clause (i) have been satisfied or will be satisfied on or prior to the
consummation of such purchase or other acquisition;

 

118



--------------------------------------------------------------------------------



 



(j) the Transaction;
(k) Investments in the ordinary course of business consisting of Article 3
endorsements for collection or deposit and Article 4 customary trade
arrangements with customers consistent with past practices;
(l) Investments (including debt obligations and Equity Interests) received in
connection with the bankruptcy or reorganization of suppliers and customers or
in settlement of delinquent obligations of, or other disputes with, customers
and suppliers arising in the ordinary course of business or upon the foreclosure
with respect to any secured Investment or other transfer of title with respect
to any secured Investment;
(m) loans and advances to Holdings (or any direct or indirect parent thereof) in
lieu of, and not in excess of the amount of (after giving effect to any other
loans, advances or Restricted Payments in respect thereof), Restricted Payments
to the extent permitted to be made to Holdings (or such parent) in accordance
with Sections 7.06(h), (i) or (j);
(n) so long as immediately after giving effect to any such Investment, no
Default has occurred and is continuing and the Company and the Restricted
Subsidiaries will be in Pro Forma Compliance with the covenants set forth in
Section 7.11, other Investments that do not exceed $500,000,000 in the
aggregate, net of any return representing return of capital in respect of any
such investment and valued at the time of the making thereof; provided that,
such amount shall be increased by (i) the Net Cash Proceeds of Permitted Equity
Issuances (other than Permitted Equity Issuances made pursuant to Section 8.05)
that are Not Otherwise Applied and (ii) if, as of the last day of the
immediately preceding Test Period (after giving Pro Forma Effect to such
Investments) the Total Leverage Ratio is 6.25:1 or less, the amount of
Cumulative Excess Cash Flow that is Not Otherwise Applied;
(o) advances of payroll payments to employees in the ordinary course of
business;
(p) Investments to the extent that payment for such Investments is made solely
with capital stock of Holdings (or the Company after a Qualifying IPO of the
Company);
(q) Investments of a Restricted Subsidiary acquired after the Closing Date or of
a corporation merged into the Company or merged or consolidated with a
Restricted Subsidiary in accordance with Section 7.04 after the Closing Date to
the extent that such Investments were not made in contemplation of or in
connection with such acquisition, merger or consolidation and were in existence
on the date of such acquisition, merger or consolidation;
(r) Investments arising as a result of the Receivables Facility; and
(s) Guarantees by Holdings, the Company or any Restricted Subsidiary of leases
(other than Capitalized Leases) or of other obligations that do not constitute
Indebtedness, in each case entered into in the ordinary course of business;
provided that no Investment in an Unrestricted Subsidiary that would otherwise
be permitted under this Section 7.02 shall be permitted hereunder to the extent
that any portion of such Investment is used to make any prepayments,
redemptions, purchases, defeasances and other payments in respect of Junior
Financings.

 

119



--------------------------------------------------------------------------------



 



SECTION 7.03. Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:
Indebtedness of Holdings, the Company and any of its Subsidiaries under the Loan
Documents (including any Indebtedness incurred pursuant to Sections 2.15 and
2.18);
Indebtedness (i) outstanding on the date hereof and listed on Schedule 7.03(b)
and any Permitted Refinancing thereof and (ii) intercompany Indebtedness
outstanding on the date hereof;
Guarantees by Holdings, the Company and the Restricted Subsidiaries in respect
of Indebtedness of the Company or any Restricted Subsidiary otherwise permitted
hereunder; provided that (A) no Guarantee by any Restricted Subsidiary of any
Existing Note, New Note, or Junior Financing shall be permitted unless such
Restricted Subsidiary shall have also provided a Guarantee of the Obligations
substantially on the terms set forth in the Subsidiary Guaranty and (B) if the
Indebtedness being Guaranteed is subordinated to the Obligations, such Guarantee
shall be subordinated to the Guarantee of the Obligations on terms at least as
favorable to the Lenders as those contained in the subordination of such
Indebtedness;
Indebtedness of the Company or any Restricted Subsidiary owing to the Company or
any other Restricted Subsidiary to the extent constituting an Investment
permitted by Section 7.02; provided that, all such Indebtedness of any Loan
Party owed to any Person that is not a Loan Party shall be subject to the
subordination terms set forth in Section 5.03 of the Security Agreement;
(i) Attributable Indebtedness and other Indebtedness (including Capitalized
Leases) financing the acquisition, construction, repair, replacement or
improvement of fixed or capital assets, other than software; provided that such
Indebtedness is incurred concurrently with or within two hundred and seventy
(270) days after the applicable acquisition, construction, repair, replacement
or improvement, (ii) Attributable Indebtedness arising out of sale-leaseback
transactions permitted by Section 7.05(f) and (iii) any Permitted Refinancing of
any Indebtedness set forth in the immediately preceding clauses (i) and (ii);
Indebtedness in respect of Swap Contracts designed to hedge against interest
rates, foreign exchange rates or commodities pricing risks incurred in the
ordinary course of business and not for speculative purposes;
Indebtedness of Foreign Subsidiaries or Guarantors (i) assumed in connection
with any Permitted Acquisition or (ii) incurred to finance a Permitted
Acquisition, in each case, that is secured only by the assets or business
acquired in the applicable Permitted Acquisition (including any acquired Equity
Interests) and so long as both immediately prior and after giving effect
thereto, (A) no Default shall exist or result therefrom, (B) the Company and the
Restricted Subsidiaries will be in Pro Forma Compliance with the covenants set
forth in Section 7.11, and (C) the aggregate principal amount of such
Indebtedness and all Indebtedness resulting from any Permitted Refinancing
thereof at any time outstanding pursuant to this paragraph (g) does not exceed
$200,000,000;

 

120



--------------------------------------------------------------------------------



 



(i) Indebtedness of Holdings, the Company and the Restricted Subsidiaries
(A) assumed in connection with any Permitted Acquisition; provided that such
Indebtedness is not incurred in contemplation of such Permitted Acquisition, or
(B) incurred to finance a Permitted Acquisition and (ii) any Permitted
Refinancing of the foregoing; provided, in each case that such Indebtedness and
all Indebtedness resulting from any Permitted Refinancing thereof (v) is
unsecured or is subordinated to the Obligations on terms no less favorable to
the Lenders than the subordination terms set forth in the Senior Subordinated
Notes Indenture as of the Closing Date, (w) both immediately prior and after
giving effect thereto, (1) no Default shall exist or result therefrom and
(2) the Company and the Restricted Subsidiaries will be in Pro Forma Compliance
with the covenants set forth in Section 7.11, (x) matures after, and does not
require any scheduled amortization or other scheduled payments of principal
prior to, the Maturity Date of the Term Loans (it being understood that such
Indebtedness may have mandatory prepayment, repurchase or redemptions provisions
satisfying the requirement of clause (y) hereof), (y) has terms and conditions
(other than interest rate, redemption premiums and subordination terms), taken
as a whole, that are not materially less favorable to the Company as the terms
and conditions of the New Notes as of the Closing Date; provided that a
certificate of a Responsible Officer delivered to the Administrative Agent at
least five Business Days prior to the incurrence of such Indebtedness, together
with a reasonably detailed description of the material terms and conditions of
such Indebtedness or drafts of the documentation relating thereto, stating that
the Company has determined in good faith that such terms and conditions satisfy
the foregoing requirement shall be conclusive evidence that such terms and
conditions satisfy the foregoing requirement unless the Administrative Agent
notifies the Company within such five Business Day period that it disagrees with
such determination (including a reasonable description of the basis upon which
it disagrees); and (z) with respect to such Indebtedness described in the
immediately preceding clause (B), is incurred by the Company or a Guarantor.
Indebtedness representing deferred compensation to employees of the Company and
the Restricted Subsidiaries incurred in the ordinary course of business;
Indebtedness consisting of promissory notes issued by any Loan Party to current
or former officers, directors and employees, their respective estates, spouses
or former spouses to finance the purchase or redemption of Equity Interests of
Holdings permitted by Section 7.06;
Indebtedness incurred by Holdings, the Company or the Restricted Subsidiaries in
a Permitted Acquisition, any other Investment expressly permitted hereunder or
any Disposition constituting indemnification obligations or obligations in
respect of purchase price or other similar adjustments;

 

121



--------------------------------------------------------------------------------



 



Indebtedness consisting of obligations of Holdings, the Company or the
Restricted Subsidiaries under deferred compensation or other similar
arrangements incurred by such Person in connection with the Transaction and
Permitted Acquisitions or any other Investment expressly permitted hereunder;
Cash Management Obligations and other Indebtedness in respect of netting
services, overdraft protections and similar arrangements in each case in
connection with deposit accounts;
Indebtedness in an aggregate principal amount not to exceed $750,000,000 at any
time outstanding; provided that a maximum of $400,000,000 of aggregate principal
amount of such Indebtedness (less the aggregate principal amount of Indebtedness
of Foreign Subsidiaries that are not Guarantors outstanding at any time under
Section 7.03(g)) may be incurred on a secured basis by Foreign Subsidiaries that
are not Guarantors solely for working capital purposes of, or financing
Permitted Acquisitions by, such Foreign Subsidiaries;
Indebtedness consisting of (a) the financing of insurance premiums or
(b) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;
Indebtedness incurred by the Company or any of the Restricted Subsidiaries in
respect of letters of credit, bank guarantees, bankers’ acceptances or similar
instruments issued or created in the ordinary course of business, including in
respect of workers compensation claims, health, disability or other employee
benefits or property, casualty or liability insurance or self-insurance or other
Indebtedness with respect to reimbursement-type obligations regarding workers
compensation claims; provided that any reimbursement obligations in respect
thereof are reimbursed within 30 days following the incurrence thereof;
obligations in respect of performance, bid, appeal and surety bonds and
performance and completion guarantees and similar obligations provided by the
Company or any of the Restricted Subsidiaries or obligations in respect of
letters of credit, bank guarantees or similar instruments related thereto, in
each case in the ordinary course of business or consistent with past practice;
unsecured Indebtedness of Holdings (“Permitted Holdings Debt”) (i) that is not
subject to any Guarantee by the Company or any Restricted Subsidiary, (ii) that
will not mature prior to the date that is ninety-one (91) days after the
Maturity Date of the Term Loans, (iii) that has no scheduled amortization or
payments of principal (it being understood that such Indebtedness may have
mandatory prepayment, repurchase or redemption provisions satisfying the
requirements of clause (v) hereof), (iv) that does not require any payments in
cash of interest or other amounts in respect of the principal thereof prior to
the earlier to occur of (A) the date that is five (5) years from the date of the
issuance or incurrence thereof and (B) the date that is ninety-one (91) days
after the Maturity Date of the Term Loans, and (v) that has mandatory
prepayment, repurchase or redemption, covenant, default

 

122



--------------------------------------------------------------------------------



 



and remedy provisions customary for senior discount notes of an issuer that is
the parent of a borrower under senior secured credit facilities, and in any
event, with respect to covenant, default and remedy provisions, no more
restrictive than those set forth in the Senior Subordinated Notes Indenture as
of the Closing Date, taken as a whole (other than provisions customary for
senior discount notes of a holding company); provided that a certificate of a
Responsible Officer delivered to the Administrative Agent at least five Business
Days prior to the incurrence of such Indebtedness, together with a reasonably
detailed description of the material terms and conditions of such Indebtedness
or drafts of the documentation relating thereto, stating that the Company has
determined in good faith that such terms and conditions satisfy the foregoing
requirement shall be conclusive evidence that such terms and conditions satisfy
the foregoing requirement unless the Administrative Agent notifies the Company
within such five Business Day period that it disagrees with such determination
(including a reasonable description of the basis upon which it disagrees);
provided, further, that any such Indebtedness shall constitute Permitted
Holdings Debt only if (1) both before and after giving effect to the issuance or
incurrence thereof, no Default shall have occurred and be continuing and (2) the
Company and the Restricted Subsidiaries will be in Pro Forma Compliance with the
covenants set forth in Section 7.11 (it being understood that any capitalized or
paid-in-kind or accreted principal on such Indebtedness is not subject to this
proviso);
Indebtedness supported by a Letter of Credit, in a principal amount not to
exceed the face amount of such Letter of Credit;
Indebtedness in respect of the Receivables Facility;
the Broker-Dealer Facility, in an aggregate principal amount of Indebtedness not
to exceed $20,000,000 at any time outstanding;
Indebtedness in respect of the New Notes and any Permitted Refinancing thereof;
all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in clauses (a) through (v) above;
Permitted First Priority Refinancing Debt and Permitted Second Priority
Refinancing Debt and, to the extent the principal amount thereof does not exceed
the principal amount of Permitted First Priority Refinancing Debt or Permitted
Second Priority Refinancing Debt refinanced thereby, any Permitted Refinancing
thereof; and
Permitted Unsecured Refinancing Debt and any Permitted Refinancing thereof.
SECTION 7.04. Fundamental Changes. Merge, dissolve, liquidate, consolidate with
or into another Person, or Dispose of (whether in one transaction or in a series
of transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that:
(a) any Restricted Subsidiary may merge with (i) any Borrower (including a
merger, the purpose of which is to reorganize such Borrower into a new
jurisdiction); provided that (x) such Borrower shall be the continuing or
surviving Person and (y) such merger does not result in any Overseas Borrower
ceasing to be a Qualifying Foreign Subsidiary or the Company ceasing to be
incorporated under the Laws of the United States, any state thereof or the
District of Columbia, or (ii) any one or more other Restricted Subsidiaries;
provided that when any Restricted Subsidiary that is a Loan Party is merging
with another Restricted Subsidiary, a Loan Party shall be the continuing or
surviving Person;

 

123



--------------------------------------------------------------------------------



 



(b) (i) any Subsidiary that is not a Loan Party may merge or consolidate with or
into any other Subsidiary that is not a Loan Party and (ii) any Subsidiary
(other than a Borrower) may liquidate or dissolve or change its legal form if
Holdings determines in good faith that such action is in the best interests of
Holdings and its Subsidiaries and if not materially disadvantageous to the
Lenders;
(c) any Restricted Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to the Company or to another
Restricted Subsidiary; provided that if the transferor in such a transaction is
a Guarantor or a Borrower, then (i) the transferee must either be a Borrower or
a Guarantor or (ii) to the extent constituting an Investment, such Investment
must be a permitted Investment in or Indebtedness of a Restricted Subsidiary
which is not a Loan Party in accordance with Sections 7.02 and 7.03,
respectively;
(d) so long as no Default exists or would result therefrom, the Company may
merge with any other Person; provided that (i) the Company shall be the
continuing or surviving corporation or (ii) if the Person formed by or surviving
any such merger or consolidation is not the Company (any such Person, the
“Successor Company”), (A) the Successor Company shall be an entity organized or
existing under the laws of the United States, any state thereof, the District of
Columbia or any territory thereof, (B) the Successor Company shall expressly
assume all the obligations of the Company under this Agreement and the other
Loan Documents to which the Company is a party pursuant to a supplement hereto
or thereto in form reasonably satisfactory to the Administrative Agent, (C) each
U.S. Guarantor, unless it is the other party to such merger or consolidation,
shall have by a supplement to the Guaranty confirmed that its Guarantee shall
apply to the Successor Company’s obligations under this Agreement, (D) each U.S.
Guarantor, unless it is the other party to such merger or consolidation, shall
have by a supplement to the Security Agreement confirmed that its obligations
thereunder shall apply to the Successor Company’s obligations under this
Agreement, (E) each mortgagor of a Mortgaged Property, unless it is the other
party to such merger or consolidation, shall have by an amendment to or
restatement of the applicable Mortgage confirmed that its obligations thereunder
shall apply to the Successor Company’s obligations under this Agreement, and
(F) the Company shall have delivered to the Administrative Agent an officer’s
certificate and an opinion of counsel, each stating that such merger or
consolidation and such supplement to this Agreement or any Collateral Document
comply with this Agreement; provided, further, that if the foregoing are
satisfied, the Successor Company will succeed to, and be substituted for, the
Company under this Agreement;
(e) so long as no Default exists or would result therefrom, any Restricted
Subsidiary may merge with any other Person in order to effect an Investment
permitted pursuant to Section 7.02; provided that the continuing or surviving
Person shall be a Restricted Subsidiary, which together with each of its
Restricted Subsidiaries, shall have complied with the requirements of
Section 6.11;

 

124



--------------------------------------------------------------------------------



 



(f) the Company and the Restricted Subsidiaries may consummate the Merger; and
(g) so long as no Default exists or would result therefrom, a merger,
dissolution, liquidation, consolidation or Disposition, the purpose of which is
to effect a Disposition permitted pursuant to Section 7.05.
SECTION 7.05. Dispositions. Make any Disposition or enter into any agreement to
make any Disposition, except:
(a) Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business and Dispositions of
property no longer used or useful in the conduct of the business of the Company
and the Restricted Subsidiaries;
(b) Dispositions of inventory and immaterial assets in the ordinary course of
business;
(c) Dispositions of property to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property or
(ii) the proceeds of such Disposition are promptly applied to the purchase price
of such replacement property;
(d) Dispositions of property to the Company or to a Restricted Subsidiary;
provided that if the transferor of such property is a Guarantor or a Borrower
(i) the transferee thereof must either be a Borrower or a Guarantor or (ii) to
the extent such transaction constitutes an Investment, such transaction is
permitted under Section 7.02;
(e) Dispositions permitted by Sections 7.04 and 7.06 and Liens permitted by
Section 7.01;
(f) Dispositions of property (other than IP Collateral) pursuant to
sale-leaseback transactions; provided that (i) with respect to such property
owned by the Company and its Restricted Subsidiaries on the Closing Date, the
fair market value of all property so Disposed of after the Closing Date (taken
together with the aggregate book value of all property Disposed of pursuant to
Section 7.05(k)) shall not exceed $2,930,000,000 and (ii) with respect to such
property acquired by the Company or any Restricted Subsidiary after the Closing
Date, the applicable sale-leaseback transaction occurs within two hundred and
seventy (270) days after the acquisition or construction (as applicable) of such
property;
(g) Dispositions of Cash Equivalents;
(h) Dispositions of accounts receivable in connection with the collection or
compromise thereof or in connection with the Receivables Facility;

 

125



--------------------------------------------------------------------------------



 



(i) leases, subleases, licenses or sublicenses (including the provision of
Software under an open source license), in each case in the ordinary course of
business and which do not materially interfere with the business of Holdings,
the Company and the Restricted Subsidiaries;
(j) transfers of property subject to Casualty Events upon receipt of the Net
Cash Proceeds of such Casualty Event;
(k) Dispositions of property not otherwise permitted under this Section 7.05;
provided that (i) at the time of such Disposition (other than any such
Disposition made pursuant to a legally binding commitment entered into at a time
when no Default exists), no Default shall exist or would result from such
Disposition, (ii) the aggregate book value of all property Disposed of in
reliance on this clause (k) (taken together with the aggregate fair market value
of all property Disposed of pursuant to Section 7.05(f)) shall not exceed
$2,930,000,000 and (iii) with respect to any Disposition pursuant to this clause
(k) for a purchase price in excess of $10,000,000, the Company or a Restricted
Subsidiary shall receive not less than 75% of such consideration in the form of
cash or Cash Equivalents (in each case, free and clear of all Liens at the time
received, other than nonconsensual Liens permitted by Section 7.01 and Liens
permitted by Section 7.01(s) and clauses (i) and (ii) of Section 7.01(u));
provided, however, that for the purposes of this clause (iii), (A) any
liabilities (as shown on the Company’s or such Restricted Subsidiary’s most
recent balance sheet provided hereunder or in the footnotes thereto) of the
Company or such Restricted Subsidiary, other than liabilities that are by their
terms subordinated to the payment in cash of the Obligations, that are assumed
by the transferee with respect to the applicable Disposition and for which the
Company and all of the Restricted Subsidiaries shall have been validly released
by all applicable creditors in writing, (B) any securities received by the
Company or such Restricted Subsidiary from such transferee that are converted by
the Company or such Restricted Subsidiary into cash (to the extent of the cash
received) within 180 days following the closing of the applicable Disposition
and (C) any Designated Non-Cash Consideration received by the Company or such
Restricted Subsidiary in respect of such Disposition having an aggregate fair
market value, taken together with all other Designated Non-Cash Consideration
received pursuant to this clause (C) that is at that time outstanding, not in
excess of 1.5% of Total Assets (as such term is defined in the New Notes
Indenture as of the Closing Date) at the time of the receipt of such Designated
Non-cash Consideration, with the fair market value of each item of Designated
Non-Cash Consideration being measured at the time received and without giving
effect to subsequent changes in value, shall be deemed to be cash;
(l) Dispositions listed on Schedule 7.05(l); and
(m) Dispositions of Investments in joint ventures to the extent required by, or
made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements.
provided that any Disposition of any property pursuant to this Section 7.05
(except pursuant to Sections 7.05(e) and except for Dispositions from a Loan
Party to another Loan Party), shall be for no less than the fair market value of
such property at the time of such Disposition. To the extent any Collateral is
Disposed of as expressly permitted by this Section 7.05 to any Person other than
Holdings, the Company or any Restricted Subsidiary, such Collateral shall be
sold free and clear of the Liens created by the Loan Documents, and the
Administrative Agent or the Collateral Agent, as applicable, shall be authorized
to take any actions deemed appropriate in order to effect the foregoing.

 

126



--------------------------------------------------------------------------------



 



SECTION 7.06. Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, except:
(a) each Restricted Subsidiary may make Restricted Payments to the Company and
to other Restricted Subsidiaries (and, in the case of a Restricted Payment by a
non-wholly owned Restricted Subsidiary, to the Company and any other Restricted
Subsidiary and to each other owner of Equity Interests of such Restricted
Subsidiary based on their relative ownership interests of the relevant class of
Equity Interests);
(b) Holdings, the Company and each Restricted Subsidiary may declare and make
dividend payments or other distributions payable solely in the Equity Interests
(other than Disqualified Equity Interests not otherwise permitted by
Section 7.03) of such Person;
(c) so long as no Default shall have occurred and be continuing or would result
therefrom, from and after the date the Company delivers an irrevocable written
notice to the Administrative Agent stating that the Company will make Restricted
Payments to Holdings that are used by Holdings solely to fund cash interest
payments required to be made by Holdings (the “Holdings Restricted Payments
Election”), the Company may make such Restricted Payments to Holdings;
(d) Restricted Payments made on the Closing Date to consummate the Transaction;
(e) to the extent constituting Restricted Payments, Holdings, the Company and
the Restricted Subsidiaries may enter into and consummate transactions expressly
permitted by any provision of Section 7.04 or 7.08 other than Section 7.08(f);
(f) repurchases of Equity Interests in Holdings, the Company or any Restricted
Subsidiary deemed to occur upon exercise of stock options or warrants if such
Equity Interests represent a portion of the exercise price of such options or
warrants;
(g) Holdings (or the Company after a Qualifying IPO of the Company) may pay (or
make Restricted Payments to allow any direct or indirect parent thereof to pay)
for the repurchase, retirement or other acquisition or retirement for value of
Equity Interests of Holdings (or of any such parent of Holdings or of the
Company after a Qualifying IPO of the Company) by any future, present or former
employee or director of Holdings (or any direct or indirect parent of Holdings)
or any of its Subsidiaries pursuant to any employee or director equity plan,
employee or director stock option plan or any other employee or director benefit
plan or any agreement (including any stock subscription or shareholder
agreement) with any employee or director of Holdings or any of its Subsidiaries;

 

127



--------------------------------------------------------------------------------



 



(h) the Company and its Restricted Subsidiaries may make Restricted Payments to
Holdings:
(a) the proceeds of which will be used to pay (or to make Restricted Payments to
allow any direct or indirect parent of Holdings to pay) the tax liability to
each relevant jurisdiction in respect of consolidated, combined, unitary or
affiliated returns for the relevant jurisdiction of Holdings (or such parent)
attributable to Holdings, the Company or its Subsidiaries determined as if the
Company and its Subsidiaries filed separately;
(b) the proceeds of which shall be used by Holdings to pay (or to make
Restricted Payments to allow any direct or indirect parent of Holdings to pay)
its operating expenses incurred in the ordinary course of business and other
corporate overhead costs and expenses (including administrative, legal,
accounting and similar expenses provided by third parties), which are reasonable
and customary and incurred in the ordinary course of business, in an aggregate
amount not to exceed $3,000,000 in any fiscal year plus any reasonable and
customary indemnification claims made by directors or officers of Holdings (or
any parent thereof) attributable to the ownership or operations of the Company
and its Subsidiaries;
(c) the proceeds of which shall be used by Holdings to pay franchise taxes and
other fees, taxes and expenses required to maintain its (or any of its direct or
indirect parents’) corporate existence;
(d) the proceeds of which shall be used by Holdings to make Restricted Payments
permitted by Section 7.06(g);
(e) to finance any Investment permitted to be made pursuant to Section 7.02;
provided that (A) such Restricted Payment shall be made substantially
concurrently with the closing of such Investment and (B) Holdings shall,
immediately following the closing thereof, cause (1) all property acquired
(whether assets or Equity Interests) to be contributed to the Company or its
Restricted Subsidiaries or (2) the merger (to the extent permitted in Section
7.04) of the Person formed or acquired into the Company or its Restricted
Subsidiaries in order to consummate such Permitted Acquisition, in each case, in
accordance with the requirements of Section 6.11; and
(f) the proceeds of which shall be used by Holdings to pay (or to make
Restricted Payments to allow any direct or indirect parent thereof to pay) fees
and expenses (other than to Affiliates) related to any unsuccessful equity or
debt offering permitted by this Agreement;
(i) in addition to the foregoing Restricted Payments and so long as no Default
shall have occurred and be continuing or would result therefrom, the Company may
make additional Restricted Payments to Holdings the proceeds of which may be
utilized by Holdings to make additional Restricted Payments, in an aggregate
amount, together with the aggregate amount of (1) prepayments, redemptions,
purchases, defeasances and other payments in respect of Junior Financings made
pursuant to Section 7.13(a)(iv) and (2) loans and advances to Holdings made
pursuant to Section 7.02(m) in lieu of Restricted Payments permitted by this
clause (i), not to exceed the sum of (i) $200,000,000, (ii) the aggregate amount
of the Net Cash Proceeds of Permitted Equity Issuances (other than

 

128



--------------------------------------------------------------------------------



 



Permitted Equity Issuances made pursuant to Section 8.05) that are Not Otherwise
Applied and (iii) if the Total Leverage Ratio as of the last day of the
immediately preceding Test Period (after giving Pro Forma Effect to such
additional Restricted Payments) is 6.25:1 or less, the amount of Cumulative
Excess Cash Flow that is Not Otherwise Applied. For the purpose of this
Agreement, “Cumulative Excess Cash Flow” means the sum of Excess Cash Flow (but
not less than zero in any period) for the fiscal year ending on December 31,
2006 and Excess Cash Flow for each succeeding and completed fiscal year; and
(j) Holdings or the Company may make Restricted Payments with the proceeds of
the issuance of Indebtedness of Holdings.
SECTION 7.07. Change in Nature of Business. Engage in any material line of
business substantially different from those lines of business conducted by the
Company and the Restricted Subsidiaries on the date hereof or any business
reasonably related or ancillary thereto.
SECTION 7.08. Transactions with Affiliates. Enter into any transaction of any
kind with any Affiliate of the Company, whether or not in the ordinary course of
business, other than (a) transactions among Loan Parties or any Restricted
Subsidiary or any entity that becomes a Restricted Subsidiary as a result of
such transaction, (b) on terms substantially as favorable to Holdings, the
Company or such Restricted Subsidiary as would be obtainable by Holdings, the
Company or such Restricted Subsidiary at the time in a comparable arm’s-length
transaction with a Person other than an Affiliate, (c) the payment of fees and
expenses related to the Transaction, (d) the issuance of Equity Interests to the
management of the Company or any of its Subsidiaries in connection with the
Transaction, (e) the payment of management and monitoring fees to the Sponsors
in an aggregate amount in any fiscal year not to exceed the amount permitted to
be paid pursuant to the Sponsor Management Agreement as in effect on the date
hereof and any Sponsor Termination Fees not to exceed the amount set forth in
the Sponsor Management Agreement as in effect on the date hereof and related
indemnities and reasonable expenses, (f) equity issuances, repurchases,
retirements or other acquisitions or retirements of Equity Interests by Holdings
permitted under Section 7.06, (g) loans and other transactions by Holdings, the
Company and the Restricted Subsidiaries to the extent permitted under this
Article 7, (h) employment and severance arrangements between Holdings, the
Company and the Restricted Subsidiaries and their respective officers and
employees in the ordinary course of business, (i) payments by Holdings (and any
direct or indirect parent thereof), the Company and the Restricted Subsidiaries
pursuant to the tax sharing agreements among Holdings (and any such parent
thereof), the Company and the Restricted Subsidiaries on customary terms to the
extent attributable to the ownership or operation of the Company and the
Restricted Subsidiaries, (j) the payment of customary fees and reasonable out of
pocket costs to, and indemnities provided on behalf of, directors, officers and
employees of Holdings, the Company and the Restricted Subsidiaries in the
ordinary course of business to the extent attributable to the ownership or
operation of Holdings, the Company and the Restricted Subsidiaries,
(k) transactions pursuant to permitted agreements in existence on the Closing
Date and set forth on Schedule 7.08 or any amendment thereto to the extent such
an amendment is not adverse to the Lenders in any material respect,
(l) dividends, redemptions and repurchases permitted under Section 7.06, and
(m) customary payments by Holdings, the Company and any Restricted Subsidiaries
to the Sponsors made for any financial advisory, financing, underwriting or
placement services or in respect of other investment banking activities
(including in connection with acquisitions or divestitures), which payments are
approved by the majority of the members of the board of directors or a majority
of the disinterested members of the board of directors of Holdings or the
Company, in good faith.

 

129



--------------------------------------------------------------------------------



 



SECTION 7.09. Burdensome Agreements. Enter into or permit to exist any
Contractual Obligation (other than this Agreement or any other Loan Document)
that limits the ability of (a) any Restricted Subsidiary of the Company that is
not a Guarantor to make Restricted Payments to the Company or any Guarantor or
(b) the Company or any Loan Party to create, incur, assume or suffer to exist
Liens on property of such Person for the benefit of the Lenders with respect to
the Facilities and the Obligations or under the Loan Documents; provided that
the foregoing clauses (a) and (b) shall not apply to Contractual Obligations
which (i) (x) exist on the date hereof and (to the extent not otherwise
permitted by this Section 7.09) are listed on Schedule 7.09 hereto and (y) to
the extent Contractual Obligations permitted by clause (x) are set forth in an
agreement evidencing Indebtedness, are set forth in any agreement evidencing any
permitted renewal, extension or refinancing of such Indebtedness so long as such
renewal, extension or refinancing does not expand the scope of such Contractual
Obligation, (ii) are binding on a Restricted Subsidiary at the time such
Restricted Subsidiary first becomes a Restricted Subsidiary of the Company, so
long as such Contractual Obligations were not entered into solely in
contemplation of such Person becoming a Restricted Subsidiary of the Company;
provided further that this clause (ii) shall not apply to Contractual
Obligations that are binding on a Person that becomes a Restricted Subsidiary
pursuant to Section 6.15, (iii) represent Indebtedness of a Restricted
Subsidiary of the Company which is not a Loan Party which is permitted by
Section 7.03, (iv) arise in connection with any Disposition permitted by
Section 7.05, (v) are customary provisions in joint venture agreements and other
similar agreements applicable to joint ventures permitted under Section 7.02 and
applicable solely to such joint venture entered into in the ordinary course of
business, (vi) are negative pledges and restrictions on Liens in favor of any
holder of Indebtedness permitted under Section 7.03 but solely to the extent any
negative pledge relates to the property financed by or the subject of such
Indebtedness (and excluding in any event any Indebtedness constituting any
Junior Financing), (vii) are customary restrictions on leases, subleases,
licenses or asset sale agreements otherwise permitted hereby so long as such
restrictions relate to the assets subject thereto, (viii) comprise restrictions
imposed by any agreement relating to secured Indebtedness permitted pursuant to
Section 7.03(e) or 7.03(g) to the extent that such restrictions apply only to
the property or assets securing such Indebtedness or, in the case of
Indebtedness incurred pursuant to Section 7.03(g) only, to the Restricted
Subsidiaries incurring or guaranteeing such Indebtedness, (ix) are customary
provisions restricting subletting or assignment of any lease governing a
leasehold interest of the Company or any Restricted Subsidiary, (x) are
customary provisions restricting assignment of any agreement entered into in the
ordinary course of business, and (xi) are restrictions on cash or other deposits
imposed by customers under contracts entered into in the ordinary course of
business.
SECTION 7.10. Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, (a) in a manner inconsistent with the uses set forth in
the preliminary statements to this Agreement, (b) in the case of any Class of
Term Loans made pursuant to the First Amendment on the First Amendment Effective
Date, in a manner inconsistent with the uses set forth in the Recitals to the
First Amendment, (c) in the case of any Incremental Term Loans made pursuant to
the First Refinancing Amendment on the First Refinancing Amendment Effective
Date, in a manner inconsistent with the uses set forth in the recitals in the
First Refinancing Amendment or (d) in the case of the 2013 Revolving Credit
Commitments, for working capital and other general corporate purposes of the
Company and its Subsidiaries (including acquisitions and other Investments
permitted hereunder).

 

130



--------------------------------------------------------------------------------



 



SECTION 7.11. Financial Covenants. (a) Total Leverage Ratio. Permit the Total
Leverage Ratio as of the last day of any Test Period (beginning with the Test
Period ending on March 31, 2006) to be greater than the ratio set forth below
opposite the last day of such Test Period:

                                  Fiscal Year   March 31     June 30    
September 30     December 31  
 
                               
2006
    8.25:1       8.25:1       8.25:1       7.75:1  
2007
    7.75:1       7.75:1       7.75:1       7.25:1  
2008
    7.25:1       7.25:1       7.25:1       6.75:1  
2009
    6.75:1       6.75:1       6.75:1       6.25:1  
2010
    6.25:1       6.25:1       6.25:1       6.25:1  
2011
    6.25:1       6.25:1       6.25:1       5.75:1  
2012
    5.75:1       5.75:1       5.75:1       5.25:1  
2013
    5.25:1       5.25:1       5.25:1       4.75:1  
2014
    4.75:1       4.75:1       4.75:1       4.75:1  
2015
    4.75:1       4.75:1       4.75:1       4.75:1  
2016
    4.75:1       4.75:1       —       —  

(b) Interest Coverage Ratio. Permit the Interest Coverage Ratio for any Test
Period (beginning with the Test Period ending on December 31, 2005) to be less
than the ratio set forth below opposite the last day of such Test Period:

                                  Fiscal Year   March 31     June 30    
September 30     December 31  
 
                               
2005
    —       —       —       1.40:1  
2006
    1.40:1       1.40:1       1.40:1       1.50:1  
2007
    1.50:1       1.50:1       1.50:1       1.60:1  
2008
    1.60:1       1.60:1       1.60:1       1.65:1  
2009
    1.65:1       1.65:1       1.65:1       1.70:1  
2010
    1.70:1       1.70:1       1.70:1       1.80:1  
2011
    1.80:1       1.80:1       1.80:1       1.95:1  
2012
    1.95:1       1.95:1       1.95:1       2.10:1  
2013
    2.10:1       2.10:1       2.10:1       2.20:1  
2014
    2.20:1       2.20:1       2.20:1       2.20:1  
2015
    2.20:1       2.20:1       2.20:1       2.20:1  
2016
    2.20:1       2.20:1       —       —  

SECTION 7.12. Accounting Changes. Make any change in fiscal year; provided,
however, that the Company may, upon written notice to the Administrative Agent,
change its fiscal year to any other fiscal year reasonably acceptable to the
Administrative Agent, in which case, the Company and the Administrative Agent
will, and are hereby authorized by the Lenders to, make any adjustments to this
Agreement that are necessary to reflect such change in fiscal year.

 

131



--------------------------------------------------------------------------------



 



SECTION 7.13. Prepayments, Etc. of Indebtedness. (a) Prepay, redeem, purchase,
defease or otherwise satisfy prior to the scheduled maturity thereof in any
manner (it being understood that payments of regularly scheduled interest shall
be permitted) the Senior Subordinated Notes, any subordinated Indebtedness
incurred under Section 7.03(h) or any other Indebtedness that is required to be
subordinated to the Obligations pursuant to the terms of the Loan Documents
(collectively, “Junior Financing”) or make any payment in violation of any
subordination terms of any Junior Financing Documentation, except (i) the
refinancing thereof with the Net Cash Proceeds of any Indebtedness (to the
extent such Indebtedness constitutes a Permitted Refinancing and, if applicable,
is permitted pursuant to Section 7.03(h)), to the extent not required to prepay
any Loans or Facility pursuant to Section 2.05(b), or of any Indebtedness of
Holdings, (ii) the conversion of any Junior Financing to Equity Interests (other
than Disqualified Equity Interests) of Holdings or any of its direct or indirect
parents, (iii) the prepayment of Indebtedness of the Company or any Restricted
Subsidiary to the Company or any Restricted Subsidiary to the extent permitted
by the Collateral Documents and (iv) prepayments, redemptions, purchases,
defeasances and other payments in respect of Junior Financings prior to their
scheduled maturity in an aggregate amount, together with the aggregate amount of
(1) Restricted Payments made pursuant to Section 7.06(i) and (2) loans and
advances to Holdings made pursuant to Section 7.02(m), not to exceed the sum of
(i) $200,000,000, (ii) the amount of the Net Cash Proceeds of Permitted Equity
Issuances (other than Permitted Equity Issuances made pursuant to Section 8.05)
made within eighteen (18) months prior thereto that are Not Otherwise Applied
and (iii) if, as of the last day of the immediately preceding Test Period (after
giving Pro Forma Effect to such prepayments, redemptions, purchases, defeasances
and other payments) the Total Leverage Ratio is 6.25:1 or less, the amount of
Cumulative Excess Cash Flow that is Not Otherwise Applied.
(b) Amend, modify or change in any manner materially adverse to the interests of
the Lenders any term or condition of any Junior Financing Documentation without
the consent of the Arrangers.
SECTION 7.14. Equity Interests of the Company and Restricted Subsidiaries.
Permit any Domestic Subsidiary that is a Restricted Subsidiary to be a
non-wholly owned Subsidiary, except (i) as a result of or in connection with a
dissolution, merger, consolidation or Disposition of a Restricted Subsidiary
permitted by Section 7.04, 7.05 or an Investment in any Person permitted under
Section 7.02 or (ii) so long as such Restricted Subsidiary continues to be a
Guarantor;
SECTION 7.15. Holding Company. In the case of Holdings, conduct, transact or
otherwise engage in any business or operations other than those incidental to
(i) its ownership of the Equity Interests of the Company, (ii) the maintenance
of its legal existence, (iii) the performance of the Loan Documents, the Merger
Agreement and the other agreements contemplated by the Merger Agreement,
(iv) any public offering of its common stock or any other issuance of its Equity
Interests not prohibited by Article 7, and (v) any transaction that Holdings is
permitted to enter into or consummate under this Article 7.

 

132



--------------------------------------------------------------------------------



 



SECTION 7.16. Capital Expenditures.
(a) Make any Capital Expenditure except for Capital Expenditures not exceeding,
in the aggregate for the Company and the Restricted Subsidiaries during each
fiscal year set forth below, the amount set forth opposite such fiscal year:

          Fiscal Year   Amount  
 
       
2005
  $ 380,000,000.00  
2006
  $ 375,000,000.00  
2007
  $ 375,000,000.00  
2008
  $ 375,000,000.00  
2009
  $ 400,000,000.00  
2010
  $ 400,000.000.00  
2011
  $ 425,000,000.00  
2012
  $ 450,000,000.00  
2013
  $ 450,000,000.00  
2014
  $ 475,000,000.00  
2015
  $ 475,000,000.00  

; provided that the amount of Capital Expenditures permitted to be made in
respect of any fiscal year shall be increased after the consummation of any
Permitted Acquisition in an amount equal to 10% of the pro forma aggregate
consolidated revenues of the Acquired Entity or Business so acquired during the
fiscal year of such Acquired Entity or Business beginning after such Permitted
Acquisition (such amount, the “Acquired Annual Capital Expenditure Amount”).
(b) Notwithstanding anything to the contrary contained in clause (a) above, to
the extent that the aggregate amount of Capital Expenditures made by the Company
and the Restricted Subsidiaries in any fiscal year pursuant to Section 7.16(a)
is less than the maximum amount of Capital Expenditures permitted by
Section 7.16(a) with respect to such fiscal year, the amount of such difference
(the “Rollover Amount”) may be carried forward and used to make Capital
Expenditures in the two succeeding fiscal years; provided that Capital
Expenditures in any fiscal year shall be counted against the base amount set
forth in Section 7.16(a) with respect to such fiscal year prior to being counted
against any Rollover Amount available with respect to such fiscal year.
ARTICLE VIII.
Events Of Default and Remedies
SECTION 8.01. Events of Default. Any of the following shall constitute an Event
of Default:
(a) Non-Payment. Any Borrower or any other Loan Party fails to pay (i) when and
as required to be paid herein, any amount of principal of any Loan, or
(ii) within five (5) Business Days after the same becomes due, any interest on
any Loan or any other amount payable hereunder or with respect to any other Loan
Document, or (iii) when and as required to be paid herein, any amount required
to be prepaid and/or Cash Collateralized pursuant to the second sentence of
Section 2.05(b)(v); or

 

133



--------------------------------------------------------------------------------



 



(b) Specific Covenants. The Company fails to perform or observe any term,
covenant or agreement contained in any of Sections 6.03(a) or 6.05(a) (solely
with respect to Holdings and the Company) or Article 7; provided that any Event
of Default under Section 7.11 is subject to cure as contemplated by
Section 8.05; or
(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days after notice thereof by the Administrative Agent
to the Company; or
(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Company or any
other Loan Party herein, in any other Loan Document, or in any document required
to be delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made; or
(e) Cross-Default. Any Loan Party or any Restricted Subsidiary (A) fails to make
any payment beyond the applicable grace period with respect thereto, if any
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) in respect of any Indebtedness (other than Indebtedness hereunder)
having an aggregate principal amount of not less than the Threshold Amount, or
(B) fails to observe or perform any other agreement or condition relating to any
such Indebtedness, or any other event occurs (other than, with respect to
Indebtedness consisting of Swap Agreements, termination events or equivalent
events pursuant to the terms of such Swap Agreements), the effect of which
default or other event is to cause, or to permit the holder or holders of such
Indebtedness (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to become due or to be repurchased, prepaid, defeased or
redeemed (automatically or otherwise), or an offer to repurchase, prepay,
defease or redeem such Indebtedness to be made, prior to its stated maturity;
provided that this clause (e)(B) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness, if such sale or transfer is permitted
hereunder and under the documents providing for such Indebtedness; or
(f) Insolvency Proceedings, Etc. Any Loan Party or any of the Restricted
Subsidiaries institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator, administrator, administrative receiver
or similar officer for it or for all or any material part of its property; or
any receiver, trustee, custodian, conservator, liquidator, rehabilitator,
administrator, administrative receiver or similar officer is appointed without
the application or consent of such Person and (except in the case of a U.K. Loan
Party) the appointment continues undischarged or unstayed for sixty
(60) calendar days; or any proceeding under any Debtor Relief Law relating to
any such Person or to all or any material part of its property is instituted
without the consent of such Person and (x) except in the case of a U.K. Loan
Party, continues undismissed or unstayed for sixty (60) calendar days, or an
order for relief is entered in any such proceeding and (y) in the case of a
winding up petition relating to a U.K. Loan Party, continues undismissed or
unstayed for fourteen (14) calendar days from the commencement; or

 

134



--------------------------------------------------------------------------------



 



(g) Inability to Pay Debts; Attachment. (i) Any Loan Party or any Restricted
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts in excess of the Threshold Amount as they become due, or
(ii) any writ or warrant of attachment or execution or similar process is issued
or levied against all or any material part of the property of the Loan Parties,
taken as a whole, and is not released, vacated or fully bonded within sixty
(60) days after its issue or levy; or
(h) Judgments. There is entered against any Loan Party or any Restricted
Subsidiary a final judgment or order for the payment of money in an aggregate
amount exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer has been notified of such judgment
or order and has not denied coverage) and such judgment or order shall not have
been satisfied, vacated, discharged or stayed or bonded pending an appeal for a
period of sixty (60) consecutive days; or
(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party under Title IV of ERISA in an aggregate amount
which could reasonably be expected to result in a Material Adverse Effect, or
(ii) any Loan Party or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount which could reasonably be expected to result in a
Material Adverse Effect; or
(j) Invalidity of Loan Documents. Any material provision of any Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder (including as a result of a
transaction permitted under Section 7.04 or 7.05) or as a result of acts or
omissions by the Administrative Agent or any Lender or the satisfaction in full
of all the Obligations, ceases to be in full force and effect; or any Loan Party
contests in writing the validity or enforceability of any provision of any Loan
Document; or any Loan Party denies in writing that it has any or further
liability or obligation under any Loan Document (other than as a result of
repayment in full of the Obligations and termination of the Aggregate
Commitments), or purports in writing to revoke or rescind any Loan Document; or
(k) Change of Control. There occurs any Change of Control; or

 

135



--------------------------------------------------------------------------------



 



(l) Collateral Documents. (i) Any Collateral Document after delivery thereof
pursuant to Section 4.01 or 6.11 shall for any reason (other than pursuant to
the terms thereof including as a result of a transaction permitted under
Section 7.04 or 7.05) cease to create a valid and perfected lien, with the
priority required by the Collateral Documents, (or other security purported to
be created on the applicable Collateral) on and security interest in any
material portion of the Collateral purported to be covered thereby, subject to
Liens permitted under Section 7.01, except to the extent that any such loss of
perfection or priority results from the failure of the Administrative Agent or
the Collateral Agent to maintain possession of certificates actually delivered
to it representing securities pledged under the Collateral Documents or to file
Uniform Commercial Code continuation statements and except as to Collateral
consisting of real property to the extent that such losses are covered by a
lender’s title insurance policy and such insurer has not denied coverage, or
(ii) any of the Equity Interests of the Company ceasing to be pledged pursuant
to the Security Agreement free of Liens other than Liens created by the Security
Agreement or any nonconsensual Liens arising solely by operation of Law; or
(m) Junior Financing Documentation. (i) Any of the Obligations of the Loan
Parties under the Loan Documents for any reason shall cease to be “Senior
Indebtedness” (or any comparable term) or “Senior Secured Financing” (or any
comparable term) under, and as defined in any Junior Financing Documentation or
(ii) the subordination provisions set forth in any Junior Financing
Documentation shall, in whole or in part, cease to be effective or cease to be
legally valid, binding and enforceable against the holders of any Junior
Financing, if applicable.
SECTION 8.02. Remedies Upon Event of Default. If any Event of Default occurs and
is continuing, the Administrative Agent may and, at the request of the Required
Lenders, shall take any or all of the following actions:
(a) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuers to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;
(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrowers;
(c) require that the Company Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and
(d) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law;
provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to the Company under the Bankruptcy Code of the United
States, the obligation of each Lender to make Loans and any obligation of the
L/C Issuers to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Company to Cash Collateralize the L/C Obligations as aforesaid
shall automatically become effective, in each case without further act of the
Administrative Agent or any Lender.
SECTION 8.03. Exclusion of Immaterial Subsidiaries. Solely for the purpose of
determining whether a Default has occurred under clause (f) or (g) of
Section 8.01, any reference in any such clause to any Restricted Subsidiary or
Loan Party shall be deemed not to include any Restricted Subsidiary affected by
any event or circumstances referred to in any such clause that did not, as of
the last day of the most recent completed fiscal quarter of the Company, have
assets with a value in excess of 5% of the consolidated total assets of the
Company and the Restricted Subsidiaries and did not, as of the four quarter
period ending on the last day of such fiscal quarter, have revenues exceeding 5%
of the total revenues of the Company and the Restricted Subsidiaries (it being
agreed that all Restricted Subsidiaries affected by any event or circumstance
referred to in any such clause shall be considered together, as a single
consolidated Restricted Subsidiary, for purposes of determining whether the
condition specified above is satisfied).

 

136



--------------------------------------------------------------------------------



 



SECTION 8.04. Application of Funds. After the exercise of remedies provided for
in Section 8.02 (or after the Loans have automatically become immediately due
and payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including Attorney Costs payable under Section 10.04 and amounts payable under
Article 3) payable to the Administrative Agent in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs payable under Section 10.05 and amounts
payable under Article 3), ratably among them in proportion to the amounts
described in this clause Second payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and L/C Borrowings, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, the termination value under Secured
Hedge Obligations and the Cash Management Obligations, ratably among the Lenders
in proportion to the respective amounts described in this clause Fourth held by
them;
Fifth, to the Administrative Agent for the account of the L/C Issuers, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit;
Sixth, to the payment of all other Obligations of the Loan Parties that are due
and payable to the Administrative Agent and the other Secured Parties on such
date, ratably based upon the respective aggregate amounts of all such
Obligations owing to the Administrative Agent and the other Secured Parties on
such date; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Company or as otherwise required by Law.

 

137



--------------------------------------------------------------------------------



 



Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above and, if no
Obligations remain outstanding, to the Company.
Notwithstanding anything to the contrary in this Agreement, amounts received
from any Foreign Subsidiary on account of the Obligations of any Foreign
Subsidiary shall be applied solely to the payment of Obligations of Foreign
Subsidiaries.
SECTION 8.05. Company’s Right to Cure. (a) Notwithstanding anything to the
contrary contained in Section 8.01, in the event of any Event of Default under
any covenant set forth in Section 7.11 and until the expiration of the tenth
(10th) day after the date on which financial statements are required to be
delivered with respect to the applicable fiscal quarter hereunder, Holdings or
the Company may engage in a Permitted Equity Issuance to any of the Equity
Investors and apply the amount of the Net Cash Proceeds thereof to increase
Consolidated EBITDA with respect to such applicable quarter; provided that such
Net Cash Proceeds (i) are actually received by the Company (including through
capital contribution of such Net Cash Proceeds by Holdings to the Company) no
later than ten (10) days after the date on which financial statements are
required to be delivered with respect to such fiscal quarter hereunder, (ii) are
Not Otherwise Applied and (iii) do not exceed the aggregate amount necessary to
cure such Event of Default under Section 7.11 for any applicable period. The
parties hereby acknowledge that this Section 8.05(a) may not be relied on for
purposes of calculating any financial ratios other than as applicable to
Section 7.11 and shall not result in any adjustment to any amounts other than
the amount of the Consolidated EBITDA referred to in the immediately preceding
sentence.
(b) In each period of four fiscal quarters, there shall be at least two
(2) consecutive fiscal quarters in which no cure set forth in Section 8.05(a) is
made.
SECTION 8.06. CAM Exchange. On the CAM Exchange Date, (i) the Commitments shall
automatically and without further act be terminated in accordance with
Section 8.02, (ii) the Lenders shall automatically and without further act be
deemed to have exchanged interests in the Designated Obligations such that, in
lieu of the interests of each Lender in the Designated Obligations under each
Tranche in which it shall participate as of such date, such Lender shall own an
interest equal to such Lender’s CAM Percentage in the Designated Obligations
under each of the Tranches and (iii) simultaneously with the deemed exchange of
interests pursuant to clause (ii) above, the interests in the Designated
Obligations to be received in such deemed exchange shall, automatically and with
no further action required, be converted into the Dollar Amount, determined
using the Exchange Rate calculated as of such date, of such amount and on and
after such date all amounts accruing and owed to the Lenders in respect of such
Designated Obligations shall accrue and be payable in U.S. Dollars at the rate
otherwise applicable hereunder. Each Lender, each person acquiring a
participation from any Lender as contemplated by Section 10.07 and each Borrower
hereby consents and agrees to the CAM Exchange. Each of the Borrowers and the
Lenders agrees from time to time to execute and deliver to the Administrative
Agent all such promissory notes and other instruments and documents as the
Administrative Agent shall reasonably request to evidence and confirm the
respective interests and obligations of the Lenders after giving effect to the
CAM Exchange, and each Lender agrees to surrender any promissory notes
originally received by it in connection with its Loans hereunder to the
Administrative Agent against delivery of any promissory notes so executed and
delivered; provided that the failure of any Borrower to execute or deliver or of
any Lender to accept any such promissory note, instrument or document shall not
affect the validity or effectiveness of the CAM Exchange.

 

138



--------------------------------------------------------------------------------



 



As a result of the CAM Exchange, on and after the CAM Exchange Date, (i) each
payment received by the Administrative Agent pursuant to any Loan Document in
respect of the Designated Obligations shall be distributed to the Lenders pro
rata in accordance with their respective CAM Percentages (to be redetermined as
of each such date of payment or distribution to the extent required by the next
paragraph below) and (ii) Section 10.15 shall not apply with respect to any
taxes required to be withheld or deducted by the Company from or in respect of
payments hereunder to any Lender or the Administrative Agent that exceed the
taxes the Company would have been required to withhold or deduct from or in
respect of payments to such Lender or the Administrative Agent had such CAM
Exchange not occurred.
In the event that, on or after the CAM Exchange Date, the aggregate amount of
the Designated Obligations shall change as a result of the making of a
disbursement under a Letter of Credit by an L/C Issuer that is not reimbursed by
the Company, then (i) each Revolving Lender shall, in accordance with
Section 2.03(c), promptly make its L/C Advance in respect of such Unreimbursed
Amount (without giving effect to the CAM Exchange), (ii) the Administrative
Agent shall redetermine the CAM Percentages after giving effect to such
disbursement and the making of such L/C Advances and the Lenders shall
automatically and without further act be deemed to have exchanged interests in
the Designated Obligations such that each Lender shall own an interest equal to
such Lender’s CAM Percentage in the Designated Obligations under each of the
Tranches (and the interests in the Designated Obligations to be received in such
deemed exchange shall, automatically and with no further action required, be
converted into the Dollar Amount of such amount in accordance with the first
sentence of this Section 8.06), and (iii) in the event distributions shall have
been made in accordance with clause (i) of the preceding paragraph, the Lenders
shall make such payments to one another as shall be necessary in order that the
amounts received by them shall be equal to the amounts they would have received
had each such disbursement and L/C Advance been outstanding on the CAM Exchange
Date. Each such redetermination shall be binding on each of the Lenders and
their successors and assigns and shall be conclusive, absent manifest error.
ARTICLE IX.
Administrative Agent and Other Agents
SECTION 9.01. Appointment and Authorization of Agents. (a) Each Lender hereby
irrevocably appoints, designates and authorizes the Administrative Agent to take
such action on its behalf under the provisions of this Agreement and each other
Loan Document and to exercise such powers and perform such duties as are
expressly delegated to it by the terms of this Agreement or any other Loan
Document, together with such powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary contained elsewhere herein or in
any other Loan Document, the Administrative Agent shall have no duties or
responsibilities, except those expressly set forth herein, nor shall the
Administrative Agent have or be deemed to have any fiduciary relationship with
any Lender or participant, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this

 

139



--------------------------------------------------------------------------------



 



Agreement or any other Loan Document or otherwise exist against the
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” herein and in the other Loan Documents with
reference to any Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable Law.
Instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties.
(b) Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and each
such L/C Issuer shall have all of the benefits and immunities (i) provided to
the Agents in this Article 9 with respect to any acts taken or omissions
suffered by such L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and the applications and agreements for letters of
credit pertaining to such Letters of Credit as fully as if the term “Agent” as
used in this Article 9 and in the definition of “Agent-Related Person” included
such L/C Issuer with respect to such acts or omissions, and (ii) as additionally
provided herein with respect to such L/C Issuer.
(c) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (in its capacities as a Lender, Swing
Line Lender (if applicable), L/C Issuer (if applicable) and a potential Hedge
Bank) hereby irrevocably appoints and authorizes the Administrative Agent to act
as the agent of (and to hold any security interest created by the Collateral
Documents for and on behalf of or on trust for) such Lender for purposes of
acquiring, holding and enforcing any and all Liens on Collateral granted by any
of the Loan Parties to secure any of the Secured Obligations, together with such
powers and discretion as are reasonably incidental thereto. In this connection,
the Administrative Agent, as “collateral agent” (and any co-agents, sub-agents
and attorneys-in-fact appointed by the Administrative Agent pursuant to
Section 9.02 for purposes of holding or enforcing any Lien on the Collateral (or
any portion thereof) granted under the Collateral Documents, or for exercising
any rights and remedies thereunder at the direction of the Administrative
Agent), shall be entitled to the benefits of all provisions of this Article 9
(including, Section 9.07, as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents) as if
set forth in full herein with respect thereto.
SECTION 9.02. Delegation of Duties. The Administrative Agent may execute any of
its duties under this Agreement or any other Loan Document (including for
purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Collateral Documents or of exercising any rights and
remedies thereunder) by or through agents, employees or attorneys-in-fact
including for the purpose of any Borrowings or payments in Alternative
Currencies, such sub-agents as shall be deemed necessary by the Administrative
Agent and shall be entitled to advice of counsel and other consultants or
experts concerning all matters pertaining to such duties. The Administrative
Agent shall not be responsible for the negligence or misconduct of any agent or
sub-agent or attorney-in-fact that it selects in the absence of gross negligence
or willful misconduct (as determined in the final judgment of a court of
competent jurisdiction).

 

140



--------------------------------------------------------------------------------



 



SECTION 9.03. Liability of Agents. No Agent-Related Person shall (a) be liable
for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct,
as determined by the final judgment of a court of competent jurisdiction, in
connection with its duties expressly set forth herein), or (b) be responsible in
any manner to any Lender or participant for any recital, statement,
representation or warranty made by any Loan Party or any officer thereof,
contained herein or in any other Loan Document, or in any certificate, report,
statement or other document referred to or provided for in, or received by the
Administrative Agent under or in connection with, this Agreement or any other
Loan Document, or the validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document, or the perfection or
priority of any Lien or security interest created or purported to be created
under the Collateral Documents, or for any failure of any Loan Party or any
other party to any Loan Document to perform its obligations hereunder or
thereunder. No Agent-Related Person shall be under any obligation to any Lender
or participant to ascertain or to inquire as to the observance or performance of
any of the agreements contained in, or conditions of, this Agreement or any
other Loan Document, or to inspect the properties, books or records of any Loan
Party or any Affiliate thereof.
SECTION 9.04. Reliance by Agents. (a) Each Agent shall be entitled to rely, and
shall be fully protected in relying, upon any writing, communication, signature,
resolution, representation, notice, consent, certificate, affidavit, letter,
telegram, facsimile, telex or telephone message, electronic mail message,
statement or other document or conversation believed by it to be genuine and
correct and to have been signed, sent or made by the proper Person or Persons,
and upon advice and statements of legal counsel (including counsel to any Loan
Party), independent accountants and other experts selected by such Agent. Each
Agent shall be fully justified in failing or refusing to take any action under
any Loan Document unless it shall first receive such advice or concurrence of
the Required Lenders as it deems appropriate and, if it so requests, it shall
first be indemnified to its satisfaction by the Lenders against any and all
liability and expense which may be incurred by it by reason of taking or
continuing to take any such action. Each Agent shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement or any
other Loan Document in accordance with a request or consent of the Required
Lenders (or such greater number of Lenders as may be expressly required hereby
in any instance) and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders.
(b) For purposes of determining compliance with the conditions specified in
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.
SECTION 9.05. Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default, except with respect
to defaults in the payment of principal, interest and fees required to be paid
to the Administrative Agent for the account of the Lenders, unless the
Administrative Agent shall have received written notice from a Lender or the
Company referring to this Agreement, describing such Default and stating that
such notice is a “notice of default.” The Administrative Agent will notify the
Lenders of its receipt of any such notice. The Administrative Agent shall take
such action with respect to any Event of Default as may be directed by the
Required Lenders in accordance with Article 8; provided that unless and until
the Administrative Agent has received any such direction, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Event of Default as it shall deem
advisable or in the best interest of the Lenders.

 

141



--------------------------------------------------------------------------------



 



SECTION 9.06. Credit Decision; Disclosure of Information by Agents. Each Lender
acknowledges that no Agent-Related Person has made any representation or
warranty to it, and that no act by any Agent hereafter taken, including any
consent to and acceptance of any assignment or review of the affairs of any Loan
Party or any Affiliate thereof, shall be deemed to constitute any representation
or warranty by any Agent-Related Person to any Lender as to any matter,
including whether Agent-Related Persons have disclosed material information in
their possession. Each Lender represents to each Agent that it has,
independently and without reliance upon any Agent-Related Person and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of the Loan Parties
and their respective Subsidiaries, and all applicable bank or other regulatory
Laws relating to the transactions contemplated hereby, and made its own decision
to enter into this Agreement and to extend credit to the Company and the other
Loan Parties hereunder. Each Lender also represents that it will, independently
and without reliance upon any Agent-Related Person and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Company and the other Loan Parties. Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
any Agent herein, such Agent shall not have any duty or responsibility to
provide any Lender with any credit or other information concerning the business,
prospects, operations, property, financial and other condition or
creditworthiness of any of the Loan Parties or any of their respective
Affiliates which may come into the possession of any Agent-Related Person.
SECTION 9.07. Indemnification of Agents. Whether or not the transactions
contemplated hereby are consummated, the Lenders shall indemnify upon demand
each Agent-Related Person (to the extent not reimbursed by or on behalf of any
Loan Party and without limiting the obligation of any Loan Party to do so), pro
rata, and hold harmless each Agent-Related Person from and against any and all
Indemnified Liabilities incurred by it; provided that no Lender shall be liable
for the payment to any Agent-Related Person of any portion of such Indemnified
Liabilities resulting from such Agent-Related Person’s own gross negligence or
willful misconduct, as determined by the final judgment of a court of competent
jurisdiction; provided that no action taken in accordance with the directions of
the Required Lenders (or such other number or percentage of the Lenders as shall
be required by the Loan Documents) shall be deemed to constitute gross
negligence or willful misconduct for purposes of this Section 9.07. In the case
of any investigation, litigation or proceeding giving rise to any Indemnified
Liabilities, this Section 9.07 applies whether any such investigation,
litigation or proceeding is brought by any Lender or any other Person. Without
limitation of the foregoing, each Lender shall reimburse the Administrative
Agent upon demand for its ratable share of any costs or out-of-pocket expenses
(including Attorney Costs) incurred by the Administrative Agent in connection
with the preparation, execution, delivery, administration, modification,
amendment or enforcement (whether through negotiations, legal proceedings or
otherwise) of, or legal advice in respect of rights or responsibilities under,
this Agreement, any other Loan Document, or any document contemplated by or
referred to herein, to the extent that the Administrative Agent is not
reimbursed for such expenses by or on behalf of the Company. The undertaking in
this Section 9.07 shall survive termination of the Aggregate Commitments, the
payment of all other Obligations and the resignation of the Administrative
Agent.

 

142



--------------------------------------------------------------------------------



 



SECTION 9.08. Agents in their Individual Capacities. JPMorgan Chase Bank and its
Affiliates may make loans to, issue letters of credit for the account of, accept
deposits from, acquire Equity Interests in and generally engage in any kind of
banking, trust, financial advisory, underwriting or other business with each of
the Loan Parties and their respective Affiliates as though JPMorgan Chase Bank
were not the Administrative Agent or an L/C Issuer hereunder and without notice
to or consent of the Lenders. The Lenders acknowledge that, pursuant to such
activities, JPMorgan Chase Bank or its Affiliates may receive information
regarding any Loan Party or its Affiliates (including information that may be
subject to confidentiality obligations in favor of such Loan Party or such
Affiliate) and acknowledge that the Administrative Agent shall be under no
obligation to provide such information to them. With respect to its Loans,
JPMorgan Chase Bank shall have the same rights and powers under this Agreement
as any other Lender and may exercise such rights and powers as though it were
not the Administrative Agent or an L/C Issuer, and the terms “Lender” and
“Lenders” include JPMorgan Chase Bank in its individual capacity.
SECTION 9.09. Successor Agents. The Administrative Agent may resign as the
Administrative Agent upon thirty (30) days’ notice to the Lenders and the
Company. If the Administrative Agent resigns under this Agreement, the Required
Lenders shall appoint from among the Lenders a successor agent for the Lenders,
which successor agent shall be consented to by the Company at all times other
than during the existence of an Event of Default under Section 8.01(f) or (g)
(which consent of the Company shall not be unreasonably withheld or delayed). If
no successor agent is appointed prior to the effective date of the resignation
of the Administrative Agent, the Administrative Agent may appoint, after
consulting with the Lenders and the Company, a successor agent from among the
Lenders. Upon the acceptance of its appointment as successor agent hereunder,
the Person acting as such successor agent shall succeed to all the rights,
powers and duties of the retiring Administrative Agent and the term
“Administrative Agent,” shall mean such successor administrative agent and/or
supplemental administrative agent, as the case may be, and the retiring
Administrative Agent’s appointment, powers and duties as the Administrative
Agent shall be terminated. After the retiring Administrative Agent’s resignation
hereunder as the Administrative Agent, the provisions of this Article 9 and
Sections 10.04 and 10.05 shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was the Administrative Agent under this
Agreement. If no successor agent has accepted appointment as the Administrative
Agent by the date which is thirty (30) days following the retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective and the
Lenders shall perform all of the duties of the Administrative Agent hereunder
until such time, if any, as the Required Lenders appoint a successor agent as
provided for above. Upon the acceptance of any appointment as the Administrative
Agent hereunder by a successor and upon the execution and filing or recording of
such financing statements, or amendments thereto, and such amendments or
supplements to the Mortgages, and such other instruments or notices, as may be

 

143



--------------------------------------------------------------------------------



 



necessary or desirable, or as the Required Lenders may request, in order to
(a) continue the perfection of the Liens granted or purported to be granted by
the Collateral Documents or (b) otherwise ensure that the Collateral and
Guarantee Requirement is satisfied, the Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, discretion,
privileges, and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations under
the Loan Documents. After the retiring Administrative Agent’s resignation
hereunder as the Administrative Agent, the provisions of this Article 9 shall
continue in effect for its benefit in respect of any actions taken or omitted to
be taken by it while it was acting as the Administrative Agent.
SECTION 9.10. Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on any Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:
(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Sections 2.03(h) and (i), 2.09 and 10.04)
allowed in such judicial proceeding; and
(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the Agents
and their respective agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 10.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

 

144



--------------------------------------------------------------------------------



 



SECTION 9.11. Collateral and Guaranty Matters. The Lenders irrevocably agree
that:
(a) any Lien on any property granted to or held by the Administrative Agent or
the Collateral Agent under any Loan Document shall be automatically released
(i) upon termination of the Aggregate Commitments and payment in full of all
Obligations (other than (x) obligations under Secured Hedge Agreements not yet
due and payable, (y) Cash Management Obligations not yet due and payable and (z)
contingent indemnification obligations not yet accrued and payable) and the
expiration or termination of all Letters of Credit, (ii) at the time the
property subject to such Lien is transferred or to be transferred as part of or
in connection with any transfer permitted hereunder or under any other Loan
Document to any Person other than Holdings, the Company or any of its Domestic
Subsidiaries that are Restricted Subsidiaries, (iii) subject to Section 10.01,
if the release of such Lien is approved, authorized or ratified in writing by
the Required Lenders, or (iv) if the property subject to such Lien is owned by a
Guarantor, upon release of such Guarantor from its obligations under its
Guaranty pursuant to clause (c) below;
(b) to release or subordinate any Lien on any property granted to or held by the
Administrative Agent or the Collateral Agent under any Loan Document to the
holder of any Lien on such property that is permitted by Section 7.01(i); and
(c) any Guarantor shall be automatically released from its obligations under the
Guaranty if such Person ceases to be a Restricted Subsidiary as a result of a
transaction or designation permitted hereunder; provided that no such release
shall occur if such Guarantor continues to be a guarantor in respect of the
Existing Notes, the New Notes or any Junior Financing.
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.11. In each case as specified in this Section 9.11, the Administrative
Agent will (and each Lender irrevocably authorizes the Administrative Agent to),
at the Company’s expense, execute and deliver to the applicable Loan Party such
documents as such Loan Party may reasonably request to evidence the release or
subordination of such item of Collateral from the assignment and security
interest granted under the Collateral Documents, or to evidence the release of
such Guarantor from its obligations under the Guaranty, in each case in
accordance with the terms of the Loan Documents and this Section 9.11.
SECTION 9.12. Other Agents; Arrangers and Managers. None of the Lenders or other
Persons identified on the facing page or signature pages of this Agreement as a
“co-syndication agent,” “co-documentation agent”, “joint bookrunner” or
“arranger” shall have any right, power, obligation, liability, responsibility or
duty under this Agreement other than those applicable to all Lenders as such.
Without limiting the foregoing, none of the Lenders or other Persons so
identified shall have or be deemed to have any fiduciary relationship with any
Lender. Each Lender acknowledges that it has not relied, and will not rely, on
any of the Lenders or other Persons so identified in deciding to enter into this
Agreement or in taking or not taking action hereunder.

 

145



--------------------------------------------------------------------------------



 



SECTION 9.13. Appointment of Supplemental Administrative Agents. (a) It is the
purpose of this Agreement and the other Loan Documents that there shall be no
violation of any Law of any jurisdiction denying or restricting the right of
banking corporations or associations to transact business as agent or trustee in
such jurisdiction. It is recognized that in case of litigation under this
Agreement or any of the other Loan Documents, and in particular in case of the
enforcement of any of the Loan Documents, or in case the Administrative Agent
deems that by reason of any present or future Law of any jurisdiction it may not
exercise any of the rights, powers or remedies granted herein or in any of the
other Loan Documents or take any other action which may be desirable or
necessary in connection therewith, the Administrative Agent is hereby authorized
to appoint an additional individual or institution selected by the
Administrative Agent in its sole discretion as a separate trustee, co-trustee,
administrative agent, collateral agent, administrative sub-agent or
administrative co-agent (any such additional individual or institution being
referred to herein individually as a “Supplemental Administrative Agent” and
collectively as “Supplemental Administrative Agents”).
(a) In the event that the Administrative Agent appoints a Supplemental
Administrative Agent with respect to any Collateral, (i) each and every right,
power, privilege or duty expressed or intended by this Agreement or any of the
other Loan Documents to be exercised by or vested in or conveyed to the
Administrative Agent with respect to such Collateral shall be exercisable by and
vest in such Supplemental Administrative Agent to the extent, and only to the
extent, necessary to enable such Supplemental Administrative Agent to exercise
such rights, powers and privileges with respect to such Collateral and to
perform such duties with respect to such Collateral, and every covenant and
obligation contained in the Loan Documents and necessary to the exercise or
performance thereof by such Supplemental Administrative Agent shall run to and
be enforceable by either the Administrative Agent or such Supplemental
Administrative Agent, and (ii) the provisions of this Article 9 and of
Sections 10.04 and 10.05 that refer to the Administrative Agent shall inure to
the benefit of such Supplemental Administrative Agent and all references therein
to the Administrative Agent shall be deemed to be references to the
Administrative Agent and/or such Supplemental Administrative Agent, as the
context may require.
(b) Should any instrument in writing from the Company, Holdings or any other
Loan Party be required by any Supplemental Administrative Agent so appointed by
the Administrative Agent for more fully and certainly vesting in and confirming
to him or it such rights, powers, privileges and duties, the Company or
Holdings, as applicable, shall, or shall cause such Loan Party to, execute,
acknowledge and deliver any and all such instruments promptly upon request by
the Administrative Agent. In case any Supplemental Administrative Agent, or a
successor thereto, shall die, become incapable of acting, resign or be removed,
all the rights, powers, privileges and duties of such Supplemental
Administrative Agent, to the extent permitted by Law, shall vest in and be
exercised by the Administrative Agent until the appointment of a new
Supplemental Administrative Agent.

 

146



--------------------------------------------------------------------------------



 



ARTICLE X.
Miscellaneous
SECTION 10.01. Amendments, Etc. Except as otherwise set forth in this Agreement,
no amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Company or any other Loan Party
therefrom, shall be effective unless in writing signed by the Required Lenders
and the Company or the applicable Loan Party, as the case may be, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided that, no such amendment, waiver or
consent shall:
(a) extend or increase the Commitment of any Lender without the written consent
of each Lender directly affected thereby (it being understood that a waiver of
any condition precedent set forth in Section 4.02 or the waiver of any Default,
mandatory prepayment or mandatory reduction of the Commitments shall not
constitute an extension or increase of any Commitment of any Lender);
(b) postpone any date scheduled for, or reduce the amount of, any payment of
principal or interest under Section 2.07 or 2.08 without the written consent of
each Lender directly affected thereby, it being understood that the waiver of
(or amendment to the terms of) any mandatory prepayment of the Term Loans shall
not constitute a postponement of any date scheduled for the payment of principal
or interest;
(c) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iii) of the second proviso to this
Section 10.01) any fees (including fees set forth in Section 2.05(a)(iv)) or
other amounts payable hereunder or under any other Loan Document without the
written consent of each Lender directly affected thereby, it being understood
that any change to the definition of Total Leverage Ratio or in the component
definitions thereof shall not constitute a reduction in the rate; provided that,
only the consent of the Required Lenders shall be necessary to amend the
definition of “Default Rate” or to waive any obligation of the Borrowers to pay
interest at the Default Rate;
(d) change any provision of this Section 10.01, the definition of “Required
Lenders” or “Pro Rata Share” or Section 2.06(c), 8.04 or 2.13 without the
written consent of each Lender affected thereby;
(e) other than in a transaction permitted under Section 7.05, release all or
substantially all of the Collateral in any transaction or series of related
transactions, without the written consent of each Lender; or
(f) other than in connection with a transaction permitted under Section 7.04 or
7.05, release all or substantially all of the aggregate value of the Guarantees,
without the written consent of each Lender;
and provided further that (i) no amendment, waiver or consent shall, unless in
writing and signed by each L/C Issuer in addition to the Lenders required above,
affect the rights or duties of an L/C Issuer under this Agreement or any Letter
of Credit Application relating to any Letter of Credit issued or to be issued by
it; (ii) no amendment, waiver or consent shall, unless in writing and signed by
the Swing Line Lender in addition to the Lenders required above, affect the
rights or duties of the Swing Line Lender under this Agreement; (iii) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of, or any fees or other amounts payable to, the Administrative
Agent under this

 

147



--------------------------------------------------------------------------------



 



Agreement or any other Loan Document; (iv) Section 10.07(h) may not be amended,
waived or otherwise modified without the consent of each Granting Lender all or
any part of whose Loans are being funded by an SPC at the time of such
amendment, waiver or other modification; and (v) the consent of Lenders holding
more than 50% of any Class of Commitments shall be required with respect to any
amendment that by its terms adversely affects the rights of such Class in
respect of payments hereunder in a manner different than such amendment affects
other Classes. Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder, except that the Commitment of such Lender may not be
increased or extended without the consent of such Lender (it being understood
that any Commitments or Loans held or deemed held by any Defaulting Lender shall
be excluded for a vote of the Lenders hereunder requiring any consent of the
Lenders).
Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Company (a) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement and the other Loan Documents
with the U.S. Term Loans, U.K. Term Loans, Euro Term Loans and the Revolving
Credit Loans and the accrued interest and fees in respect thereof and (b) to
include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders.
In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Administrative Agent, the Company and the Lenders
providing the relevant U.S. Replacement Term Loans, U.K. Replacement Term Loans
or Euro Replacement Term Loans (as defined below) to permit the refinancing of
all outstanding U.S. Term Loans (“U.S. Refinanced Term Loans”), U.K. Term Loans
(“U.K. Refinanced Term Loans”) or Euro Term Loans (“Euro Refinanced Term Loans”)
with a replacement U.S. term loan tranche denominated in Dollars (“U.S.
Replacement Term Loans”), U.K. term loan tranche denominated in Sterling (“U.K.
Replacement Term Loans”) or Euro term loan tranche denominated in Euros (“Euro
Replacement Term Loans”), respectively, hereunder; provided that (a) the
aggregate principal amount of such U.S. Replacement Term Loans, U.K. Replacement
Term Loans or Euro Replacement Term Loans shall not exceed the aggregate
principal amount of such U.S. Refinanced Term Loans, U.K. Refinanced Term Loans
or Euro Refinanced Term Loans, respectively, (b) the Applicable Rate for such
U.S. Replacement Term Loans, U.K. Replacement Term Loans or Euro Replacement
Term Loans shall not be higher than the Applicable Rate for such U.S. Refinanced
Term Loans, U.K. Refinanced Term Loans or Euro Refinanced Term Loans,
respectively, (c) the Weighted Average Life to Maturity of such U.S. Replacement
Term Loans, U.K. Replacement Term Loans or Euro Replacement Term Loans shall not
be shorter than the Weighted Average Life to Maturity of such U.S. Refinanced
Term Loans, U.K. Refinanced Term Loans or Euro Refinanced Term Loans,
respectively, at the time of such refinancing (except to the extent of nominal
amortization for periods where amortization has been eliminated as a result of
prepayment of the applicable Term Loans) and (d) all other terms applicable to
such U.S. Replacement Term Loans, U.K. Replacement Term Loans or Euro
Replacement Term Loans shall be substantially identical to, or less favorable to
the Lenders providing such U.S. Replacement Term Loans, U.K. Replacement Term
Loans or Euro Replacement Term Loans than, those applicable to such U.S.
Refinanced Term Loans, U.K. Refinanced Term Loans or Euro Refinanced Term Loans,
respectively, except to the extent necessary to provide for covenants and other
terms applicable to any period after the latest final maturity of the Term Loans
in effect immediately prior to such refinancing.

 

148



--------------------------------------------------------------------------------



 



Notwithstanding anything to the contrary contained in Section 10.01, guarantees,
collateral security documents and related documents executed by Foreign
Subsidiaries in connection with this Agreement may be in a form reasonably
determined by the Administrative Agent and may be, together with this Agreement,
amended and waived with the consent of the Administrative Agent at the request
of the Company without the need to obtain the consent of any other Lender if
such amendment or waiver is delivered in order (i) to comply with local Law or
advice of local counsel, (ii) to cure ambiguities or defects or (iii) to cause
such guarantee, collateral security document or other document to be consistent
with this Agreement and the other Loan Documents.
SECTION 10.02. Notices and Other Communications; Facsimile Copies. (a) General.
Unless otherwise expressly provided herein, all notices and other communications
provided for hereunder or under any other Loan Document shall be in writing
(including by facsimile transmission). All such written notices shall be mailed,
faxed or delivered to the applicable address, facsimile number or electronic
mail address, and all notices and other communications expressly permitted
hereunder to be given by telephone shall be made to the applicable telephone
number, as follows:
(a) if to any Borrower, the Administrative Agent, an L/C Issuer or the Swing
Line Lender, to the address, facsimile number, electronic mail address or
telephone number specified for such Person on Schedule 10.02 or to such other
address, facsimile number, electronic mail address or telephone number as shall
be designated by such party in a notice to the other parties; and
(b) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire or to
such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the Company, the
Administrative Agent, the L/C Issuers and the Swing Line Lender.
All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, four (4) Business Days
after deposit in the mails, postage prepaid; (C) if delivered by facsimile, when
sent and receipt has been confirmed by telephone; and (D) if delivered by
electronic mail (which form of delivery is subject to the provisions of
Section 10.02(c)), when delivered; provided that notices and other
communications to the Administrative Agent, the L/C Issuers and the Swing Line
Lender pursuant to Article 2 shall not be effective until actually received by
such Person. In no event shall a voice mail message be effective as a notice,
communication or confirmation hereunder.
(b) Effectiveness of Facsimile Documents and Signatures. Loan Documents may be
transmitted and/or signed by facsimile. The effectiveness of any such documents
and signatures shall, subject to applicable Law, have the same force and effect
as manually signed originals and shall be binding on all Loan Parties, the
Agents and the Lenders.

 

149



--------------------------------------------------------------------------------



 



(c) Reliance by Agents and Lenders. The Administrative Agent and the Lenders
shall be entitled to rely and act upon any notices (including telephonic
Committed Loan Notices and Swing Line Loan Notices) purportedly given by or on
behalf of any Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrowers shall indemnify
each Agent-Related Person and each Lender from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrowers in the absence of gross
negligence or willful misconduct. All telephonic notices to the Administrative
Agent may be recorded by the Administrative Agent, and each of the parties
hereto hereby consents to such recording.
(d) Designation by Overseas Borrowers. Each Overseas Borrower hereby designates
the Company as its representative and agent on its behalf for the purposes of
giving and receiving all notices (other than Borrowing Requests and requests for
the issuance of Letters of Credit pursuant to Section 2.03) and any other
documentation required to be delivered to it pursuant to this Agreement and any
other Loan Document by the Administrative Agent or any Lender. The Company
hereby accepts such appointment. The Agents and the Lenders may regard any
notice (other than Borrowing Requests and requests for the issuance of Letters
of Credit pursuant to Section 2.03) or other communication pursuant to any Loan
Document from the Company as a notice or communication from all Borrowers, and
may give any notice or communication required or permitted to be given to any
Overseas Borrower or Overseas Borrowers hereunder to the Company on behalf of
such Overseas Borrower or Overseas Borrowers. Each Overseas Borrower agrees that
each notice, election, representation and warranty, covenant, agreement and
undertaking made on its behalf by the Company shall be deemed for all purposes
to have been made by such Overseas Borrower and shall be binding upon and
enforceable against such Overseas Borrower to the same extent as if the same had
been made directly by such Overseas Borrower.
SECTION 10.03. No Waiver; Cumulative Remedies. No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder or under any other Loan Document
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided, and provided under
each other Loan Document, are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by Law.

 

150



--------------------------------------------------------------------------------



 



SECTION 10.04. Attorney Costs, Expenses and Taxes. The Company agrees (a) if the
Closing Date occurs, to pay or reimburse the Administrative Agent, the
Co-Syndication Agents, the Co-Documentation Agents and the Arrangers for all
reasonable out-of-pocket costs and expenses incurred in connection with the
preparation, negotiation, syndication and execution of this Agreement and the
other Loan Documents, and any amendment, waiver, consent or other modification
of the provisions hereof and thereof (whether or not the transactions
contemplated thereby are consummated), and the consummation and administration
of the transactions contemplated hereby and thereby, including all Attorney
Costs of Cravath, Swaine & Moore LLP, and (b) to pay or reimburse the
Administrative Agent, the Co-Syndication Agents, the Co-Documentation Agents,
the Arrangers and each Lender for all out-of-pocket costs and expenses incurred
in connection with the enforcement of any rights or remedies under this
Agreement or the other Loan Documents (including all such costs and expenses
incurred during any legal proceeding, including any proceeding under any Debtor
Relief Law, and including all Attorney Costs of counsel to the Administrative
Agent). The foregoing costs and expenses shall include all reasonable search,
filing, recording and title insurance charges and fees and taxes related
thereto, and other (reasonable, in the case of Section 10.04(a)) out-of-pocket
expenses incurred by any Agent. The agreements in this Section 10.04 shall
survive the termination of the Aggregate Commitments and repayment of all other
Obligations. All amounts due under this Section 10.04 shall be paid within ten
(10) Business Days of receipt by the Company of an invoice relating thereto
setting forth such expenses in reasonable detail. If any Loan Party fails to pay
when due any costs, expenses or other amounts payable by it hereunder or under
any Loan Document, such amount may be paid on behalf of such Loan Party by the
Administrative Agent in its sole discretion.
SECTION 10.05. Indemnification by the Company. Whether or not the transactions
contemplated hereby are consummated, the Company shall indemnify and hold
harmless each Agent-Related Person, each Lender and their respective Affiliates,
directors, officers, employees, counsel, agents, trustees, investment advisors
and attorneys-in-fact (collectively the “Indemnitees”) from and against any and
all liabilities, obligations, losses, damages, penalties, claims, demands,
actions, judgments, suits, costs, expenses and disbursements (including Attorney
Costs) of any kind or nature whatsoever which may at any time be imposed on,
incurred by or asserted against any such Indemnitee in any way relating to or
arising out of or in connection with (a) the execution, delivery, enforcement,
performance or administration of any Loan Document or any other agreement,
letter or instrument delivered in connection with the transactions contemplated
thereby or the consummation of the transactions contemplated thereby, (b) any
Commitment, Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by an L/C Issuer to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit), or (c)
any actual or alleged presence or release of Hazardous Materials on or from any
property currently or formerly owned or operated by the Company, any Subsidiary
or any other Loan Party, or any Environmental Liability related in any way to
the Company, any Subsidiary or any other Loan Party, or (d) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory (including
any investigation of, preparation for, or defense of any pending or threatened
claim, investigation, litigation or proceeding) and regardless of whether any
Indemnitee is a party thereto (all the foregoing, collectively, the “Indemnified
Liabilities”), in all cases, whether or not caused by or arising, in whole or in
part, out of the negligence of the Indemnitee; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses or disbursements resulted from the gross
negligence or willful misconduct of such Indemnitee or of any affiliate,
director, officer, employee, counsel, agent or attorney-in-fact of such
Indemnitee. No Indemnitee shall be liable for any

 

151



--------------------------------------------------------------------------------



 



damages arising from the use by others of any information or other materials
obtained through IntraLinks or other similar information transmission systems in
connection with this Agreement, nor shall any Indemnitee or any Loan Party have
any liability for any special, punitive, indirect or consequential damages
relating to this Agreement or any other Loan Document or arising out of its
activities in connection herewith or therewith (whether before or after the
Closing Date). In the case of an investigation, litigation or other proceeding
to which the indemnity in this Section 10.05 applies, such indemnity shall be
effective whether or not such investigation, litigation or proceeding is brought
by any Loan Party, its directors, stockholders or creditors or an Indemnitee or
any other Person, whether or not any Indemnitee is otherwise a party thereto and
whether or not any of the transactions contemplated hereunder or under any of
the other Loan Documents is consummated. All amounts due under this
Section 10.05 shall be paid within ten (10) Business Days after demand therefor;
provided, however, that such Indemnitee shall promptly refund such amount to the
extent that there is a final judicial or arbitral determination that such
Indemnitee was not entitled to indemnification or contribution rights with
respect to such payment pursuant to the express terms of this Section 10.05. The
agreements in this Section 10.05 shall survive the resignation of the
Administrative Agent, the replacement of any Lender, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all the
other Obligations.
SECTION 10.06. Payments Set Aside. To the extent that any payment by or on
behalf of the Company is made to any Agent or any Lender, or any Agent or any
Lender exercises its right of setoff, and such payment or the proceeds of such
setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by such Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share of any amount so recovered from or repaid by any Agent, plus interest
thereon from the date of such demand to the date such payment is made at a rate
per annum equal to the applicable Overnight Rate from time to time in effect.
SECTION 10.07. Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither Holdings
nor any Borrower may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender and no
Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee, (ii) by way of participation in
accordance with the provisions of Section 10.07(e), (iii) by way of pledge or
assignment of a security interest subject to the restrictions of
Section 10.07(g) or (iv) to an SPC in accordance with the provisions of Section
10.07(h) (and any other attempted assignment or transfer by any party hereto
shall be null and void). Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in Section 10.07(e) and, to the extent expressly contemplated hereby,
the Indemnitees) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

 

152



--------------------------------------------------------------------------------



 



(b) (a) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (“Assignees”) all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans (including for purposes of this Section 10.07(b),
participations in L/C Obligations and in Swing Line Loans) at the time owing to
it) with the prior written consent (such consent not to be unreasonably
withheld) of:
(i) the Company, provided that no consent of the Company shall be required for
an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default under Section 8.01(a), (f) or (g) has occurred and is
continuing, any Assignee;
(ii) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment (i) of all or any portion of a Term
Loan to a Lender, an Affiliate of a Lender or an Approved Fund or (ii) to an
Agent or an Affiliate of an Agent;
(iii) each Principal L/C Issuer at the time of such assignment, provided that no
consent of the Principal L/C Issuers shall be required for any assignment of a
Term Loan or any assignment to an Agent or an Affiliate of an Agent; and
(iv) the Swing Line Lender; provided that no consent of the Swing Line Lender
shall be required for any assignment of a Term Loan or any assignment to an
Agent or an Affiliate of an Agent.
(b) Assignments shall be subject to the following additional conditions:
(i) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans of any Class, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 (in the case of each
Revolving Credit Facility), or $1,000,000 (in the case of a Term Loan) unless
each of the Company and the Administrative Agent otherwise consents, provided
that (1) no such consent of the Company shall be required if an Event of Default
under Section 8.01(a), (f) or (g) has occurred and is continuing and (2) such
amounts shall be aggregated in respect of each Lender and its Affiliates or
Approved Funds, if any;
(ii) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and
(iii) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

153



--------------------------------------------------------------------------------



 



This paragraph (b) shall not prohibit any Lender from assigning all or a portion
of its rights and obligations among separate Facilities on a non-pro rata basis.
(c) Notwithstanding the foregoing, clauses (b)(i)(A), (b)(i)(B), and (b)(ii)(B)
of this Section 10.07 shall not apply to the primary assignments of Incremental
Term Loans or Incremental Term Commitments by any Incremental Term Lender party
to the First Refinancing Amendment (or its Affiliates and Approved Funds) with
respect to which the Incremental Arranger has given written notice to the
Administrative Agent and the Company on or before the First Refinancing
Amendment Effective Date.
(c) Subject to acceptance and recording thereof by the Administrative Agent
pursuant to Section 10.07(d), from and after the effective date specified in
each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, 10.04 and 10.05
with respect to facts and circumstances occurring prior to the effective date of
such assignment). Upon request, and the surrender by the assigning Lender of its
Note, the relevant Borrower (at its expense) shall execute and deliver a Note to
the assignee Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this clause (c) shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with
Section 10.07(e).
(d) The Administrative Agent, acting solely for this purpose as an agent of the
Borrowers, shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts (and related interest amounts) of the Loans, L/C Obligations (specifying
the Unreimbursed Amounts), L/C Borrowings and amounts due under Section 2.03,
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, absent manifest
error, and the Borrowers, the Agents and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by any Borrower, any
Agent and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

 

154



--------------------------------------------------------------------------------



 



(e) Any Lender may at any time, without the consent of, or notice to, the
Borrowers or the Administrative Agent, sell participations to any Person (other
than a natural person) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations and/or Swing Line Loans) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrowers, the
Agents and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement or the
other Loan Documents; provided that such agreement or instrument may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in the first proviso to
Section 10.01 that directly affects such Participant. Subject to
Section 10.07(f), the Borrowers agree that each Participant shall be entitled to
the benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 10.07(c)
but shall not be entitled to recover greater amounts under such Sections than
the selling Lender would be entitled to recover. To the extent permitted by
applicable Law, each Participant also shall be entitled to the benefits of
Section 10.09 as though it were a Lender; provided that such Participant agrees
to be subject to Section 2.13 as though it were a Lender.
(f) A Participant shall not be entitled to receive any greater payment under
Section 3.01, 3.04 or 3.05 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the relevant
Borrower’s prior written consent. A Participant shall not be entitled to the
benefits of Section 3.01 unless the relevant Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the relevant Borrower, to comply with Section 10.15 as though it were
a Lender.
(g) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under its Note, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
(h) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the relevant Borrower (an “SPC”) the option to provide all or any part
of any Loan that such Granting Lender would otherwise be obligated to make
pursuant to this Agreement; provided that (i) nothing herein shall constitute a
commitment by any SPC to fund any Loan, and (ii) if an SPC elects not to
exercise such option or otherwise fails to make all or any part of such Loan,
the Granting Lender shall be obligated to make such Loan pursuant to the terms
hereof. Each party hereto hereby agrees that (i) neither the grant to any SPC
nor the exercise by any SPC of such option shall increase the costs or expenses
or otherwise increase or change the obligations of the relevant Borrower under
this Agreement (including its obligations under Section 3.01, 3.04 or 3.05),
(ii) no SPC shall be liable for any indemnity or similar payment obligation
under this Agreement for which a Lender would be liable, and (iii) the Granting
Lender shall for all purposes, including the approval of any amendment, waiver
or other modification of any provision of any Loan Document, remain the lender
of record hereunder. The making of a Loan by an SPC hereunder shall utilize the
Commitment of the Granting Lender to the same extent, and as if, such Loan were
made by such Granting Lender. Notwithstanding anything to the contrary contained
herein, any SPC may (i) with notice to, but without prior consent of the
relevant Borrower and the Administrative Agent and with the payment of a
processing fee of $3,500, assign all or any portion of its right to receive
payment with respect to any Loan to the Granting Lender and (ii) disclose on a
confidential basis any non-public information relating to its funding of Loans
to any rating agency, commercial paper dealer or provider of any surety or
Guarantee or credit or liquidity enhancement to such SPC.

 

155



--------------------------------------------------------------------------------



 



(i) Notwithstanding anything to the contrary contained herein, (1) any Lender
may in accordance with applicable Law create a security interest in all or any
portion of the Loans owing to it and the Note, if any, held by it and (2) any
Lender that is a Fund may create a security interest in all or any portion of
the Loans owing to it and the Note, if any, held by it to the trustee for
holders of obligations owed, or securities issued, by such Fund as security for
such obligations or securities; provided that unless and until such trustee
actually becomes a Lender in compliance with the other provisions of this
Section 10.07, (i) no such pledge shall release the pledging Lender from any of
its obligations under the Loan Documents and (ii) such trustee shall not be
entitled to exercise any of the rights of a Lender under the Loan Documents even
though such trustee may have acquired ownership rights with respect to the
pledged interest through foreclosure or otherwise.
(j) Notwithstanding anything to the contrary contained herein, any L/C Issuer or
the Swing Line Lender may, upon thirty (30) days’ notice to the Company and the
Lenders, resign as an L/C Issuer or the Swing Line Lender, respectively;
provided that on or prior to the expiration of such 30-day period with respect
to such resignation, the relevant L/C Issuer or the Swing Line Lender shall have
identified a successor L/C Issuer or Swing Line Lender reasonably acceptable to
the Company willing to accept its appointment as successor L/C Issuer or Swing
Line Lender, as applicable. In the event of any such resignation of an L/C
Issuer or the Swing Line Lender, the Company shall be entitled to appoint from
among the Lenders willing to accept such appointment a successor L/C Issuer or
Swing Line Lender hereunder; provided that no failure by the Company to appoint
any such successor shall affect the resignation of the relevant L/C Issuer or
the Swing Line Lender, as the case may be, except as expressly provided above.
If an L/C Issuer resigns as an L/C Issuer, it shall retain all the rights and
obligations of an L/C Issuer hereunder with respect to all Letters of Credit
outstanding as of the effective date of its resignation as an L/C Issuer and all
L/C Obligations with respect thereto (including the right to require the Lenders
to make Base Rate Loans or fund risk participations in Unreimbursed Amounts
pursuant to Section 2.03(c)). If the Swing Line Lender resigns as Swing Line
Lender, it shall retain all the rights of the Swing Line Lender provided for
hereunder with respect to Swing Line Loans made by it and outstanding as of the
effective date of such resignation, including the right to require the Lenders
to make Base Rate Loans or fund risk participations in outstanding Swing Line
Loans pursuant to Section 2.04(c).
SECTION 10.08. Confidentiality. Each of the Agents and the Lenders agrees to
maintain the confidentiality of the Information, except that Information may be
disclosed (a) to its Affiliates and its and its Affiliates’ directors, officers,
employees, trustees, investment advisors and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential); (b) to the
extent requested by any Governmental Authority; (c) to the extent required by
applicable Laws or

 

156



--------------------------------------------------------------------------------



 



regulations or by any subpoena or similar legal process; (d) to any other party
to this Agreement; (e) subject to an agreement containing provisions
substantially the same as those of this Section 10.08 (or as may otherwise be
reasonably acceptable to the Company), to any pledgee referred to in
Section 10.07(g), counterparty to a Swap Contract, Eligible Assignee of or
Participant in, or any prospective Eligible Assignee of or Participant in, any
of its rights or obligations under this Agreement; (f) with the written consent
of the Company; (g) to the extent such Information becomes publicly available
other than as a result of a breach of this Section 10.08; (h) to any
Governmental Authority or examiner (including the National Association of
Insurance Commissioners or any other similar organization) regulating any
Lender; or (i) to any rating agency when required by it (it being understood
that, prior to any such disclosure, such rating agency shall undertake to
preserve the confidentiality of any Information relating to the Loan Parties
received by it from such Lender). In addition, the Agents and the Lenders may
disclose the existence of this Agreement and information about this Agreement to
market data collectors, similar service providers to the lending industry, and
service providers to the Agents and the Lenders in connection with the
administration and management of this Agreement, the other Loan Documents, the
Commitments, and the Credit Extensions. For the purposes of this Section 10.08,
“Information” means all information received from any Loan Party relating to any
Loan Party or its business, other than any such information that is publicly
available to any Agent or any Lender prior to disclosure by any Loan Party other
than as a result of a breach of this Section 10.08; provided that, in the case
of information received from a Loan Party after the date hereof, such
information is clearly identified at the time of delivery as confidential or
(ii) is delivered pursuant to Section 6.01, 6.02 or 6.03 hereof.
SECTION 10.09. Setoff. In addition to any rights and remedies of the Lenders
provided by Law, upon the occurrence and during the continuance of any Event of
Default, each Lender and its Affiliates is authorized at any time and from time
to time, without prior notice to the Company or any other Loan Party, any such
notice being waived by the Company (on its own behalf and on behalf of each Loan
Party and its Subsidiaries) to the fullest extent permitted by applicable Law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held by, and other Indebtedness at any time
owing by, such Lender and its Affiliates to or for the credit or the account of
the respective Loan Parties and their Subsidiaries against any and all
Obligations owing to such Lender and its Affiliates hereunder or under any other
Loan Document, now or hereafter existing, irrespective of whether or not such
Agent or such Lender or Affiliate shall have made demand under this Agreement or
any other Loan Document and although such Obligations may be contingent or
unmatured or denominated in a currency different from that of the applicable
deposit or Indebtedness; provided that, in the case of any such deposits or
other Indebtedness for the credit or the account of any Foreign Subsidiary, such
set off may only be against any Obligations of Foreign Subsidiaries. Each Lender
agrees promptly to notify the Company and the Administrative Agent after any
such set off and application made by such Lender; provided, that the failure to
give such notice shall not affect the validity of such setoff and application.
The rights of the Administrative Agent and each Lender under this Section 10.09
are in addition to other rights and remedies (including other rights of setoff)
that the Administrative Agent and such Lender may have. Notwithstanding anything
herein or in any other Loan Document to the contrary, in no event shall the
assets of any Foreign Subsidiary that is not a Loan Party constitute collateral
security for payment of the Obligations of the Company or any Domestic
Subsidiary, it being understood that (a) the Equity Interests of any Foreign
Subsidiary that is not a Loan Party do not constitute such an asset and (b) the
provisions hereof shall not limit, reduce or otherwise diminish in any respect
the Borrowers’ obligations to make any mandatory prepayment pursuant to Section
2.05(b)(ii).

 

157



--------------------------------------------------------------------------------



 



SECTION 10.10. Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”). If any Agent or any
Lender shall receive interest in an amount that exceeds the Maximum Rate, the
excess interest shall be applied to the principal of the Loans or, if it exceeds
such unpaid principal, refunded to the Borrowers. In determining whether the
interest contracted for, charged, or received by an Agent or a Lender exceeds
the Maximum Rate, such Person may, to the extent permitted by applicable Law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.
SECTION 10.11. Counterparts. This Agreement and each other Loan Document may be
executed in one or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument. Delivery
by telecopier of an executed counterpart of a signature page to this Agreement
and each other Loan Document shall be effective as delivery of an original
executed counterpart of this Agreement and such other Loan Document. The Agents
may also require that any such documents and signatures delivered by telecopier
be confirmed by a manually signed original thereof; provided that the failure to
request or deliver the same shall not limit the effectiveness of any document or
signature delivered by telecopier.
SECTION 10.12. Integration. This Agreement, together with the other Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter. In the event of any conflict between the
provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control; provided that the inclusion of
supplemental rights or remedies in favor of the Agents or the Lenders in any
other Loan Document shall not be deemed a conflict with this Agreement. Each
Loan Document was drafted with the joint participation of the respective parties
thereto and shall be construed neither against nor in favor of any party, but
rather in accordance with the fair meaning thereof.
SECTION 10.13. Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by each Agent
and each Lender, regardless of any investigation made by any Agent or any Lender
or on their behalf and notwithstanding that any Agent or any Lender may have had
notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding.

 

158



--------------------------------------------------------------------------------



 



SECTION 10.14. Severability. If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby. The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.
SECTION 10.15. Tax Forms. (a) (a) Each Lender and Agent that is not a “United
States person” within the meaning of Section 7701(a)(30) of the Code (each, a
“Foreign Lender”) shall deliver to the Company and the Administrative Agent, on
or prior to the date which is ten (10) Business Days after the Closing Date (or
upon accepting an assignment of an interest herein), two duly signed, properly
completed copies of either IRS Form W-8BEN or any successor thereto (relating to
such Foreign Lender and entitling it to an exemption from, or reduction of,
United States withholding tax on all payments to be made to such Foreign Lender
by the Company or any other Loan Party pursuant to this Agreement or any other
Loan Document) or IRS Form W-8ECI or any successor thereto (relating to all
payments to be made to such Foreign Lender by the Company or any other Loan
Party pursuant to this Agreement or any other Loan Document) or such other
evidence reasonably satisfactory to the Company and the Administrative Agent
that such Foreign Lender is entitled to an exemption from, or reduction of,
United States withholding tax, including any exemption pursuant to Section
871(h) or 881(c) of the Code, and in the case of a Foreign Lender claiming such
an exemption under Section 881(c) of the Code, a certificate that establishes in
writing to the Company and the Administrative Agent that such Foreign Lender is
not (i) a “bank” as defined in Section 881(c)(3)(A) of the Code, (ii) a
10-percent stockholder within the meaning of Section 871(h)(3)(B) of the Code,
or (iii) a controlled foreign corporation related to the Company with the
meaning of Section 864(d) of the Code. Thereafter and from time to time, each
such Foreign Lender shall (A) promptly submit to the Company and the
Administrative Agent such additional duly completed and signed copies of one or
more of such forms or certificates (or such successor forms or certificates as
shall be adopted from time to time by the relevant United States taxing
authorities) as may then be available under then current United States Laws and
regulations to avoid, or such evidence as is reasonably satisfactory to the
Company and the Administrative Agent of any available exemption from, or
reduction of, United States withholding taxes in respect of all payments to be
made to such Foreign Lender by the Company or other Loan Party pursuant to this
Agreement, or any other Loan Document, in each case, (1) on or before the date
that any such form, certificate or other evidence expires or becomes obsolete,
(2) after the occurrence of any event requiring a change in the most recent
form, certificate or evidence previously delivered by it to the Company and the
Administrative Agent and (3) from time to time thereafter if reasonably
requested by the Company or the Administrative Agent, and (B) promptly notify
the Company and the Administrative Agent of any change in circumstances which
would modify or render invalid any claimed exemption or reduction.
(b) Each Foreign Lender, to the extent it does not act or ceases to act for its
own account with respect to any portion of any sums paid or payable to such
Foreign Lender under any of the Loan Documents (for example, in the case of a
typical participation by such Foreign Lender), shall deliver to the Company and
the Administrative Agent on the date when such Foreign Lender ceases to act for
its own account with respect to any portion of any such sums paid or payable,
and at such other times as

 

159



--------------------------------------------------------------------------------



 



may be necessary in the determination of the Company or the Administrative Agent
(in either case, in the reasonable exercise of its discretion), (A) two duly
signed completed copies of the forms or statements required to be provided by
such Foreign Lender as set forth above, to establish the portion of any such
sums paid or payable with respect to which such Foreign Lender acts for its own
account that is not subject to United States withholding tax, and (B) two duly
signed completed copies of IRS Form W-8IMY (or any successor thereto), together
with any information such Foreign Lender chooses to transmit with such form, and
any other certificate or statement of exemption required under the Code, to
establish that such Foreign Lender is not acting for its own account with
respect to a portion of any such sums payable to such Foreign Lender.
(c) The Company shall not be required to pay any additional amount or any
indemnity payment under Section 3.01 to (A) any Foreign Lender if such Foreign
Lender shall have failed to satisfy the foregoing provisions of this
Section 10.15(a), or (B) any U.S. Lender if such U.S. Lender shall have failed
to satisfy the provisions of Section 10.15(b); provided that (i) if such Lender
shall have satisfied the requirement of this or Section 10.15(b), as applicable,
on the date such Lender became a Lender or ceased to act for its own account
with respect to any payment under any of the Loan Documents, nothing in this
Section 10.15(a) or Section 10.15(b) shall relieve any Borrower of its
obligation to pay any amounts pursuant to Section 3.01 in the event that, as a
result of any change in any applicable Law, treaty or governmental rule,
regulation or order, or any change in the interpretation, administration or
application thereof, such Lender is no longer properly entitled to deliver
forms, certificates or other evidence at a subsequent date establishing the fact
that such Lender or other Person for the account of which such Lender receives
any sums payable under any of the Loan Documents is not subject to withholding
or is subject to withholding at a reduced rate and (ii) nothing in this
Section 10.15(a) shall relieve any Borrower of its obligation to pay any amounts
pursuant to Section 3.01 in the event that the requirements of 10.15(a)(ii) have
not been satisfied if such Borrower is entitled, under applicable Law, to rely
on any applicable forms and statements required to be provided under this
Section 10.15 by the Foreign Lender that does not act or has ceased to act for
its own account under any of the Loan Documents, including in the case of a
typical participation.
(d) The Administrative Agent may deduct and withhold any taxes required by any
Laws to be deducted and withheld from any payment under any of the Loan
Documents.
(b) Each Lender and Agent that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code (each, a “U.S. Lender”) shall deliver to the
Administrative Agent and the Company two duly signed, properly completed copies
of IRS Form W-9 on or prior to the Closing Date (or on or prior to the date it
becomes a party to this Agreement), certifying that such U.S. Lender is entitled
to an exemption from United States backup withholding tax, or any successor
form. If such U.S. Lender fails to deliver such forms, then the Administrative
Agent may withhold from any payment to such U.S. Lender an amount equivalent to
the applicable backup withholding tax imposed by the Code.

 

160



--------------------------------------------------------------------------------



 



SECTION 10.16. GOVERNING LAW. (a) THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK.
(b) ANY LEGAL ACTION OR PROCEEDING ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED
THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, MAY BE BROUGHT
IN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK CITY OR OF THE UNITED
STATES FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF
THIS AGREEMENT, EACH BORROWER, HOLDINGS, EACH AGENT AND EACH LENDER CONSENTS,
FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF
THOSE COURTS. EACH BORROWER, HOLDINGS, EACH AGENT AND EACH LENDER IRREVOCABLY
WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON
THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN
DOCUMENT OR OTHER DOCUMENT RELATED THERETO.
SECTION 10.17. WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY TO THIS AGREEMENT
HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH
OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM
WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH
CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT
OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION 10.17 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT
OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
SECTION 10.18. Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrowers and Holdings and the Administrative
Agent shall have been notified by each Lender, Swing Line Lender and L/C Issuer
that each such Lender, Swing Line Lender and L/C Issuer has executed it and
thereafter shall be binding upon and inure to the benefit of each Borrower, each
Agent and each Lender and their respective successors and assigns, except that
no Borrower shall have the right to assign its rights hereunder or any interest
herein without the prior written consent of the Lenders except as permitted by
Section 7.04.

 

161



--------------------------------------------------------------------------------



 



SECTION 10.19. Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of each
Borrower in respect of any such sum due from it to the Administrative Agent or
the Lenders hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent of any sum
adjudged to be so due in the Judgment Currency, the Administrative Agent may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency. If the amount of the Agreement Currency so purchased is
less than the sum originally due to the Administrative Agent from any Borrower
in the Agreement Currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or the
Person to whom such obligation was owing against such loss. If the amount of the
Agreement Currency so purchased is greater than the sum originally due to the
Administrative Agent in such currency, the Administrative Agent agrees to return
the amount of any excess to such Borrower (or to any other Person who may be
entitled thereto under applicable Law).
SECTION 10.20. Lender Action. Each Lender agrees that it shall not take or
institute any actions or proceedings, judicial or otherwise, for any right or
remedy against any Loan Party or any other obligor under any of the Loan
Documents or the Secured Hedge Agreements (including the exercise of any right
of setoff, rights on account of any banker’s lien or similar claim or other
rights of self-help), or institute any actions or proceedings, or otherwise
commence any remedial procedures, with respect to any Collateral or any other
property of any such Loan Party, without the prior written consent of the
Administrative Agent. The provision of this Section 10.20 are for the sole
benefit of the Lenders and shall not afford any right to, or constitute a
defense available to, any Loan Party.
SECTION 10.21. USA PATRIOT Act. Each Lender hereby notifies the Borrowers that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Borrowers, which information
includes the name and address of the Borrowers and other information that will
allow such Lender to identify the Borrowers in accordance with the Act.
SECTION 10.22. Agent for Service of Process. The Company agrees that promptly
following request by the Administrative Agent it shall cause each Foreign
Subsidiary which is a Loan Party or for whose account a Letter of Credit is
issued to appoint and maintain an agent reasonably satisfactory to the
Administrative Agent to receive service of process in New York City on behalf of
such Foreign Subsidiary.
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

 

162